Exhibit 10.1

 

[EXECUTION VERSION]

 

$700,000,000.00

 

SENIOR SECURED, SUPER-PRIORITY DEBTOR-IN-POSSESSION

AND EXIT OPTION CREDIT AGREEMENT

 

dated as of May 5, 2008

 

among

 

LINENS ‘N THINGS, INC.
and
LINENS ‘N THINGS CENTER, INC.,
as US Borrowers,

 

LINENS ‘N THINGS CANADA CORP.,
as Canadian Borrower,

 

LINENS HOLDING CO.
and
THE OTHER GUARANTORS PARTY HERETO,
as Guarantors,

 

THE LENDERS PARTY HERETO,

 

GE CAPITAL MARKETS, INC.,
as Arranger and Bookmanager,

 

GENERAL ELECTRIC CAPITAL CORPORATION,
as US Administrative Agent and US Collateral Agent,

 

GE CANADA FINANCE HOLDING COMPANY,
as Canadian Administrative Agent and Canadian Collateral Agent

 

WELLS FARGO RETAIL FINANCE, LLC,
as Syndication Agent

 

BANK OF AMERICA, N.A.,
as Documentation Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE I.

DEFINITIONS

 

3

 

 

 

 

 

SECTION 1.01.

 

Defined Terms

 

3

 

 

 

 

 

SECTION 1.02.

 

Classification of Loans and Borrowings

 

48

 

 

 

 

 

SECTION 1.03.

 

Terms Generally

 

48

 

 

 

 

 

SECTION 1.04.

 

Accounting Terms; GAAP

 

49

 

 

 

 

 

SECTION 1.05.

 

Resolution of Drafting Ambiguities

 

49

 

 

 

 

 

ARTICLE II.

THE CREDITS

 

49

 

 

 

 

 

SECTION 2.01.

 

Commitments

 

49

 

 

 

 

 

SECTION 2.02.

 

Loans

 

50

 

 

 

 

 

SECTION 2.03.

 

Borrowing Procedure

 

51

 

 

 

 

 

SECTION 2.04.

 

Evidence of Debt; Repayment of Loans

 

55

 

 

 

 

 

SECTION 2.05.

 

Fees

 

56

 

 

 

 

 

SECTION 2.06.

 

Interest on Loans

 

58

 

 

 

 

 

SECTION 2.07.

 

Termination and Reduction of Commitments

 

59

 

 

 

 

 

SECTION 2.08.

 

Interest Elections

 

59

 

 

 

 

 

SECTION 2.09.

 

[Intentionally Deleted]

 

61

 

 

 

 

 

SECTION 2.10.

 

Optional and Mandatory Prepayments of Loans

 

61

 

 

 

 

 

SECTION 2.11.

 

Alternate Rate of Interest

 

63

 

 

 

 

 

SECTION 2.12.

 

Yield Protection

 

64

 

 

 

 

 

SECTION 2.13.

 

Breakage Payments

 

65

 

 

 

 

 

SECTION 2.14.

 

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

 

66

 

 

 

 

 

SECTION 2.15.

 

Taxes

 

68

 

 

 

 

 

SECTION 2.16.

 

Mitigation Obligations; Replacement of Lenders

 

71

 

 

 

 

 

SECTION 2.17.

 

Swingline Loans

 

72

 

 

 

 

 

SECTION 2.18.

 

Letters of Credit

 

74

 

 

 

 

 

SECTION 2.19.

 

[Intentionally Deleted.]

 

80

 

 

 

 

 

SECTION 2.20.

 

Determination of Borrowing Base

 

81

 

 

 

 

 

SECTION 2.21.

 

Determination of Canadian Borrowing Base

 

83

 

 

 

 

 

SECTION 2.22.

 

Collection Allocation Mechanism

 

86

 

 

 

 

 

SECTION 2.23.

 

Super Priority Nature of Obligations and Lenders’ Liens

 

88

 

 

 

 

 

SECTION 2.24.

 

Payment of Obligations

 

91

 

 

 

 

 

SECTION 2.25.

 

No Discharge; Survival of Claims

 

91

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

Page

 

 

 

 

 

SECTION 2.26.

 

Release

 

91

 

 

 

 

 

SECTION 2.27.

 

Waiver of any Priming Rights

 

92

 

 

 

 

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

92

 

 

 

 

 

SECTION 3.01.

 

Organization; Powers

 

92

 

 

 

 

 

SECTION 3.02.

 

Authorization; Enforceability

 

92

 

 

 

 

 

SECTION 3.03.

 

No Conflicts

 

92

 

 

 

 

 

SECTION 3.04.

 

Financial Statements; Projections

 

93

 

 

 

 

 

SECTION 3.05.

 

Properties

 

93

 

 

 

 

 

SECTION 3.06.

 

Intellectual Property

 

95

 

 

 

 

 

SECTION 3.07.

 

Equity Interests and Subsidiaries

 

95

 

 

 

 

 

SECTION 3.08.

 

Litigation; Compliance with Laws

 

96

 

 

 

 

 

SECTION 3.09.

 

Agreements

 

96

 

 

 

 

 

SECTION 3.10.

 

Federal Reserve Regulations

 

96

 

 

 

 

 

SECTION 3.11.

 

Investment Company Act

 

96

 

 

 

 

 

SECTION 3.12.

 

Use of Proceeds

 

97

 

 

 

 

 

SECTION 3.13.

 

Taxes

 

98

 

 

 

 

 

SECTION 3.14.

 

No Material Misstatements

 

98

 

 

 

 

 

SECTION 3.15.

 

Labor Matters

 

98

 

 

 

 

 

SECTION 3.16.

 

Solvency

 

98

 

 

 

 

 

SECTION 3.17.

 

Employee Benefit Plans

 

99

 

 

 

 

 

SECTION 3.18.

 

Environmental Matters

 

99

 

 

 

 

 

SECTION 3.19.

 

Insurance

 

100

 

 

 

 

 

SECTION 3.20.

 

Security Documents

 

101

 

 

 

 

 

SECTION 3.21.

 

[Intentionally Omitted]

 

102

 

 

 

 

 

SECTION 3.22.

 

Anti-Terrorism Law

 

102

 

 

 

 

 

SECTION 3.23.

 

Material Adverse Effect

 

102

 

 

 

 

 

SECTION 3.24.

 

Executive Offices; Location of Material Inventory

 

103

 

 

 

 

 

SECTION 3.25.

 

Accuracy of Borrowing Base

 

103

 

 

 

 

 

SECTION 3.26.

 

[Intentionally Omitted.]

 

103

 

 

 

 

 

SECTION 3.27.

 

Common Enterprise

 

103

 

 

 

 

 

SECTION 3.28.

 

No Defaults

 

103

 

 

 

 

 

SECTION 3.29.

 

Reorganization Matters

 

103

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE IV.

CONDITIONS TO CREDIT EXTENSIONS AND CONVERSION TO EXIT FACILITIES

 

104

 

 

 

 

 

SECTION 4.01.

 

Conditions to Effectiveness of this Agreement

 

104

 

 

 

 

 

SECTION 4.02.

 

Conditions to All Credit Extensions

 

108

 

 

 

 

 

SECTION 4.03.

 

Exit Facilities Option

 

109

 

 

 

 

 

SECTION 4.04.

 

Conditions to Exit Facilities Option

 

110

 

 

 

 

 

ARTICLE V.

AFFIRMATIVE COVENANTS

 

112

 

 

 

 

 

SECTION 5.01.

 

Financial Statements, Reports, etc.

 

112

 

 

 

 

 

SECTION 5.02.

 

Litigation and Other Notices

 

116

 

 

 

 

 

SECTION 5.03.

 

Existence; Businesses and Properties

 

116

 

 

 

 

 

SECTION 5.04.

 

Insurance

 

117

 

 

 

 

 

SECTION 5.05.

 

Obligations and Taxes

 

118

 

 

 

 

 

SECTION 5.06.

 

Employee Benefits

 

119

 

 

 

 

 

SECTION 5.07.

 

Maintaining Records; Access to Properties and Inspections; Annual Meetings

 

119

 

 

 

 

 

SECTION 5.08.

 

Use of Proceeds

 

119

 

 

 

 

 

SECTION 5.09.

 

Compliance with Environmental Laws; Environmental Reports

 

119

 

 

 

 

 

SECTION 5.10.

 

[Intentionally Deleted]

 

120

 

 

 

 

 

SECTION 5.11.

 

Additional Collateral; Additional Guarantors

 

120

 

 

 

 

 

SECTION 5.12.

 

Security Interests; Further Assurances

 

121

 

 

 

 

 

SECTION 5.13.

 

Information Regarding Collateral

 

122

 

 

 

 

 

SECTION 5.14.

 

Post Closing Matters

 

123

 

 

 

 

 

SECTION 5.15.

 

Affirmative Covenants with Respect to Leases

 

123

 

 

 

 

 

SECTION 5.16.

 

Interest Rate Agreements

 

123

 

 

 

 

 

SECTION 5.17.

 

Restructure Advisors; Permitted Store Closings

 

123

 

 

 

 

 

ARTICLE VI.

NEGATIVE COVENANTS

 

123

 

 

 

 

 

SECTION 6.01.

 

Indebtedness

 

123

 

 

 

 

 

SECTION 6.02.

 

Liens

 

125

 

 

 

 

 

SECTION 6.03.

 

Sale and Leaseback Transactions

 

127

 

 

 

 

 

SECTION 6.04.

 

Investment, Loan and Advances

 

127

 

 

 

 

 

SECTION 6.05.

 

Mergers and Consolidations

 

128

 

 

 

 

 

SECTION 6.06.

 

Asset Sales

 

129

 

 

 

 

 

SECTION 6.07.

 

Acquisitions

 

129

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

Page

 

 

 

 

 

SECTION 6.08.

 

Dividends

 

130

 

 

 

 

 

SECTION 6.09.

 

Transactions with Affiliates

 

130

 

 

 

 

 

SECTION 6.10.

 

Cancellation of Indebtedness

 

131

 

 

 

 

 

SECTION 6.11.

 

Prepayments of Other Indebtedness; Modifications of Organizational Documents and
Other Documents, etc.

 

131

 

 

 

 

 

SECTION 6.12.

 

Limitation on Certain Restrictions on Subsidiaries

 

131

 

 

 

 

 

SECTION 6.13.

 

Limitation on Issuance of Capital Stock

 

132

 

 

 

 

 

SECTION 6.14.

 

Limitation on Creation of Subsidiaries

 

132

 

 

 

 

 

SECTION 6.15.

 

Business

 

132

 

 

 

 

 

SECTION 6.16.

 

Limitation on Accounting Changes

 

133

 

 

 

 

 

SECTION 6.17.

 

Fiscal Year

 

133

 

 

 

 

 

SECTION 6.18.

 

No Further Negative Pledge

 

133

 

 

 

 

 

SECTION 6.19.

 

Anti-Terrorism Law; Anti-Money Laundering

 

133

 

 

 

 

 

SECTION 6.20.

 

Embargoed Person

 

133

 

 

 

 

 

SECTION 6.21.

 

Budget Compliance Covenants

 

134

 

 

 

 

 

SECTION 6.22.

 

Repayment of Indebtedness

 

134

 

 

 

 

 

SECTION 6.23.

 

Reclamation Claims

 

134

 

 

 

 

 

SECTION 6.24.

 

Chapter 11 Claims

 

134

 

 

 

 

 

SECTION 6.25.

 

Leases

 

134

 

 

 

 

 

ARTICLE VII.

GUARANTEE

 

134

 

 

 

 

 

SECTION 7.01.

 

The Guarantee

 

134

 

 

 

 

 

SECTION 7.02.

 

Obligations Unconditional

 

135

 

 

 

 

 

SECTION 7.03.

 

Reinstatement

 

136

 

 

 

 

 

SECTION 7.04.

 

Subrogation; Subordination

 

136

 

 

 

 

 

SECTION 7.05.

 

Remedies

 

136

 

 

 

 

 

SECTION 7.06.

 

Instrument for the Payment of Money

 

137

 

 

 

 

 

SECTION 7.07.

 

Continuing Guarantee

 

137

 

 

 

 

 

SECTION 7.08.

 

General Limitation on Guarantee Obligations

 

137

 

 

 

 

 

SECTION 7.09.

 

Release of Guarantors

 

137

 

 

 

 

 

ARTICLE VIII.

EVENTS OF DEFAULT

 

137

 

 

 

 

 

SECTION 8.01.

 

Events of Default

 

137

 

 

 

 

 

SECTION 8.02.

 

Rescission

 

143

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

Page

 

 

 

 

 

SECTION 8.03.

 

Application of Proceeds

 

144

 

 

 

 

 

ARTICLE IX.

COLLATERAL ACCOUNT; APPLICATION OF COLLATERAL PROCEEDS

 

146

 

 

 

 

 

SECTION 9.01.

 

Collateral Accounts

 

147

 

 

 

 

 

SECTION 9.02.

 

Accounts; Cash Management

 

147

 

 

 

 

 

SECTION 9.03.

 

Inventory

 

151

 

 

 

 

 

SECTION 9.04.

 

Borrowing Base-Related Reports

 

152

 

 

 

 

 

ARTICLE X.

THE ADMINISTRATIVE AGENTS AND THE COLLATERAL AGENTS

 

153

 

 

 

 

 

SECTION 10.01.

 

Appointment and Authority

 

153

 

 

 

 

 

SECTION 10.02.

 

Rights as a Lender

 

153

 

 

 

 

 

SECTION 10.03.

 

Exculpatory Provisions

 

153

 

 

 

 

 

SECTION 10.04.

 

Reliance by Agent

 

154

 

 

 

 

 

SECTION 10.05.

 

Delegation of Duties

 

155

 

 

 

 

 

SECTION 10.06.

 

Resignation of Agent

 

155

 

 

 

 

 

SECTION 10.07.

 

Non-Reliance on Agent and Other Lenders

 

155

 

 

 

 

 

SECTION 10.08.

 

No Other Duties, etc.

 

156

 

 

 

 

 

SECTION 10.09.

 

Indemnification

 

156

 

 

 

 

 

SECTION 10.10.

 

Overadvances

 

156

 

 

 

 

 

SECTION 10.11.

 

Concerning the Collateral and the Related Loan Documents

 

157

 

 

 

 

 

SECTION 10.12.

 

Field Audit, Examination Reports and Other Reports

 

157

 

 

 

 

 

ARTICLE XI.

MISCELLANEOUS

 

158

 

 

 

 

 

SECTION 11.01.

 

Notices

 

158

 

 

 

 

 

SECTION 11.02.

 

Waivers; Amendment

 

161

 

 

 

 

 

SECTION 11.03.

 

Expenses; Indemnity; Damage Waiver

 

164

 

 

 

 

 

SECTION 11.04.

 

Successors and Assigns

 

166

 

 

 

 

 

SECTION 11.05.

 

Survival of Agreement

 

168

 

 

 

 

 

SECTION 11.06.

 

Counterparts; Integration; Effectiveness; Electronic Execution

 

169

 

 

 

 

 

SECTION 11.07.

 

Severability

 

169

 

 

 

 

 

SECTION 11.08.

 

Right of Setoff

 

169

 

 

 

 

 

SECTION 11.09.

 

Governing Law; Jurisdiction; Consent to Service of Process

 

170

 

 

 

 

 

SECTION 11.10.

 

Waiver of Jury Trial

 

171

 

 

 

 

 

SECTION 11.11.

 

Headings

 

171

 

v

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

Page

 

 

 

 

 

SECTION 11.12.

 

Treatment of Certain Information; Confidentiality

 

171

 

 

 

 

 

SECTION 11.13.

 

USA PATRIOT Act Notice

 

172

 

 

 

 

 

SECTION 11.14.

 

Interest Rate Limitation

 

172

 

 

 

 

 

SECTION 11.15.

 

Lender Addendum

 

172

 

 

 

 

 

SECTION 11.16.

 

Obligations Absolute

 

172

 

 

 

 

 

SECTION 11.17.

 

Dollar Equivalent Calculations

 

173

 

 

 

 

 

SECTION 11.18.

 

Judgment Currency

 

173

 

 

 

 

 

SECTION 11.19.

 

Special Provisions Relating to Currencies Other Than Dollars

 

173

 

 

 

 

 

SECTION 11.20.

 

Intercreditor Agreements

 

174

 

 

 

 

 

SECTION 11.21.

 

Parties Including Trustees; U.S. Bankruptcy Court Proceedings

 

174

 

 

 

 

 

SECTION 11.22.

 

Pre-Petition Loan Documents

 

174

 

vi

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 1.01(a)

 

Refinancing Indebtedness to Be Repaid

Schedule 1.01(b)

 

Subsidiary Guarantors

Schedule 1.01(c)

 

Existing Letters of Credit

Schedule 3.03

 

Governmental Approvals; Compliance with Laws

Schedule 3.09

 

Material Agreements

Schedule 3.12

 

Sources and Uses

Schedule 3.19

 

Insurance

Schedule 3.24

 

Location of Material Inventory

Schedule 4.01(g)

 

Local Counsel

Schedule 4.01(x)(v)

 

First Day Pleadings

Schedule 6.01(b)

 

Existing Indebtedness

Schedule 6.02(c)

 

Existing Liens

Schedule 6.04(a)

 

Existing Investments

Schedule 5.14

 

Post-Closing Matters

Schedule 9.02

 

Accounts and Lockboxes

 

EXHIBITS

 

Exhibit A

 

Form of Administrative Questionnaire

Exhibit B

 

Form of Assignment and Assumption

Exhibit C

 

Form of Borrowing Request

Exhibit D

 

Form of Compliance Certificate

Exhibit E

 

Form of Interest Election Request

Exhibit F

 

Form of Joinder Agreement

Exhibit G

 

Form of Landlord Access Agreement

Exhibit H

 

Form of LC Request

Exhibit I

 

Form of Lender Addendum

Exhibit J

 

Form of Interim Order

Exhibit K-1

 

Form of Revolving Note

Exhibit K-2

 

Form of Canadian Revolving Note

Exhibit K-3

 

Form of US Swingline Note

Exhibit K-4

 

Form of Canadian Swingline Note

Exhibit K-5

 

Form of Discount Note

Exhibit K-6

 

Intentionally omitted

Exhibit L-1

 

Form of Perfection Certificate

Exhibit L-2

 

Form of Perfection Certificate Supplement

Exhibit M-1

 

Form of US Security Agreement

Exhibit M-2

 

Form of Canadian Security Agreement

Exhibit N

 

Form of Opinion of Company Counsel

Exhibit O

 

Form of Solvency Certificate

Exhibit P

 

Form of Intercompany Note

Exhibit Q

 

Form of Non-Bank Certificate

Exhibit S

 

Form of Borrowing Base Certificate

 

--------------------------------------------------------------------------------


 

SENIOR SECURED, SUPER-PRIORITY DEBTOR-IN-POSSESSION

AND EXIT OPTION CREDIT AGREEMENT

 

This SENIOR SECURED, SUPER-PRIORITY DEBTOR-IN-POSSESSION AND EXIT OPTION CREDIT
AGREEMENT (this “Agreement”) dated as of May 5, 2008 is among LINENS ‘N THINGS,
INC., a Delaware corporation (“LNT”) and LINENS ‘N THINGS CENTER, INC., a
California corporation (“LNT Center” and together with LNT the “US Borrowers”
and each individually a “US Borrower”) each as a debtor and a
debtor-in-possession, LINENS ‘N THINGS CANADA CORP., a Nova Scotia unlimited
company (“Canadian Borrower” and together with US Borrowers, the “Borrowers”);
LINENS HOLDING CO., a Delaware corporation (“Holdings”); the Subsidiary
Guarantors (such term and each other capitalized term used but not defined
herein having the meaning given to it in Article I); the Lenders; GE CAPITAL
MARKETS, INC. (“GECM”), as lead arranger (in such capacity, “Arranger”); GENERAL
ELECTRIC CAPITAL CORPORATION (“GE CAPITAL”), as US swingline lender (in such
capacity, “US Swingline Lender”); GENERAL ELECTRIC CAPITAL CORPORATION, as US
administrative agent (in such capacity, “US Administrative Agent”) for the
Lenders and the Issuing Banks and as US collateral agent (in such capacity, the
“US Collateral Agent”) for the Secured Parties; GE CANADA FINANCE HOLDING
COMPANY (“GE CANADA”), as Canadian collateral agent (in such capacity, the
“Canadian Collateral Agent”; the US Collateral Agent and the Canadian Collateral
Agent are collectively referred to herein as the “Collateral Agents”) for the
Secured Parties; GE CANADA, as Canadian administrative agent (in such capacity,
the “Canadian Administrative Agent” together with the US Administrative Agent,
the “Administrative Agents”) for the Lenders and the Issuing Banks, and GE
CANADA, as Canadian swingline lender (in such capacity, “Canadian Swingline
Lender” and together with US Swingline Lender, the “Swingline Lenders”).

 

WITNESSETH:

 

WHEREAS, on May 2, 2008, the US Borrowers, Holdings and their Domestic
Subsidiaries, each as a debtor and a debtor-in-possession (and together with the
US Borrowers and Holdings, collectively referred to herein as “Debtors”, and
each individually, a “Debtor”) commenced Chapter 11 Case Nos. 08-10832 through
08-10844 as administratively consolidated at Chapter 11 Case No. 08-10832-CSS
(each a “Chapter 11 Case” and collectively, the “Chapter 11 Cases”) by filing
separate voluntary petitions for reorganization under Chapter 11 of 11 U.S.C.
101 et seq. (the “Bankruptcy Code”), with the United States Bankruptcy Court for
the District of Delaware (the “U.S. Bankruptcy Court”).  The Debtors continue to
operate their businesses and manage their properties as debtors and
debtors-in-possession pursuant to Sections 1107(a) and 1108 of the Bankruptcy
Code;

 

WHEREAS, as of the date hereof, none of the Canadian Loan Parties have
commenced, or have had commenced against it, any insolvency proceedings under
any Insolvency Laws;

 

WHEREAS, prior to the Petition Date, the Prior Lenders provided financings to
the Borrowers pursuant to the Credit Agreement, dated as of October 24, 2007,
among the Borrowers, the Prior Lenders, GE Capital, as the Prior Agent and a
Prior Lender, and GE Canada, as the Prior Canadian Agent and a Prior Lender, and
the other parties party thereto (as amended, amended and restated, supplemented,
modified and otherwise in effect from time to time, the “Pre-Petition Credit
Agreement”);

 

WHEREAS, the Canadian Obligations (as defined in the Pre-Petition Credit
Agreement) under the Pre-Petition Credit Agreement, are Guaranteed Obligations
(as defined in the Pre-Petition Credit Agreement) of the Guarantors (as defined
in the Pre-Petition Credit Agreement);

 

WHEREAS, as of the date hereof, the Prior Lenders under the Pre-Petition Credit
Agreement are owed approximately $287,477,062.36 in U.S. revolving loan
principal obligations, including

 

--------------------------------------------------------------------------------


 

reimbursement obligations in the amount of $58,874,192.76 in respect of the face
amount of outstanding letters of credit and $6,872,362.00 in Canadian revolving
loan principal obligations and $75,000,000.00 in tranche B principal
obligations, plus interest, fees, costs and expenses and all other Obligations
(under and as defined in the Pre-Petition Credit Agreement);

 

WHEREAS, the Obligations, under and as defined in the Pre-Petition Credit
Agreement, are secured by a security interest in substantially all of the
existing and after-acquired assets (subject to certain exceptions and
limitations) of the Loan Parties, under and as defined in the Pre-Petition
Credit Agreement, as more fully set forth in the Pre-Petition Loan Documents and
such security interest is perfected (except with respect to Leases as defined in
the Pre-Petition Loan Documents; provided, however, that such security interests
were perfected as to the proceeds of Leases) and, with certain exceptions, as
described in the Pre-Petition Loan Documents and the Intercreditor Agreement,
and such security interests have priority over other security interests;

 

WHEREAS, the US Borrowers have requested that the Lenders provide a senior
secured, super-priority revolving credit facility to the US Borrowers of up to
Seven Hundred Million Dollars ($700,000,000) in the aggregate to fund the
working capital requirements of the Debtors during the pendency of the Chapter
11 Cases and to repay in full all Obligations under, and as defined in, the
Pre-Petition Credit Agreement (including the Canadian Prior Lender Obligations);

 

WHEREAS, the Canadian Borrower has requested that the Lenders provide a
revolving credit facility, similar to the terms of the Canadian credit facility
under the Pre-Petition Credit Agreement, which, among other things, includes a
$50 million revolving sub-facility and a $5 million swingline commitment to be
made available to the Canadian Borrower, all as set forth herein;

 

WHEREAS, the Lenders are willing to make certain Post-Petition loans and other
extensions of credit to the Borrowers of up to such amount upon the terms and
conditions set forth herein;

 

WHEREAS, the US Borrowers and the Domestic Subsidiary Guarantors have agreed to
secure all of their obligations under the Loan Documents by granting to the
Collateral Agents, for the benefit of Collateral Agents and the Lenders, a
security interest in and lien upon all of their existing and after-acquired
personal property and certain real property, subject to the Order and the
security interest priorities set forth therein;

 

WHEREAS, the Canadian Borrower and the Canadian Guarantors have agreed to secure
all of their obligations under the Loan Documents by granting to the Collateral
Agents, for the benefit of Collateral Agents and the Lenders, a security
interest in and lien upon all of their existing and after-acquired assets;

 

WHEREAS, each Agent’s and the Lenders’ willingness to extend financial
accommodations to the US Borrowers, and to administer each US Borrower’s
collateral security therefor, on a combined basis as more fully set forth in
this Agreement, is done solely as an accommodation to the US Borrowers and at
the US Borrowers’ request;

 

WHEREAS, Holdings and its Subsidiaries are willing to guarantee all of the
obligations of the Borrowers to the Agents and Secured Parties under the Loan
Documents, to grant to the Collateral Agents, for the benefit of the Secured
Parties, a security interest in and lien upon all of their existing and
after-acquired personal property and certain real property and to pledge to the
Collateral Agents, for the benefit of the Secured Parties, (i) all of the Equity
Interests of its Domestic Subsidiaries and (ii) sixty-five percent (65%) of the
Equity Interests of its Foreign Subsidiaries, in each case, to secure such
guaranty;

 

2

--------------------------------------------------------------------------------


 

WHEREAS, capitalized terms used in this Agreement shall have the meanings
ascribed to them in Article I and, for purposes of this Agreement and the other
Loan Documents, the rules of construction set forth in Article I shall govern. 
All Annexes, Disclosure Schedules, Exhibits and other attachments (collectively,
“Appendices”) hereto, or expressly identified to this Agreement, are
incorporated herein by reference, and taken together with this Agreement, shall
constitute but a single agreement.  These Recitals shall be construed as part of
the Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows:

 

ARTICLE I.

 

DEFINITIONS

 

SECTION 1.01.            Defined Terms.  As used in this Agreement, the
following terms shall have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, is used when such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

 

“ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article II.

 

“ABR Revolving Loan” shall mean any Revolving Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.

 

“Acceptance Fee” shall have the meaning assigned to such term in
Section 2.06(d).

 

“Account Debtor” shall mean any Person who may become obligated to another
Person under, with respect to, or on account of, an Account.

 

“Accounts” shall mean all “accounts” as such term is defined in the UCC as in
effect on the date hereof in the State of New York or as defined in the PPSA, as
applicable, in which such Person now or hereafter has rights and shall include,
without limitation, Credit Card Receivables.

 

“Actual Disbursement Amount” shall mean the actual amount of all disbursements
made by the Loan Parties during the relevant Period.

 

“Actual Inventory Amount” shall mean the actual Inventory balance of the Loan
Parties as of the relevant date of determination.

 

“Actual Receipts Amount” shall mean the actual amount of all receipts received
by the Loan Parties during the relevant Period as determined in a manner
consistent with the Budget.

 

“Actual Sales Receipts” shall mean the actual amount of all sales receipts
received by the Loan Parties during the relevant Period as determined in a
manner consistent with the Budget.

 

3

--------------------------------------------------------------------------------


 

“Adjusted LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, (a) an interest rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) determined by the applicable
Administrative Agent to be equal to the LIBOR Rate for such Eurodollar Borrowing
in effect for such Interest Period divided by (b) 1 minus the Statutory Reserves
(if any) for such Eurodollar Borrowing for such Interest Period.

 

“Administrative Agents” shall have the meaning assigned to such term in the
preamble hereto.

 

“Administrative Borrower” shall mean LNT Center, or any successor entity serving
in that role pursuant to Section 2.03(c).

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in
substantially the form of Exhibit A.

 

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.09 , the term “Affiliate”
shall also include (i) any person that directly or indirectly owns more than 10%
of any class of Equity Interests of the person specified or (ii) any person that
is an executive officer or director of the person specified.

 

“Agents” shall mean the Administrative Agents and the Collateral Agents; and
“Agent” shall mean any of them.

 

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

 

“Alternate Base Rate” shall mean, for any day, a floating rate equal to the
higher of (a) the rate publicly quoted from time to time by The Wall Street
Journal as the “prime rate” (or, if The Wall Street Journal ceases quoting a
prime rate, the highest per annum rate of interest published by the Federal
Reserve Board in Federal Reserve statistical release H.15 (519) entitled
“Selected Interest Rates” as the Bank prime loan rate or its equivalent), and
(b) the Federal Funds Effective Rate plus 50 basis points per annum.  Each
change in any interest rate provided for in the Agreement based upon the
Alternate Base Rate shall take effect at the time of such change in the
Alternate Base Rate.  If the US Administrative Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable to ascertain the Federal Funds Effective Rate for any reason, including
the inability or failure of the US Administrative Agent to obtain sufficient
quotations in accordance with the terms of the definition thereof, the Alternate
Base Rate shall be determined without regard to clause (b) of the preceding
sentence until the circumstances giving rise to such inability no longer exist. 
Any change in the Alternate Base Rate due to a change in the Base Rate or the
Federal Funds Effective Rate shall be effective on the effective date of such
change in the Base Rate or the Federal Funds Effective Rate, respectively.

 

“Allowed Professional Fees” shall have the meaning assigned to such term in
Section 2.23(a)(iii).

 

“Anti-Terrorism Laws” shall have the meaning assigned to such term in
Section 3.22.

 

“Applicable Fee” shall mean, for any day, with respect to any Commitment, 0.375%
of such Commitment.

 

4

--------------------------------------------------------------------------------


 

“Applicable Margin” shall mean, for any day, with respect to any Revolving Loan
or Swingline Loan, as the case may be, the applicable percentage set forth
below.

 

Revolving Loans

 

Eurodollar/ 
Acceptance
Fees

 

ABR/Canadian
Prime

 

3.25%

 

1.75%

 

 

“Approved Canadian Proceeding” shall mean any reorganization proceeding
commenced in respect of any Canadian Loan Party under any Insolvency Law;
provided that (i) each of the applicable Canadian Loan Parties consults with the
Agents and the Lenders as to the nature and structure of such proceeding and the
Agent and the Lenders approve thereof, (ii) in connection therewith, the
Canadian Facility hereunder is restructured as a debtor-in-possession facility
on terms and conditions and pursuant to documentation acceptable to the Agents
and the Lenders in all respects and (iii) the Agents and the Lenders are
satisfied with all court approvals, terms, conditions and such other
documentation as are customary in debtor-in-possession facilities in Canada (as
determined by the Agents and their counsel) or as any Agent or Lender may
reasonably request.

 

“Approved Currency” shall mean each of dollars and Canadian dollars.

 

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

“Arranger” shall have the meaning assigned to such term in the preamble hereto.

 

“Asset Sale” shall mean (a) any conveyance, sale, lease, sublease, assignment,
transfer or other disposition (including by way of Permitted Store Closings,
merger, amalgamation or consolidation and including any Sale and Leaseback
Transaction) of any property excluding (i) sales of Inventory in the ordinary
course of business, (ii) dispositions of Cash Equivalents and (iii) leases or
subleases of less than all or substantially all of the Stores, in each case, in
the ordinary course of business, by Holdings or any of its Subsidiaries and
(b) any issuance or sale of any Equity Interests of any Subsidiary of Holdings,
in each case, to any person other than (i) the Borrowers, (ii) any Subsidiary
Guarantor or (iii) other than for purposes of Section 6.06, any other
Subsidiary.

 

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 11.04(b)), and accepted by the applicable
Administrative Agent, in substantially the form of Exhibit B, or any other form
approved by the applicable Administrative Agent.

 

“BA Equivalent Loan” shall mean a Canadian Revolving Loan made by a Non-BA
Lender.

 

“Bankers’ Acceptance” shall mean a bill of exchange, including a depository bill
defined and issued in accordance with the Depository Bills and Notes Act
(Canada), denominated in

 

5

--------------------------------------------------------------------------------


 

Canadian dollars, drawn by the Canadian Borrower and accepted by the Lender and
shall include, where the context requires, a Discount Note and a BA Equivalent
Loan not evidenced by a Discount Note.

 

“Bankruptcy Code” shall have the meaning assigned to such term in the recitals
of this Agreement.

 

“Bankruptcy Rules” shall mean the Federal Rules of Bankruptcy Procedure and any
applicable local bankruptcy rules, including the Local Rules of the United
States Bankruptcy Court for the District of Delaware, as the same may from time
to time be in effect and applicable to a Chapter 11 Case.

 

“Base Rate” shall mean, for any day, a rate per annum that is equal to the
corporate base rate of interest established by the US Administrative Agent from
time to time; each change in the Base Rate shall be effective on the date such
change is effective.  The corporate base rate is not necessarily the lowest rate
charged by the US Administrative Agent to its customers.

 

“BIA” shall mean the Bankruptcy and Insolvency Act (Canada) as such legislation
now exists or may from time to time hereafter be amended, modified, recodified,
supplemented or replaced, together with all rules, regulations and
interpretations thereunder or related thereto.

 

“Blocked Account” shall mean shall have the meaning assigned to such term in
Section 9.02(b).

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

 

“Board of Directors” shall mean, with respect to any person, (i) in the case of
any corporation (including, for the avoidance of doubt, any company incorporated
under the laws of Canada (or any province or territory thereof)), the board of
directors of such person, (ii) in the case of any limited liability company, the
board of managers of such person, (iii) in the case of any partnership, the
Board of Directors of the general partner of such person and (iv) in any other
case, the functional equivalent of the foregoing.

 

“Borrowers” shall have the meaning assigned to such term in the preamble hereto.

 

“Borrowing” shall mean (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans or Banker’s
Acceptances, as to which a single Interest Period is in effect, or (b) a
Swingline Loan.

 

“Borrowing Base” shall mean at any time, subject to adjustment as provided in
Section 2.20, an amount equal to the lesser of (a) the sum of, without
duplication:

 

(i)            the book value of Eligible Accounts of US Borrowers and the US
Borrowing Base Guarantors multiplied by the advance rate of 95%, plus

 

(ii)           the advance rate of 95% of the Net Recovery Cost Percentage
multiplied by the Cost of Eligible Inventory of US Borrowers and the US
Borrowing Base Guarantors, plus

 

(iii)          the advance rate of 95% of the Net Recovery Cost Percentage
multiplied by the Cost of all Eligible In-Transit Inventory of US Borrowers and
the US Borrowing Base Guarantors, plus

 

6

--------------------------------------------------------------------------------


 

(iv)          the advance rate of 95% of the Net Recovery Cost Percentage
multiplied by the aggregate undrawn face amount of Eligible Letters of Credit of
US Borrowers and the US Borrowing Base Guarantors, minus

 

(v)           a reserve in the amount of the Current Derivative Exposure, minus

 

(vi)          a reserve in the amount of the Carve-Out Amount, minus

 

(vii)         any Reserves established from time to time by such Collateral
Agents in the exercise of their Permitted Discretion, and

 

(b)           the maximum amount of Revolving Credit Obligations (as defined in
the Senior Note Agreement) that are permitted in Sections 4.09(b)(1) and (14) of
the Senior Note Agreement as Permitted Debt thereunder, minus the Canadian
Exposure of all the Lenders, and, except as otherwise consented to by the US
Administrative Agent, minus any Permitted Leasehold Facility and any other
Indebtedness included in the compliance calculation under
Sections 4.09(b)(1) and (14) of the Senior Note Agreement.

 

The Borrowing Base at any time shall be determined by reference to the most
recent Borrowing Base Certificate theretofore delivered to the Collateral Agents
and the Administrative Agents with such adjustments as Administrative Agents and
Collateral Agents deem appropriate in their collective Permitted Discretion to
assure that the Borrowing Base is calculated in accordance with the terms of
this Agreement.  The parties understand that the exclusionary criteria in the
definitions of Eligible Accounts and Eligible Inventory, any Reserves that may
be imposed as provided herein, any deductions or other adjustments to determine
“lower of cost or market value” and factors considered in the calculation of the
Cost of Eligible Inventory or the book value of Eligible Accounts have the
effect of reducing the Borrowing Base, and, accordingly, whether or not any
provisions hereof so state, all of the  foregoing shall be determined without
duplication so as not to result in multiple reductions in the Borrowing Base for
the same facts or circumstances.

 

“Borrowing Base Certificate” shall mean an Officers’ Certificate from Borrowers,
substantially in the form of (or in such other form as may be mutually agreed
upon by Borrowers, Collateral Agents and Administrative Agents), and containing
the information prescribed by Exhibit S, delivered to the Administrative Agents
and the Collateral Agents setting forth Borrowers’ calculation of the Borrowing
Base and the Canadian Borrowing Base.

 

“Borrowing Base Guarantor Intercompany Loan Amount” shall mean, at any time, the
amount which is the sum of (a) the net amount of any intercompany advances
(including Letters of Credit issued for the account or benefit of a US Borrowing
Base Guarantor) which are made and outstanding to or for the account of a US
Borrowing Base Guarantor from the Administrative Borrower and (b) interest
accrued and unpaid on such amount (from the date of this Agreement for amounts
outstanding on the date hereof and which remain outstanding, and from the date
of such intercompany advance for subsequent advances) at the rate per annum
equal to the Alternate Base Rate plus the Applicable Margin in effect from time
to time.

 

“Borrowing Base Guarantors” shall mean the US Borrowing Base Guarantors and the
Canadian Borrowing Base Guarantors.

 

“Borrowing Request” shall mean a request by Borrowers in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agents.

 

7

--------------------------------------------------------------------------------


 

“Budget” shall mean the budget prepared by the Debtors and the Canadian Loan
Parties (or Conway, Del Genio, Gries & Co. LLC or other restructuring advisors
reasonably acceptable to the Administrative Agents) and furnished to the
Administrative Agent and the Lenders on the Closing Date and which is approved
by, and in form and substance satisfactory to, the Required Lenders and their
financial advisors in their sole discretion, as the same may be updated,
modified or supplemented from time to time as provided in Section 5.01(h).

 

“Budgeted Disbursement Amount” means the line item contained in the Budget under
the heading ‘Total Disbursements’ during the relevant Period of determination as
set forth in the Budget.

 

“Budgeted Inventory Amount” means, for any date, the line item contained in the
Budget under the heading ‘2008 Book Inventory’ for the US Borrowers and the
Canadian Borrower and reflecting the projected Inventory balance as of such
date.

 

“Budgeted Receipts Amount” means the line item contained in the Budget under the
heading ‘Total Receipts’ during the relevant Period of determination as set
forth in the Budget.

 

“Budgeted Sales Receipts” means the line item contained in the Budget under the
heading ‘Sales Receipts’ during the relevant Period of determination as set
forth in the Budget.

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with (a) a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market and (b) a Canadian
Revolving Loan, the term “Business Day” shall also exclude any day on which
banks in Toronto, Canada are authorized or required by law to close.

 

“CAM Exchange” shall mean the exchange of the Lenders’ interests provided for in
Section 2.22.

 

“CAM Exchange Date” shall mean the date on which (i) any event referred to in
Section 8.01(g) or (h) shall occur with regard to the Canadian Loan Parties, or
(ii) an acceleration of the maturity of the Loans pursuant to Section 8.01 shall
occur.

 

“CAM Percentage” shall mean, as to each Lender, a fraction, expressed as a
decimal, of which (i) the numerator shall be (without duplication) the aggregate
Dollar Equivalent of the Specified Obligations owed to such Lender and such
Lender’s participation in the aggregate LC Obligations immediately prior to the
CAM Exchange Date and (ii) the denominator shall be (without duplication) the
aggregate Dollar Equivalent (as so determined) of the Specified Obligations owed
to all the Lenders and the aggregate LC Obligations immediately prior to such
CAM Exchange Date.

 

“Canadian Administrative Agent” shall have the meaning assigned to such term in
the preamble hereto.

 

“Canadian Borrower” shall have the meaning assigned to such term in the preamble
hereto.

 

“Canadian Borrowing Base” shall mean at any time, subject to adjustment as
provided in Section 2.21, an amount equal to the lesser of (a) the sum of,
without duplication:

 

8

--------------------------------------------------------------------------------


 

(i)                                     the book value of Eligible Canadian
Accounts of the Canadian Borrower and each Canadian Borrowing Base Guarantor
multiplied by the advance rate of 95%, plus

 

(ii)                                  the advance rate of 95% of the Net
Recovery Cost Percentage multiplied by the Cost of Eligible Canadian Inventory
of the Canadian Borrower and each Canadian Borrowing Base Guarantor, plus

 

(iii)                               the advance rate of 95% of the Net Recovery
Cost Percentage multiplied by the Cost of all Eligible Canadian In-Transit
Inventory of the Canadian Borrower and each Canadian Borrowing Base Guarantor,
plus

 

(iv)                              the amount, if any, by which the Borrowing
Base exceeds the US Revolving Exposure of all of the Lenders (but only to the
extent that such excess is not made available to US Borrowers), minus

 

(v)                                 to the extent not already deducted in the
calculation of the Borrowing Base, a reserve in the amount of the Current
Derivative Exposure; minus

 

(vi)                              a reserve in the amount of the Priority
Payables; minus

 

(vii)                           any Reserves established from time to time by
such Collateral Agents in the exercise of their Permitted Discretion; and

 

(b)           the maximum amount of Revolving Credit Obligations (as defined in
the Senior Note Agreement) that are permitted in Sections 4.09(b)(1) and (14) of
the Senior Note Agreement as Permitted Debt thereunder, minus the US Revolving
Exposure of all of the Lenders, and, except as otherwise consented to by the
Administrative Agents, minus any Permitted Leasehold Facility and any other
Indebtedness included in the compliance calculation under
Sections 4.09(b)(1) and (14) of the Senior Note Agreement.

 

The Canadian Borrowing Base at any time shall be determined by reference to the
most recent Borrowing Base Certificate theretofore delivered to the Collateral
Agents and the Administrative Agents with such adjustments as Administrative
Agents and Collateral Agents deem appropriate in their collective Permitted
Discretion to assure that the Canadian Borrowing Base is calculated in
accordance with the terms of this Agreement.  The parties understand that the
exclusionary criteria in the definitions of Eligible Canadian Accounts and
Eligible Canadian Inventory, any Reserves that may be imposed as provided
herein, any deductions or other adjustments to determine “lower of cost or
market value” and factors considered in the calculation of the Cost of Eligible
Canadian Inventory or the book value of Eligible Canadian Accounts have the
effect of reducing the Canadian Borrowing Base, and, accordingly, whether or not
any provisions hereof so state, all of the foregoing shall be determined without
duplication so as not to result in multiple reductions in the Canadian Borrowing
Base for the same facts or circumstances.

 

“Canadian Borrowing Base Guarantor” shall mean any Wholly Owned Subsidiary of
the Holdings which may hereafter be approved by the Administrative Agents and
the Collateral Agents and which (a) is organized under the laws of Canada (or
any province or territory thereof), (b) is currently able to prepare all
collateral reports in a comparable manner to the Borrowers’ reporting procedures
and (c) has executed and delivered to the applicable Collateral Agents such
joinder agreements to guarantees, contribution and set-off agreements and other
Security Documents as such Collateral Agents have reasonably requested so long
as such Collateral Agents have received and approved, in their reasonable
discretion, (i) a collateral audit and Inventory Appraisal conducted by an
independent appraisal firm

 

9

--------------------------------------------------------------------------------


 

reasonably acceptable to such Collateral Agents and (ii) all PPSA and similar
search results necessary to confirm such Collateral Agents’ First Priority Lien
on all of such Canadian Borrowing Base Guarantor’s personal property, subject to
Permitted Liens.

 

“Canadian Collateral Agent” shall have the meaning assigned to such term in the
preamble hereto.

 

“Canadian dollars” or “Can$” shall mean the lawful money of Canada.

 

“Canadian Exposure” shall mean, with respect to any Lender at any time, the
Dollar Equivalent of the aggregate principal amount at such time of all
outstanding Canadian Revolving Loans of such Lender, plus the Dollar Equivalent
of the aggregate amount at such time of such Lender’s Canadian LC Exposure, plus
the aggregate amount at such time of such Lender’s Swingline Exposure to
Canadian Borrower.

 

“Canadian Guarantors” shall mean LNT I, LNT II, LNT Partnership, each Canadian
Borrowing Base Guarantor and each other person, if any, that executes or becomes
party to a Canadian Guaranty or other similar agreement guaranteeing the
Canadian Obligations in favor of the Canadian Collateral Agent.

 

“Canadian Guaranty” shall mean each certain Guaranty Agreement dated as of the
Closing Date guaranteeing the Canadian Obligations addressed to the Canadian
Collateral Agent for the benefit of the Canadian Secured Parties by each
Canadian Loan Party governed by Canadian law, as the same may from time to time
be modified, amended, extended or reaffirmed in accordance with the terms
thereof.

 

“Canadian Inventory” shall mean all of the Canadian Borrower’s and Canadian
Borrowing Base Guarantors’ now owned and hereafter existing or acquired raw
materials, work in process, finished goods and all other inventory of whatsoever
kind or nature, wherever located.

 

“Canadian LC Exposure” shall mean at any time the sum of (a) the Dollar
Equivalent of the aggregate undrawn amount of all outstanding Letters of Credit
issued for the account of any Canadian Loan Party at such time, plus (b) the
Dollar Equivalent of the aggregate principal amount of all Reimbursement
Obligations in respect of Letters of Credit issued for the account of any
Canadian Loan Party outstanding at such time, plus (c) the Dollar Equivalent of
the aggregate amount owing on all outstanding LC Acceptances issued for the
account of any Canadian Loan Party.  The Canadian LC Exposure of any Canadian
Revolving Lender at any time shall mean its Pro Rata Percentage of the aggregate
Canadian LC Exposure at such time.

 

“Canadian LC Sublimit” shall mean, at any time, the lesser of (i) $50 million
and (ii) the aggregate amount of the Canadian Revolving Commitments at such
time.

 

“Canadian Loan Parties” shall mean Canadian Borrower and the Canadian
Guarantors.

 

“Canadian Minimum Availability Requirement” shall mean, at all times, an amount
equal to 10% of the sum of clauses (i) through (iii) of the Canadian Borrowing
Base.

 

“Canadian Obligations” shall mean (a) obligations of Canadian Borrower and the
other Canadian Loan Parties from time to time arising under or in respect of the
due and punctual payment of (i) the principal of and premium, if any, and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or

 

10

--------------------------------------------------------------------------------


 

allowable in such proceeding) on the Canadian Revolving Loans and Canadian
Swingline Loans, when and as due, whether at maturity, by acceleration, upon one
or more dates set for prepayment or otherwise, (ii) each payment required to be
made by Canadian Borrower under this Agreement in respect of any Letter of
Credit or LC Acceptance, when and as due, including payments in respect of
Reimbursement Obligations, interest thereon and obligations to provide cash
collateral, and (iii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of Canadian Borrower and the
other Canadian Loan Parties under this Agreement and the other Loan Documents
with respect to obligations of Canadian Borrower and the Canadian Guarantors,
(b) the due and punctual performance of all covenants, agreements, obligations
and liabilities of Canadian Borrower and the Canadian Guarantors under or
pursuant to this Agreement and the other Loan Documents with respect to the
obligations of Canadian Borrower and the other Canadian Loan Parties, (c) the
due and punctual payment and performance of all obligations of Canadian Borrower
and the other Canadian Loan Parties under each Lender Hedging Agreement to which
Canadian Borrower and/or the other Canadian Loan Parties maybe a party, and
(d) the due and punctual payment and performance of all obligations of any
Canadian Loan Party in respect of (i) overdrafts and related liabilities owed to
any Lender, any Affiliate of a Lender, any Administrative Agent or Collateral
Agent or any of its Affiliates arising from treasury, depositary and cash
management services or in connection with any automated clearinghouse transfer
of funds, (ii) any credit or debit card services (including, without limitation,
Private Label Credit Cards) owed to any Lender, any Affiliate of a Lender, any
Administrative Agent or Collateral Agents or any of its Affiliates (including,
without limitation, GE Money) and (iii) any other obligations (other than those
obligations described in clauses (a) through (c) above) owed by any Canadian
Loan Party to GE Capital, GE Canada and/or GE Money.  Notwithstanding anything
herein to the contrary, the term “Canadian Obligations” shall only refer to
obligations of Canadian Borrower and Canadian Guarantors hereunder and under the
other Loan Documents and shall not refer to obligations of US Borrowers, the
Domestic Guarantors and their Domestic Subsidiaries.

 

“Canadian Pledge Agreements” shall mean that certain Pledge Agreement dated as
of the Closing Date by LNT Center pledging sixty-five percent (65%) of its
Equity Interests in LNT I and LNT II to secure the US Obligations and pledging
100% thereof to secure the Canadian Obligations and those certain Pledge
Agreements dated as of the Closing Date by LNT I, LNT II, LNT Partnership and
Canadian Borrower pledging all of their Equity Interests in the Canadian
Borrower and the Canadian Guarantors, as applicable, to secure the Canadian
Obligations, in each case, addressed to the applicable Collateral Agents for the
benefit of the applicable Secured Parties, as the same may from time to time be
modified, amended, extended or reaffirmed in accordance with the terms thereof.

 

“Canadian Pre-Petition Revolver Outstandings” shall mean all of the “Canadian
Revolving Loans” (as defined in the Pre-Petition Credit Agreement) and all of
the “Canadian Swingline Loans” (as defined in the Pre-Petition Credit Agreement)
outstanding immediately prior to the Closing Date.

 

“Canadian Prime Rate” shall mean on any day the greater of:

 

(a)           a rate per annum that is equal to the corporate base rate of
interest established from time to time by Bank of Montreal (or such other
Schedule I Bank selected by the Canadian Administrative Agent from time to time)
as its reference rate then in effect on such day for commercial loans made by it
in Canada (it is understood and agreed that such corporate base rate is not
necessarily the lowest rate charged by the Canadian Administrative Agent to its
customers); and

 

(b)           the CDOR Rate in effect from time to time plus 100 basis points
per annum.

 

11

--------------------------------------------------------------------------------


 

Any change in the Canadian Prime Rate shall be effective as of the opening of
business on the date the change become effective generally.

 

“Canadian Prime Rate Borrowing” shall mean a Borrowing comprised of Canadian
Prime Rate Loans.

 

“Canadian Prime Rate Loans” shall mean any Canadian Revolving Loan or Canadian
Swingline Loan bearing interest at a rate determined by reference to the
Canadian Prime Rate in accordance with the provisions of Article II.

 

“Canadian Prior Lender Obligations” shall mean Prior Lender Obligations then
outstanding on account of Canadian Pre-Petition Revolver Outstandings.  Canadian
Prior Lender Obligations shall not include letter of credit obligations under
the Pre-Petition Credit Agreement which have been continued as LC Obligations
hereunder.

 

“Canadian Pro Rata Percentage” of any Canadian Revolving Lender at any time
shall mean the percentage of the total Canadian Revolving Commitments of all
Canadian Revolving Lenders represented by such Lender’s Canadian Revolving
Commitment.

 

“Canadian Revolving Borrowing” shall mean a Borrowing comprised of Canadian
Revolving Loans.

 

“Canadian Revolving Commitment” shall mean, with respect to each Revolving
Lender, the commitment, if any, of such Revolving Lender to make Canadian
Revolving Loans hereunder up to the amount set forth on Schedule I to the Lender
Addendum executed and delivered by such Lender or in the Assignment and
Assumption pursuant to which such lender assumed its Canadian Revolving
Commitment.  The Canadian Revolving Commitment of each Revolving Lender is a
sub-commitment of its Revolving Commitment and, as such, may be (a) reduced from
time to time pursuant to Section 2.07 and (b) reduced or increased from time to
time pursuant to assignments by or to such Revolving Lender pursuant to
Section 11.04.  The aggregate amount of the Lenders’ Canadian Revolving
Commitments on the Closing Date is $50 million.

 

“Canadian Revolving Lender” shall mean a Lender with a Canadian Revolving
Commitment.

 

“Canadian Revolving Loan” shall mean a Revolving Loan borrowed by the Canadian
Borrower denominated in Canadian dollars or a Bankers’ Acceptance (and any
advances with respect thereto) denominated in Canadian dollars.

 

“Canadian Secured Parties” shall mean the Canadian Administrative Agent, the
Canadian Collateral Agent, each Lender that holds Canadian Revolving Loans or
has Canadian Revolving Commitments (in its capacity as such), the Canadian
Swingline Lender, GE Capital and GE Money.

 

“Canadian Security Agreement” shall mean each certain Security Agreement dated
as of the Closing Date in favor of the Canadian Collateral Agent for the benefit
of the Canadian Secured Parties by Canadian Borrower and by each Canadian
Guarantor, which is governed by Canadian law, as the same may from time to time
be modified, amended, extended or reaffirmed in accordance with the terms
thereof.

 

“Canadian Swingline Commitment” shall mean the commitment of the Canadian
Swingline Lender to make loans pursuant to Section 2.17, as the same may be
reduced from time to time

 

12

--------------------------------------------------------------------------------


 

pursuant to Section 2.07 or Section 2.17.  The amount of the Canadian Swingline
Commitment shall initially be $5 million, but in no event shall exceed the
Revolving Commitment.

 

“Canadian Swingline Lender” shall have the meaning assigned to such term in the
preamble hereto.

 

“Canadian Swingline Loans” shall mean any loan made by the Canadian Swingline
Lender pursuant to Section 2.17(d).

 

“Capital Expenditures” shall mean, for any period, without duplication, the
increase during that period in the gross property, plant or equipment account in
the consolidated balance sheet of LNT and its Subsidiaries, determined in
accordance with GAAP, whether such increase is due to purchase of properties for
cash or financed by the incurrence of Indebtedness, but excluding
(i) expenditures made in connection with the replacement, substitution or
restoration of property pursuant to Section 2.10(d).

 

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

 

“Carve-Out Amount” shall have the meaning assigned to such term in
Section 2.23(a)(iv).

 

“Carve-Out Expenses” shall have the meaning assigned to such term in
Section 2.23(a)(iii).

 

“Case Professionals” shall have the meaning assigned to such term in
Section 2.23(a)(iii).

 

“Cash Collateral Account” shall mean a collateral account in the form of a
deposit account established and maintained by the Collateral Agents for the
benefit of the Secured Parties from the proceeds of Collateral collected in the
Collection Account that have not either been released to the Borrowers or
applicable Guarantor or applied immediately to outstanding Obligations.

 

“Cash Equivalents” shall mean, as to any person, (a) securities issued, or
directly, unconditionally and fully guaranteed or insured, by the United States,
Canada or any agency or instrumentality thereof (provided that the full faith
and credit of the United States or Canada is pledged in support thereof) having
maturities of not more than one year from the date of acquisition by such
person; (b) time deposits and certificates of deposit of any Lender or any
commercial bank having, or which is the principal banking subsidiary of a bank
holding company organized under the laws of the United States, any state thereof
or the District of Columbia or any province or territory of Canada having,
capital and surplus aggregating in excess of $500 million and a rating of “A”
(or such other similar equivalent rating) or higher by at least one nationally
recognized statistical rating organization (as defined in Rule 436 under the
Securities Act) with maturities of not more than one year from the date of
acquisition by such person; (c) repurchase obligations with a term of not more
than 30 days for underlying securities of the types described in clause
(a) above entered into with any bank meeting the qualifications specified in
clause (b) above, which repurchase obligations are secured by a valid perfected
security interest in the underlying securities; (d) commercial paper issued by
any person incorporated in the United States or Canada rated at least A-1 or the
equivalent thereof by Standard & Poor’s Rating Service or at least P-1 or the
equivalent thereof by Moody’s Investors Service Inc., and in each case maturing
not more than one year after the

 

13

--------------------------------------------------------------------------------


 

date of acquisition by such person; (e) investments in money market funds
substantially all of whose assets are comprised of securities of the types
described in clauses (a) through (d) above; (f) demand deposit accounts
maintained in the ordinary course of business; and (g) other bank accounts which
contain funds that have not been swept to the Concentration Accounts because of
the need to meet compensating balance or other fee requirements of a bank that
provides a Blocked Account.

 

“Cash Management Order” shall mean the order of the U.S. Bankruptcy Court
entered in the Chapter 11 Cases after the “first day” hearings, together with
all extensions, modifications and amendments thereto, in form and substance
satisfactory to the Administrative Agents, the Collateral Agents and Required
Lenders, which among other matters authorizes the Debtors to maintain their
existing cash management and treasury arrangements (as set forth in the
Pre-Petition Credit Agreement) or such other arrangements as shall be acceptable
to the Administrative Agents and the Collateral Agents in all material respects.

 

“Cash Management System” shall have the meaning assigned to such term in
Section 9.02.

 

“Casualty Event” shall mean any loss of title or any loss of or damage to or
destruction of, or any condemnation or other taking (including by any
Governmental Authority) of, any property of Holdings or any of its
Subsidiaries.  “Casualty Event” shall include but not be limited to any taking
of all or any part of any Real Property of any person or any part thereof, in or
by condemnation or other eminent domain proceedings pursuant to any Requirement
of Law, or by reason of the temporary requisition of the use or occupancy of all
or substantially all of any Real Property of any person or any part thereof by
any Governmental Authority, civil or military, or any settlement in lieu
thereof, but shall not include a loss of title to the extent covered by a title
insurance policy.

 

“CDOR Rate” shall mean, on any day, the annual rate of interest which is the
arithmetic average of the “BA 1 month” rates applicable to Bankers’ Acceptances
issued by Schedule I banks identified as such on the Reuters Screen CDOR Page at
approximately 10:00 a.m. (Toronto time) on such day (as adjusted by the Canadian
Administrative Agent after 10:00 a.m. (Toronto time) to reflect any error in any
posted rate or in the posted average annual rate).  If the rate does not appear
on the Reuters Screen CDOR Page as contemplated above, then the CDOR Rate on any
day shall be calculated as the arithmetic average of the discount rates
applicable to one month Bankers’ Acceptances of, and as quoted by, any two of
the Schedule I banks, chosen by the Canadian Administrative Agent, as of
10:00 a.m. (Toronto time) on such day, or if such day is not a Business Day,
then on the immediately preceding Business Day.  If less than two Schedule I
banks quote the aforementioned rate, the CDOR Rate shall be the rate chosen by
the Canadian Administrative Agent.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq. and all implementing
regulations.

 

A “Change in Control” shall be deemed to have occurred if:

 

(a)           Holdings at any time ceases to own directly or indirectly 100% of
the Equity Interests of Borrowers;

 

(b)           at any time a change of control occurs under any Material
Indebtedness; or

 

(c)           the Permitted Holders cease to own, or to have the power to vote
or direct the voting of, Voting Stock of Holdings representing a majority of the
voting power of the total outstanding Voting Stock of Holdings.

 

14

--------------------------------------------------------------------------------


 

For purposes of this definition, a person shall not be deemed to have beneficial
ownership of Equity Interests subject to a stock purchase agreement, merger
agreement, amalgamation agreement or similar agreement until the consummation of
the transactions contemplated by such agreement.

 

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following:  (a) the adoption or taking into effect of any law,
treaty, order, policy, rule or regulation, (b) any change in any law, treaty,
order, policy, rule or regulation or in the administration, interpretation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority.

 

“Chapter 11 Case” and “Chapter 11 Cases” shall have the respective meanings
assigned to such terms in the recitals to this Agreement.

 

“Charges” shall have the meaning assigned to such term in Section 11.14.

 

“Chattel Paper” shall mean all “chattel paper,” as such term is defined in the
UCC as in effect on the date hereof in the State of New York, or as defined in
the PPSA, as applicable, in which any Person now or hereafter has rights.

 

“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans and, when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Commitment, US Swingline Commitment or Canadian
Swingline Commitment, in each case, under this Agreement, of which such Loan,
Borrowing or Commitment shall be a part.

 

“Closing Date” shall mean the date of this Agreement, which shall not be later
than three (3) Business Days after the entry of the Interim Order.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall mean, collectively, all of the Security Agreement Collateral,
the Mortgaged Property and all other property of whatever kind and nature
subject or purported to be subject from time to time to a Lien under any
Security Document and/or as to which a security interest or other Lien is
granted under the Order, including, without limitation, any (x) proceeds of
avoidance actions under Chapter 5 of the Bankruptcy Code, to the extent that the
Carve Out Expenses funded the estates’ expenses in investigating such actions,
commencing such actions, and/or conducting the litigation and/or settlement
discussions that resulted in the receipt of such proceeds and (y) the proceeds
of any avoidance actions brought pursuant to Section 549 of the Bankruptcy Code
to recover any post-petition transfer of Collateral.

 

“Collateral Agents” shall have the meaning assigned to such term in the preamble
hereto.

 

“Collection Accounts” has the meaning assigned to such term in Section 9.02(d).

 

“Commercial Letter of Credit” shall mean any letter of credit or similar
instrument issued for the purpose of providing credit support in connection with
the purchase of materials, goods or services by Borrowers or any of their
Subsidiaries in the ordinary course of their businesses.

 

15

--------------------------------------------------------------------------------


 

“Committees” shall mean collectively, the official committee of unsecured
creditors and any other official committee appointed by the U.S. Trustee or
approved by the U.S. Bankruptcy Court in any Chapter 11 Case and each of such
Committees shall be referred to herein as a Committee.

 

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Commitment, Canadian Revolving Commitment, US Swingline Commitment or Canadian
Swingline Commitment.

 

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).

 

“Companies” shall mean Holdings and its direct or indirect Subsidiaries; and
“Company” shall mean any one of them.

 

“Compliance Certificate” shall mean a certificate of a Financial Officer
substantially in the form of Exhibit D or such other form as may be acceptable
to the Administrative Agents.

 

“Concentration Accounts” shall have the meaning assigned to such term in
Section 9.02(d).

 

“Contested Collateral Lien Conditions” shall mean, with respect to any Permitted
Lien of the type described in clauses (a), (b), (e) and (f) of Section 6.02, the
following conditions:

 

(a)           US Borrowers shall cause any proceeding instituted contesting such
Lien to stay the sale or forfeiture of any portion of the Collateral on account
of such Lien;

 

(b)          at the option and at the request of the US Administrative Agent, to
the extent such Lien is in an amount in excess of $100,000, the applicable
Collateral Agent shall maintain a Reserve against the Borrowing Base or Canadian
Borrowing Base, as applicable, in an amount sufficient to pay and discharge such
Lien and the US Administrative Agent’s reasonable estimate of all interest and
penalties related thereto; and

 

(c)           such Lien shall in all respects be subject and subordinate in
priority to the Lien and security interest created and evidenced by the Security
Documents, except if and to the extent that the Requirement of Law creating,
permitting or authorizing such Lien provides that such Lien is or must be
superior to the Lien and security interest created and evidenced by the Security
Documents.

 

“Contingent Obligation” shall mean, as to any person, any obligation, agreement,
understanding or arrangement of such person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor; (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor; (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation; (d) with respect to bankers’ acceptances,
letters of credit and similar credit arrangements, until a reimbursement
obligation arises (which reimbursement obligation shall constitute
Indebtedness); or (e) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided, however, that the
term “Contingent Obligation” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or any product
warranties.  The amount of any Contingent Obligation

 

16

--------------------------------------------------------------------------------


 

shall be deemed to be an amount equal to the stated or determinable amount of
the primary obligation in respect of which such Contingent Obligation is made
(or, if less, the maximum amount of such primary obligation for which such
person may be liable, whether singly or jointly, pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such person is required to perform thereunder) as determined by such
person in good faith.

 

“Contribution, Intercompany Contracting and Offset Agreement” shall mean that
certain Contribution, Intercompany Contracting and Offset Agreement dated as of
the Closing Date by and among the Loan Parties (other than Foreign
Subsidiaries), Collateral Agents and Administrative Agents, as the same may be
amended, amended and restated, reaffirmed, supplemented, revised or modified
from time to time.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Control Agreement” shall have the meaning assigned to such term in the Security
Agreement.

 

“Controlled Investment Affiliate” means, as to any person, any other person
which directly or indirectly is in Control of, is Controlled by, or is under
common Control with, such person and is organized by such person (or any person
Controlling such person) primarily for making equity or debt investments in
Holdings or other portfolio companies.

 

“Cost” shall mean, as determined by the applicable Collateral Agents, in good
faith, with respect to Inventory or Canadian Inventory, as applicable, the lower
of (a) landed cost computed on a first-in, first-out basis in accordance with
GAAP or (b) market value; provided, that for purposes of the calculation of the
Borrowing Base or the Canadian Borrowing Base, (i) the Cost of the Inventory or
the Cost of the Canadian Inventory shall not include: (A) the portion of the
cost of Inventory or Canadian Inventory equal to the profit earned by any
Affiliate on the sale thereof to Borrowers or the Borrowing Base Guarantors or
(B) write-ups or write-downs in cost with respect to currency exchange rates,
and (ii) notwithstanding anything to the contrary contained herein, the cost of
the Inventory and Canadian Inventory shall be computed in the same manner and
consistent with the most recent Inventory Appraisal which has been received and
approved by Collateral Agents in their reasonable discretion.

 

“Credit Card Agreements” shall mean all agreements now or hereafter entered into
by Borrowers or Borrowing Base Guarantors with any credit card issuer or any
credit card processor, as the same now exist or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced, including,
without limitation, any agreements entered into in connection with any Private
Label Credit Cards.

 

“Credit Card Receivables” shall mean, collectively, all present and future
rights of Borrowers or Borrowing Base Guarantors to payment from (a) any major
credit card issuer or major credit card processor arising from sales of goods or
rendition of services to customers who have purchased such goods or services
using a credit or debit card, (b) any major credit card issuer or major credit
card processor in connection with the sale or transfer of Accounts arising
pursuant to the sale of goods or rendition of services to customers who have
purchased such goods or services using a credit card or a debit card, including,
but not limited to, all amounts at any time due or to become due from any

 

17

--------------------------------------------------------------------------------


 

major credit card issuer or major credit card processor under the Credit Card
Agreements or otherwise and (c) the issuers of Private Label Credit Cards.

 

“Credit Extension” shall mean, as the context may require, (i) the making of a
Loan by a Lender or (ii) the issuance of any Letter of Credit, or the amendment,
extension or renewal of any existing Letter of Credit, by the Issuing Bank.

 

“Cumulative Four Week Period” shall mean the four-week period up to and through
the Saturday of the most recent week then ended, or if a four-week period has
not then elapsed from the Petition Date, such shorter period since the Petition
Date through the Saturday of the most recent week then ended.

 

“Cumulative Period” shall mean period from the Petition Date through the
Saturday of the most recent week then ended.

 

“Current Derivative Exposure” shall mean, as of any date of determination, 100%
of the aggregate mark-to-market exposure then owing by any Borrower under Lender
Hedging Agreements, determined by all Lenders that are counterparties to each
Lender Hedging Agreement, in good faith and in a commercially reasonable manner,
based on net termination values and calculated as if such Lender Hedging
Agreements were terminated as of such determination date and a payment were due
thereunder to the Lender or its Affiliates and furnished to the applicable Agent
on a bi-monthly basis (or more frequently, in the commercially reasonable
discretion of the applicable Agent).

 

“Debt Issuance” shall mean the incurrence by Holdings or any of its Subsidiaries
of any Indebtedness after the Closing Date (other than as permitted by
Section 6.01).

 

“Debtor” shall have the meaning assigned to such terms in the recitals of this
Agreement.

 

“Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.

 

“Default Rate” shall have the meaning assigned to such term in Section 2.06(e).

 

“DIP Priority Collateral”  shall have the meaning assigned to such term in the
Interim Order or the Final Order, as applicable.

 

“DIP Superpriority Claim” shall have the meaning assigned to such term in
Section 2.23(a)(ii).

 

“Disbursement Account” shall have the meaning assigned to such term in
Section 9.02(i).

 

“Discount Note” shall mean a non-interest bearing promissory note denominated in
Canadian Dollars, substantially in the form of Exhibit K-5, issued by the
Canadian Borrower to evidence a BA Equivalent Loan.

 

“Discount Proceeds” shall mean on any day, for any Bankers’ Acceptance issued
hereunder, an amount calculated on such day by multiplying:

 

(a)           the face amount of such Bankers’ Acceptance by

 

18

--------------------------------------------------------------------------------


 

(b)          the quotient obtained by dividing:

 

(i)              one by

 

(ii)             the sum of one plus the product of:

 

A)           the Discount Rate applicable to such Bankers’ Acceptance and

 

B)            a fraction, the numerator of which is the number of days in the
applicable Interest Period and the denominator of which is 365,

 

with the quotient being rounded up or down to the fifth decimal place and
0.00005 being rounded up.

 

“Discount Rate” means, on any day, with respect to an issue of Bankers’
Acceptances, or in respect of a BA Equivalent Loan, with the same maturity date,
(a) for a Lender which is a Schedule I Lender, (i) the average bankers’
acceptance discount rate of the appropriate term as quoted on Reuters Screen
CDOR Page determined at or about 10:00 a.m. (Toronto time) on that day or,
(ii) if the discount rate for a particular term is not quoted on Reuters Screen
CDOR Page, the arithmetic average of the actual discount rates for bankers’
acceptances for such term accepted by any two of the Schedule I banks, chosen by
the Canadian Administrative Agent, as of 10:00 a.m. (Toronto time) on such day,
or if such day is not a Business Day, then on the immediately preceding Business
Day, and (b) for a Lender which is not a Schedule I Lender, the rate determined
by the Canadian Administrative Agent in accordance with (a) above, plus 10 basis
points per annum.

 

“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the first anniversary of the Final Maturity Date, (b) is convertible
into or exchangeable (unless at the sole option of the issuer thereof) for
(i) debt securities or (ii) any Equity Interests referred to in (a) above, in
each case at any time on or prior to the first anniversary of the Final Maturity
Date, or (c) contains any repurchase obligation which may come into effect prior
to payment in full of all Obligations; provided, however, that any Equity
Interests that would not constitute Disqualified Capital Stock but for
provisions thereof giving holders thereof (or the holders of any security into
or for which such Equity Interests is convertible, exchangeable or exercisable)
the right to require the issuer thereof to redeem such Equity Interests upon the
occurrence of a change in control or an asset sale occurring prior to the first
anniversary of the Final Maturity Date shall not constitute Disqualified Capital
Stock if such Equity Interests provide that the issuer thereof will not redeem
any such Equity Interests pursuant to such provisions prior to the repayment in
full of the Obligations.

 

“Dividend” with respect to any person shall mean that such person has declared
or paid a dividend or returned any equity capital to the holders of its Equity
Interests or authorized or made any other distribution, payment or delivery of
property (other than Qualified Capital Stock of such person) or cash to the
holders of its Equity Interests as such, or redeemed, retired, purchased or
otherwise acquired, directly or indirectly, for consideration any of its Equity
Interests outstanding (or any options or warrants issued by such person with
respect to its Equity Interests), or set aside any funds for any of the
foregoing purposes, or shall have permitted any of its Subsidiaries to purchase
or otherwise acquire for consideration any of the Equity Interests of such
person outstanding (or any options or warrants issued by such person with
respect to its Equity Interests).  Without limiting the foregoing, “Dividends”
with respect to any person shall also include all payments made or required to
be made by such person with

 

19

--------------------------------------------------------------------------------


 

respect to any stock appreciation rights, plans, equity incentive or achievement
plans or any similar plans or setting aside of any funds for the foregoing
purposes.

 

“Documentation Agent” means Bank of America, N.A., in its capacity as
documentation agent hereunder.

 

“Dollar Equivalent” shall mean, as to any amount denominated in Canadian dollars
on any date of determination, the amount of dollars that would be required to
purchase the amount of Canadian dollars based upon the Spot Selling Rate.

 

“Domestic Guarantor” shall mean Holdings, each US Borrowing Base Guarantor and
the Domestic Subsidiary Guarantors.

 

“Domestic Subsidiary” shall mean any Subsidiary of Holdings that is organized
under the laws of the United States  or any state thereof or the District of
Columbia.

 

“Domestic Subsidiary Guarantors” shall mean each Subsidiary listed on Schedule
1.01(b) which is a Domestic Subsidiary, and each other Domestic Subsidiary that
is or becomes a party to this Agreement pursuant to Section 5.11.

 

“dollars” or “$” shall mean lawful money of the United States.

 

“Eligible Accounts” shall have the meaning assigned to such term in
Section 2.20(a).

 

“Eligible Assignee” shall mean (a) if the assignment does not include assignment
of a Revolving Commitment, (i) any Lender, (ii) an Affiliate of any Lender,
(iii) an Approved Fund and (iv) any other person approved by the applicable
Administrative Agent (such approval not to be unreasonably withheld or delayed)
and (b) if the assignment includes assignment of a Revolving Commitment, (i) any
Revolving Lender, (ii) an Affiliate of any Revolving Lender, (iii) an Approved
Fund of a Revolving Lender and (iv) any other person approved by the applicable
Administrative Agent, the Issuing Bank, the Swingline Lenders and Borrowers
(each such approval not to be unreasonably withheld or delayed); provided that
(x) no approval of Borrowers shall be required during the continuance of a
Default, (y) “Eligible Assignee” shall not include US Borrowers or any of their
Affiliates or Subsidiaries or any natural person and (z) each Revolving Lender
becoming a party hereto pursuant to an Assignment and Assumption must also
arrange to designate an Affiliate as a Canadian Revolving Lender and such
Canadian Revolving Lender must also become a party hereto pursuant to such
Assignment and Assumption.

 

“Eligible Canadian Accounts” shall have the meaning assigned to such term in
Section 2.21(a).

 

“Eligible Canadian Inventory” shall mean, subject to adjustment as set forth in
Section 2.21(b), items of Canadian Inventory of the Canadian Borrower and any
Canadian Borrowing Base Guarantors.

 

“Eligible Canadian In-Transit Inventory” means, as of any date of determination,
without duplication of other Eligible Canadian Inventory, Inventory (a) which
has been shipped by or on behalf of a supplier from any location for receipt by
Canadian Borrower or any Canadian Borrowing Base Guarantor within sixty (60)
days of the date of determination, but which has not yet been received by
Canadian Borrower or such Canadian Borrowing Base Guarantor, (b) for which the
purchase order is in the name of Canadian Borrower or any Canadian Borrowing
Base Guarantor, and title has passed to

 

20

--------------------------------------------------------------------------------


 

Canadian Borrower or any Canadian Borrowing Base Guarantor, (c) for which the
document of title, to the extent applicable, reflects Canadian Borrower or any
Canadian Borrowing Base Guarantor as consignee (along with delivery to Canadian
Borrower or such Canadian Borrowing Base Guarantor of the documents of title, to
the extent applicable, with respect thereto), (d) as to which the applicable
Collateral Agent has control over the documents of title, to the extent
applicable, which evidence ownership of the subject Inventory (such as by the
delivery of a Freight Forwarding Agreement), (e) is covered by insurance
reasonably acceptable to the Collateral Agents, and (f) which otherwise is not
excluded from the definition of Eligible Inventory.

 

“Eligible Canadian Lender” means a financial institution or commercial finance
company that is (i) not a non-resident of Canada for the purpose of the ITA, or
(ii) an “authorized foreign bank” as defined in section 2, of the Bank Act
(Canada) and in subsection 248(1) of the ITA, that is not subject to the
restrictions and requirements referred to in subsection 524(2) of the Bank Act
(Canada) and which will receive all amounts paid or credited to it under its
Canadian Revolving Loans and under the Loan Documents in respect of its
“Canadian banking business” (as defined in subsection 248(1) of the ITA) for the
purposes of paragraph 212(13.3)(a) of the ITA.

 

“Eligible In-Transit Inventory” means, as of any date of determination, without
duplication of other Eligible Inventory, Inventory (a) which has been shipped by
or on behalf of a supplier from any location for receipt by either a US Borrower
or any US Borrowing Base Guarantor within sixty (60) days of the date of
determination, but which has not yet been received by such US Borrower or US
Borrowing Base Guarantor, (b) for which the purchase order is in the name of
either a US Borrower or any US Borrowing Base Guarantor, and title has passed to
either a US Borrower or any US Borrowing Base Guarantor, (c) for which the
document of title, to the extent applicable, reflects either a US Borrower or
any US Borrowing Base Guarantor as consignee (along with delivery to such a US
Borrower or US Borrowing Base Guarantor of the documents of title, to the extent
applicable, with respect thereto), (d) as to which either the applicable
Collateral Agent has control over the documents of title, to the extent
applicable, which evidence ownership of the subject Inventory (such as by the
delivery of a Freight Forwarding Agreement) or the goods covered by such
document of title are expected to be delivered to a distribution center operated
by US Borrowers or any of their Subsidiaries within 20 days of the date such
goods become the subject of such document of title, (e) is covered by insurance
reasonably acceptable to the Collateral Agents, and (f) which otherwise is not
excluded from the definition of Eligible Inventory.

 

“Eligible Inventory” shall mean, subject to adjustment as set forth in
Section 2.20(b), items of Inventory of the US Borrowers and any US Borrowing
Base Guarantors.

 

“Eligible Letter of Credit” means, as of any date of determination a Commercial
Letter of Credit issued by the Issuing Bank which meet the following criteria:

 

(a)           the Inventory being purchased thereunder has not yet been
delivered to a US Borrower or any of the US Borrowing Base Guarantors;

 

(b)           The purchase order for such Inventory is in the name of US
Borrowers or any of its US Borrowing Base Guarantors (or Canadian Borrower or
any Canadian Borrowing Base Guarantor, for Letters of Credit issued pursuant to
Section 2.18(m)) and the purchase of which is supported by a Commercial Letter
of Credit issued under this Agreement having an initial expiry, subject to the
proviso hereto, within 120 days after the date of initial issuance of such
Commercial Letter of Credit, provided that fifty percent (50%) of the maximum
Stated Amount all such Commercial Letters of Credit shall not, at any time, have
an initial expiry greater than ninety (90) days after the original date of
issuance of such Commercial Letters of Credit;

 

21

--------------------------------------------------------------------------------


 

(c)           Drawing under such Commercial Letters of Credit requires delivery
of a bill of lading or other document of title, which names the US Collateral
Agent, a US Borrower or any of the US Borrowing Base Guarantors or any of their
agents as consignee, which evidences ownership of the subject inventory and
which complies with the requirements of the applicable Freight Forwarding
Agreement;

 

(d)           the Inventory is not otherwise included in another category of
Eligible Inventory or Eligible In-Transit Inventory;

 

(e)           the Inventory being purchased thereunder is covered by insurance
reasonably acceptable to the Collateral Agents; and

 

(f)            the Inventory being purchased thereunder is not expected to be
excluded from the definition of Eligible Inventory once it has been purchased
and delivered.

 

“Embargoed Person” shall have the meaning assigned to such term in Section 6.20.

 

“Environment” shall mean ambient air, indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources, the workplace or as otherwise defined in
any Environmental Law.

 

“Environmental Claim” shall mean any claim, notice, demand, order, action, suit,
proceeding or other communication alleging liability for or obligation with
respect to any investigation, remediation, removal, cleanup, response,
corrective action, damages to natural resources, personal injury, property
damage, fines, penalties or other costs resulting from, related to or arising
out of (i) the presence, Release or threatened Release in or into the
Environment of Hazardous Material at any location or (ii) any violation or
alleged violation of any Environmental Law, and shall include any claim seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from, related to or arising out of the presence,
Release or threatened Release of Hazardous Material or alleged injury or threat
of injury to health, safety or the Environment.

 

“Environmental Law” shall mean any and all present and future, foreign or
domestic, federal, provincial, territorial or state (or any Subdivision of any
of them) treaties, laws, statutes, ordinances, regulations, rules, decrees,
orders, judgments, consent orders, consent decrees, code or other binding
requirements, and the common law, relating to protection of public health or the
Environment, the Release or threatened Release of Hazardous Material, natural
resources or natural resource damages, or occupational safety or health, and any
and all Environmental Permits.

 

“Environmental Permit” shall mean any permit, license, approval, registration,
notification, exemption, consent or other authorization required by or from a
Governmental Authority under Environmental Law.

 

“Equipment” shall have the meaning assigned to such term in the applicable
Security Agreement.

 

“Equity Interest” shall mean, with respect to any person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such person,
including, if such person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on the date
hereof or issued after the Closing Date, but excluding debt securities
convertible or exchangeable into such equity.

 

22

--------------------------------------------------------------------------------


 

“Equity Issuance” shall mean, without duplication, (i) any issuance or sale by
Holdings after the Closing Date of any Equity Interests in Holdings (including
any Equity Interests issued upon exercise of any warrant or option) or any
warrants or options to purchase Equity Interests or (ii) any contribution to the
capital of Holdings; provided, however, that an Equity Issuance shall not
include (x) any Preferred Stock Issuance or Debt Issuance, (y) any such sale or
issuance by Holdings of not more than an aggregate amount of 5.0% of its Equity
Interests (including its Equity Interests issued upon exercise of any warrant or
option or warrants or options to purchase its Equity Interests but excluding
Disqualified Capital Stock), in each case, to directors, officers or employees
of any Company and (z) any Excluded Issuance.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

 

“ERISA Affiliate” shall mean, with respect to any person, any trade or business
(whether or not incorporated) that, together with such person, is treated as a
single employer under Section 414 (b), (c) or (m) of the Code.

 

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived by regulation);
(b) the existence with respect to any Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived; (c) the failure to make by its due date a required
installment under Section 412(m) of the Code with respect to any Plan or the
failure to make any required contribution to a Multiemployer Plan; (d) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (e) the incurrence by any Company of any liability under Title IV of ERISA
with respect to the termination of any Plan; (f) the incurrence by the Company
of material liability, under Title IV of ERISA with respect to a defined benefit
pension plan maintained by an ERISA Affiliate or a multi-employer plan (as
defined in ERISA Section 3 (37)) contributed to by an ERISA Affiliate (g) the
receipt by any Company from the PBGC or a plan administrator of any notice
relating to the intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan, or the occurrence of any event or condition which could
reasonably be expected to constitute grounds under ERISA for the termination of,
or the appointment of a trustee to administer, any Plan; (h) the incurrence by
any Company of any liability with respect to the withdrawal from any Plan or
Multiemployer Plan; (i) the receipt by any Company of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA; (j) the “substantial cessation of operations” within the
meaning of Section 4062(e) of ERISA with respect to a Plan; (k) the making of
any amendment to any Plan which could result in the imposition of a Lien or the
posting of a bond or other security; and (l) the occurrence of a nonexempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which could reasonably be expected to result in liability
to any Company.

 

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

 

“Eurodollar Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Adjusted LIBOR Rate in accordance with the provisions of
Article II.

 

“Eurodollar Revolving Borrowing” shall mean a Borrowing comprised of Eurodollar
Revolving Loans.

 

23

--------------------------------------------------------------------------------


 

“Eurodollar Revolving Loan” shall mean any Revolving Loan bearing interest at a
rate determined by reference to the Adjusted LIBOR Rate in accordance with the
provisions of Article II.

 

“Event of Default” shall have the meaning assigned to such term in Section 8.01.

 

“Excess Amount” shall have the meaning assigned to such term in
Section 2.10(f)(iii).

 

“Excess Availability” shall mean, at any time, (a) the sum of (x) the Borrowing
Base plus (y) the Canadian Borrowing Base (exclusive of amounts added pursuant
to clause (iv) thereof) less (b) all outstanding Loans and LC Exposure less
(c) in the applicable Collateral Agents’ reasonable discretion, the aggregate
amount of all the outstanding and unpaid trade payables and other obligations of
Borrowers and/or the Borrowing Base Guarantors which are not paid within 90 days
past the due date according to their original terms of sale, in each case as of
such date of determination less (d) in the applicable Collateral Agents’
reasonable discretion, and without duplication, the amount of checks issued by
Borrowers and/or the Borrowing Base Guarantors to pay trade payables and other
obligations but which are not paid within 90 days past the due date according to
their original terms of sale, in each case as of such date of determination, but
which either have not yet been sent or are subject to other arrangements which
are expected to delay the prompt presentation of such checks for payment less
(e) the Total Minimum Availability Requirement.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Excluded Issuance” shall mean an issuance and sale of Qualified Capital Stock
of Holdings, to the extent such Qualified Capital Stock is used, or the net
proceeds thereof shall be, within ninety (90) days of the consummation of such
issuance and sale, used, without duplication, to finance Capital Expenditures
approved by the Administrative Agents.

 

“Excluded Taxes” shall mean, with respect to the Administrative Agents, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of Borrowers hereunder, (a) taxes imposed on or
measured by its overall Net Income (however denominated), franchise taxes
imposed on it (in lieu of net income taxes) and branch profits taxes imposed on
it, by a jurisdiction (or any political subdivision thereof) as a result of the
recipient being organized or having its principal office or, in the case of any
Lender, its applicable lending office in such jurisdiction; (b) in the case of a
Foreign Lender, any U.S. federal withholding tax that (i) is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
hereto (or designates a new lending office), except (x) to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from Borrowers with respect to such withholding tax pursuant to
Section 2.15(a), (y) if such Foreign Lender is an assignee pursuant to a request
by Borrowers under Section 2.16 or (z) if the applicable Borrower has
re-domiciled to the United States; provided that this subclause (b)(i) shall not
apply to any Tax imposed on a Lender following an Event of Default or in
connection with an interest or participation in any Loan or other obligation
that such Lender was required to acquire pursuant to Section 2.14(d), or (ii) is
attributable to such Lender’s failure to comply with Section 2.15(e); and
(c) those Canadian federal withholding taxes under Part XIII of the ITA, if any,
in excess of the amount of such taxes that would have been imposed had the
recipient of the particular payment been, at the time of the payment, a resident
of the United States for the purposes of the Canada-United States Income Tax
Convention (1980), as amended from time to time, and entitled to the reduced
withholding tax rate provided under paragraph 2 of Article XI thereof (such
rate, for greater certainty, being 10% (ten percent) as at the date of this
Agreement).

 

“Executive Order” shall have the meaning assigned to such term in Section 3.22.

 

24

--------------------------------------------------------------------------------


 

“Existing Issuing Bank Letters of Credit” shall mean the outstanding letters of
credit issued before the Closing Date by an Issuing Bank for the account of a
Borrower or a Subsidiary of a Borrower set forth on Schedule 1.01(c) hereto.

 

“Existing Lien” shall have the meaning assigned to such term in Section 6.02(c).

 

“Exit Facilities” shall mean the Facilities after the Exit Facilities Conversion
Date.  The Exit Facilities shall terminate no later than on the Exit Facilities
Maturity Date.

 

“Exit Facilities Conversion Date” shall mean the first date on which a Plan of
Reorganization becomes effective, the Exit Facilities Option has been exercised
and the conditions to consummating the Exit Facilities set forth in Section 4.04
are satisfied.

 

“Exit Facilities Maturity Date” shall be the date which is the fourth
anniversary of the effective date of the Plan of Reorganization approved by the
Agents and Lenders under the Exit Facilities, or such other period as may be
agreed by the Borrowers, the Agents and the Lenders.

 

“Exit Facilities Option” shall have the meaning assigned to such term in
Section 4.03.

 

“Facilities” means the credit facilities provided by the Lenders and Issuing
Banks pursuant to this Agreement.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for the day for such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

 

“Fee Letter” shall mean that certain Fee Letter dated as of May 5, 2008 by and
among GE Capital, GE Canada, GECM, and Borrowers, as the same may be amended,
amended and restated, supplemented, revised or modified from time to time.

 

“Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the
Collateral Monitoring Fees, the LC Participation Fees, the Fronting Fees and any
and all other fees payable to the Agents or any Lender pursuant to the Agreement
or any of the other Loan Documents.

 

“Final Maturity Date” shall mean the Revolving Maturity Date.

 

“Final Order” shall mean , collectively, the order of the U.S. Bankruptcy Court
entered in the Chapter 11 Cases of the Debtors after a final hearing under
Bankruptcy Rule 4001(c)(2) or such other procedures as approved by the U.S.
Bankruptcy Court which order shall be satisfactory in form and substance to the
Administrative Agents and Lenders, together with all extensions, modifications
and amendments thereto, in form and substance satisfactory to the Administrative
Agents and Lenders, which, among other matters but not by way of limitation,
authorizes the Debtors to obtain credit, incur (or guaranty) Indebtedness, grant
Liens under this Agreement and the other Loan Documents, as the case may be, and
provides for the super priority of the Agents’ and the Lenders’ claims.

 

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.

 

25

--------------------------------------------------------------------------------


 

“FIRREA” shall mean the Federal Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Security Document, that such Lien is the most senior
Lien to which such Collateral is subject (subject to Permitted Liens).

 

“Foreign Lender” shall mean any Lender that is not, for United States federal
income tax purposes, (i) an individual who is a citizen or resident of the
United States, (ii) a corporation, partnership or other entity treated as a
corporation or partnership created or organized in or under the laws of the
United States, or any political subdivision thereof, (iii) an estate whose
income is subject to U.S. federal income taxation regardless of its source or
(iv) a trust if a court within the United States is able to exercise primary
supervision over the administration of such trust and one or more United States
persons have the authority to control all substantial decisions of such trust.

 

“Foreign Plan” shall mean any defined benefit pension plan, program, policy,
arrangement or agreement maintained or contributed to by any Company with
respect to employees employed outside the United States.

 

“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States or any state thereof or the District
of Columbia.

 

“Freight Forwarding Agreement” means a multi-party agreement in a form and
substance satisfactory to Collateral Agents among a Borrower, a customs broker,
freight forwarder, or other carrier, and the applicable Collateral Agents in
which the customs broker, freight forwarder, or other carrier acknowledges that
it has control over (in the case of persons other than carriers which are
issuing non-negotiable bills of lading) and holds the documents evidencing
ownership of the subject Inventory or other property for the benefit of such
Collateral Agents and agrees, upon notice from such Collateral Agent to hold and
dispose of the subject Inventory and other property solely as directed by the
such Collateral Agent.

 

“Fronting Fee” shall have the meaning assigned to such term in Section 2.05(b).

 

“Fund” shall mean any person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis.

 

“GE Canada” shall have the meaning assigned to such term in the preamble hereto.

 

“GE Capital” shall have the meaning assigned to such term in the preamble
hereto.

 

“GE Money” shall mean GE Money Bank (successor in interest to Monogram Credit
Card Bank of Georgia).

 

“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state, provincial, territorial or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to

 

26

--------------------------------------------------------------------------------


 

government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Governmental Real Property Disclosure Requirements” shall mean any Requirement
of Law of any Governmental Authority requiring notification of the buyer,
lessee, mortgagee, assignee or other transferee of any Real Property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including any transfer of control) of any Real
Property, facility, establishment or business, of the actual or threatened
presence or Release in or into the Environment, or the use, disposal or handling
of Hazardous Material on, at, under or near the Real Property, facility,
establishment or business to be sold, leased, mortgaged, assigned or
transferred.

 

“Guaranteed Obligations” shall have the meaning assigned to such term in
Section 7.01.

 

“Guarantees” shall mean the guarantees issued pursuant to Article VII by
Holdings and the Subsidiary Guarantors.

 

“Guarantors” shall mean the Domestic Guarantors and the Canadian Guarantors.

 

“Hazardous Materials” shall mean the following:  hazardous substances; hazardous
wastes; polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs; asbestos or any asbestos-containing materials in any form or
condition; radon or any other radioactive materials including any source,
special nuclear or by-product material; petroleum, crude oil or any fraction
thereof; and any other pollutant or contaminant or chemicals, wastes, materials,
compounds, constituents or substances, subject to regulation or which can give
rise to liability under any Environmental Laws.

 

“Hedging Agreement” shall mean any swap, cap, collar, forward purchase or
similar agreements or arrangements dealing with interest rates, currency
exchange rates or commodity prices, either generally or under specific
contingencies entered into for the purpose of hedging any Borrower’s exposure to
interest or exchange rates, loan credit exchange, security or currency
valuations or commodity prices not for speculative purposes.

 

“Hedging Obligations” shall mean obligations under or with respect to Hedging
Agreements.

 

“Holdings” shall have the meaning assigned to such term in the preamble hereto.

 

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or advances; (b) all obligations
of such person evidenced by bonds, debentures, notes or similar instruments;
(c) all obligations of such person under conditional sale or other title
retention agreements relating to property purchased by such person; (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services (excluding trade accounts payable and accrued obligations
incurred in the ordinary course of business on normal trade terms and not
overdue by more than 90 days); (e) all Indebtedness of others secured by any
Lien on property owned or acquired by such person, whether or not the
obligations secured thereby have been assumed, but limited to the fair market
value of such property; (f) all Capital Lease Obligations, Purchase Money
Obligations and synthetic lease obligations of such person; (g) all Hedging
Obligations to the extent required to be reflected on a balance sheet of such
person; (h) all obligations of such person for the reimbursement of any obligor
in respect of Standby Letters of Credit, letters of guaranty, bankers’
acceptances and similar credit transactions; and (i) all Contingent Obligations
of such person in respect of Indebtedness or

 

27

--------------------------------------------------------------------------------


 

obligations of others of the kinds referred to in clauses (a) through
(h) above.  The Indebtedness of any person shall include the Indebtedness of any
other entity (including any partnership in which such person is a general
partner) to the extent such person is liable therefor as a result of such
person’s ownership interest in or other relationship with such entity, except
(other than in the case of general partner liability) to the extent that terms
of such Indebtedness expressly provide that such person is not liable therefor.

 

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section 11.03(b).

 

“Indenture Adequate Protection Liens” shall have the meaning assigned to such
term in the Interim Order or the Final Order, as applicable.

 

“Indenture Compliance Certificate” shall have the meaning assigned to such term
in Section 5.01(i).

 

“Indenture Liens”  shall have the meaning assigned to such term in the Interim
Order or the Final Order, as applicable.

 

“Indenture Superpriority Claim” shall have the meaning assigned to such term in
the Interim Order or the Final Order, as applicable.

 

“Information” shall have the meaning assigned to such term in Section 11.12.

 

“Insolvency Laws” shall mean any of the BIA, the Companies’ Creditors
Arrangement Act (Canada), and the Winding-Up and Restructuring Act (Canada),
each as now exists or may from time to time hereafter be amended, modified,
recodified, supplemented or replaced, together with all rules, regulations and
interpretations thereunder or related thereto, and any other applicable
insolvency or other similar law of any jurisdiction, including any law of any
jurisdiction permitting a debtor to obtain a stay or a compromise of the claims
of its creditors against it.

 

“Instruments” shall mean all “instruments,” as such term is defined in the UCC
as in effect on the date hereof in the State of New York or as defined in the
PPSA, as applicable, in which any Person now or hereafter has rights.

 

“Insurance Policies” shall mean the insurance policies and coverages required to
be maintained by each Loan Party which is an owner of Mortgaged Property with
respect to the applicable Mortgaged Property pursuant to Section 5.04 and all
renewals and extensions thereof.

 

“Insurance Requirements” shall mean, collectively, all provisions of the
Insurance Policies, all requirements of the issuer of any of the Insurance
Policies and all orders, rules, regulations and any other requirements of the
National Board of Fire Underwriters (or any other body exercising similar
functions) binding upon each Loan Party which is an owner of Mortgaged Property
and applicable to the Mortgaged Property or any use or condition thereof.

 

“Intellectual Property” shall have the meaning assigned to such term in
Section 3.06(a).

 

“Intercompany Note” shall mean a promissory note substantially in the form of
Exhibit P.

 

28

--------------------------------------------------------------------------------


 

“Intercreditor Agreement” shall mean, as the context requires, either or both of
(i) the Note Indenture Intercreditor Agreement or (ii) the Leasehold
Intercreditor Agreement.

 

“Interest Election Request” shall mean a request by a Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08(b), substantially
in the form of Exhibit E.

 

“Interest Payment Date” shall mean (a) with respect to any ABR Loan or Canadian
Prime Rate Loan, the last Business Day of each March, June, September and
December to occur during any period in which such Loan is outstanding, (b) with
respect to any Eurodollar Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Loan with an Interest Period of more than three months’ duration, each day prior
to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period, (c) with respect
to any Swingline Loan, the last Business Day of each month to occur during any
period in which such Swingline Loan is outstanding and (d) with respect to any
Revolving Loan or Swingline Loan, the Revolving Maturity Date or such earlier
date on which the Revolving Commitments are terminated.

 

“Interest Period” shall mean, with respect to any Eurodollar Borrowing or
Bankers’ Acceptance, the period commencing on the date of such Borrowing and
ending on the numerically corresponding day in the calendar month that is one,
two, three or six months (or, if each affected Lender so agrees, nine or twelve
months) thereafter as the applicable Borrower may elect; provided that with
respect to any Eurodollar Borrowing (a) if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion, rollover or continuation of such
Borrowing.

 

“Interim Order” shall mean, collectively, the order of the U.S. Bankruptcy Court
entered in the Chapter 11 Cases of the Debtors after an interim hearing under
Bankruptcy Rules or such other procedures as approved by the U.S. Bankruptcy
Court which order shall be satisfactory in form and substance to the
Administrative Agents and Lenders, together with all extensions, modifications,
and amendments thereto, in form and substance satisfactory to the Administrative
Agents and Lenders, which, among other matters but not by way of limitation,
authorizes, on an interim basis, the Debtors to obtain credit, incur (or
guaranty) Indebtedness, grant Liens under this Agreement and the other Loan
Documents, as the case may be, and provides for the superpriority of the
Administrative Agents’ and the Lenders’ claims, substantially in the form of
Exhibit J.

 

“Inventory” shall mean all “inventory,” as such term is defined in the UCC as in
effect on the date hereof in the State of New York, or as defined in the PPSA,
as applicable, wherever located, in which any Person now or hereafter has
rights.

 

“Inventory Appraisal” shall mean (a) on the Closing Date, the inventory
appraisal prepared by the Great American Appraisal & Valuation Services, L.L.C.
(“Great American”) dated April, 2008 and the audit prepared by the Durkin Group
dated February 2008 and (b) thereafter, the most recent inventory appraisal
conducted by an independent appraisal firm (which may include Great American) as
may be acceptable to the US Collateral Agent and delivered pursuant to Section 9
hereof.  For the avoidance of doubt, the Administrative Borrower may, at any
time when an Event of Default has not

 

29

--------------------------------------------------------------------------------


 

occurred and is  not continuing, request that a new Inventory Appraisal be
conducted at its expense and the Borrowers and Agents shall thereafter promptly
arrange for such appraisal to be completed at Borrower’s expense.

 

“Investments” shall have the meaning assigned to such term in Section 6.04.

 

“Issuing Bank” shall mean, as the context may require, (a) Wells Fargo Retail
Finance, LLC and Affiliates in its capacity as issuer of Letters of Credit
issued by it; (b) Bank of America, N.A. in its capacity as issuer of Letters of
Credit issued by it; (c) GE Capital in its capacity as issuer of Letters of
Credit issued by it; (d) any other Lender that may become an Issuing Bank
pursuant to Sections 2.18(j) and (k) in its capacity as issuer of Letters of
Credit issued by such Lender; (e) solely with respect to Existing Issuing Bank
Letters of Credit set forth on Schedule 1.01(c) issued by Wachovia, GE Capital 
or (f) collectively, all of the foregoing.

 

“ITA” means the Income Tax Act, RSC 1985, c.1 (5th supp), as amended from time
to time.

 

“Joinder Agreement” shall mean a joinder agreement substantially in the form of
Exhibit F.

 

“Landlord Access Agreement” shall mean a Landlord Access Agreement,
substantially in the form of Exhibit G, or such other form as may reasonably be
acceptable to the applicable Administrative Agent.

 

“LC Acceptance(s)” shall mean acceptances that are created by an Issuing Bank
pursuant to Commercial Letters of Credit.

 

“LC Commitment” shall mean the commitment of the Issuing Bank to issue Letters
of Credit pursuant to Section 2.18.  The total amount of the LC Commitment shall
initially be $400 million, but in no event exceed the Revolving Commitment.

 

“LC Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit or a LC Acceptance.

 

“LC Exposure” shall mean at any time the sum of (a) the Dollar Equivalent of the
aggregate undrawn amount of all outstanding Letters of Credit at such time plus
(b) the Dollar Equivalent of the aggregate principal amount of all Reimbursement
Obligations outstanding at such time, plus (c) the Dollar Equivalent of the
aggregate amount owing on all outstanding LC Acceptances.  The LC Exposure of
any Revolving Lender at any time shall mean its Pro Rata Percentage of the
aggregate LC Exposure at such time.

 

“LC Obligations” shall mean each payment required to be made by Borrowers and
the other Loan Parties under this Agreement in respect of any Letter of Credit
or LC Acceptance, when and as due, including payments in respect of
Reimbursement Obligations, interest and fees thereon and obligations to provide
cash collateral.

 

“LC Participation Fee” shall have the meaning assigned to such term in
Section 2.05(b).

 

“LC Request” shall mean a request by a Borrower in accordance with the terms of
Section 2.18(b) and substantially in the form of Exhibit H, or such other form
as shall be approved by the Administrative Agents.

 

30

--------------------------------------------------------------------------------


 

“Leasehold Intercreditor Agreement” shall mean any intercreditor agreement
between the Loan Parties (or any of them), the Agents, the agent and/or the
lenders under the Permitted Leasehold Facility and any other parties thereto
concerning the intercreditor relationship relating to the Leasehold Priority
Collateral and such other collateral securing the Permitted Leasehold Facility
(if any) and other intercreditor matters, in form and substance satisfactory to
the Agents.

 

“Leasehold Priority Collateral” shall mean all the proceeds of any interest of
the Loan Parties as lessee under any Leases on Real Property.

 

“Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any material portion of
any Real Property.

 

“Lender Addendum” shall mean with respect to any Lender on the Closing Date, a
lender addendum in the form of Exhibit I, to be executed and delivered by such
Lender on the Closing Date as provided in Section 11.15, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Lender Hedging Agreement” shall mean any Hedging Agreement between a Borrower
and any Person (or affiliate of such Person) that was a Lender or an Affiliate
of such lender at the time it entered into such Hedging Agreement whether or not
such Person has ceased to be a Lender under this Agreement.

 

“Lenders” shall mean (a) the financial institutions and commercial finance
companies that have become a party hereto pursuant to a Lender Addendum and
(b) any financial institution or commercial finance company that has become a
party hereto pursuant to an Assignment and Assumption, other than, in each case,
any such financial institution that has ceased to be a party hereto pursuant to
an Assignment and Assumption.  Unless the context clearly indicates otherwise,
the term “Lenders” shall include the Swingline Lenders and the Canadian
Revolving Lenders.

 

“Letter of Credit” shall mean any (i) Standby Letter of Credit, (ii) Commercial
Letter of Credit, in each case, issued or to be issued by an Issuing Bank for
the account of the US Borrowers or the Canadian Borrower pursuant to
Section 2.18 and (iii) the Existing Issuing Bank Letters of Credit.

 

“Letter of Credit Expiration Date” shall mean the date which is five (5) days
prior to the Revolving Maturity Date.

 

“LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the applicable Administrative
Agent to be the arithmetic mean (rounded upward, if necessary, to the nearest
1/100th of 1%) of the offered rates for deposits in dollars with a term
comparable to such Interest Period that appears on the Reuters Interest
Settlement Rates Page (as defined below) at approximately 11:00 a.m., London,
England time, on the second full Business Day preceding the first day of such
Interest Period; provided, however, that (i) if no comparable term for an
Interest Period is available, the LIBOR Rate shall be determined using the
weighted average of the offered rates for the two terms most nearly
corresponding to such Interest Period and (ii) if there shall at any time no
longer exist a Reuters Interest Settlement Rates Page, “LIBOR Rate” shall mean,
with respect to each day during each Interest Period pertaining to Eurodollar
Borrowings comprising part of the same Borrowing, the rate per annum equal to
the rate at which the applicable Administrative Agent is offered deposits in
dollars at approximately 11:00 a.m., London, England time, two Business Days
prior to the

 

31

--------------------------------------------------------------------------------


 

first day of such Interest Period in the London interbank market for delivery on
the first day of such Interest Period for the number of days comprised therein
and in an amount comparable to its portion of the amount of such Eurodollar
Borrowing to be outstanding during such Interest Period.  “Reuters Interest
Settlement Rates Page” shall mean the display designated as Reuters Screen
LIBOR01 Page (or any successor page provided by Reuters or any successor service
for the purpose of displaying the rates at which dollar deposits are offered by
leading banks in the London interbank deposit market).

 

“Lien” shall mean, with respect to any property, (a) any mortgage, deed of
trust, lien, pledge, encumbrance, claim, charge, assignment, hypothecation,
security interest or encumbrance of any kind or any arrangement to provide
priority or preference or any filing of any financing statement or financing
change statement under the UCC or the PPSA or any other similar notice of lien
under any similar notice or recording statute of any Governmental Authority,
including any easement, right-of-way or other encumbrance on title to Real
Property, in each of the foregoing cases whether voluntary or imposed by law,
and any agreement to give any of the foregoing; (b) the interest of a vendor or
a lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such property; and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.

 

“LNT” shall have the meaning assigned to such term in the preamble.

 

“LNT Center” shall have the meaning assigned to such term in the preamble.

 

“LNT Partnership” means Linens ‘n Things Canada Limited Partnership, an Alberta
limited partnership.

 

“LNT I” means Linens ‘n Things Investment Canada I Company, a Nova Scotia
unlimited company.

 

“LNT II” means Linens ‘n Things Investment Canada II Company, a Nova Scotia
unlimited company.

 

“Loan Documents” shall mean this Agreement, the Fee Letter, any Borrowing Base
Certificate, the Letters of Credit, the Notes (if any), the Intercreditor
Agreements, the Master Documentary Agreement, the Master Standby Agreement, the
Security Documents, the Indenture Compliance Certificate and all other
agreements, instruments, documents and certificates delivered in connection with
any of the foregoing.

 

“Loan Parties” shall mean the Borrowers and the Guarantors.

 

“Loans” shall mean, as the context may require, a US Revolving Loan, a Canadian
Revolving Loan or a Swingline Loan.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Master Documentary Agreement” shall mean the Master Agreement for Documentary
Letters of Credit dated as of the Closing Date among Borrowers, as Applicant(s),
and the US Administrative Agent, as Issuing Bank.

 

32

--------------------------------------------------------------------------------


 

“Master Standby Agreement” means the Master Agreement for Standby Letters of
Credit dated as of the Closing Date among Borrowers, as Applicant(s), and the US
Administrative Agent, as Issuing Bank.

 

“Material Adverse Effect” shall mean, other than the filing of the Chapter 11
Cases, (a) a material adverse effect on the business, property, results of
operations, prospects or condition, financial or otherwise, or material
agreements of Borrowers and their Subsidiaries, taken as a whole; (b) material
impairment of the ability of the Loan Parties to fully and timely perform their
obligations under the Loan Documents; (c) material impairment of the rights of
or benefits or remedies available to the Lenders or the Collateral Agents under
any Loan Document; or (d) a material adverse effect on the Collateral or the
Liens in favor of the Collateral Agents (for their benefit and for the benefit
of the other Secured Parties) on the Collateral or the priority of such Liens.

 

“Material Indebtedness” shall mean (a) the Senior Note Documents,
(b) Indebtedness under the Permitted Leasehold Facility and (c) any other
Indebtedness (other than the Loans and Letters of Credit) or Hedging Obligations
of Holdings or any of its Subsidiaries in an aggregate outstanding principal
amount exceeding $10 million.  For purposes of determining Material
Indebtedness, the “principal amount” in respect of any Hedging Obligations of
any Loan Party at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that such Loan Party would be required to pay if the
related Hedging Agreement were terminated at such time.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 11.14.

 

“Mortgage” shall mean an agreement, including, but not limited to, a mortgage,
deed of trust or any other document, creating and evidencing a Lien on a
Mortgaged Property, which shall be substantially in a form reasonably
satisfactory to the applicable Collateral Agents, in each case, with such
schedules and including such provisions as shall be reasonably necessary to
conform such document to applicable local or foreign law or as shall be
customary under applicable local or foreign law.

 

“Mortgaged Property” shall mean (a) each Real Property identified as a Mortgaged
Property on Schedule 8(a) to the Perfection Certificate dated the Closing Date
and (b) each Real Property, if any, which shall be subject to a Mortgage
delivered after the Closing Date pursuant to Section 5.11(c).

 

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Company is then
making or accruing an obligation to make contributions; (b) to which any Company
has within the preceding five plan years made contributions; or (c) with respect
to which any Company could incur liability.

 

“Net Income” means, with respect to any specified person, the net income (loss)
of such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends

 

“Net Recovery Cost Percentage” shall mean the fraction, expressed as a
percentage, (a) the numerator of which is the amount equal to the recovery on
the aggregate amount of the Inventory or Canadian Inventory, as applicable, at
such time on a “net orderly liquidation value” basis as set forth in the most
recent Inventory Appraisal received by Collateral Agents in accordance with
Section 4.01 or Section 9, net of operating expenses, liquidation expenses and
commissions reasonably anticipated in the disposition of such assets, and
(b) the denominator of which is the original Cost of the aggregate amount of the
Inventory or the Canadian Inventory, as applicable, subject to appraisal.  On
the Closing Date, the initial Net Recovery Cost Percentage shall be 80.3%.

 

33

--------------------------------------------------------------------------------


 

“Non-BA Lender” shall mean a Canadian Revolving Lender that cannot or does not,
as a matter of policy, accept Bankers’ Acceptances.

 

“Non-Guarantor Subsidiary” shall mean each Subsidiary that is not a Subsidiary
Guarantor.

 

“Note Indenture Intercreditor Agreement” shall mean that certain Intercreditor
Agreement dated as of February 14, 2006 by and among Holdings, US Borrowers,
Canadian Borrower, the Subsidiary Guarantors party thereto, UBS AG, Stamford
Branch, as administrative agent, UBS AG, Stamford Branch and Wachovia Bank,
National Association, as US co-collateral agents, UBS AG Canada Branch and
Wachovia Capital Finance Corporation (Canada), as Canadian co-collateral agents
and Senior Note Collateral Agent, as supplemented by that certain Joinder and
Acknowledgement Agreement dated as of October 24, 2007 by and among Holdings, US
Borrowers, Canadian Borrower, the Subsidiary Guarantors party thereto, the US
Administrative Agent, the Collateral Agents and Senior Note Collateral Agent,
under which this Agreement shall constitute a “Revolving Credit Agreement” and
the Obligations shall constitute “Revolving Credit Obligations”, respectively,
and with respect to which the Agent has, on the Closing Date, issued a “New Debt
Notice” (as defined therein) and as may be further amended, restated,
supplemented or otherwise modified from time to time.

 

“Note Lien Collateral” shall have the meaning assigned to such term in the
Interim Order or the Final Order, as applicable.

 

“Notes” shall mean any notes evidencing the Revolving Loans or Swingline Loans,
in each case, issued pursuant to this Agreement, if any, substantially in the
form of Exhibit K-1, K-2, K-3, or K-4, including any notes issued to the Lenders
on the Closing Date.

 

“Obligations” shall mean (a) obligations of Borrowers and the other Loan Parties
(or any of them) from time to time arising under or in respect of the due and
punctual payment of (i) the principal of and premium, if any, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by Borrowers and the other Loan
Parties under this Agreement in respect of any Letter of Credit or LC Acceptance
or other LC Obligation, when and as due, including payments in respect of
Reimbursement Obligations, interest thereon and obligations to provide cash
collateral and (iii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of Borrowers and the other
Loan Parties under this Agreement and the other Loan Documents, (b) the due and
punctual performance of all covenants, agreements, obligations and liabilities
of Borrowers and the other Loan Parties under or pursuant to this Agreement and
the other Loan Documents, (c) the due and punctual payment and performance of
all obligations of the Borrowers and any and all of the other Loan Parties under
each Lender Hedging Agreement and (d) the due and punctual payment and
performance of all obligations in respect of (i) overdrafts and related
liabilities owed to any Lender, any Affiliate of a Lender, any Administrative
Agent or Collateral Agent or any of its Affiliates arising from treasury,
depositary and cash management services or in connection with any automated
clearinghouse transfer of funds, (ii) any credit or debit card services
(including, without limitation, Private Label Credit Cards) owed to any Lender,
any Affiliate of a Lender, any Administrative Agent or Collateral Agents or any
of its Affiliates (including, without limitation, GE Money) and (iii) any other
obligations (other than those obligations described in clauses (a) through
(c) above) owed by any Loan Party to GE Capital, GE

 

34

--------------------------------------------------------------------------------


 

Canada and/or GE Money.  For the avoidance of doubt, the term “Obligations”
includes both the US Obligations and the Canadian Obligations.

 

“OFAC” shall have the meaning assigned to such term in Section 3.22.

 

“Officers’ Certificate” shall mean a certificate executed by the chairman of the
Board of Directors (if an officer), the chief executive officer, the president
or one of the Financial Officers, each in his or her official (and not
individual) capacity.

 

“Order” shall mean, as applicable and as the context may require, either the
Interim Order or the Final Order, whichever is then applicable.

 

“Organizational Documents” shall mean, with respect to any person, (i) in the
case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such person, (ii) in the case of any limited liability
company, the certificate of formation and operating agreement (or similar
documents) of such person, (iii) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such person, (iv) in the case of any general partnership, the
partnership agreement (or similar document) of such person, (v) with respect to
any Foreign Subsidiary, the equivalent of the foregoing in its jurisdiction of
incorporation or organization, and (vi) in any other case, the functional
equivalent of the foregoing.

 

“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Participant” shall have the meaning assigned to such term in Section 11.04(d).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

“Perfection Certificate” shall mean a certificate in the form of Exhibit L-1 or
any other form approved by the Collateral Agents, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.

 

“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit L-2 or any other form approved by the Collateral Agents.

 

“Period” shall mean the Prior Week, the Cumulative Four Week Period or the
Cumulative Period, as applicable.

 

“Permitted Discretion” shall mean a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset based lender)
business judgment.

 

“Permitted Holders” shall mean (a) Sponsor, (b) its Controlled Investment
Affiliates, (c) Silver Point Capital, L.P. and National Realty & Development
Corp. and (d) each such person’s Related Parties.

 

“Permitted Leasehold Facility” shall mean a credit facility which is secured by
a first priority security interest in the Leasehold Priority Collateral in favor
of the lenders or financial institutions providing such facility together with
all documents relating thereto, in each case, in form and

 

35

--------------------------------------------------------------------------------


 

substance acceptable to the Administrative Agents and with respect to which
(i) the US Collateral Agent has a second priority perfected security interest in
the Leasehold Priority Collateral subject to the Leasehold Intercreditor
Agreement, (ii) the terms and conditions of such Permitted Leasehold Facility
(including the principal amount thereof) and the Leasehold Intercreditor
Agreement are acceptable to the US Administrative Agent in all respects and
(iii) the terms and conditions of such Permitted Leasehold Facility and the
Leasehold Intercreditor Agreement grant the US Collateral Agent access rights to
each location on terms and conditions reasonably acceptable to the US Collateral
Agent.

 

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

 

“Permitted Prior Liens” shall have the meaning assigned to such term in the
Interim Order.

 

“Permitted Store Closings” shall have the meaning assigned to such term in
Section 5.17.

 

“Permitted Tax Distributions” shall mean payments, dividends or distributions by
US Borrowers and any US Subsidiaries to Holdings in order to pay consolidated or
combined federal, state or local taxes, including estimated taxes, not payable
directly by US Borrowers or any of their Subsidiaries which payments by US
Borrowers and their US Subsidiaries are not in excess of the tax liabilities
that would have been payable by US Borrowers and their Subsidiaries on a
stand-alone basis.

 

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Petition Date” shall mean, as to the Debtors, May 2, 2008, the date of the
commencement of the Chapter 11 Cases with respect to the Debtors.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA which is maintained or contributed to by any Company or
with respect to which any Company could incur liability (including under
Section 4069 of ERISA) other than plans of ERISA Affiliates.

 

“Plan of Reorganization” shall mean a plan of reorganization in form and
substance satisfactory to the Administrative Agents and the Required Lenders in
all respects and consented to by the Administrative Agents and Required Lenders
confirmed by an order (in form and substance satisfactory to the Required
Lenders) of the U.S. Bankruptcy Court under the Chapter 11 Cases (i) to the
extent the Exit Facilities Option is exercised by the Debtors, approving and
authorizing the transactions contemplated thereby and, if the Borrowers have
exercised the Exit Facilities Option, approving and authorizing the Exit
Facilities, the transactions contemplated thereby and the granting of liens
under the Exit Facilities, (ii) containing a provision for termination of the
Commitments and repayment in full in cash of all of the Obligations under this
Agreement on or before the effective date of such plan, (iii) containing a
release in favor of the Agents and the Lenders and their respective affiliates,
(iv) containing provisions with respect to the settlement or discharge of all
claims and other debts and liabilities, and such Plan of Reorganization shall be
in full force and effect and shall not have been modified, altered, amended or
otherwise changed or supplemented without the prior written consent of the
Administrative Agents and (v) such other terms as the Administrative Agents may
require.

 

“Post-Petition” shall mean the time period beginning immediately upon filing of
the Chapter 11 Cases.

 

36

--------------------------------------------------------------------------------


 

“PPSA” shall mean the Personal Property Security Act (Ontario) and the
Regulations and Minister’s Orders thereunder, as from time to time in effect,
provided, however, if attachment, perfection or priority of any Agent’s security
interest in any Collateral is governed by the personal property security laws of
any jurisdiction other than Ontario, PPSA shall mean those personal property
security laws in such other jurisdiction of Canada for the purposes of the
provisions hereof relating to such attachment, perfection or priority and for
the definitions related to such provisions.

 

“Pre-Petition” shall mean the time period ending immediately prior to the filing
of the Chapter 11 Cases.

 

“Pre-Petition Credit Agreement” shall have the meaning assigned to such term in
the recitals to this Agreement.

 

“Pre-Petition Loan Documents” shall have the meaning assigned to the term “Loan
Documents” in the Pre-Petition Credit Agreement.

 

“Pre-Petition Revolver Liens” shall have the meaning assigned to such term in
the applicable Order.

 

“Pre-Petition Revolver Outstandings” shall mean, at any time of determination,
the aggregate amount of all “Revolving Loans” (as defined in the Pre-Petition
Credit Agreement) requested by the US Borrowers and outstanding on such date.

 

“Prepetition Collateral” shall have the meaning assigned to such term in the
Interim Order or the Final Order, as applicable.

 

“Prepetition Liens” shall have the meaning assigned to such term in the Interim
Order or the Final Order, as applicable.

 

“Preferred Stock” shall mean, with respect to any person, any and all preferred
or preference Equity Interests (however designated) of such person whether now
outstanding or issued after the Closing Date.

 

“Preferred Stock Issuance” shall mean the issuance or sale by Holdings or any of
its Subsidiaries of any Preferred Stock after the Closing Date (other than any
Excluded Issuance).

 

“Premises” shall have the meaning assigned thereto in the applicable Mortgage.

 

“Prior Agent” shall mean GE Capital, as the US administrative agent and the US
collateral agent under the Pre-Petition Credit Agreement.

 

“Prior Agents” shall mean, collectively, the Prior Agent and the Prior Canadian
Agent.

 

“Prior Canadian Agent” shall mean GE Canada Finance Holding Company, solely in
its capacity as Canadian administrative agent and Canadian collateral agent
under the Pre-Petition Credit Agreement.

 

“Prior Lenders” shall mean the lenders under the Pre-Petition Credit Agreement.

 

“Prior Lender Obligations” shall mean all “Obligations” under, and as defined
in, the Pre-Petition Credit Agreement, including US Prior Lender Obligations and
Canadian Prior Lender

 

37

--------------------------------------------------------------------------------


 

Obligations, of any Loan Party to the Secured Parties (under, and as defined in,
the Pre-Petition Loan Documents) pursuant to the Pre-Petition Credit Agreement
and the Pre-Petition Loan Documents, and all instruments executed pursuant
thereto or in connection therewith.

 

“Priority Payables” shall mean, at any time, the full amount of the liabilities
at such time which have a trust imposed to provide for payment or security
interest, lien or charge ranking or capable of ranking senior to or pari passu
with security interests, hypothecs, liens or charges securing the Obligations on
any of the Collateral under federal, provincial, state, county, municipal, or
local law including, but not limited, to claims for unremitted and accelerated
rents, taxes, wages, workers’ compensation obligations, vacation pay, government
royalties or pension fund obligations, together with the aggregate value,
determined in accordance with GAAP, of all Eligible Canadian Inventory which
applicable Collateral Agents consider may be or may become subject to a right of
a supplier to recover possession thereof under any federal or provincial or
territorial law, where such supplier’s right may have priority over the security
interests, liens or charges securing the Obligations including, without
limitation, Eligible Canadian Inventory subject to a right of a supplier to
repossess goods pursuant to Section 81.1 of the BIA.

 

“Prior Week” shall mean, as of any date of determination, the immediately
preceding week ended on a Saturday and commencing on the prior Sunday.

 

“Private Label Credit Card” shall mean a credit card that bears any Borrower’s
trademark and/or logo and is issued by a third party, including GE Money, which
takes the credit risk as to customers and makes payments to the Borrowers or
Guarantors in a manner similar to other major credit card issuers.

 

“Pro Forma Basis” shall mean on a basis in accordance with GAAP and Regulation
S-X and otherwise reasonably satisfactory to the Administrative Agent.

 

“Pro Rata Percentage” of any Revolving Lender at any time shall mean the
percentage of the total Revolving Commitments of all Revolving Lenders
represented by such Lender’s Revolving Commitment, and with respect to any
Canadian Revolving Lender at any time, the percentage of the total Canadian
Revolving Commitments of all Canadian Revolving Lenders represented by such
Canadian Revolving Lender’s Canadian Revolving Commitment.

 

“property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
person and whether now in existence or owned or hereafter entered into or
acquired, including all Real Property.

 

“Purchase Money Obligation” shall mean, for any person, the obligations of such
person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any
property (including Equity Interests of any person) or the cost of installation,
construction or improvement of any property and any refinancing thereof;
provided, however, that (i) such Indebtedness is incurred within one year after
such acquisition of such property by such person and (ii) the amount of such
Indebtedness does not exceed 100% of the cost of such acquisition, installation,
construction or improvement, as the case may be.

 

“Qualified Capital Stock” of any person shall mean any Equity Interests of such
person that are not Disqualified Capital Stock.

 

38

--------------------------------------------------------------------------------


 

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or operated by any person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures.

 

“Refinancing” shall mean the repayment in full and the termination of any
commitment to make extensions of credit under all of the outstanding
indebtedness of Holdings or any of its Subsidiaries listed on Schedule 1.01(a).

 

“Register” shall have the meaning assigned to such term in Section 11.04(c).

 

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation S-X” shall mean Regulation S-X promulgated under the Securities Act.

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Reimbursement Obligations” shall mean Borrowers’ obligations under
Section 2.18(e) to reimburse LC Disbursements.

 

“Related Parties” shall mean, with respect to any person, such person’s
Affiliates and the partners, directors, officers, employees, agents, counsel and
advisors of such person and of such person’s Affiliates.

 

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.

 

“Released Parties” shall have the meaning assigned to such term in Section 2.26.

 

“Releasing Parties” shall have the meaning assigned to such term in
Section 2.26.

 

“Remedies Notice Period” shall have the meaning assigned to such term in
Section 8.01.

 

“Required Lenders” shall mean Lenders having more than 66 2/3% of the sum of all
Loans outstanding, LC Exposure and unused Revolving Commitments; provided that
if GE Capital and GE Canada collectively have more than 66 2/3% of the sum of
all Loans outstanding, LC Exposure and unused Revolving Commitments, Required
Lenders shall mean (i) GE Capital and GE Canada and one (1) additional Lender if
there are two Lenders and (ii) GE Capital and GE Canada and two (2) additional
Lenders if there are three or more Lenders; provided further that the preceding
proviso shall not apply to changes to the definitions of “Required Lenders” or
“Supermajority Lenders” that increase the percentages set forth in such
definitions.

 

39

--------------------------------------------------------------------------------


 

“Requirements of Law” shall mean, collectively, any and all requirements of any
Governmental Authority including any and all laws, judgments, orders, decrees,
ordinances, rules, regulations, statutes or case law.

 

“Reserves” shall mean reserves established against the Borrowing Base or
Canadian Borrowing Base that the Collateral Agents may, in their Permitted
Discretion, establish from time to time. Without limiting the generality of the
foregoing, it is understood that the Collateral Agents may implement a reserve
or reserves (i) against the full amount of the Carve-out Amount, (ii) with
respect to leased or rented locations that will be subject to Permitted Store
Closings, (iii) with respect to leased or rented locations with respect to which
the lease has not been assumed commencing on the date that is thirteen (13)
weeks prior to the 120 day lease rejection/assumption period, as such period may
be extended or shortened by the U.S. Bankruptcy Court and (iv) with respect to
leased or rented locations for which there has been filed a landlord’s motion to
compel the assumption or rejection of the lease and in an amount reasonably
determined by the applicable Collateral Agent (after consultation with the
Borrowers) and considering the likelihood or unlikelihood of the success of such
motion on its merits.

 

“Response” shall mean (a) “response” as such term is defined in CERCLA, 42
U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to (i) clean up, remove, treat, abate or in
any other way address any Hazardous Material in the Environment; (ii) prevent
the Release or threat of Release, or minimize the further Release, of any
Hazardous Material; or (iii) perform studies and investigations in connection
with, or as a precondition to, or to determine the necessity of the activities
described in, clause (i) or (ii) above.

 

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
person in respect of this Agreement.

 

“Reuters Screen CDOR Page” shall mean the display designated as page CDOR on the
Reuters Monitor Money Rates Service or such other page as may, from time to
time, replace that page on that service for the purpose of displaying bid
quotations for bankers’ acceptances accepted by leading Canadian banks.

 

“Revolver Adequate Protection Liens” shall have the meaning assigned to such
term in the Interim Order or the Final Order, as applicable.

 

“Revolver Indemnity Account” shall have the meaning assigned to such term in the
Interim Order or the Final Order, as applicable.

 

“Revolver Indemnity Obligations” shall have the meaning assigned to such term in
the Interim Order or the Final Order, as applicable.

 

“Revolver Superpriority Claim” shall have the meaning assigned to such term in
the Interim Order or the Final Order, as applicable.

 

“Revolving Availability Period” shall mean the period from and including the
Closing Date to but excluding the earlier of (i) the Business Day preceding the
Revolving Maturity Date and (ii) the date of termination of the Revolving
Commitments.

 

“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.

 

40

--------------------------------------------------------------------------------


 

“Revolving Commitment” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make Revolving Loans hereunder up to the amount set
forth on Schedule I to the Lender Addendum executed and delivered by such
Lender, or in the Assignment and Assumption pursuant to which such Lender
assumed its Revolving Commitment, as applicable, as the same may be (a) reduced
from time to time pursuant to Section 2.07 and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 11.04.  The portion of the Revolving Commitments, if any, which may be
utilized for Canadian Revolving Loans shall constitute the Canadian Revolving
Commitment, which shall be treated as a sub-facility of the Revolving Commitment
and the total Revolving Loans and LC Exposure shall not exceed the total
Revolving Commitments.  The aggregate amount of the Lenders’ Revolving
Commitments on the Closing Date is $700 million.

 

“Revolving Exposure” shall mean, with respect to any Lender at any time, the
Dollar Equivalent of the aggregate principal amount at such time of all
outstanding Revolving Loans of such Lender, plus the Dollar Equivalent of the
aggregate amount at such time of such Lender’s LC Exposure, plus the Dollar
Equivalent of the aggregate amount at such time of such Lender’s Swingline
Exposure.

 

“Revolving Lender” shall mean a Lender with a Revolving Commitment and, with
respect to any Canadian Revolving Commitment, shall include the respective
Canadian Revolving Lender; it being understood that each Revolving Lender that
is not a Canadian Revolving Lender shall have an affiliated Canadian Revolving
Lender that will provide the Canadian Revolving Loans and become a signatory
hereto.

 

“Revolving Loan” shall mean a Loan made by any of the Lenders to any Borrower
pursuant to Section 2.01(a) or (c).  Each Revolving Loan shall either be an ABR
Revolving Loan, Eurodollar Revolving Loan, Canadian Prime Rate Loan or Bankers’
Acceptance.

 

“Revolving Maturity Date” shall mean the date that is the earliest of the
following: (i) May 2, 2009, (ii) the earlier of (x) the date upon which the
Interim Order expires or (y) thirty (30) days after the entry of the Interim
Order, in either case, if the Final Order has not been entered prior to the
expiration of such period, (iii) if a Plan of Reorganization has been confirmed
by order of the Bankruptcy Court, the earlier of (x) the effective date of such
Plan of Reorganization or (y) the 30th day after the date of entry of such
confirmation order, (iv) the date of termination of Lenders’ obligations to make
Loans and to issue Letters of Credit or permit existing Loans to remain
outstanding pursuant to Section 8.01, (v) the date of indefeasible prepayment in
full by Borrowers of the Loans and the cancellation and return of all Letters of
Credit or the cash collateralization of all L/C Obligations in accordance with
the terms hereof, and the permanent reduction of all Commitments to zero dollars
($0) and (vi) any date that is a Termination Declaration Date.

 

“Sale and Leaseback Transaction” means any arrangement, directly or indirectly,
with any person whereby any person shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.

 

“Sarbanes-Oxley Act” shall mean the United States Sarbanes-Oxley Act of 2002, as
amended, and all rules and regulations promulgated thereunder.

 

“Schedule I Lender” means any Lender named on Schedule I to the Bank Act
(Canada).

 

“Secured Obligations” shall mean (a) all of the Obligations, (b) the due and
punctual payment and performance of all obligations of Borrowers and the other
Loan Parties under each Hedging

 

41

--------------------------------------------------------------------------------


 

Agreement entered into with any counterparty that is a Secured Party and (c) the
due and punctual payment and performance of all obligations in respect of
(i) overdrafts and related liabilities owed to any Lender, any Affiliate of a
Lender, any Administrative Agent or Collateral Agent or any of its Affiliates
arising from treasury, depositary and cash management services or in connection
with any automated clearinghouse transfer of funds, (ii) any credit or debit
card services (including, without limitation, Private Label Credit Cards) owed
to any Lender, any Affiliate of a Lender, any Administrative Agent or Collateral
Agents or any of its Affiliates (including, without limitation, GE Money) and
(iii) any other obligations (other than those obligations described in clauses
(a) through (b) above) owed by any Loan Party to GE Capital, GE Canada and/or GE
Money.

 

“Secured Parties” shall mean, collectively, the Administrative Agents, the
Collateral Agents, the Lenders, the Issuing Banks, GE Money and each party to a
Lender Hedging Agreement if at the date of entering into such Lender Hedging
Agreement such person executes and delivers to the Administrative Agents a
letter agreement in form and substance acceptable to the Administrative Agents
pursuant to which such person (i) appoints the applicable Collateral Agents as
its agent under the applicable Loan Documents and (ii) agrees to be bound by the
provisions of Section 10.03 and Section 10.09 and the Security Agreements.

 

“Securities Act” shall mean the Securities Act of 1933.

 

“Securities Collateral” shall have the meaning assigned to such term in the
Security Agreements.

 

“Security Agreement Collateral” shall mean all property pledged or granted as
collateral pursuant to the Security Agreements or pursuant to Section 5.11.

 

“Security Agreements” shall mean, collectively, (a) the US Security Agreement
and (b) the Canadian Security Agreements, in each case, as the same may from
time to time be modified, amended, extended or reaffirmed in accordance with the
terms thereof.

 

“Security Documents” shall mean the Security Agreements, the Mortgages, the
Canadian Pledge Agreements, the US Pledge Agreements, each Canadian Guaranty and
each other security document or pledge agreement delivered in accordance with
applicable local or foreign law to grant a valid, perfected security interest in
any property as collateral for the Secured Obligations, and all UCC or PPSA or
other financing statements or financing change statements or instruments of
perfection required by this Agreement, the Security Agreements, any Mortgage or
any other such security document or pledge agreement to be filed with respect to
the security interests in property and fixtures created pursuant to the Security
Agreements or any Mortgage and any other document or instrument utilized to
pledge or grant or purport to pledge or grant a security interest or lien on any
property as collateral for the Secured Obligations.

 

“Senior Note Agreement” shall mean that certain Indenture dated as of
February 14, 2006 by US Borrowers in favor of Senior Note Collateral Agent
pursuant to which the Senior Notes are issued as in effect on the February 14,
2006 and thereafter amended from time to time subject to the requirements of
this Agreement.

 

“Senior Note Collateral” shall have the meaning assigned to such term in the
Intercreditor Agreement.

 

“Senior Note Collateral Agent” means the Bank of New York, in its capacity as
the collateral agent under the Senior Note Documents, together with any
successors and assigns.

 

42

--------------------------------------------------------------------------------


 

“Senior Note Documents” shall mean the Senior Notes, the Senior Note Agreement,
the Senior Note Guarantees and all other documents executed and delivered with
respect to the Senior Notes or the Senior  Note Agreement.

 

“Senior Note Guarantees” shall mean the guarantees of Holdings and the
Subsidiary Guarantors pursuant to the Senior Note Agreement.

 

“Senior Note Secured Parties” shall have the meaning assigned to such term in
the Intercreditor Agreement.

 

“Senior Notes” shall mean US Borrowers’ Senior Secured Floating Rate Notes due
2014 issued on February 14, 2006 and any registered notes issued by US Borrowers
in exchange for, and as contemplated by, such notes with substantially identical
terms as such notes.

 

“Specified Obligations” shall mean any obligation of any Loan Parties under the
Loan Documents consisting of (i) the payment of principal of and interest on
Loans and (ii) Reimbursement Obligations in respect of Letters of Credit.

 

“Sponsor” shall mean Apollo Management, L.P. and its Affiliates.

 

“Spot Selling Rate” shall mean the spot selling rate at which the US
Administrative Agent offers to sell Canadian Dollars for dollars in the Toronto
foreign exchange market at approximately 11:00 a.m. Toronto time on such date
for delivery two (2) Business Days later.

 

“Standby Letter of Credit” shall mean any Letters of Credit other than Letters
of Credit which are Commercial Letters of Credit.

 

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

 

“Statutory Reserves” shall mean (a) for any Interest Period for any Eurodollar
Borrowing in dollars, the average maximum rate at which reserves (including any
marginal, supplemental or emergency reserves) are required to be maintained
during such Interest Period under Regulation D by member banks of the United
States Federal Reserve System in New York City with deposits exceeding one
billion dollars against “Eurocurrency liabilities” (as such term is used in
Regulation D).

 

“Stores” shall mean any of the retail stores operated by LNT Center and its
Subsidiaries.

 

“Subsidiary” shall mean, with respect to any person (the “parent”) at any date,
(i) any person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (ii) any other
corporation, limited liability company, association or other business entity of
which securities or other ownership interests representing more than 50% of the
voting power of all Equity Interests entitled (without regard to the occurrence
of any contingency) to vote in the election of the Board of Directors thereof
are, as of such date, owned, controlled or held by the parent and/or one or more
subsidiaries of the parent, (iii) any partnership (a) the sole general partner
or the managing general partner of which is the parent and/or one or more
subsidiaries of the parent or (b) the only general partners of which are the
parent and/or one or more subsidiaries of the parent and (iv) any other person
that is otherwise Controlled by the parent and/or one or more subsidiaries of
the parent.  Unless the context requires otherwise, “Subsidiary” refers to a
Subsidiary of Borrower.

 

43

--------------------------------------------------------------------------------


 

“Subsidiary Guarantor” shall mean each Subsidiary listed on Schedule 1.01(b),
and each other Subsidiary that is or becomes a party to this Agreement pursuant
to Section 5.11.

 

“Supermajority Lenders” shall mean at any time, Lenders having at least 80% of
the Revolving Commitment or, if the Revolving Commitments have been terminated,
at least 80% of the sum of Revolving Exposures.

 

“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is (i) prepared by a surveyor or engineer licensed to perform
surveys in the jurisdiction where such Mortgaged Property is located, (ii) dated
(or redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction of structures on the site of such Mortgaged
Property or any easement or right of way on the Mortgaged Property has been
granted or become effective through operation of law or otherwise with respect
to such Mortgaged Property which, in either case, can reasonably be depicted on
a survey, in which events, as applicable, such survey shall be dated (or
redated) after the completion of such construction or if such construction shall
not have been completed as of such date of delivery, not earlier than 20 days
prior to such date of delivery, or after the grant or effectiveness of any such
easement or right of way on the applicable Mortgaged Property, (iii) certified
by the surveyor (in a manner reasonably acceptable to the Administrative Agents)
to such Administrative Agents, the applicable Collateral Agents and the Title
Company, and (iv) complying in all respects with the minimum detail requirements
of the American Land Title Association as such requirements are in effect on the
date of preparation of such survey.

 

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans.  The Swingline Exposure of any
Revolving Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.

 

“Swingline Lenders” shall have the meaning assigned to such term in the preamble
hereto.

 

“Swingline Loans” shall mean the US Swingline Loans and the Canadian Swingline
Loans.

 

“Syndication Agent” means Wells Fargo Retail Finance, LLC, in its capacity as
syndication agent under this Agreement.

 

“Tax Return” shall mean all returns, statements, filings, attachments and other
documents or certifications required to be filed in respect of Taxes.

 

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, social security and unemployment taxes, assessments,
fees or other charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

 

“Termination Declaration” shall have the meaning assigned such term in
Section 8.01.

 

“Termination Declaration Date” shall mean the date that the Agent provides a
Termination Declaration to the Debtors.

 

“Title Company” shall mean any title insurance company as shall be retained by
Borrowers and reasonably acceptable to the Administrative Agent.

 

44

--------------------------------------------------------------------------------


 

“Title Policy” shall mean with respect to each Mortgage required, a policy of
title insurance (or marked up title insurance commitment having the effect of a
policy of title insurance) insuring the Lien of such Mortgage as a valid First
Priority mortgage Lien on the Mortgaged Property and fixtures described therein
in the amount equal to not less than 115% of the fair market value of such
Mortgaged Property and fixtures, which policy (or such marked-up commitment)
shall (A) be issued by the Title Company, (B) contain a “tie-in” or “cluster”
endorsement, if available under applicable law (i.e., policies which insure
against losses regardless of location or allocated value of the insured property
up to a stated maximum coverage amount), (C) have been supplemented by such
endorsements (or where such endorsements are not available, opinions of special
counsel, architects or other professionals reasonably acceptable to the
applicable Collateral Agent) as shall be reasonably requested by such Collateral
Agent (including endorsements on matters relating to usury, first loss, last
dollar, zoning, contiguity, revolving credit, doing business, non-imputation,
public road access, survey, variable rate, environmental lien, subdivision,
mortgage recording tax, separate tax lot, and so-called comprehensive coverage
over covenants and restrictions), and (D) contain no exceptions to title other
than Permitted Liens and other exceptions acceptable to such Collateral Agent.

 

“Total Minimum Availability Requirement” shall mean, at all times, an amount
equal to the sum of (x) the U.S. Minimum Availability Requirement and (y) the
Canadian Minimum Availability Requirement.

 

“Transactions” shall mean, collectively, the transactions which occurred on or
prior to the Closing Date pursuant to the Loan Documents, including the
execution, delivery and performance of the Loan Documents and the payment of all
fees and expenses to be paid on or prior to the Closing Date and owing in
connection therewith.

 

“Transferred Guarantor” shall have the meaning assigned to such term in
Section 7.09.

 

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate, the Alternate Base Rate,
Canadian Prime Rate or Bankers’ Acceptances.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.

 

“United States” shall mean the United States of America.

 

“US Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor
pursuant to Article X.

 

“US Agents” shall mean, collectively, the US Administrative Agent and the US
Collateral Agent, and the term “US Agent” shall mean any one of them.

 

“U.S. Bankruptcy Court” shall have the meaning assigned to such term in the
recitals of this Agreement.

 

“US Borrower” shall have the meaning assigned to such term in the preamble
hereto.

 

“US Borrowing Base Guarantor” shall mean LNT Inc., a New Jersey corporation, LNT
West, a Delaware corporation, and LNT Merchandising Company, LLC, a Delaware
limited liability company and any Wholly Owned Subsidiary of US Borrowers which
may hereafter be approved by the Administrative Agents and the Collateral Agents
which (a) is organized in a State within the United

 

45

--------------------------------------------------------------------------------


 

States, (b) is currently able to prepare all collateral reports in a comparable
manner to the Borrowers’ reporting procedures and (c) has executed and delivered
to the applicable Collateral Agents such joinder agreements to guarantees,
contribution and set-off agreements and other Security Documents as such
Collateral Agents have reasonably requested so long as such Collateral Agents
have received and approved, in their reasonable discretion, (i) a collateral
audit and Inventory Appraisal conducted by an independent appraisal firm
reasonably acceptable to such Collateral Agents and (ii) all UCC and similar
search results necessary to confirm such Collateral Agents’ First Priority Lien
on all of such Borrowing Base Guarantor’s personal property, subject to
Permitted Liens.

 

“US Collateral Agent” shall have the meaning assigned to such term in the
preamble hereto.

 

“US Excess Availability” shall mean, at any time, the result of (a) the
Borrowing Base less (b) all outstanding Loans made to the US Borrowers and all
LC Exposure in respect of Letters of Credit issued for the account of any US
Borrower or any of its Subsidiaries (other than the Canadian Loan Parties) less
(c) in the US Collateral Agent’s reasonable discretion, the aggregate amount of
all the outstanding and unpaid trade payables and other obligations of US
Borrowers and/or the US Borrowing Base Guarantors which are not paid within 90
days past the due date according to their original terms of sale, in each case
as of such date of determination less (d) in the US Collateral Agent’s
reasonable discretion, and without duplication, the amount of checks issued by
US Borrowers and/or the US Borrowing Base Guarantors to pay trade payables and
other obligations but which are not paid within 90 days past the due date
according to their original terms of sale, in each case as of such date of
determination, but which either have not yet been sent or are subject to other
arrangements which are expected to delay the prompt presentation of such checks
for payment less (e) the US Minimum Availability Requirement.

 

“US LC Exposure” shall mean at any time the sum of (a) the Dollar Equivalent of
the aggregate undrawn amount of all outstanding Letters of Credit issued for the
account of any US Borrower or its Subsidiaries (other than any Canadian Loan
Party) at such time, plus (b) the Dollar Equivalent of the aggregate principal
amount of all Reimbursement Obligations in respect of Letters of Credit issued
for the account of any US Borrower or its Subsidiaries (other than any Canadian
Loan Party) outstanding at such time, plus (c) the Dollar Equivalent of the
aggregate amount owing on all outstanding LC Acceptances issued for the account
of any US Borrower or its Subsidiaries (other than any Canadian Loan Party). 
The US LC Exposure of any Revolving Lender at any time shall mean its Pro Rata
Percentage of the aggregate US LC Exposure at such time.

 

“U.S. Minimum Availability Requirement” shall mean, at all times, an amount
equal to 10% of the sum of clauses (i) through (iv) of the Borrowing Base.

 

“US Obligations” shall mean (a) obligations of US Borrowers and the other Loan
Parties from time to time arising under or in respect of the due and punctual
payment of (i) the principal of and premium, if any, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the US Revolving Loans and the US Swingline
Loans, when and as due, whether at maturity, by acceleration, upon one or more
dates set for prepayment or otherwise, (ii) each payment required to be made by
US Borrowers and the other Loan Parties under this Agreement in respect of any
Letter of Credit or LC Acceptance, when and as due, including payments in
respect of Reimbursement Obligations, interest thereon and obligations to
provide cash collateral and (iii) all other monetary obligations, including
fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or

 

46

--------------------------------------------------------------------------------


 

allowable in such proceeding), of US Borrowers and the other Loan Parties under
this Agreement and the other Loan Documents, (b) the due and punctual
performance of all covenants, agreements, obligations and liabilities of US
Borrowers and the other Loan Parties under or pursuant to this Agreement and the
other Loan Documents, (c) the due and punctual payment and performance of all
obligations of the US Borrowers and any and all of the other Loan Parties under
each Lender Hedging Agreement and (d) the due and punctual payment and
performance of all obligations in respect of (i) overdrafts and related
liabilities owed to any Lender, any Affiliate of a Lender, any Administrative
Agent or Collateral Agent or any of its Affiliates arising from treasury,
depositary and cash management services or in connection with any automated
clearinghouse transfer of funds, (ii) any credit or debit card services
(including, without limitation, Private Label Credit Cards) owed to any Lender,
any Affiliate of a Lender, any Administrative Agent or Collateral Agents or any
of its Affiliates (including, without limitation, GE Money) and (iii) any other
obligations (other than those obligations described in clauses (a) through
(c) above) owed by any Loan Party to GE Capital, GE Canada and/or GE Money.

 

“US Pledge Agreements” shall mean that certain Pledge Agreement dated as of the
Closing Date by Holdings pledging all of its Equity Interests in LNT and that
certain Pledge Agreement dated as of the Closing Date by LNT and certain US
Subsidiaries pledging all of their Equity Interests in LNT Center and the
Subsidiary Guarantors, as applicable (except the Canadian Loan Parties), in each
case, addressed to the Collateral Agents for the benefit of the Secured Parties,
as the same may from time to time be modified, amended, extended or reaffirmed
in accordance with the terms thereof.

 

“US Pre-Petition Outstandings” shall mean the US Pre-Petition Revolver
Outstandings and the US Pre-Petition Tranche B Outstandings on any such date.

 

“US Pre-Petition Revolver Outstandings” shall mean all of the “US Revolving
Loans” (as defined in the Pre-Petition Credit Agreement) outstanding on such
date.

 

“US Pre-Petition Tranche B Outstandings” shall mean all of the “Tranche B Loans”
(as defined in the Pre-Petition Credit Agreement) outstanding on such date.

 

“US Prior Lender Obligations” shall mean Prior Lender Obligations then
outstanding on account of US Pre-Petition Outstandings.  US Prior Lender
Obligations shall not include letter of credit obligations under the
Pre-Petition Credit Agreement which have been continued as LC Obligations
hereunder.

 

“US Revolving Commitment” shall mean, with respect to each Revolving Lender, the
commitment, if any, of such Revolving Lender to make US Revolving Loans
hereunder up to its Pro Rata Percentage of the Revolving Commitment.

 

“US Revolving Exposure” shall mean, with respect to any Lender at any time, the
Dollar Equivalent of the aggregate principal amount at such time of all
outstanding Revolving Loans made to US Borrowers of such Lender, plus the
aggregate amount at such time of such Lender’s US LC Exposure, plus the
aggregate amount at such time of such Lender’s Swingline Exposure to US
Borrowers.

 

“US Revolving Lender” shall mean a Lender with a US Revolving Commitment.

 

“US Revolving Loans” shall mean each Revolving Loan borrowed by a US Borrower.

 

“US Security Agreement” shall mean that Security Agreement dated as of the
Closing Date by and among certain of the Loan Parties and US Collateral Agents
for the benefit of the Secured

 

47

--------------------------------------------------------------------------------


 

Parties, as the same may from time to time be modified, amended, extended or
reaffirmed in accordance with the terms thereof.

 

“US Subsidiary” shall mean a Subsidiary organized in a State of the United
States.

 

“US Swingline Commitment” shall mean the commitment of the Swingline Lender to
make loans pursuant to Section 2.17, as the same may be reduced from time to
time pursuant to Section 2.07 or Section 2.17.  The amount of the US Swingline
Commitment shall initially be $50 million, but in no event shall exceed the
Revolving Commitment.

 

“US Swingline Lender” shall have the meaning assigned to such term in the
preamble hereto.

 

“US Swingline Loans” shall mean any loan made by the US Swingline Lender
pursuant to Section 2.17.

 

“Voting Stock” shall mean, with respect to any person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the Board of
Directors of such person.

 

“Wholly Owned Subsidiary” shall mean, as to any person, (a) any corporation 100%
of whose capital stock (other than directors’ qualifying shares) is at the time
owned by such person and/or one or more Wholly Owned Subsidiaries of such person
and (b) any partnership, association, joint venture, limited liability company
or other entity in which such person and/or one or more Wholly Owned
Subsidiaries of such person have a 100% equity interest at such time.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02.                                                 Classification of
Loans and Borrowings.  For purposes of this Agreement, Loans may be classified
and referred to by Class (e.g., a “Revolving Loan”) or by Type (e.g., a
“Eurodollar Loan”) or by Class and Type (e.g., a “Eurodollar Revolving Loan”). 
Borrowings also may be classified and referred to by Class (e.g., a “Revolving
Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or by Class and Type
(e.g., a “Eurodollar Revolving Borrowing”).

 

SECTION 1.03.                                                 Terms Generally. 
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”  The word “will” shall be construed to have the
same meaning and effect as the word “shall.”  Unless the context requires
otherwise (a) any definition of or reference to any Loan Document, agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any person shall be construed to include such person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall refer to such law or regulation as amended,
modified or supplemented from time to time, (f) the words “asset” and “property”
shall be construed to have the same

 

48

--------------------------------------------------------------------------------


 

meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights and
(g) “on,” when used with respect to the Mortgaged Property or any property
adjacent to the Mortgaged Property, means “on, in, under, above or about.”

 

SECTION 1.04.                                                 Accounting Terms;
GAAP.  Except as otherwise expressly provided herein, all financial statements
to be delivered pursuant to this Agreement shall be prepared in accordance with
GAAP as in effect from time to time and all terms of an accounting or financial
nature shall be construed and interpreted in accordance with GAAP, as in effect
on the date hereof unless otherwise agreed to by Borrowers and the Required
Lenders.

 

SECTION 1.05.                                                 Resolution of
Drafting Ambiguities.  Each Loan Party acknowledges and agrees that it was
represented by counsel in connection with the execution and delivery of the Loan
Documents to which it is a party, that it and its counsel reviewed and
participated in the preparation and negotiation hereof and thereof and that any
rule of construction to the effect that ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation hereof or
thereof.

 

ARTICLE II.

THE CREDITS

 

SECTION 2.01.                                                 Commitments. 
Subject to the terms and conditions and relying upon the representations and
warranties herein set forth, each Lender agrees, severally and not jointly as
follows:

 

(a)                                  each US Revolving Lender agrees, severally
and not jointly, to make US Revolving Loans to US Borrowers, at any time and
from time to time on or after the Closing Date until the earlier of the Business
Day prior to the Revolving Maturity Date and the termination of the US Revolving
Commitment of such Lender in accordance with the terms hereof, in an aggregate
principal amount at any time outstanding that will not (subject to the
provisions of Section 10.10 and Section 10.11) result in such Lender’s US
Revolving Exposure exceeding the lesser of (i) such Lender’s US Revolving
Commitment and (ii) such Lender’s Pro Rata Percentage multiplied by the result
of (A) the Borrowing Base then in effect minus (B) the U.S. Minimum Availability
Requirement;

 

(b)                                 [Intentionally omitted]; and

 

(c)                                  each Canadian Revolving Lender agrees,
severally and not jointly, to make Canadian Revolving Loans to Canadian
Borrower, at any time and from time to time on or after the Closing Date until
the earlier of the Business Day prior to the Revolving Maturity Date and the
termination of the Canadian Revolving Commitment of such Lender in accordance
with the terms hereof, in an aggregate principal amount at any time outstanding
that will not (subject to Section 10.10 and Section 10.11) result in such
Lender’s Canadian Exposure exceeding the lesser of (i) such Lender’s Canadian
Revolving Commitment and (ii) such Lender’s Pro Rata Percentage multiplied by
the result of (A) the Canadian Borrowing Base then in effect minus (B) the
Canadian Minimum Availability Requirement.

 

Within the limits set forth in clause (a) and clause (c) above and subject to
the terms, conditions and limitations set forth herein, the relevant Borrower
may borrow, pay or prepay and reborrow Revolving Loans; provided that in no
event shall any Borrower request, and the relevant Revolving Lenders shall not
have any obligation to honor a request for, a Revolving Loan if (I) all US
Revolving Exposure outstanding at such time (including the requested US
Revolving Loan) would exceed the lesser of (A) the amount of the US Revolving
Commitments or (B) the amount of the Borrowing Base then in effect minus the
U.S. Minimum Availability Requirement, (II) all Canadian Exposure outstanding at
such time (including the requested Canadian Revolving Loans) would exceed the
lesser of (A) the

 

49

--------------------------------------------------------------------------------


 

Canadian Revolving Commitments or (B) the Canadian Borrowing Base then in effect
minus the Canadian Minimum Availability Requirement, and (III) the sum of all
Lenders’ Revolving Exposures exceeds the Revolving Commitments.

 

Each request for a U.S. Revolving Loan or a Canadian Revolving Loan by the
relevant Borrower shall be deemed to be a representation by such Borrower that
such Loan so requested complies with the applicable conditions set forth in this
Section 2.01.

 

SECTION 2.02.                                                 Loans.

 

(a)                                  Each Loan (other than Swingline Loans)
shall be made as part of a Borrowing consisting of Loans made by the Lenders
ratably in accordance with their applicable Commitments; provided, that the
failure of any Lender to make its Loan shall not in itself relieve any other
Lender of its obligation to lend hereunder (it being understood, however, that
no Lender shall be responsible for the failure of any other Lender to make any
Loan required to be made by such other Lender).  Except for Loans deemed made
pursuant to Section 2.18(e)(ii), (A) ABR Loans comprising any Borrowing shall be
in an aggregate principal amount that is (i) an integral multiple of $500,000
and not less than $1.0 million or (ii) equal to the remaining available balance
of the applicable Commitments, (B) the Eurodollar Loans comprising any Borrowing
shall be in an aggregate principal amount that is (i) an integral multiple of
$500,000 and not less than $1.0 million or (ii) equal to the remaining available
balance of the applicable Commitments, (C) Canadian Prime Rate Loans in Canadian
dollars comprising any Borrowing shall be in an aggregate principal amount that
is (i) an integral multiple of Can$100,000 and not less than Can$1.0 million or
(ii) equal to the remaining available balance of the applicable Commitments and
(D) Bankers’ Acceptances in Canadian dollars comprising any Borrowing shall be
in an aggregate principal amount that is (i) an integral multiple of Can$100,000
and not less than Can$3.0 million or (ii) equal to the remaining available
balance of the applicable Commitments.

 

(b)                                 Reserved.

 

(c)                                  Subject to Section 2.11 and Section 2.12,
each Borrowing shall be comprised entirely of ABR Loans, Eurodollar Loans,
Canadian Prime Rate Loans or Bankers’ Acceptances as the applicable Borrower may
request pursuant to Section 2.03.  Each Lender may at its option make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of such Borrower to repay such Loan in accordance with the
terms of this Agreement.  Borrowings of more than one Type may be outstanding at
the same time; provided that such Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than fifteen Eurodollar Borrowings
outstanding hereunder at any one time.  For purposes of the foregoing,
Borrowings having different Interest Periods, regardless of whether they
commence on the same date, shall be considered separate Borrowings.

 

(d)                                 Except with respect to Loans deemed made
pursuant to Section 2.18(e)(ii), each Lender shall make each Loan to be made by
it hereunder on the proposed date thereof by wire transfer of immediately
available funds to such account in New York City or Toronto, as the case may be,
as the applicable Administrative Agent may designate not later than 11:00 a.m.,
New York City time, and the applicable Administrative Agent shall promptly
credit the amounts so received to an account as directed by the Administrative
Borrower in the applicable Borrowing Request maintained with the applicable
Administrative Agent or, if a Borrowing shall not occur on such date because any
condition precedent herein specified shall not have been met, return the amounts
so received to the respective Lenders.

 

50

--------------------------------------------------------------------------------


 

(e)                                  Unless the applicable Administrative Agent
shall have received notice from a Lender prior to the date of any Borrowing that
such Lender will not make available to the applicable Administrative Agent such
Lender’s portion of such Borrowing, such Administrative Agent may assume that
such Lender has made such portion available to such Administrative Agent on the
date of such Borrowing in accordance with paragraph (c) above, and such
Administrative Agent may, in reliance upon such assumption, make available to
the applicable Borrower on such date a corresponding amount.  If the applicable
Administrative Agent shall have so made funds available, then, to the extent
that such Lender shall not have made such portion available to such
Administrative Agent, each of such Lender and the Borrowers severally agrees to
repay to such Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the applicable Borrower until the date such amount is repaid to
such Administrative Agent at (i) in the case of such Borrower, the interest rate
applicable at the time to the Loans comprising such Borrowing and (ii) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by such Administrative Agent in accordance with banking industry
rules on interbank compensation.  If such Lender shall repay to such
Administrative Agent such corresponding amount, such amount shall constitute
such Lender’s Loan as part of such Borrowing for purposes of this Agreement, and
Borrowers’ obligation to repay such Administrative Agent such corresponding
amount pursuant to this Section 2.02(e) shall cease.

 

(f)                                    Notwithstanding any other provision of
this Agreement, Borrowers shall not be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Revolving Maturity Date.

 

SECTION 2.03.                                                 Borrowing
Procedure.

 

(a)                                  Borrowings.  To request a Revolving
Borrowing, the Administrative Borrower shall deliver, by hand delivery or
telecopier, a duly completed and executed Borrowing Request to the applicable
Administrative Agent (i) in the case of a Eurodollar Borrowing in dollars or a
Bankers’ Acceptance, not later than 2:00 p.m., New York City time, three
Business Days before the date of the proposed Borrowing, (ii) in the case of an
ABR Borrowing, not later than 2:00 p.m., New York City time, on the date of the
proposed Borrowing or (iii) in the case of a Borrowing of Canadian Prime Rate
Loans, not later than 2:00 p.m., New York time, one Business Day before the date
of the proposed Borrowing.  Each Borrowing Request shall be irrevocable and
shall specify the following information in compliance with Section 2.02:

 

(i)                                     the aggregate amount and Approved
Currency of such Borrowing;

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

(iii)                               for US Revolving Loans, whether such
Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing or, for Canadian
Revolving Loans, whether such Borrowing is to be by way of Bankers’ Acceptance
or Canadian Prime Rate Loan;

 

(iv)                              in the case of a Eurodollar Borrowing or a
Bankers’ Acceptance, the initial Interest Period to be applicable thereto, which
shall be a period contemplated by the definition of the term “Interest Period”;

 

(v)                                 the name of the applicable Borrower and the
location and number of the applicable Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.02(d); and

 

51

--------------------------------------------------------------------------------


 

(vi)                              that the conditions set forth in
Section 4.02(b) – (h), as applicable, have been satisfied as of the date of the
notice.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing in dollars or, in the case of a Canadian
Revolving Loan in Canadian dollars, a Canadian Prime Rate Loan.  If no Interest
Period is specified with respect to any requested Eurodollar Borrowing or
Bankers’ Acceptance then the applicable Borrower shall be deemed to have
selected an Interest Period of one month’s duration.  Promptly following receipt
of a Borrowing Request in accordance with this Section, such Administrative
Agent shall advise each applicable Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

(b)                                 Bankers’ Acceptances.

 

(i)                                     Canadian Administrative Agent.  On each
date that a Bankers’ Acceptance is to be accepted hereunder, the Canadian
Administrative Agent  shall advise the Canadian Borrower as to the Canadian
Administrative Agent’s determination of the applicable Discount Rate for the
Bankers’ Acceptance which any of the Canadian Revolving Lenders have agreed to
accept and purchase.

 

(ii)                                  Purchase.  Each Canadian Revolving Lender
shall purchase a Bankers’ Acceptance accepted by it, and the Canadian Borrower
shall sell such Bankers’ Acceptance to such Canadian Revolving Lender at the
applicable Discount Rate.  The relevant Canadian Revolving Lender shall provide
to the Canadian Administrative Agent on the date of the related Borrowing the
Discount Proceeds less the Acceptance Fee payable by the Canadian Borrower with
respect to such Bankers’ Acceptance.

 

(iii)                               Sale.  Each Canadian Revolving Lender may
from time to time hold, sell, rediscount or otherwise dispose of any or all
Bankers’ Acceptances accepted and purchased by it.

 

(iv)                              Power of Attorney for the Execution of
Bankers’ Acceptances.  To facilitate the issuance of Bankers’ Acceptances, the
Canadian Borrower hereby appoints each Canadian Revolving Lender as its attorney
to sign and endorse on its behalf, in handwriting or facsimile or mechanical
signature as and when deemed necessary by such Canadian Revolving Lender, blank
forms of Bankers’ Acceptances.  In this respect, it is each  Canadian Revolving
Lender’s responsibility to maintain an adequate supply of blank forms of
Bankers’ Acceptances for acceptance under this Agreement.  The Canadian Borrower
recognizes and agrees that all Bankers’ Acceptances signed and/or endorsed on
its behalf by a Canadian Revolving Lender shall bind the Canadian Borrower as
fully and effectually as if signed in the handwriting of and duly issued by the
proper signing officers of the Canadian Borrower.  Each Canadian Revolving
Lender is hereby authorized to issue such Bankers’ Acceptances endorsed in blank
in such face amounts as may be determined by such Canadian Revolving Lender;
provided that the aggregate amount thereof is equal to the aggregate amount of
Bankers’ Acceptances required to be accepted and purchased by such Canadian
Revolving Lender.  No Canadian Revolving Lender shall be liable for any damage,
loss or other claim arising by reason of any loss or improper use of any such
instrument except for the gross negligence or willful misconduct of such
Canadian Revolving Lender.  Each Canadian Revolving Lender shall maintain a
record with respect to Bankers’ Acceptances held by it in blank hereunder,
voided by it for any reason, accepted and purchased by it hereunder, and
canceled at their respective maturities.

 

(v)                                 Execution.  Drafts drawn by the Canadian
Borrower to be accepted as Bankers’ Acceptances shall be signed by a duly
authorized officer or officers of the Canadian Borrower or

 

52

--------------------------------------------------------------------------------


 

by its attorneys-in-fact, including attorneys-in-fact appointed pursuant to this
Section.  Notwithstanding that any person whose signature appears on any
Bankers’ Acceptance may no longer be an authorized signatory for the Canadian
Borrower at the time of issuance of a Bankers’ Acceptance, that signature shall
nevertheless be valid and sufficient for all purposes as if the authority had
remained in force at the time of issuance and any Bankers’ Acceptance so signed
shall be binding on the Canadian Borrower.  Any executed drafts or orders to be
used as Bankers’ Acceptances shall be held in safekeeping with the same degree
of care as if they were Lender’s own property.

 

(vi)                              Issuance.  The Canadian Administrative Agent,
promptly following receipt of a Borrowing Request or Interest Election Request
for Bankers’ Acceptances, shall advise the Canadian Revolving Lenders of the
notice and the face amount of Bankers’ Acceptances to be accepted by it and the
applicable Interest Period (which shall be identical for all Canadian Revolving
Lenders).  The aggregate face amount of Bankers’ Acceptances to be accepted by a
Canadian Revolving Lender shall be determined by reference to such Canadian
Revolving Lender’s Canadian Pro Rata Percentage of the issue of Bankers’
Acceptances, except that, if the face amount of a Bankers’ Acceptance which
would otherwise be accepted by a Canadian Revolving Lender would not be
Can$500,000 or a whole multiple thereof, the face amount shall be increased or
reduced by the Canadian Administrative Agent in its sole discretion to
Can$100,000, or the nearest whole multiple of that amount, as appropriate;
provided that after such issuance, (i) no Canadian Revolving Lender shall have
aggregate outstanding Canadian Exposure in excess of its Canadian Revolving
Commitment and (ii) all Canadian Exposure outstanding at such time (including
the requested issuance) would exceed the lesser of (A) the Canadian Revolving
Commitments or (B) the Canadian Borrowing Base then in effect minus the Canadian
Minimum Availability Requirement.

 

(vii)                           Waiver of Presentment and Other Conditions.  The
Canadian Borrower waives presentment for payment and any other defense to
payment of any amounts due to any Canadian Revolving Lender in respect of a
Bankers’ Acceptance accepted and purchased by it pursuant to this Agreement
which might exist solely by reason of the Bankers’ Acceptance being held, at the
maturity thereof, by such Canadian Revolving Lender in its own right and the
Canadian Borrower agrees not to claim any days of grace if the Canadian
Revolving Lender as holder sues or otherwise commences legal proceedings against
the Canadian Borrower on the Bankers’ Acceptance for payment of the amount
payable by the Canadian Borrower thereunder.

 

(viii)                        BA Equivalent Loans by Non-BA Lenders.  Whenever
the Canadian Borrower requests a Canadian Revolving Loan under this Agreement by
way of Bankers’ Acceptances, each Non-BA Lender (or, at its option, any other
Canadian Revolving Lender), shall, in lieu of accepting a Bankers’ Acceptance,
make a BA Equivalent Loan in an amount equal to such Non-BA Lender’s Canadian
Pro Rata Percentage of such Canadian Revolving Loan.

 

(ix)                                Terms Applicable to Discount Notes.  As set
out in the definition of “Bankers’ Acceptances”, that term includes Discount
Notes and BA Equivalent Loans not evidenced by Discount Notes and all terms of
this Agreement applicable to Bankers’ Acceptances shall apply equally to BA
Equivalent Loans and Discount Notes evidencing BA Equivalent Loans with such
changes as may in the context be necessary.  For greater certainty:

 

(1)                                  the term of a Discount Note shall be the
same as the Interest Period for Bankers’ Acceptances accepted and purchased on
the same date in respect of the same Canadian Revolving Loan;

 

53

--------------------------------------------------------------------------------


 

(2)                                  an acceptance fee will be payable in
respect of a Discount Note and shall be calculated at the same rate and in the
same manner as the Acceptance Fee in respect of a Bankers’ Acceptance; and

 

(3)                                  the Discount Rate applicable to a Discount
Note shall be the Discount Rate applicable to BA Equivalent Loans made on the
same date in respect of the same Canadian Revolving Loan.

 

Notwithstanding the foregoing, it is understood and agreed that any Non-BA
Lender may agree, in lieu of receiving any Discount Notes, that such Discount
Notes may be uncertificated and the applicable BA Equivalent Loan shall be
evidenced by a loan account, which such Non-BA Lender shall maintain in its
name, and in such event such loan account shall be entitled to all the benefits
of Discount Notes in respect of BA Equivalent Loans.

 

(x)                                   Depository Bills and Notes Act.  At the
option of the Canadian Borrower and any Canadian Revolving Lender, Bankers’
Acceptances under this Agreement to be accepted by such Canadian Revolving
Lender may be issued in the form of depository bills for deposit with The
Canadian Depository for Securities Limited pursuant to the Depository Bills and
Notes Act (Canada).  All depository bills so issued shall be governed by the
provisions of this Section.

 

(xi)                                Prepayments and Mandatory Payments.  If at
any time any Bankers’ Acceptances are to be paid prior to their maturity, the
Canadian Borrower shall be required to deposit the face amount of such Bankers’
Acceptances being prepaid in an interest-bearing cash collateral account with
the Canadian Administrative Agent until the date of maturity of such Bankers’
Acceptances.  The cash collateral account shall be under the sole control of the
Canadian Administrative Agent and shall be subject to no Liens, except for Liens
in favor of the Canadian Administrative Agent in its capacity as such.  Except
as contemplated by this Section, neither the Canadian Borrower nor any person
claiming on its behalf shall have any right to any of the cash in the cash
collateral account.  The Canadian Administrative Agent shall apply the cash held
in the cash collateral account and interest earned thereon to the face amount of
such Bankers’ Acceptances at maturity, whereupon any cash remaining in the cash
collateral account shall be released by the Canadian Administrative Agent to the
Canadian Borrower.

 

(c)                                  Appointment of Administrative Borrower. 
Each Borrower hereby irrevocably appoints and constitutes Administrative
Borrower as its agent to request and receive Loans and Letters of Credit
pursuant to this Agreement in the name or on behalf of such Borrower.  The
Administrative Agents and Lenders may disburse the Loans to such bank account of
Administrative Borrower or a Borrower or otherwise make such Loans to a Borrower
and provide such Letters of Credit to a Borrower as Administrative Borrower may
designate or direct, without notice to any other Borrower or Guarantor. 
Administrative Borrower hereby accepts the appointment by Borrowers to act as
the agent of Borrowers and agrees to ensure that the disbursement of any Loans
to a Borrower requested by or paid to or for the account of such Borrower, or
the issuance of any Letter of Credit for a Borrower hereunder, shall be paid to
or for the account of such Borrower.  Each Borrower hereby irrevocably appoints
and constitutes Administrative Borrower as its agent to receive statements on
account and all other notices from the Agents and Lenders with respect to the
Obligations or otherwise under or in connection with this Agreement and the
other Loan Documents.  Any notice, election, representation, warranty, agreement
or undertaking by or on behalf of any other Borrower by Administrative Borrower
shall be deemed for all purposes to have been made by such Borrower, as the case
may be, and shall be binding upon and enforceable against such Borrower to the
same extent as if made directly by such Borrower.  No purported termination of
the appointment of Administrative Borrower as agent as aforesaid shall be
effective, except after ten (10) days’ prior written notice to Administrative
Agents.

 

54

--------------------------------------------------------------------------------


 

(d)                                 Additional Functions of Administrative
Borrower.  The Administrative Borrower operates a centralized cash management
system for the Borrowers and their Subsidiaries, including the Borrowing Base
Guarantor Intercompany Loan Amounts and all other intercompany accounts owing
among the Loan Parties.  All Loans or Letters of Credit requested by the
Administrative Borrower for ultimate use by Loan Parties other than LNT or
Canadian Borrower shall be drawn or obtained in the name of the Administrative
Borrower.  Upon request, Administrative Borrower shall promptly confirm for the
Administrative Agents that each Loan or Letter of Credit has been issued in the
name of the appropriate Borrower and, in the event of any error, the respective
records shall be adjusted without prejudice to the rights of the Agents and
Lenders.

 

SECTION 2.04.                                                 Evidence of Debt;
Repayment of Loans.

 

(a)                                  Promise to Repay.  The US Borrowers hereby
unconditionally jointly and severally promise to pay (i) to the US
Administrative Agent for the account of each Revolving Lender, the then unpaid
principal amount of each US Revolving Loan of such Revolving Lender on the
Revolving Maturity Date, together with all other Obligations then due and owing
to such Revolving Lender and (ii) to the US Swingline Lender, the then unpaid
principal amount of each US Swingline Loan on the earlier of the Revolving
Maturity Date and the first date after such Swingline Loan is made that is the
15th or last day of a calendar month and is at least two (2) Business Days after
such Swingline Loan is made; provided that on each date that a US Revolving Loan
is made, the US Borrowers shall repay all US Swingline Loans that were
outstanding on the date such Borrowing was requested.  Canadian Borrower hereby
unconditionally promises to pay (i) to Canadian Administrative Agent for the
account of each Canadian Revolving Lender, the then unpaid principal amount of
each Canadian Revolving Loan of such Canadian Revolving Lender on the Revolving
Maturity Date, together with all other Canadian Obligations  then due and owing
to such Canadian Revolving Lender and (ii) to the Canadian Swingline Lender, the
then unpaid principal amount of each Canadian Swingline Loan on the earlier of
the Revolving Maturity Date and the first date after such Swingline Loan is made
that is the 15th or last day of a calendar month and is at least two
(2) Business Days after such Swingline Loan is made; provided that on each date
that a Canadian Revolving Loan is made, the Canadian Borrower shall repay all
Canadian Swingline Loans that were outstanding on the date such Borrowing was
requested.  All payments or repayments of Loans made pursuant to this
Section 2.04(a) shall be made in the Approved Currency in which such Loan is
denominated.  Any Letters of Credit outstanding on the Revolving Maturity Date
shall be cash collateralized in accordance with Section 2.18(i).

 

(b)                                 Lender and Administrative Agent Records. 
Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the applicable Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.  The applicable Administrative Agent shall maintain
accounts in which it will record (i) the amount and Approved Currency of each
Loan made hereunder, the Type and Class thereof, the name of the applicable
Borrower and the Interest Period applicable thereto; (ii) the amount of any
principal or interest due and payable or to become due and payable from the
applicable Borrower to each applicable Lender hereunder; and (iii) the amount of
any sum received by such Administrative Agent hereunder for the account of the
applicable Lenders and each such Lender’s share thereof.  The entries made in
the accounts maintained pursuant to this paragraph shall be prima facie evidence
of the existence and amounts of the obligations therein recorded as well as the
Borrower which received such Loans or Letters of Credit; provided that the
failure of any Lender or such Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligations of the
Borrowers to repay the Loans in accordance with their terms.

 

55

--------------------------------------------------------------------------------


 

(c)                                  Promissory Notes.  Any Lender by written
notice to Administrative Borrower (with a copy to the Administrative Agents) may
request that Loans of any Class made by it be evidenced by a promissory note
(unless already evidenced by a Bankers’ Acceptance).  In such event, the
applicable Borrower shall prepare, execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) in the form of Exhibit K-1,
K-2, K-3 or K-4 as the case may be.  Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 11.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

SECTION 2.05.                Fees.  In addition to the fees payable as set forth
in the Fee Letter, the following fees will be payable to the Administrative
Agent:

 

(a)                                  Commitment Fee.  The Borrowers agree to pay
to the applicable Administrative Agent for the account of each Lender with a
Revolving Commitment a commitment fee (a “Commitment Fee”) equal to the
Applicable Fee per annum on the average daily unused amount of each Revolving
Commitment of such Lender during the period from and including the date hereof
to but excluding the date on which such Revolving Commitment terminates. 
Accrued Commitment Fees shall be payable in arrears (A) on the last Business Day
of March, June, September and December of each year, commencing on the first
such date to occur after the date hereof, and (B) on the date on which such
Revolving Commitment terminates.  Commitment Fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  For purposes of computing
Commitment Fees with respect to Revolving Commitments a Revolving Commitment of
a Lender shall be deemed to be used to the extent of the outstanding Revolving
Loans and LC Exposure of such Lender (and the Swingline Exposure of such Lender
shall be disregarded for such purpose).

 

(b)                                 US LC and Fronting Fees.  The US Borrowers
agree to pay (i) to the US Administrative Agent for the account of each US
Revolving Lender a participation fee (“Standby LC Participation Fee”) with
respect to its participations in Standby Letters of Credit, which shall accrue
at a rate equal to the Applicable Margin from time to time used to determine the
interest rate on Eurodollar Revolving Loans pursuant to Section 2.06 on the
average daily amount of such Lender’s US LC Exposure (excluding any portion
thereof attributable to Reimbursement Obligations), as appropriate, during the
period from and including the Closing Date to but excluding the later of the
date on which such Lender’s US Revolving Commitment terminates and the date on
which such Lender ceases to have any US LC Exposure, (ii) to the US
Administrative Agent for the account of each US Revolving Lender a participation
fee (“Commercial LC Participation Fee” and together with the Standby LC
Participation Fee, the “LC Participation Fee”) with respect to its participation
in Commercial Letters of Credit, which shall accrue at a rate equal to the
greater of (A) the Applicable Margin from time to time used to determine the
interest rate on Eurodollar Revolving Loans pursuant to Section 2.06 on the
average daily amount of such Lender’s US LC Exposure (excluding any portion
thereof attributable to Reimbursement Obligations), as appropriate, during the
period from and including the Closing Date to but excluding the later of the
date on which such Lender’s US Revolving Commitment terminates and the date on
which such Lender ceases to have any US LC Exposure minus 0.50% and (B) 0.50%,
and (iii) to the Issuing Bank a fronting fee (“Fronting Fee”), which shall
accrue at the rate of 0.125% per annum on the average daily amount of the US LC
Exposure (excluding any portion thereof attributable to Reimbursement
Obligations) during the period from and including the Closing Date to but
excluding the later of the date of termination of the US Revolving Commitments
and the date on which there ceases to be any US LC Exposure, as well as the
Issuing Bank’s customary fees with respect to the issuance, amendment, renewal
or extension of any Letter of Credit or processing of drawings thereunder. 
Accrued LC Participation Fees and Fronting Fees under this clause

 

56

--------------------------------------------------------------------------------


 

(b) shall be payable in arrears (i) on the last Business Day of March, June,
September and December of each year, commencing on the first such date to occur
after the Closing Date, and (ii) on the date on which the Revolving Commitments
terminate.  Any such fees accruing after the date on which the US Revolving
Commitments terminate shall be payable on demand.  Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand therefor.  All LC Participation Fees and Fronting Fees under this clause
(b) shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).  During the continuance of a Default, the LC Participation Fee under
this clause (b) shall be increased to a per annum rate equal to 2% plus the
otherwise applicable rate with respect thereto.

 

(c)                                  Canadian LC and Fronting Fees.  The
Canadian Borrower agrees to pay (i) to the Canadian Administrative Agent for the
account of each Canadian Revolving Lender a Standby LC Participation Fee with
respect to its participations in Standby Letters of Credit, which shall accrue
at a rate equal to the Applicable Margin from time to time used to determine the
interest rate on Eurodollar Revolving Loans pursuant to Section 2.06 on the
average daily amount of such Lender’s Canadian LC Exposure (excluding any
portion thereof attributable to Reimbursement Obligations), as appropriate,
during the period from and including the Closing Date to but excluding the later
of the date on which such Lender’s Canadian Revolving Commitment terminates and
the date on which such Lender ceases to have any Canadian LC Exposure, (ii) to
the Canadian Administrative Agent for the account of each Canadian Revolving
Lender a Commercial LC Participation Fee with respect to its participation in
Commercial Letters of Credit, which shall accrue at a rate equal to the greater
of (A) the Applicable Margin from time to time used to determine the interest
rate on Eurodollar Revolving Loans pursuant to Section 2.06 on the average daily
amount of such Lender’s Canadian LC Exposure (excluding any portion thereof
attributable to Reimbursement Obligations), as appropriate, during the period
from and including the Closing Date to but excluding the later of the date on
which such Lender’s Canadian Revolving Commitment terminates and the date on
which such Lender ceases to have any Canadian LC Exposure minus 0.50% and
(B) 0.50%, and (iii) to the Issuing Bank a Fronting Fee, which shall accrue at
the rate of 0.125% per annum on the average daily amount of the Canadian LC
Exposure (excluding any portion thereof attributable to Reimbursement
Obligations) during the period from and including the Closing Date to but
excluding the later of the date of termination of the Canadian Revolving
Commitments and the date on which there ceases to be any Canadian LC Exposure,
as well as the Issuing Bank’s customary fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder.  Accrued LC Participation Fees and Fronting Fees under this
clause (c) shall be payable in arrears (i) on the last Business Day of March,
June, September and December of each year, commencing on the first such date to
occur after the Closing Date, and (ii) on the date on which the Canadian
Revolving Commitments terminate.  Any such fees accruing after the date on which
the Canadian Revolving Commitments terminate shall be payable on demand.  Any
other fees payable to the Issuing Bank pursuant to this paragraph shall be
payable within 10 days after demand therefor.  All LC Participation Fees and
Fronting Fees under this clause (c) shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).  During the continuance of a Default,
the LC Participation Fee under this clause (c) shall be increased to a per annum
rate equal to 2% plus the otherwise applicable rate with respect thereto.

 

(d)                                 All Fees shall be paid on the dates due, in
immediately available funds in dollars, to the applicable Administrative Agent
for distribution, if and as appropriate, among the applicable Lenders, except
that the Borrowers shall pay the Fronting Fees directly to the Issuing Bank. 
Once paid, none of the Fees shall be refundable under any circumstances.

 

57

--------------------------------------------------------------------------------


 

SECTION 2.06.                                                 Interest on Loans.

 

(a)                                  ABR Loans.  Subject to the provisions of
Section 2.06(e), the Loans comprising each ABR Borrowing, including each
Swingline Loan, shall bear interest at a rate per annum equal to the Alternate
Base Rate plus the Applicable Margin in effect from time to time.

 

(b)                                 Canadian Prime Rate Loans.  Subject to
Section 2.06(e), the Loans comprising each Canadian Prime Rate Borrowing shall
bear interest at a rate per annum equal to the Canadian Prime Rate plus the
Applicable Margin in effect from time to time.

 

(c)                                  Eurodollar Loans.  Subject to the
provisions of Section 2.06(e), the Loans comprising each Eurodollar Borrowing
shall bear interest at a rate per annum equal to the Adjusted LIBOR Rate for the
Interest Period in effect for such Borrowing plus the Applicable Margin in
effect from time to time.

 

(d)                                 Bankers’ Acceptances.  Subject to
Section 2.06(e), upon acceptance of a Bankers’ Acceptance by a Lender, Canadian
Borrower shall pay to Canadian Administrative Agent on behalf of such Lender a
fee (the “Acceptance Fee”) calculated on the face amount of such Bankers’
Acceptance at a rate per annum equal to the Applicable Margin on the basis of
the number of days in the Interest Period applicable to such Bankers’ Acceptance
and a year of 365 or 366 days, as applicable.

 

(e)                                  Default Rate.  Notwithstanding the
foregoing, during an Event of Default, all Obligations shall, to the extent
permitted by applicable law and without further notice, motion or application
to, hearing before, or order from the U.S. Bankruptcy Court, bear interest,
after as well as before judgment, at a per annum rate equal to (i) in the case
of principal and premium, if any, of or interest on any Loan, 2% plus the rate
otherwise applicable to such Loan as provided in the preceding paragraphs of
this Section 2.06 or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Revolving Loans in the case of Borrowings in dollars, or
Canadian Prime Rate Loans, in the case of Borrowings in Canadian dollars, as
provided in Section 2.06(a) or (b), respectively (in either case, the “Default
Rate”).

 

(f)                                    Interest Payment Dates.  Accrued interest
on each Loan shall be payable in arrears on each Interest Payment Date for such
Loan; provided that (i) interest accrued pursuant to Section 2.06(e) shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan, Canadian Prime Rate Loan or a
Swingline Loan without a permanent reduction in Revolving Commitments), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion; provided further, that in addition to the foregoing, interest shall
be payable on each of (x) the date upon which all Commitments have been
terminated and the Loans are to have been repaid in full in cash and (y) the
Revolving Maturity Date.

 

(g)                                 Interest Calculation.  All interest
hereunder shall be computed on the basis of a year of 360 days, except that
interest computed by reference to the Alternate Base Rate, the Canadian Prime
Rate or Bankers’ Acceptances shall be computed on the basis of a year of 365
days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).  The applicable Alternate Base Rate, Adjusted LIBOR Rate, Canadian Prime
Rate or Acceptance Fee shall be determined by the applicable Administrative
Agent in accordance with the provisions of this Agreement and such determination
shall be conclusive absent manifest error.

 

58

--------------------------------------------------------------------------------


 

(h)                                 Currency for Payment of Interest.  All
interest paid or payable pursuant to this Section 2.06 shall be paid in the
Approved Currency in which the Loan giving rise to such interest is denominated.

 

(i)                                     Interest Act (Canada).  For the purposes
of the Interest Act (Canada), in any case in which an interest or fee rate is
stated in this Agreement to be calculated on the basis of a number of days that
is other than the number in a calendar year, the yearly rate, to which such
interest or fee rate is equivalent, is equal to such interest or fee rate
multiplied by the actual number of days in the year in which the relevant
interest or fee payment accrues and divided by the number of days used as the
basis for such calculation.

 

SECTION 2.07.                                                 Termination and
Reduction of Commitments.

 

(a)                                  Termination of Commitments.  The Revolving
Commitments, the US Swingline Commitment, the Canadian Swingline Commitment and
the LC Commitment shall automatically terminate on the Revolving Maturity Date.

 

(b)                                 Optional Terminations and Reductions.  At
their option, Borrowers may at any time terminate, or from time to time
permanently reduce, the Commitments of any Class; provided that (i) each
reduction of the Commitments of any Class shall be in an amount that is an
integral multiple of $1.0 million and not less than $5.0 million and (ii) the
Revolving Commitments shall not be terminated or reduced if, after giving effect
to any concurrent prepayment of the Revolving Loans in accordance with
Section 2.10, the aggregate amount of Revolving Exposures would exceed the
aggregate amount of Revolving Commitments.  Any permanent reduction of the
Revolving Commitment may result in a pro rata permanent reduction in the
Canadian Revolving Commitments, as determined by the Administrative Agents and
the Borrowers.

 

(c)                                  Notice by the Borrowers.  The applicable
Borrower shall notify the applicable Administrative Agent in writing of any
election to terminate or reduce the Commitments under Section 2.07(b) at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, such Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by such Borrower
pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Commitments delivered by any Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by such Borrower (by notice to such
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Commitments of
any Class shall be permanent.  Each reduction of the Commitments of any
Class shall be made ratably among the Lenders in accordance with their
respective Commitments of such Class.

 

SECTION 2.08.                                                 Interest
Elections.

 

(a)                                  Generally.  Each Revolving Borrowing,
including each Canadian Revolving Borrowing, initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing and a Bankers’ Acceptance, shall have an initial Interest Period as
specified in such Borrowing Request.  Thereafter, the applicable Borrower may
elect to convert such Borrowing to a different Type or to rollover or continue
such Borrowing and, in the case of a Eurodollar Borrowing or a Bankers’
Acceptance, may elect Interest Periods therefor, all as provided in this
Section (except that only the Canadian Borrower may elect Canadian Prime Rate
Borrowings or Bankers’ Acceptances).  Borrowings consisting of Canadian
Revolving Loans may only be converted to a different Type of Canadian Revolving
Loan.  The applicable Borrower may elect different options

 

59

--------------------------------------------------------------------------------


 

with respect to different portions of the affected Borrowing, in which case each
such portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.  Notwithstanding anything to the contrary, the
applicable Borrower shall not be entitled to request any conversion, rollover or
continuation that, if made, would result in more than fifteen Eurodollar
Borrowings or Bankers’ Acceptances having more than fifteen different Interest
Periods being outstanding hereunder at any one time.  During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurodollar
Borrowings without the consent of the Administrative Agent.  This Section shall
not apply to Borrowings of Swingline Loans, which may not be converted or
continued.

 

(b)                                 Interest Election Notice.  To make an
election pursuant to this Section, the applicable Borrower shall deliver, by
hand delivery or telecopier, a duly completed and executed Interest Election
Request to the applicable Administrative Agent not later than the time that a
Borrowing Request would be required under Section 2.03 if such Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election.  Each Interest Election Request
shall be irrevocable.  Each Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, or if outstanding Borrowings are being
combined, allocation to each resulting Borrowing (in which case the information
to be specified pursuant to clauses (iii), (iv) and (v) below shall be specified
for each resulting Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               the Approved Currency of the resulting
Borrowing;

 

(iv)                              whether the resulting Borrowing is to be an
ABR Borrowing, Canadian Prime Rate Borrowing, a Eurodollar Borrowing or an
advance by way of Bankers’ Acceptance; and

 

(v)                                 if the resulting Borrowing is a Eurodollar
Borrowing or an advance by way of Bankers’ Acceptance, the Interest Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing or an
advance by way of Bankers’ Acceptance but does not specify an Interest Period,
then such Borrower shall be deemed to have selected an Interest Period of one
month’s duration.

 

Promptly following receipt of an Interest Election Request, such Administrative
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.

 

(c)                                  Automatic Conversion to ABR Borrowing or
Canadian Prime Rate Borrowings.  If an Interest Election Request with respect to
a Eurodollar Borrowing or a Bankers’ Acceptance is not timely delivered prior to
the end of the Interest Period applicable thereto, then, unless such Borrowing
or Bankers’ Acceptance is repaid as provided herein, at the end of such Interest
Period such Eurodollar Borrowing or Bankers’ Acceptance shall be converted to
(i) in the case of a Eurodollar Borrowing, an ABR Borrowing and (ii) in the case
of a Bankers’ Acceptance, a Canadian Prime Rate Borrowing.  Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is
continuing, the applicable Administrative Agent or the Required Lenders may
require, by notice to the applicable

 

60

--------------------------------------------------------------------------------


 

Borrower, that (i) no outstanding Borrowing may be converted to or continued as
a Eurodollar Borrowing or a Bankers’ Acceptance and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing and each Banker’s
Acceptance shall be converted into a Canadian Prime Rate Loan, in each case, at
the end of the Interest Period applicable thereto.

 

SECTION 2.09.                                                 [Intentionally
Deleted].

 

SECTION 2.10.                                                 Optional and
Mandatory Prepayments of Loans.

 

(a)                                  Optional Prepayments.  Each Borrower shall
have the right at any time and from time to time to prepay any Borrowing, in
whole or in part, subject to the requirements of this Section 2.10 and subject
to the provisions of Section 9.02(g); provided that each partial prepayment
shall be in an amount that is an integral multiple of $1.0 million (or, if
applicable, Can$100,000) and not less than $3.0 million (or, if applicable,
Can$1.0 million) or, if less, the outstanding principal amount of such
Borrowing.

 

(b)                                 Certain Revolving Loan Prepayments.

 

(i)                                     In the event of the Termination
Declaration or a termination of the Revolving Commitment, each Borrower shall,
on the date of such termination, repay or prepay all its outstanding Revolving
Borrowings and all outstanding Swingline Loans and replace all outstanding
Letters of Credit or cash collateralize all outstanding Letters of Credit in
accordance with the procedures set forth in Section 2.18(i) together with all
other Obligations then due and owing.

 

(ii)                                  In the event of any partial reduction of
the Revolving Commitments, then (x) at or prior to the effective date of such
reduction, the Administrative Agents shall notify Borrowers and the Revolving
Lenders of the sum of the Revolving Exposures after giving effect thereto and
(y) if the sum of the Revolving Exposures would exceed the aggregate amount of
Revolving Commitments after giving effect to such reduction, then Borrowers
shall, on the date of such reduction, first, repay or prepay Swingline Loans,
second, repay or prepay Revolving Borrowings and third, replace outstanding
Letters of Credit or cash collateralize outstanding Letters of Credit in
accordance with the procedures set forth in Section 2.18(i), in an aggregate
amount sufficient to eliminate such excess.

 

(iii)                               In the event that (x) the sum of all
Lenders’ Revolving Exposures exceeds the Revolving Commitments (including on any
date on which Dollar Equivalents are determined pursuant to Section 11.17),
(y) the sum of all Lenders’ US Revolving Exposures exceeds the US Revolving
Commitments (including on any date on which Dollar Equivalents are determined
pursuant to Section 11.17) or (z) the sum of all Lenders’ Canadian Exposures
exceeds the Canadian Revolving Commitments (including on any date on which
Dollar Equivalents are determined pursuant to Section 11.17), then, in each
case, Borrowers shall, without notice or demand, immediately first, repay or
prepay Revolving Borrowings, and second, replace outstanding Letters of Credit
or cash collateralize outstanding Letters of Credit in accordance with the
procedures set forth in Section 2.18(i), in an aggregate amount sufficient to
eliminate such excess.

 

(iv)                              In the event that the aggregate LC Exposure
exceeds the LC Commitment then in effect (including on any date on which Dollar
Equivalents are determined pursuant to Section 11.17), the applicable Borrowers
shall, without notice or demand, immediately replace outstanding Letters of
Credit or cash collateralize outstanding Letters of Credit in accordance

 

61

--------------------------------------------------------------------------------


 

with the procedures set forth in Section 2.18(i), in an aggregate amount
sufficient to eliminate such excess.

 

(v)                                 In the event that (x) the sum of all
Lenders’ US Revolving Exposures exceeds the result of (I) the Borrowing Base
then in effect minus (II) the U.S. Minimum Availability Requirement or (y) the
sum of all Lenders’ Canadian Exposures exceeds the result of (I) the Canadian
Borrowing Base then in effect minus (II) the Canadian Minimum Availability
Requirement, the Borrowers shall, without notice or demand, immediately apply an
amount equal to such excess to prepay the Loans and any interest accrued
thereon, in accordance with Section 2.10(f) in an amount sufficient to eliminate
such excess.

 

(vi)                              So long as no Event of Default has occurred
and is continuing, each Borrower shall pay, and shall cause each of the other
Loan Parties to pay, all proceeds of (A) DIP Priority Collateral (and, subject
to the Order and, if applicable, the Leasehold Intercreditor Agreement, proceeds
of any other Collateral) into the US Collection Account, for application in
accordance with Section 9.02(g)(i) and (B) Collateral of Canadian Loan Parties
into the Canadian Collection Account, for application in accordance with
Section 9.02(g)(ii).

 

(vii)                           Borrowings by way of Bankers’ Acceptance may
only be prepaid by cash collateralizing the same in accordance with
Section 2.03(b)(xi).

 

(c)                                  Asset Sales.  Upon the receipt of any
proceeds of any Asset Sale by Holdings or any of its Subsidiaries and, with
respect to the Debtors, solely to the extent the assets sold in connection
therewith constitute DIP Priority Collateral, including, without limitation, the
proceeds from Permitted Store Closings (and, subject to the Order and, if
applicable, the Leasehold Intercreditor Agreement, proceeds of any other
Collateral), the Borrowers shall apply 100% of such proceeds to the Obligations,
as provided in Section 2.10(f) below.

 

(d)                                 Casualty Events.  Not later than one
Business Day following the receipt of any proceeds from a Casualty Event by
Holdings or any of its Subsidiaries and, to the with respect to the Debtors,
solely to the extent the assets subject to such
Casualty Event constitute DIP Priority Collateral (and, subject to the Order
and, if applicable, the Leasehold Intercreditor Agreement, proceeds of any other
Collateral), the Borrowers shall apply 100% of such proceeds to the Obligations,
as provided in Section 2.10(f) below.

 

(e)                                  [Intentionally Deleted].

 

(f)                                    Application of Prepayments.

 

(i)                                     Prior to any optional prepayment
hereunder, Borrowers shall select the Borrowing or Borrowings to be prepaid and
shall specify such selection in the notice of such prepayment pursuant to
Section 2.10(g), subject to the provisions of this Section 2.10(f).  Any
mandatory prepayments (other than those required by Section 2.10(b)) shall be
applied (i) so long as no Termination Declaration has occurred, in accordance
with Section 9.02(g) and (ii) at any time after a Termination Declaration, in
accordance with Section 8.03.

 

(ii)                                  [intentionally omitted].

 

(iii)                               Amounts to be applied pursuant to
Section 2.10(b) to the prepayment of Revolving Loans shall, in the absence of
direction from the Borrowers pursuant to Section 2.10(g)(i), be applied to the
prepayment of the ABR Loans and Canadian Prime Rate Loans in the

 

62

--------------------------------------------------------------------------------


 

discretion of the Administrative Agents.  Any amounts remaining after each such
application shall be applied to prepay Eurodollar Revolving Loans or Bankers’
Acceptances, as applicable.  Notwithstanding the foregoing, if the amount of any
prepayment of Loans required under this Section 2.10 shall be in excess of the
amount of the ABR Loans and Canadian Prime Rate Loans at the time outstanding
(an “Excess Amount”), only the portion of the amount of such prepayment as is
equal to the amount of such outstanding ABR Loans and Canadian Prime Rate Loans
shall be immediately prepaid and, at the election of the applicable Borrower,
the Excess Amount shall be either (A) deposited in an escrow account on terms
satisfactory to the applicable Collateral Agents and applied to the prepayment
of Eurodollar Loans or Bankers’ Acceptances on the last day of the then
next-expiring Interest Period for the applicable Eurodollar Loans or Bankers’
Acceptances, as the case may be; provided that (i) interest in respect of such
Excess Amount shall continue to accrue thereon at the rate provided hereunder
for the Loans which such Excess Amount is intended to repay until such Excess
Amount shall have been used in full to repay such Loans and (ii) at any time
while a Default has occurred and is continuing, the Administrative Agent may,
and upon written direction from the Required Lenders shall, apply any or all
proceeds then on deposit to the payment of such Loans in an amount equal to such
Excess Amount or (B) prepaid immediately, together with any amounts owing to the
Lenders under Section 2.13.

 

(g)                                 Notice of Prepayment.  The applicable
Borrower shall notify the applicable Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the applicable Swingline Lender) by written
notice of any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Borrowing or Bankers’ Acceptances, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing or a Canadian Prime Rate Loan, not later than
1:00 p.m., New York City time, one Business Day before the date of prepayment
and (iii) in the case of prepayment of a Swingline Loan, not later than
2:00 p.m., New York City time, on the date of prepayment.  Each such notice
shall be irrevocable; provided that, if a notice of prepayment is given in
connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.07, then such notice of prepayment may be revoked if
such termination is revoked in accordance with Section 2.07.  Each such notice
shall specify the prepayment date, the principal amount of each Borrowing or
portion thereof to be prepaid and, in the case of a mandatory prepayment, a
reasonably detailed calculation of the amount of such prepayment.  Promptly
following receipt of any such notice (other than a notice relating solely to
Swingline Loans), such Administrative Agent shall advise the Lenders of the
contents thereof.  Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of a Credit Extension of the same
Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment.  Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing and otherwise
in accordance with this Section 2.09.  Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.06.

 

SECTION 2.11.                                                 Alternate Rate of
Interest.

 

(a)                                  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 

(i)                                     the applicable Administrative Agent
determines (which determination shall be final and conclusive absent manifest
error) that adequate and reasonable means do not exist for ascertaining the
Adjusted LIBOR Rate for such Interest Period; or

 

(ii)                                  the applicable Administrative Agent is
advised in writing by the Required Lenders that the Adjusted LIBOR Rate for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
of making or maintaining their Loans included in such Borrowing for such
Interest Period;

 

63

--------------------------------------------------------------------------------


 

then such Administrative Agent shall give written notice thereof to the
applicable Borrower and the Lenders as promptly as practicable thereafter and,
until such Administrative Agent notifies such Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

 

(b)                                 If prior to the commencement of any Interest
Period relating to a Bankers’ Acceptance, the Canadian Administrative Agent
determines (which determination shall be final and conclusive absent manifest
error) that, by reason of circumstances affecting the money markets, there is no
active market for Bankers’ Acceptances or the demand for Bankers’ Acceptances is
insufficient to allow the sale or trading of the Bankers’ Acceptances to be
created hereunder, then:

 

(i)                                     the right of the Canadian Borrower to
request a Canadian Revolving Loan by means of a Bankers’ Acceptance shall be
suspended until such time as the Canadian Administrative Agent determines that
the circumstances causing such suspension no longer exist and the Canadian
Administrative Agent so notifies the Canadian Borrower;

 

(ii)                                  any Borrowing Request which calls for the
issuance of a Bankers’ Acceptance which is outstanding shall be cancelled and
such Borrowing Request shall be deemed to be a request for a Canadian Prime Rate
Loan in the face amount of the requested Bankers’ Acceptance;

 

(iii)                               any outstanding Interest Election Request
requesting a conversion of a Canadian Prime Rate Loan into Bankers’ Acceptances
or BA Equivalent Loan shall be deemed to be revoked; and

 

(iv)                              any outstanding Interest Election Request
requesting a rollover of Bankers’ Acceptances or BA Equivalent Loans shall
(unless revoked by the Canadian Borrower before the Borrowing) be deemed to be
an Interest Election Request requesting a conversion of such Loans into Canadian
Prime Rate Loans.

 

SECTION 2.12.                                                 Yield Protection.

 

(a)                                  Increased Costs Generally.  If any Change
in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in, by any Lender (except any reserve requirement
reflected in the Adjusted LIBOR Rate) or the Issuing Bank;

 

(ii)                                  subject any Lender or the Issuing Bank to
any tax of any kind whatsoever with respect to this Agreement, any Letter of
Credit, any participation in a Letter of Credit or any Eurodollar Loan made by
it or any Bankers’ Acceptance purchased or accepted by it, or change the basis
of taxation of payments to such Lender or the Issuing Bank in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 2.15 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or the Issuing Bank); or

 

(iii)                               impose on any Lender or the Issuing Bank or
the London interbank market any other condition, cost or expense (other than any
Taxes) affecting this Agreement or Eurodollar

 

64

--------------------------------------------------------------------------------


 

Loans made by such Lender or any Bankers’ Acceptance purchased or accepted by
such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan or purchasing or accepting any Bankers’
Acceptance), or to increase the cost to such Lender, the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company, if any, of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the Issuing Bank hereunder (whether
of principal, interest or any other amount), then, upon request of such Lender
or the Issuing Bank, the applicable Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or the
Issuing Bank determines (in good faith, but in its sole absolute discretion)
that any Change in Law affecting such Lender or the Issuing Bank or any lending
office of such Lender or such Lender’s or the Issuing Bank’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement, the Commitments of such Lender or the Loans made by, the
Bankers’ Acceptances purchased or accepted by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy), then from time to time the applicable
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or the Issuing Bank setting forth the amount or amounts
necessary to compensate such Lender or the Issuing Bank or its holding company,
as the case may be, as specified in paragraph (a) or (b) of this Section 2.12
and delivered to the applicable Borrower shall be conclusive absent manifest
error.  The applicable Borrower shall pay such Lender or the Issuing Bank, as
the case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or the Issuing Bank to demand compensation pursuant to this
Section 2.12 shall not constitute a waiver of such Lender’s or the Issuing
Bank’s right to demand such compensation; provided that Borrowers shall not be
required to compensate a Lender or the Issuing Bank pursuant to this Section for
any increased costs incurred or reductions suffered more than nine months prior
to the date that such Lender or the Issuing Bank, as the case may be, notifies
the applicable Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or the Issuing Bank’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

SECTION 2.13.                                                 Breakage
Payments.  In the event of (a) the payment or prepayment, whether optional or
mandatory, of any principal of any Eurodollar Loan earlier than the last day of
an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any

 

65

--------------------------------------------------------------------------------


 

Eurodollar Loan earlier than the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Revolving
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such prepayment notice is later revoked in accordance with
Section 2.10(g)) or (d) the assignment of any Eurodollar Loan earlier than the
last day of the Interest Period applicable thereto as a result of a request by
Borrowers pursuant to Section 2.16(b), then, in any such event, the applicable
Borrower shall compensate each applicable Lender for the loss, cost and expense
attributable to such event.  In the case of a Eurodollar Loan, such loss, cost
or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBOR Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the Eurodollar market.  A certificate of any Lender
setting forth in reasonable detail any amount or amounts that such Lender is
entitled to receive pursuant to this Section 2.13 shall be delivered to the
applicable Borrower (with a copy to the Administrative Agents) and shall be
conclusive and binding absent manifest error.  The applicable Borrower shall pay
such Lender the amount shown as due on any such certificate within 5 days after
receipt thereof.

 

SECTION 2.14.                                                 Payments
Generally; Pro Rata Treatment; Sharing of Setoffs.

 

(a)                                  Payments Generally.  Borrowers shall make
each payment required to be made by it hereunder or under any other Loan
Document (whether of principal, interest, fees or Reimbursement Obligations, or
of amounts payable under Section 2.12, Section 2.13, Section 2.15 or
Section 11.03, or otherwise) on or before the time expressly required hereunder
or under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 4:00 p.m., New York City time), on the date when
due, in immediately available funds, without setoff, deduction or counterclaim. 
Any amounts received after such time on any date may, in the discretion of the
applicable Administrative Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon.  All such
payments shall be made to the applicable Administrative Agent at the office
designated by it from time to time, except payments to be made directly to the
Issuing Bank or a Swingline Lender as expressly provided herein and except that
payments pursuant to Section 2.12, Section 2.13, Section 2.15 and Section 11.03
shall be made directly to the persons entitled thereto and payments pursuant to
other Loan Documents shall be made to the persons specified therein.  The
applicable Administrative Agent shall distribute any such payments received by
it for the account of any other person to the appropriate recipient promptly
following receipt thereof.  If any payment under any Loan Document shall be due
on a day that is not a Business Day, unless specified otherwise, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension.  All payments under each Loan Document shall be made
in dollars, except as expressly specified otherwise.

 

(b)                                 Pro Rata Treatment.

 

(i)                                     Each payment by Borrowers of interest in
respect of its Loans shall be applied to the amounts of such Borrower’s
obligations owing to the applicable Lenders pro rata according to the respective
amounts then due and owing to such Lenders.

 

66

--------------------------------------------------------------------------------


 

(ii)                                  Each payment by Borrowers on account of
principal of the Revolving Borrowings shall be made to the applicable Lenders
pro rata based on the principal amounts of the Revolving Loans then held by the
Lenders.

 

(c)                                  Insufficient Funds.  If at any time
insufficient funds are received by and available to the applicable
Administrative Agent to pay fully all amounts of principal, Reimbursement
Obligations, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties and (iii) second, toward payment of principal and
Reimbursement Obligations then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of principal and Reimbursement
Obligations then due to such parties.

 

(d)                                 Sharing of Set-Off.  Subject to the terms of
the Intercreditor Agreement, if any Lender (and/or the Issuing Bank, which shall
be deemed a “Lender” for purposes of this Section 2.14(d)) shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or other Obligations resulting
in such Lender’s receiving payment of a proportion of the aggregate amount of
its Loans and accrued interest thereon or other Obligations greater than its pro
rata share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the applicable Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Loans and such
other obligations of the other applicable Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the applicable Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them, provided that:

 

(i)                                     if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest; and

 

(ii)                                  the provisions of this paragraph shall not
apply to (x) any application of proceeds and any payment made by Borrowers
pursuant to and in accordance with the express terms of this Agreement or
(y) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or participations in LC
Disbursements to any assignee or participant, other than to Borrowers or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Requirements of Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation.  If under applicable bankruptcy,
insolvency or any similar law any Secured Party receives a secured claim in
lieu of a setoff or counterclaim to which this Section 2.14(d) applies, such
Secured Party shall to the extent practicable, exercise its rights in respect of
such secured claim in a manner consistent with the rights to which the Secured
Party is entitled under this Section 2.14(d) to share in the benefits of the
recovery of such secured claim.

 

(e)                                  Borrowers Default.  Unless the applicable
Administrative Agent shall have received notice from any Borrower prior to the
date on which any payment is due to such Administrative Agent for the account of
the Lenders or the Issuing Bank hereunder that Borrowers will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Bank, as the case may be,
the amount due.  In such event, if the applicable Borrower has

 

67

--------------------------------------------------------------------------------


 

not in fact made such payment, then each of the Lenders or the Issuing Bank, as
the case may be, severally agrees to repay to the applicable Administrative
Agent forthwith on demand the amount so distributed to such Lender or the
Issuing Bank with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by such Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

(f)                                    Lender Default.  If any Lender shall fail
to make any payment required to be made by it pursuant to Section 
2.02(c), Section 2.14(e), Section 2.17(d), Section 2.18(d), Section 2.18(e) or
Section 11.03(c), then the applicable Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by such Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

 

SECTION 2.15.                                                 Taxes.

 

(a)                                  Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Loan Parties hereunder or
under any other Loan Document shall be made free and clear of and without
deduction or withholding for any Indemnified Taxes or Other Taxes; provided that
if the Loan Parties shall be required by applicable Requirements of Law to
deduct any Indemnified Taxes (including any Other Taxes) from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section) the applicable Administrative Agent, the applicable
Collateral Agent, Lender or Issuing Bank, as the case may be, receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the applicable Loan Party shall make such deductions and (iii) the
applicable Loan Party shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Requirements of Law.

 

(b)                                 Payment of Other Taxes by Borrowers. 
Without limiting the provisions of paragraph (a) above, Borrowers shall timely
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable Requirements of Law.

 

(c)                                  Indemnification by Borrowers.  Borrowers
shall indemnify the Agents, each Lender and the Issuing Bank, within 10 days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Agents, such
Lender or the Issuing Bank, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to Borrowers by a Lender or the Issuing
Bank (with a copy to the Administrative Agents), or by the Agents on their own
behalf or on behalf of a Lender or the Issuing Bank, shall be conclusive absent
manifest error.

 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Indemnified Taxes or Other Taxes by Borrowers
to a Governmental Authority, Borrowers shall deliver to the Administrative
Agents the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agents.

 

(e)                                  Status of Lenders.  Any Foreign Lender that
is entitled to an exemption from or reduction of withholding tax under the law
of the jurisdiction in which US Borrowers are resident for

 

68

--------------------------------------------------------------------------------


 

tax purposes, or any treaty to which such jurisdiction is a party, with respect
to payments hereunder or under any other Loan Document shall, to the extent it
may lawfully do so, deliver to US Borrowers (with a copy to the Administrative
Agents), at the time or times prescribed by applicable Requirements of Law or as
reasonably requested by US Borrowers or the Administrative Agents, such properly
completed and executed documentation prescribed by applicable Requirements of
Law as will permit such payments to be made without withholding or at a reduced
rate of withholding.  In addition, any Lender, if requested by US Borrowers or
either Administrative Agent, shall deliver such other documentation prescribed
by applicable Requirements of Law or reasonably requested by US Borrowers or the
Administrative Agents as will enable US Borrowers or the Administrative Agents
to determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the above two sentences, in the case of non-U.S. withholding taxes the
completion, execution and submission of non-U.S. forms shall not be required if
in the Lender’s judgment such completion, execution or submission would subject
such Lender to any material unreimbursed cost or expense or would be otherwise
disadvantageous to such Lender in any material respect.

 

Each initial Canadian Lender of the Canadian Borrower represents and warrants to
the Canadian Borrower that on the Closing Date (a) (i)  it is not a
“non-resident” within the meaning of the ITA; or (ii) it is an “authorized
foreign bank” within the meaning of the Bank Act (Canada) for purposes of the
ITA, and is entering into this Agreement in the ordinary course of its trade and
business that is its “Canadian banking business” for purposes of the ITA, and
each amount paid or credited by or to it in respect of the transactions
contemplated hereunder is, and will be brought into account and recorded and
reported in computing its income for Canadian tax purposes as having been made
or received as the case may be, in respect of its “Canadian banking business” as
so defined; and (b) has no present intention to withdraw from this Agreement. 
Upon the written request of the Canadian Administrative Agent or the Canadian
Borrower acting reasonably, each such Canadian Lender shall use its best efforts
to deliver to the Canadian Administrative Agent and Canadian Borrower such
certificates, documents or other evidence as may be required from time to time,
properly completed and duly executed by such Canadian Lender, to confirm the
continuing accuracy of the foregoing representation or alternatively, shall
deliver a notice to the Canadian Borrower indicating the facts and circumstances
(other than facts and circumstances brought about unilaterally by such Canadian
Lender) which have resulted in the above representation and warranty no longer
continuing to be true and accurate.  If such Canadian Lender fails to deliver
such requested certificates, documents, other evidence on the one hand, or such
notice on the other or, for greater certainty, the facts and circumstances
relating to the change of the status of the Canadian Lender have been brought
about unilaterally by such Canadian Lender, then the Canadian Borrower or the
Canadian Administrative Agent, as the case may be, shall withhold from any
interest payment to such Canadian Lender an amount equivalent to the applicable
Canadian withholding tax imposed by applicable Canadian laws (including any
applicable tax treaty) and the Canadian Borrower shall not be required to pay
any additional or other amounts to such Canadian Lender under Section 2.15(a). 
From time to time, each such Canadian Lender shall (i) promptly submit to the
Canadian Administrative Agent and the Canadian Borrower such certificates,
documents, other evidence or notice as aforesaid, (ii) promptly notify the
Canadian Administrative Agent and the Canadian Borrower of any change in
circumstances which would result in the above representation and warranty no
longer continuing to be true and accurate, and (iii) take such steps as shall
not be materially disadvantageous to it, in the reasonable judgment of such
Canadian Lender, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of applicable
laws that the Canadian Borrower make any deduction or withholding for Taxes from
amounts payable to such Canadian Lender.  Notwithstanding the foregoing, but
subject to Section 11.04(b)(v), the Borrowers acknowledge that the rights and
obligations of a Canadian Lender hereunder may be assigned to an Eligible
Assignee that does not qualify as an Eligible Canadian Lender and further agree
that any Borrower approval required in respect of such an assignment shall not
be withheld on such basis.

 

69

--------------------------------------------------------------------------------


 

Without limiting the generality of any of the foregoing, any Foreign Lender
shall, to the extent it may lawfully do so, deliver to US Borrowers and the
Administrative Agents (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of
Administrative Borrower or either Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

 

(i)                                     duly completed copies of Internal
Revenue Service Form W-8BEN claiming eligibility for benefits of an income tax
treaty to which the United States of America is a party,

 

(ii)                                  duly completed copies of Internal Revenue
Service Form W-8ECI,

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate, in substantially the form of Exhibit Q, or any other
form approved by the applicable Administrative Agent, to the effect that such
Foreign Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, (B) a “10 percent shareholder” of any Borrower within the meaning of
Section 881
(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and (y) duly completed copies of  Internal
Revenue Service Form W-8BEN, or

 

(iv)                              any other form prescribed by applicable
Requirements of Law as a basis for claiming exemption from or a reduction in
United States Federal withholding tax duly completed together with such
supplementary documentation as may be prescribed by applicable Requirements of
Law to permit Borrower to determine the withholding or deduction required to be
made.

 

(v)                                 any Lender that is not a Foreign Lender and
has not otherwise established to the reasonable satisfaction of the
Administrative Borrower and the Administrative Agent that it is an exempt
recipient (as defined in Section 6049(b)(4) of the Code and the regulations
thereunder) shall deliver to the Administrative Borrower (with a copy to the US
Administrative Agent) on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter as prescribed by
Applicable Law or upon the request of the Administrative Borrower or the US
Administrative Agent) two duly executed and properly completed copies of
Internal Revenue Service Form W-9 (or applicable successor form).  Each Lender
(other than a Foreign Lender) shall promptly notify the Administrative Borrower
and the US Administrative Agent at any time that it determines any previously
delivered form or certification is no longer accurate.

 

Each Foreign Lender shall promptly notify the Administrative Borrower and each
Administrative Agent at any time that a previously delivered form of certificate
is no longer accurate.

 

(f)                                    Treatment of Certain Refunds.  If either
Administrative Agent, a Lender or the Issuing Bank determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by Borrowers or with respect to which
Borrowers have paid additional amounts pursuant to this Section, it shall pay to
Borrowers an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by Borrowers under this Section with
respect to the Indemnified Taxes or Other Taxes giving rise to such refund), net
of all out-of-pocket expenses of such Administrative Agent, such Lender or the
Issuing Bank, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund);
provided that Borrowers, upon the request of either Administrative Agent, such
Lender or the Issuing Bank, agrees to repay the amount paid over to Borrowers
(plus any penalties,

 

70

--------------------------------------------------------------------------------


 

interest or other charges imposed by the relevant Governmental Authority) to
such Administrative Agent, such Lender or the Issuing Bank in the event such
Administrative Agent, such Lender or the Issuing Bank is required to repay such
refund to such Governmental Authority.  If and to the extent that any Lender is
able, in its sole opinion, to apply or otherwise take advantage of any
offsetting tax credit or other similar tax benefit arising out of or in
conjunction with any deduction or withholding which gives rise to an obligation
of a Borrower to pay any additional amount pursuant to this Section 2.15, then
such Lender shall, to the extent that in its sole opinion it can do so without
prejudice to the retention of the amount of such credit or benefit and without
any other adverse tax consequences for such Lender, reimburse such Borrower at
such time as such tax credit or benefit shall have actually been received by
such Lender such amount as such Lender shall, in its sole opinion, have
determined to be attributable to the relevant deduction or withholding and as
will leave such Lender in no better or worse position than it would have been in
if the payment of such additional amount had not been required (net of all
out-of-pocket expenses of such Administrative Agent, such Lender or the Issuing
Bank, as the case may be); provided that the Borrowers upon the request of
either Administrative Agent, such Lender or the Issuing Bank agrees to repay the
amount paid over to the Borrowers (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event Governmental
Authority successfully challenges such tax credits or other tax benefits.

 

This section shall not be construed to require either Administrative Agent, any
Lender or the Issuing Bank to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to Borrowers or
any other person.  Notwithstanding anything to the contrary, in no event will
any Administrative Agent, any Lender or the Issuing Bank be required to pay any
amount to Borrowers the payment of which would place such Lender, such
Administrative Agent or the Issuing Bank in a less favorable net after-tax
position than such Lender, such Administrative Agent or the Issuing Bank would
have been in if the additional amounts giving rise to such refund of any
Indemnified Taxes or Other Taxes had never been paid.

 

(g)                                 Upon the reasonable request of the Canadian
Borrower, and at the Canadian Borrower’s expense, a Canadian Lender shall use
its reasonable efforts to co-operate with the Canadian Borrower with a view to
obtaining a refund of any Tax which is not, in the Canadian Borrower’s
reasonable opinion, correctly or legally imposed and for which the Canadian
Borrower has indemnified the Canadian Lender under this Agreement, if obtaining
such refund would not, in the sole judgment of the Canadian Lender, be
disadvantageous to the Canadian Lender; provided that nothing in this clause
shall be construed to require the Canadian Lender to institute any
administrative proceeding (other than the filing of a claim for any such refund)
or judicial proceeding to obtain any such refund.  If such Canadian Lender shall
receive a refund from a taxing authority (as a result of any error in the
imposition of Taxes by such taxing authority) or any Taxes paid by the Canadian
Borrower pursuant to this Agreement, the Canadian Lender shall promptly pay to
the Canadian Borrower the amount so received, less any Taxes imposed on the
Canadian Lender as a result of such amount and net out-of-pocket expenses
provided that the Canadian Lender shall only be required to pay the Canadian
Borrower such amounts as the Canadian Lender determines are attributable to
Taxes paid by the Canadian Borrower.  In the event that the Canadian Lender is
required to repay the amount of such refund (including interest, if any), the
Canadian Borrower, upon the request of the Canadian Lender, agrees to promptly
return to the Canadian Lender the amount of such refund and interest, if any
(plus penalties, interest and other charges imposed in connection with the
repayment of such amounts by the Canadian Lender).

 

SECTION 2.16.                                                 Mitigation
Obligations; Replacement of Lenders.

 

(a)                                  Designation of a Different Lending Office. 
If any Lender requests compensation under Section 2.12, or requires Borrowers to
pay any additional amount to any Lender or any

 

71

--------------------------------------------------------------------------------


 

Governmental Authority for the account of any Lender pursuant to Section 2.15,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.12 or Section 2.15, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. 
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.  A certificate
setting forth such costs and expenses submitted by such Lender to Borrower shall
be conclusive absent manifest error.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 2.12, or if Borrowers are required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.15, or if any Lender defaults in its
obligation to fund Loans hereunder, or if Borrowers exercises their replacement
rights under Section 11.02(d), then Borrowers may, at their sole expense and
effort, upon notice to such Lender and the Administrative Agents, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 11.04), all
of its interests, rights and obligations under this Agreement and the other Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:

 

(i)                                     Borrowers shall have paid to the
applicable Administrative Agent the processing and recordation fee specified in
Section 11.04(b);

 

(ii)                                  such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and participations in
LC Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.13), from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or Borrowers(in the
case of all other amounts);

 

(iii)                               in the case of any such assignment resulting
from a claim for compensation under Section 2.12 or payments required to be made
pursuant to Section 2.15, such assignment will result in a reduction in such
compensation or payments thereafter; and

 

(iv)                              such assignment does not conflict with
applicable Requirements of Law.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrowers to require such assignment and delegation
cease to apply.

 

SECTION 2.17.                                                 Swingline Loans.

 

(a)                                  US Swingline Commitment.  Subject to the
terms and conditions set forth herein, the US Swingline Lender agrees to make US
Swingline Loans to US Borrowers from time to time during the Revolving
Availability Period, in an aggregate principal amount at any time outstanding
that will not result in the aggregate principal amount of outstanding US
Swingline Loans exceeding $50 million and provided that after making a US
Swingline Loan, the sum of the total US Revolving Exposures shall not exceed the
lesser of (A) the total Revolving Commitments and (B) the Borrowing Base minus
the U.S. Minimum Availability Requirement then in effect; provided that the
aggregate US Revolving

 

72

--------------------------------------------------------------------------------


 

Exposure shall not exceed the amount equal to the Borrowing Base minus the U.S.
Minimum Availability Requirement; provided further that the US Swingline Lender
shall not be required to make a US Swingline Loan to refinance an outstanding
Swingline Loan.  Within the foregoing limits and subject to the terms and
conditions set forth herein, US Borrowers may borrow, repay and reborrow US
Swingline Loans.

 

(b)                                 US Swingline Loans.  To request a US
Swingline Loan, Administrative Borrower shall deliver, by hand delivery or
telecopier, a duly completed and executed Borrowing Request to the US
Administrative Agent and the US Swingline Lender, not later than 2:00 p.m., New
York City time, on the day of a proposed Swingline Loan.  Each such notice shall
be irrevocable and shall specify the requested date (which shall be a Business
Day) and the amount of the requested US Swingline Loan.  Each US Swingline Loan
shall be an ABR Loan.  The US Swingline Lender shall make each US Swingline Loan
available to the applicable US Borrower by means of a credit to the general
deposit account of such US Borrower with the US Swingline Lender (or, in the
case of a US Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.18(e), by remittance to the Issuing Bank)
by 3:00 p.m., New York City time, on the requested date of such US Swingline
Loan.  US Borrowers shall not request a US Swingline Loan if at the time of or
immediately after giving effect to the extension of credit contemplated by such
request a Default has occurred and is continuing or would result therefrom.  US
Swingline Loans shall be made in minimum amounts of $1.0 million and integral
multiples of $500,000 above such amount.

 

(c)                                  Prepayment.  US Borrowers shall have the
right at any time and from time to time to repay any US Swingline Loan, in whole
or in part, upon giving written notice to the US Swingline Lender and the US
Administrative Agent before 2:00 p.m., New York City time, on the proposed date
of repayment.

 

(d)                                 Canadian Swingline Commitment.  Subject to
the terms and conditions set forth herein, the Canadian Swingline Lender agrees
to make Canadian Swingline Loans to Canadian Borrower from time to time during
the Revolving Availability Period, in an aggregate principal amount at any time
outstanding that will not result in the aggregate principal amount of
outstanding Canadian Swingline Loans exceeding $5.0 million and provided that
after making a Canadian Swingline Loan, the sum of the total Canadian Exposures
shall not exceed the lesser of (A) the total Canadian Revolving Commitments and
(B) the Canadian Borrowing Base minus the Canadian Minimum Availability
Requirement then in effect; provided that the Canadian Swingline Lender shall
not be required to make a Canadian Swingline Loan to refinance an outstanding
Swingline Loan.  Within the foregoing limits and subject to the terms and
conditions set forth herein, Canadian Borrower may borrow, repay and reborrow
Canadian Swingline Loans.

 

(e)                                  Canadian Swingline Loans.  To request a
Swingline Loan, Administrative Borrower shall deliver, by hand delivery or
telecopier, a duly completed and executed Borrowing Request to the Canadian
Administrative Agent and the Canadian Swingline Lender, not later than
2:00 p.m., New York City time, on the day of a proposed Canadian Swingline
Loan.  Each such notice shall be irrevocable and shall specify the requested
date (which shall be a Business Day) and the amount of the requested Canadian
Swingline Loan.  Each Canadian Swingline Loan shall be a Canadian Prime Rate
Loan.  The Canadian Swingline Lender shall make each Canadian Swingline Loan
available to Canadian Borrower by means of a credit to the general deposit
account of Canadian Borrower with the Canadian Swingline Lender by 3:00 p.m.,
New York City time, on the requested date of such Canadian Swingline Loan. 
Canadian Borrower shall not request a Canadian Swingline Loan if at the time of
or immediately after giving effect to the extension of credit contemplated by
such request a Default has occurred and is continuing or would result
therefrom.  Canadian Swingline Loans shall be made in minimum amounts of Can$1.0
million and integral multiples of Can$500,000 above such amount.

 

73

--------------------------------------------------------------------------------


 

(f)                                    Prepayment.  Canadian Borrower shall have
the right at any time and from time to time to repay any Canadian Swingline
Loan, in whole or in part, upon giving written notice to the Canadian Swingline
Lender and the Canadian Administrative Agent before 12:00 (noon), New York City
time, on the proposed date of repayment.

 

(g)                                 Participations.  Either Swingline Lender at
any time in its discretion may (and, in any event, not later than the fifth
(5th) Business Day after any Swingline Loan is made to the relevant Borrower,
the applicable Swingline Lender shall) by written notice given to the applicable
Administrative Agent (provided such notice requirement shall not apply if either
(i) the US Swingline Lender and the US Administrative Agent are the same entity
or (ii) the Canadian Swingline Lender and the Canadian Administrative Agent are
the same entity, as applicable) not later than 11:00 A.M., New York City time,
on the next succeeding Business Day following such notice require the Revolving
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans then outstanding.  Such notice shall specify the aggregate
amount of Swingline Loans in which Revolving Lenders will participate.  Promptly
upon receipt of such notice, the applicable Administrative Agent will give
notice thereof to each Revolving Lender, specifying in such notice such Lender’s
Pro Rata Percentage of such Swingline Loan or Loans.  Each Revolving Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the applicable Administrative Agent, for the account of the
applicable Swingline Lender, such Lender’s Pro Rata Percentage of such Swingline
Loan or Swingline Loans.  Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever (so
long as such payment shall not cause such Lender’s Revolving Exposure to exceed
such Lender’s Revolving Commitment).  Each Revolving Lender shall comply with
its obligation under this paragraph by wire transfer of immediately available
funds, in the same manner as provided in Section 2.02(c) with respect to Loans
made by such Lender (and Section 2.02 shall apply, mutatis mutandis, to the
payment obligations of the Revolving Lenders), and the applicable Administrative
Agent shall promptly pay to the applicable Swingline Lender the amounts so
received by it from the Revolving Lenders.  The applicable Administrative Agent
shall notify Administrative Borrower of any participations in any Swingline Loan
acquired by the Revolving Lenders pursuant to this paragraph, and thereafter
payments in respect of such Swingline Loan shall be made to such Administrative
Agent and not to such Swingline Lender.  Any amounts received by any Swingline
Lender from any Borrower (or other party on behalf of Borrowers) in respect of a
Swingline Loan after receipt by such Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agents.  Any such amounts received by the Administrative Agents shall be
promptly remitted by the Administrative Agents to the Revolving Lenders that
shall have made their payments pursuant to this paragraph, as their interests
may appear.  The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve Borrowers of any default in the payment thereof.

 

SECTION 2.18.                                                 Letters of Credit.

 

(a)                                  General.  Subject to the terms and
conditions set forth herein, (i) any US Borrower may request the Issuing Bank,
and the Issuing Bank agrees, to issue Letters of Credit denominated in any
Approved Currency for its own account or the account of a Subsidiary (other than
a Canadian Loan Party) in a form reasonably acceptable to the US Administrative
Agent and the Issuing Bank and (ii) the Canadian Borrower may request the
Issuing Bank, and the Issuing Bank agrees, to issue Letters of Credit
denominated in any Approved Currency for its own account or the account of any
other Canadian Loan Party in a form reasonably acceptable to the Canadian
Administrative Agent and the Issuing Bank, in each case, at any time and from
time to time during the Revolving Availability Period

 

74

--------------------------------------------------------------------------------


 

(provided that a Borrower shall be a co-applicant, and be jointly and severally
liable, with respect to each Letter of Credit issued for the account of a
Subsidiary or, in the case of the Canadian Borrower, another Canadian Loan
Party).  Upon receipt of an LC Request in accordance with Section 2.18(b) below,
the applicable Administrative Agent shall notify the Issuing Bank as to whether
the issuance of such Letter of Credit is authorized.  The Issuing Bank shall not
issue any Letter of Credit without first receiving such authorization and no
Borrower shall request the issuance of, any Letter of Credit at any time if
after giving effect to such issuance, (i) the LC Exposure would exceed the LC
Commitment, (ii) the US LC Exposure would exceed the LC Commitment less the
Canadian LC Exposure at such time, (iii) the Canadian LC Exposure would exceed
the Canadian LC Sublimit, (iv) the total Revolving Exposure would exceed the
limits set forth in clause (b) below, or (v) the Canadian Exposure would exceed
the limits set forth in clause (b) below.  In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by
applicable Borrower to, or entered into by any Borrower with, the Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.  Each of the parties hereto acknowledge and agree that, effective
as of the Closing Date, each of the Existing Issuing Bank Letters of Credit
shall be deemed and shall each constitute a Letter of Credit as if such Existing
Issuing Bank Letters of Credit were originally issued as a Letter of Credit
under and shall be subject to the terms and conditions of this Agreement.

 

(b)                                 Request for Issuance, Amendment, Renewal,
Extension; Certain Conditions and Notices.  To request the issuance of a Letter
of Credit or the amendment, renewal or extension of an outstanding Letter of
Credit, the applicable Borrowers shall deliver, by hand or telecopier (or
transmit by electronic communication, if arrangements for doing so have been
approved by the Issuing Bank), an LC Request to the Issuing Bank and the
applicable Administrative Agent not later than 2:00 p.m. New York City time on
the third Business Day preceding the requested date of issuance, amendment,
renewal or extension (or such later date and time as is acceptable to the
Issuing Bank).

 

Each LC Request for an initial issuance of a Letter of Credit shall specify in
form and detail satisfactory to the Issuing Bank the following:

 

(i)                                     the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day);

 

(ii)                                  the amount and the currency thereof (which
shall be any Approved Currency);

 

(iii)                               the expiry date thereof (which shall not be
later than the close of business on the Letter of Credit Expiration Date);

 

(iv)                              the name and address of the beneficiary
thereof;

 

(v)                                 whether the Letter of Credit is to be issued
for its own account or for the account of one of its Subsidiaries (provided that
a Borrower shall be a co-applicant, and be jointly and severally liable, with
respect to each Letter of Credit issued for the account of a Subsidiary or, in
the case of the Canadian Borrower, another Canadian Loan Party);

 

(vi)                              the documents to be presented by such
beneficiary in connection with any drawing thereunder;

 

(vii)                           the full text of any certificate to be presented
by such beneficiary in connection with any drawing thereunder; and

 

75

--------------------------------------------------------------------------------


 

(viii)                        such other matters as the Issuing Bank may
require.

 

A request for an amendment, renewal or extension of any outstanding Letter of
Credit shall specify in form and detail satisfactory to the Issuing Bank:

 

(ix)                                the Letter of Credit to be amended, renewed
or extended;

 

(x)                                   the proposed date of amendment, renewal or
extension thereof (which shall be a Business Day);

 

(xi)                                the nature of the proposed amendment,
renewal or extension; and

 

(xii)                             such other matters as the Issuing Bank may
require.

 

If requested by the Issuing Bank, the applicable Borrowers also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit (including, without limitation a letter
of credit application pursuant to the Master Documentary Agreement or to the
Master Standby Documentary Agreement), but in the event of any inconsistency
between such standard form and this Agreement, the terms of this Agreement shall
control.  A Letter of Credit shall be issued, amended, renewed or extended only
if (and, upon issuance, amendment, renewal or extension of each Letter of
Credit, the applicable Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension, (i) the
LC Exposure shall not exceed the LC Commitment, (ii) the US LC Exposure shall
not exceed the LC Commitment, less the Canadian LC Exposure at such time,
(iii) the Canadian LC Exposure shall not exceed the Canadian LC Sublimit,
(iv) total Revolving Exposures shall not exceed the lesser of the total
Revolving Commitments, (v) the US Revolving Exposures shall not exceed the
lesser of (A) the US Revolving Commitments and (B) the Borrowing Base minus the
U.S. Minimum Availability Requirement then in effect, (vi) the Canadian
Exposures shall not exceed the lesser of (A) the Canadian Revolving Commitments
and (B) the Canadian Borrowing Base minus the Canadian Minimum Availability
Requirement then in effect, (vii) US Excess Availability, determined after
giving effect to the issuance of any Letter of Credit, (A) on the date of the
issuance of such Letter of Credit and (B) on a projected basis determined by the
reference to the Budget then in effect, shall not be less than $75,000,000, and
(viii) the conditions set forth in Article IV in respect of such issuance,
amendment, renewal or extension shall have been satisfied.  Unless the Issuing
Bank shall agree otherwise, no Letter of Credit shall be in an initial amount
less than $100,000, in the case of a Commercial Letter of Credit, or $500,000,
in the case of a Standby Letter of Credit.

 

Upon the issuance of any Letter of Credit or amendment, renewal, extension or
modification to a Letter of Credit, the Issuing Bank shall promptly notify the
applicable Administrative Agent, who shall promptly notify each applicable
Revolving Lender, thereof, which notice shall be accompanied by a copy of such
Letter of Credit or amendment, renewal, extension or modification to a Letter of
Credit and the amount of such Lender’s respective participation in such Letter
of Credit pursuant to Section 2.18.  On the first Business Day of each calendar
month, the Issuing Bank shall provide to the Administrative Agents a report
listing all outstanding Letters of Credit and the outstanding amounts and
beneficiaries thereof and the amount and maturities of any LC Acceptances and
the Administrative Agents shall promptly provide such report to each relevant
Revolving Lender.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire (or be subject to non-renewal or termination by the applicable
Administrative Agent) at or prior to the close of business on the earlier of
(x) the date which is one year after the date of the issuance of such Letter of
Credit (or, in the case of any renewal or extension thereof, one year after such
renewal or extension) and (y) the Letter of Credit Expiration Date.

 

76

--------------------------------------------------------------------------------


 

(d)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby irrevocably grants to each applicable Revolving Lender, and (i) each US
Revolving Lender hereby acquires from the Issuing Bank, a participation in each
such Letter of Credit issued for the account of any US Borrower or its
Subsidiaries (other than any Canadian Loan Party) equal to such US Revolving
Lender’s Pro Rata Percentage of the aggregate amount available to be drawn under
such Letter of Credit and (ii) each Canadian Revolving Lender hereby acquires
from the Issuing Bank, a participation in each such Letter of Credit issued for
the account of any Canadian Loan Party equal to such Canadian Revolving Lender’s
Pro Rata Percentage of the aggregate amount available to be drawn under such
Letter of Credit.  In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
applicable Administrative Agent, for the account of the Issuing Bank, such
Revolving Lender’s Pro Rata Percentage of each LC Disbursement made by the
Issuing Bank and not reimbursed by applicable Borrower on the date due as
provided in Section 2.18(d), or of any reimbursement payment required to be
refunded to the applicable Borrower for any reason.  Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, or
expiration, termination or cash collateralization of any Letter of Credit and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

 

(e)           Reimbursement.

 

(i)            If the Issuing Bank shall make any LC Disbursement in respect of
a Letter of Credit or LC Acceptance, the applicable Borrower shall reimburse
such LC Disbursement by paying to the Issuing Bank an amount equal to such LC
Disbursement not later than 3:00 p.m., New York City time, on the date that such
LC Disbursement is made if Administrative Borrower shall have received notice of
such LC Disbursement prior to 11:00 a.m., New York City time, on such date, or,
if such notice has not been received by Administrative Borrower prior to such
time on such date, then not later than 3:00 p.m., New York City time, on the
Business Day immediately following the day that Administrative Borrower receives
such notice; provided that the applicable Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with (i) in the case of the US
Borrowers, ABR Revolving Loans or Swingline Loans and (ii) in the case of the
Canadian Borrower, Canadian Prime Rate Loans or Canadian Swingline Loans, in
each case, in an equivalent amount and, to the extent so financed, such
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Loans, Swingline Loans, Canadian Prime Rate Loans or
Canadian Swingline Loans, as the case may be.

 

(ii)           If the applicable Borrower fails to make such payment when due,
the Issuing Bank shall notify the applicable Administrative Agent and the
applicable Administrative Agent shall notify each applicable Revolving Lender of
the applicable LC Disbursement, the payment then due from the applicable
Borrower in respect thereof and such Revolving Lender’s Pro Rata Percentage
thereof.  Each Revolving Lender shall pay by wire transfer of immediately
available funds to the applicable Administrative Agent not later than 2:00 p.m.,
New York City time, on such date (or, if such Revolving Lender shall have
received such notice later than 12:00 noon, New York City time, on any day, not
later than 11:00 a.m., New York City time, on the immediately following Business
Day), an amount equal to such Revolving Lender’s Pro Rata Percentage of the
unreimbursed LC Disbursement in the same manner as provided in
Section 2.02(c) with respect to Revolving Loans made by such Revolving Lender,
and the applicable

 

77

--------------------------------------------------------------------------------


 

Administrative Agent will promptly pay to the Issuing Bank the amounts so
received by it from the applicable Revolving Lenders.  The applicable
Administrative Agent will promptly pay to the Issuing Bank any amounts received
by it from applicable Borrower pursuant to the above paragraph prior to the time
that any Revolving Lender makes any payment pursuant to the preceding sentence
and any such amounts received by the applicable Administrative Agent from the
applicable Borrower, as the case may be, thereafter will be promptly remitted by
the applicable Administrative Agent to the applicable Revolving Lenders that
shall have made such payments and to the Issuing Bank, as appropriate.

 

(iii)          If any applicable Revolving Lender shall not have made its Pro
Rata Percentage of such LC Disbursement available to the applicable
Administrative Agent as provided above, each of such Revolving Lender and the
applicable Borrower severally agree to pay interest on such amount, for each day
from and including the date such amount is required to be paid in accordance
with the foregoing to but excluding the date such amount is paid, to the
applicable Administrative Agent for the account of the Issuing Bank at (i) in
the case of a Borrower, the rate per annum set forth in Section 2.18(h) and
(ii) in the case of such Lender, at a rate determined by the applicable
Administrative Agent in accordance with banking industry rules or practices on
interbank compensation.

 

(iv)          All payments made pursuant to this Section 2.18(e) shall be in the
Approved Currency in which the LC Disbursement giving rise to such payment is
denominated.

 

(f)            Obligations Absolute.  The Reimbursement Obligation of the
applicable Borrower, as provided in
Section 2.18(e) shall be absolute, unconditional and irrevocable, and shall be
paid and performed strictly in accordance with the terms of this Agreement under
any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement, or any
term or provision therein; (ii) any draft or other document presented under a
Letter of Credit being proved to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; (iii) payment by the Issuing Bank (or creation of an LC Acceptance)
under a Letter of Credit against presentation of a draft or other document that
fails to comply with the terms of such Letter of Credit; (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.18, constitute a legal or
equitable discharge of, or provide a right of setoff against, the obligations of
any Borrower hereunder; (v) the fact that a Default shall have occurred and be
continuing; or (vi) any material adverse change in the business, property,
results of operations, prospects or condition, financial or otherwise, of any
Borrowers and its Subsidiaries.  None of the Agents, the Lenders, the Issuing
Bank or any of their Affiliates shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any LC Acceptance or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to any Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by Borrowers to the extent permitted by
applicable Requirements of Law) suffered by such Borrower that are caused by the
Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof.  The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination.  In furtherance of the
foregoing and without limiting

 

78

--------------------------------------------------------------------------------


 

the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

 

(g)           Disbursement Procedures.  The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment (or creation of an LC Acceptance) under a Letter of Credit. 
The Issuing Bank shall promptly give written notice to the applicable
Administrative Agent and the applicable Borrowers of such demand for payment and
whether the Issuing Bank has made or will make an LC Disbursement thereunder
(or, in the case of the creation of an LC Acceptance, the date payment is due
thereunder); provided that any failure to give or delay in giving such notice
shall not relieve the applicable Borrower of its Reimbursement Obligation to the
Issuing Bank and the applicable Revolving Lenders with respect to any such LC
Disbursement (other than with respect to the timing of such Reimbursement
Obligation set forth in Section 2.18(e)).

 

(h)           Interim Interest.  If the Issuing Bank shall make any LC
Disbursement, then, unless the applicable Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest payable on demand, for each day from and including
the date such LC Disbursement is made to but excluding the date that the
applicable Borrower reimburses such LC Disbursement, at the rate per annum
determined pursuant to Section 2.06(e).  Interest accrued pursuant to this
paragraph shall be for the account of the Issuing Bank, except that interest
accrued on and after the date of payment by any Revolving Lender pursuant to
Section 2.18(e) to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.

 

(i)            Cash Collateralization.  On the Revolving Maturity Date or if any
Event of Default shall occur and be continuing, on the Business Day that
Administrative Borrower receives notice from the US Administrative Agent or the
Required Lenders (or, if the maturity of the Loans has been accelerated,
Revolving Lenders with LC Exposure representing greater than 50% of the total LC
Exposure) demanding the deposit of cash collateral pursuant to this paragraph,
the applicable Borrowers shall deposit on terms and in accounts satisfactory to
the applicable Collateral Agents, in the name of the applicable Collateral
Agents and for the benefit of the Revolving Lenders, an amount in cash equal to
103% of the LC Exposure as of such date plus any accrued and unpaid interest or
fees thereon.  Funds so deposited shall be applied by the applicable Collateral
Agents to reimburse the Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of outstanding Reimbursement Obligations or, if the maturity of the
Loans has been accelerated (but subject to the consent of Revolving Lenders with
LC Exposure representing greater than 50% of the total LC Exposure), be applied
to satisfy other Obligations of the applicable Borrower under this Agreement. 
If the applicable Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount plus
any accrued interest or realized profits with respect to such amounts (to the
extent not applied as aforesaid) shall be returned to such Borrowers within
three Business Days after all Events of Default have been cured or waived.

 

(j)            Additional Issuing Banks.  The Administrative Borrower may, at
any time and from time to time, designate one or more additional Revolving
Lenders to act as an issuing bank under the terms of this Agreement, with the
consent of the US Administrative Agent (which consent shall not be unreasonably
withheld), the Issuing Bank and such Revolving Lender(s).  Any Lender designated
as an issuing bank pursuant to this paragraph (j) shall be deemed (in addition
to being a Revolving Lender)

 

79

--------------------------------------------------------------------------------


 

to be the Issuing Bank with respect to Letters of Credit issued or to be issued
by such Revolving Lender, and all references herein and in the other Loan
Documents to the term “Issuing Bank” shall, with respect to such Letters of
Credit, be deemed to refer to such Revolving Lender in its capacity as Issuing
Bank, as the context shall require.

 

(k)           Resignation or Removal of the Issuing Bank.  The Issuing Bank may
resign as Issuing Bank hereunder at any time upon at least 30 days’ prior notice
to the Lenders, the Administrative Agents and Administrative Borrower.  The
Issuing Bank may be replaced at any time by written agreement among US
Borrowers, each Agent, the replaced Issuing Bank and the successor Issuing
Bank.  US Administrative Agent shall notify the Lenders of any such replacement
of the Issuing Bank or any such additional Issuing Bank.  At the time any such
resignation or replacement shall become effective, US Borrowers shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.05(c).  From and after the effective date of any such resignation or
replacement or addition, as applicable, (i) the successor or additional Issuing
Bank shall have all the rights and obligations of the Issuing Bank under this
Agreement with respect to Letters of Credit to be issued by it thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or such addition or to any previous Issuing Bank, or to such
successor or such addition and all previous Issuing Banks, as the context shall
require.  After the resignation or replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such resignation or replacement, but
shall not be required to issue additional Letters of Credit.  If at any time
there is more than one Issuing Bank hereunder, US Borrowers may, in their
discretion, select which Issuing Bank is to issue any particular Letter of
Credit.

 

(l)            Other.  The Issuing Bank shall be under no obligation to issue
any Letter of Credit if

 

(i)            any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing such Letter of Credit, or any Requirement of Law applicable to the
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Issuing Bank
shall prohibit, or request that the Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon the Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Bank is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which the Issuing Bank in good faith
deems material to it; or

 

(ii)           the issuance of such Letter of Credit would violate one or more
policies of the Issuing Bank.

 

The Issuing Bank shall be under no obligation to amend any Letter of Credit if
(A) the Issuing Bank would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

 

(m)          For the avoidance of doubt, outstanding Letters of Credit issued
for the account of any Canadian Loan Party shall be treated as if issued for the
account of the Canadian Borrower for purposes of calculating the Canadian
Borrowing Base.

 

SECTION 2.19.                [Intentionally Deleted.]

 

80

--------------------------------------------------------------------------------


 

SECTION 2.20.                Determination of Borrowing Base.

 

(a)           Eligible Accounts.  On any date of determination of the Borrowing
Base, the term “Eligible Accounts” as used herein shall comprise all of the
Credit Card Receivables of US Borrowers and any of the US Borrowing Base
Guarantors as arise in the ordinary course of business, which have been earned
by performance, that are not excluded as ineligible by virtue of one or more of
the criteria set forth below and are reflected in the most recent Borrowing Base
Certificate delivered by the Borrowers to the Collateral Agents and the
Administrative Agents.  None of the following shall be deemed to be Eligible
Accounts:

 

(i)            Credit Card Receivables due from major credit card processors
that have been outstanding for more than five (5) Business Days from the date of
sale, or for such longer period(s) as may be approved by the applicable
Collateral Agents;

 

(ii)           Credit Card Receivables due from major credit card processors
with respect to which US Borrowers or any of the US Borrowing Base Guarantors do
not have good, valid and marketable title thereto, free and clear of any Lien
(other than Liens granted to the applicable Administrative Agent for its own
benefit and the benefit of the other Secured Parties pursuant to the Security
Documents, those Liens specified in Section 6.02 (a) and (e) and Permitted Liens
having priority by operation of applicable law over the Lien of the Collateral
Agents);

 

(iii)          Credit Card Receivables due from major credit card processors
that are not subject to a first priority (except as provided in clause (ii),
above) perfected security interest in favor of the Collateral Agents, as
applicable, for its own benefit and the benefit of the other Secured Parties;

 

(iv)          Credit Card Receivables due from major credit card processors
which are disputed, or with respect to which a claim, counterclaim, offset or
chargeback has been asserted, by the related credit card processor (but only to
the extent of such dispute, counterclaim, offset or chargeback) (it being the
intent that chargebacks in the ordinary course by the credit card processors as
contemplated by the applicable Control Agreement shall not be deemed violative
of this clause);

 

(v)           Except as otherwise approved by the US Administrative Agent and
applicable Collateral Agents, Credit Card Receivables due from major credit card
processors as to which the credit card processor has the right under certain
circumstances to require the US Borrowers or any of the US Borrowing Base
Guarantors to repurchase such Accounts from such credit card processor;

 

(vi)          Except as otherwise approved by the US Administrative Agent and
applicable Collateral Agents, Credit Card Receivables due from major credit card
processors as to which the US Administrative Agent and the applicable Collateral
Agents have not received an acceptable Control Agreement;

 

(vii)         Accounts due from major credit card processors (other than Visa,
Mastercard, American Express, Diners Club and Discover) which the applicable
Collateral Agents determine in their commercially reasonable discretion, acting
in good faith, to be unlikely to be collected; or

 

(viii)        Except as otherwise approved by the applicable Collateral Agents
in their sole discretion, Credit Card Receivables of US Borrowers and any of the
US Borrowing Base Guarantors arising from Private Label Credit Cards.

 

81

--------------------------------------------------------------------------------


 

Notwithstanding the above, the applicable Collateral Agents and the US
Administrative Agent reserve the right, at any time and from time to time after
the Closing Date, to adjust the criteria set forth above, to establish new
criteria and to adjust the applicable advance rate with respect to Eligible
Accounts, in their Permitted Discretion, subject to the approval of the
Supermajority Lenders in the case of adjustments, new criteria or changes in the
applicable advance rates which have the effect of making more credit available. 
The Collateral Agents shall have the right to establish, modify or eliminate
Reserves against Eligible Accounts (including, without limitation, for
estimates, chargeback or other accrued liabilities or offsets by credit card
processors and amounts to adjust for material claims, offsets, defenses or
counterclaims or other material disputes described in Section 9.01) from time to
time in their Permitted Discretion, including with respect to the Carve-Out
Amount.

 

(b)           Eligible Inventory.  For purposes of this Agreement, Eligible
Inventory shall exclude any Inventory to which any of the exclusionary criteria
set forth below applies.  The Collateral Agents shall have the right to
establish, modify or eliminate Reserves against Eligible Inventory from time to
time in their Permitted Discretion.  In addition, the Collateral Agents and the
Administrative Agents reserve the right, at any time and from time to time after
the Closing Date, to adjust any of the criteria set forth below, to establish
new criteria and to adjust the applicable advance rate with respect to Eligible
Inventory, in their Permitted Discretion, subject to the approval of the
Supermajority Lenders in the case of adjustments, new criteria, changes in the
applicable advance rate or the elimination of Reserves which have the effect of
making more credit available; provided, that any reduction in the applicable
advance rate with respect to Eligible Inventory shall require the consent of the
Administrative Borrower.  Eligible Inventory shall not include any Inventory of
US Borrowers or any US Borrowing Base Guarantor that:

 

(i)            the applicable Collateral Agents, on behalf of Secured Parties,
do not have a first priority and exclusive perfected Lien on such Inventory;

 

(ii)           (1) is stored at a leased or rented location where the aggregate
value of Inventory exceeds $250,000 unless the applicable Collateral Agents have
given their prior consent thereto or unless either (x) a Landlord Access
Agreement in respect of such location has been delivered to the applicable
Collateral Agents, or (y) Reserves reasonably satisfactory to the applicable
Collateral Agents have been established with respect thereto or (2) is stored
with a bailee or warehouseman where the aggregate value of Inventory exceeds
$250,000 unless either (x) an acknowledged bailee waiver letter which is in form
and substance satisfactory to the applicable Collateral Agents and the US
Administrative Agent has been received by the applicable Collateral Agents or
(y) Reserves reasonably satisfactory to the applicable Collateral Agents have
been established with respect thereto, or (3) is located at an owned location
subject to a mortgage in favor of a lender other than any of the Collateral
Agents and the Senior Note Collateral Agent where the aggregate value of
Inventory exceeds $250,000 unless either (x) mortgagee waiver which is in form
and substance satisfactory to the applicable Collateral Agents and the US
Administrative Agent has been delivered to the applicable Collateral Agents or
(y) Reserves reasonably satisfactory to the applicable Collateral Agents have
been established with respect thereto;

 

(iii)          (1) is placed on consignment by a third party consignor with any
US Borrower or US Borrowing Base Guarantor as consignee or (2) is placed on
consignment by any US Borrower or US Borrowing Base Guarantor as consignor with
any third party as consignee, unless a valid consignment agreement which is
reasonably satisfactory to applicable Collateral Agents is in place with respect
to such Inventory;

 

82

--------------------------------------------------------------------------------


 

(iv)          is covered by a negotiable document of title, unless such document
has been delivered to the applicable Collateral Agents with all necessary
endorsements, free and clear of all Liens except those in favor of the
Collateral Agents and the Lenders and landlords, carriers, bailees and
warehousemen if clause (ii) above has been complied with;

 

(v)           is to be returned to suppliers;

 

(vi)          is obsolete, unsalable, shopworn, seconds, damaged or unfit for
sale;

 

(vii)         consists of display items, samples or packing or shipping
materials, manufacturing supplies, work-in-process Inventory, replacement parts
or spare parts;

 

(viii)        is not finished goods held for sale in the ordinary course of US
Borrower’s or any US Borrowing Base Guarantor’s, as applicable, business;

 

(ix)           breaches any of the representations or warranties pertaining to
Inventory set forth in the Loan Documents;

 

(x)            consists of Hazardous Material or goods that, in either case, can
be transported or sold only with licenses that are not readily available;

 

(xi)           is not covered by casualty insurance maintained as required by
Section 5.04;

 

(xii)          supplies used or consumed in US Borrower’s business;

 

(xiii)         bill and hold goods;

 

(xiv)        unserviceable or slow moving Inventory;

 

(xv)         inventory returned by retail customers that is not held for resale;

 

(xvi)        inventory subject to deposit made by retail customers for sale of
Inventory that have not been delivered to the extent of such deposits; or

 

(xvii)       is subject to any licensing arrangement the effect of which would
be to limit the ability of any Collateral Agent, or any person selling the
Inventory on behalf of such Collateral Agent, to sell such Inventory in
enforcement of such Collateral Agent’s Liens, without further consent or payment
to the licensor or other person.

 

SECTION 2.21.                Determination of Canadian Borrowing Base.

 

(a)           Eligible Canadian Accounts.  On any date of determination of the
Canadian Borrowing Base the term “Eligible Canadian Accounts” as used herein
shall comprise all of the Credit Card Receivables of Canadian Borrower and any
of Canadian Borrowing Base Guarantors as arise in the ordinary course of
business, which have been earned by performance, that are not excluded as
ineligible by virtue of one or more of the criteria set forth below and are
reflected in the most recent Borrowing Base Certificate delivered by the
Borrowers to the Collateral Agents and the Administrative Agents.  None of the
following shall be deemed to be Eligible Accounts:

 

(i)            Credit Card Receivables due from major credit card processors
that have been outstanding for more than five (5) Business Days from the date of
sale or, in the case of Accounts due from American Express to the Canadian
Borrower or any of the Canadian Borrowing Base

 

83

--------------------------------------------------------------------------------


 

Guarantors, that have been outstanding for more than ten (10) Business Days from
the date of sale, or for such longer
period(s) as may be approved by the applicable Collateral Agents;

 

(ii)           Credit Card Receivables due from major credit card processors
with respect to which Canadian Borrower or any of the Canadian Borrowing Base
Guarantors do not have good, valid and marketable title thereto, free and clear
of any Lien (other than Liens granted to the applicable Administrative Agent for
its own benefit and the benefit of the other Secured Parties pursuant to the
Security Documents, those Liens specified in Section 6.02 (a) and (e) and
Permitted Liens having priority by operation of applicable law over the Lien of
the applicable Collateral Agents);

 

(iii)          Credit Card Receivables due from major credit card processors
that are not subject to a first priority (except as provided in clause (ii),
above) perfected security interest in favor of the Collateral Agents, as
applicable, for its own benefit and the benefit of the other Secured Parties;

 

(iv)          Credit Card Receivables due from major credit card processors
which are disputed, or with respect to which a claim, counterclaim, offset or
chargeback has been asserted, by the related credit card processor (but only to
the extent of such dispute, counterclaim, offset or chargeback) (it being the
intent that chargebacks in the ordinary course by the credit card processors
shall not be deemed violative of this clause);

 

(v)           Except as otherwise approved by the Canadian Administrative Agent
and applicable Collateral Agents, Credit Card Receivables due from major credit
card processors as to which the credit card processor has the right under
certain circumstances to require the Canadian Borrower or any of the Canadian
Borrowing Base Guarantors to repurchase such Accounts from such credit card
processor;

 

(vi)          Except as otherwise approved by the Canadian Administrative Agent
and applicable Collateral Agents, Credit Card Receivables due from major credit
card processors as to which the Canadian Administrative Agent and the applicable
Collateral Agents have not received an acceptable Control Agreement;

 

(vii)         Accounts due from major credit card processors (other than Visa,
Mastercard, American Express, Diners Club and Discover) which the applicable
Collateral Agents determine in their commercially reasonable discretion, acting
in good faith, to be unlikely to be collected.; or

 

(viii)        Except as otherwise approved by the applicable Collateral Agents
in their sole discretion, Credit Card Receivables of Canadian Borrower and any
of the Canadian Borrowing Base Guarantors arising from Private Label Credit
Cards.

 

Notwithstanding the above, the applicable Collateral Agents and the Canadian
Administrative Agent reserve the right, at any time and from time to time after
the Closing Date, to adjust the criteria set forth above, to establish new
criteria and to adjust the applicable advance rate with respect to Eligible
Canadian Accounts, in their Permitted Discretion, subject to the approval of the
Supermajority Lenders in the case of adjustments, new criteria or changes in the
applicable advance rates which have the effect of making more credit available.
The Collateral Agents shall have the right to establish, modify or eliminate
Reserves against Eligible Canadian Accounts (including, without limitation, for
estimates, chargeback or other accrued liabilities or offsets by credit card
processors and amounts to adjust for material claims,

 

84

--------------------------------------------------------------------------------


 

offsets, defenses or counterclaims or other material disputes described in
Section 9.01) from time to time in their Permitted Discretion.

 

(b)           Eligible Inventory.  For purposes of this Agreement, Eligible
Canadian Inventory shall exclude any Canadian Inventory to which any of the
exclusionary criteria set forth below applies.  The applicable Collateral Agents
shall have the right to establish, modify or eliminate Reserves against Eligible
Canadian Inventory from time to time in their Permitted Discretion.  In
addition, the applicable Collateral Agents and the Canadian Administrative Agent
reserve the right, at any time and from time to time after the Closing Date, to
adjust any of the criteria set forth below, to establish new criteria and to
adjust the applicable advance rate with respect to Eligible Canadian Inventory,
in their Permitted Discretion, subject to the approval of the Supermajority
Lenders in the case of adjustments, new criteria, changes in the applicable
advance rate or the elimination of Reserves which have the effect of making more
credit available; provided, however, that any reduction in the applicable
advance rate with respect to Eligible Canadian Inventory shall require the
consent of the Administrative Borrower.  Eligible Canadian Inventory shall not
include any Canadian Inventory of Canadian Borrower or any of the Canadian
Borrowing Base Guarantors that:

 

(i)            the applicable Collateral Agents, on behalf of Secured Parties,
do not have a first priority and exclusive perfected Lien on such Canadian
Inventory;

 

(ii)           (1) is stored at a leased or rental location where the aggregate
value of Canadian Inventory exceeds $250,000 unless the applicable Collateral
Agents have given their prior consent thereto or unless either (x) a Landlord
Access Agreement in respect of such location has been delivered to the
applicable Collateral Agents, or (y) Reserves reasonably satisfactory to the
applicable Collateral Agents have been established with respect thereto or
(2) is stored with a bailee or warehouseman where the aggregate value of
Canadian Inventory exceeds $250,000 unless either (x) an acknowledged bailee
waiver letter which is in form and substance satisfactory to the applicable
Collateral Agents and the Canadian Administrative Agent has been received by the
applicable Collateral Agents or (y) Reserves reasonably satisfactory to the
applicable Collateral Agents have been established with respect thereto, or
(3) is located at an owned location subject to a mortgage in favor of a lender
other than the Collateral Agents and the Senior Note Collateral Agent where the
aggregate value of such Canadian Inventory exceeds $250,000 unless either (x) a
mortgagee waiver which is in form and substance satisfactory to the applicable
Collateral Agents and the Canadian Administrative Agent has been delivered to
the applicable Collateral Agents or (y) Reserves reasonably satisfactory to the
applicable Collateral Agents have been established with respect thereto;

 

(iii)          (1) is placed on consignment by a third party consignor with any
Canadian Borrower or any Canadian Borrowing Base Guarantor as consignee or
(2) is placed on consignment by any Canadian Borrower or Canadian Borrowing Base
Guarantor as consignor with any third party as consignee, unless a valid
consignment agreement which is reasonably satisfactory to applicable Collateral
Agent is in place with respect to such Canadian Inventory;

 

(iv)          is covered by a negotiable document of title, unless such document
has been delivered to one of the applicable Collateral Agents with all necessary
endorsements, free and clear of all Liens except those in favor of the
Collateral Agents and the Lenders and landlords, carriers, bailees and
warehousemen if clause (ii) above has been complied with;

 

(v)           is to be returned to suppliers;

 

(vi)          is obsolete, unsalable, shopworn, seconds, defective, damaged or
unfit for sale;

 

85

--------------------------------------------------------------------------------


 

(vii)         consists of display items, samples or packing or shipping
materials, manufacturing supplies, work-in-process Canadian Inventory,
replacement or spare parts;

 

(viii)        is not finished goods held for sale in the ordinary course of
Canadian Borrower’s or any of the Canadian Borrowing Base Guarantor’s, as
applicable, business;

 

(ix)           breaches any of the representations or warranties pertaining to
Canadian Inventory set forth in the Loan Documents;

 

(x)            consists of Hazardous Material or goods that, in either case, can
be transported or sold only with licenses that are not readily available;

 

(xi)           is not covered by casualty insurance maintained as required by
Section 5.04;

 

(xii)          supplies used or consumed in Canadian Borrower’s business;

 

(xiii)         bill and hold goods;

 

(xiv)        unserviceable or slow moving Canadian Inventory;

 

(xv)         inventory returned by retail customers that is not held for resale;

 

(xvi)        inventory subject to deposit made by retail customers for sale of
Inventory that have not been delivered to the extent of such deposits; or

 

(xvii)       is subject to any licensing arrangement the effect of which would
be to limit the ability of any Collateral Agent, or any person selling the
Canadian Inventory on behalf of such Collateral Agent, to sell such Canadian
Inventory in enforcement of such Collateral Agent’s Liens, without further
consent or payment to the licensor or other person.

 

SECTION 2.22.                Collection Allocation Mechanism.

 

(a)           Notwithstanding any other provision of this Agreement or any Loan
Document, on the CAM Exchange Date, with respect solely to Revolving Lenders,
(i) all Revolving Commitments shall automatically and without further act be
terminated as provided in Section 8 and (ii) the Revolving Lenders shall
automatically and without further act be deemed to have exchanged interests in
the Revolving Loans such that in lieu of the interest of each Revolving Lender
in each Revolving Loan in which it shall participate as of such date, such
Revolving Lender shall hold an interest in every one of the Revolving Loans,
whether or not such Revolving Lender shall previously have participated therein,
equal to such Revolving Lender’s CAM Percentage thereof; provided that such CAM
Exchange will not affect the aggregate amount of the obligations of the Loan
Parties to the Revolving Lenders under the Loan Documents.  Each Revolving
Lender and each Loan Party hereby consents and agrees to the CAM Exchange, and
each Revolving Lender agrees that the CAM Exchange shall be binding upon its
successors and assigns and any person that acquires a participation in its
interests in any Revolving Loan.  Each Loan Party agrees from time to time to
execute and deliver to the Agents all promissory notes and other instruments and
documents as the Agents shall reasonably request to evidence and confirm the
respective interests of the Revolving Lenders after giving effect to the CAM
Exchange, and each Revolving Lender agrees to surrender any promissory notes
originally received by it in connection with its Revolving Loans hereunder to
the Agents against delivery of new promissory notes evidencing its interests in
the Revolving Loans; provided, however, that the failure of any Loan Party

 

86

--------------------------------------------------------------------------------


 

to execute or deliver or of any Revolving Lender to accept any such promissory
note, instrument or document shall not affect the validity or effectiveness of
the CAM Exchange.

 

(b)           As a result of the CAM Exchange, upon and after the CAM Exchange
Date, each payment received by the Administrative Agents pursuant to any Loan
Document in respect of the Specified Obligations, and each distribution made by
the Administrative Agents pursuant to any Loan Document in respect of the
Specified Obligations, shall be distributed to the Revolving Lenders pro rata in
accordance with their respective CAM Percentages.  Any direct payment received
by a Revolving Lender upon or after the CAM Exchange Date, including by way of
setoff, in respect of a Specified Obligation, shall be paid over to the US
Administrative Agent or the Canadian Administrative Agent, as applicable, for
distribution to the Revolving Lenders in accordance herewith.

 

(c)           In the event that on the CAM Exchange Date any Letter of Credit
shall be outstanding and undrawn in whole or in part, or any amount drawn under
any Letter of Credit shall remain unpaid, each Revolving Lender shall, before
giving effect to the CAM Exchange, promptly pay over to the Administrative
Agents, in immediately available funds and in the currency that such Letter of
Credit is denominated, an amount (determined after deducting any cash collateral
held by the Collateral Agents on behalf of the Loan Parties with respect to such
Letter of Credit) equal to such Revolving Lender’s Pro Rata Percentage (as
notified to such Revolving Lender by the Administrative Agents), of such Letter
of Credit’s undrawn face amount or (to the extent it has not already done so)
any unpaid LC Disbursement under Section 2.18(e)(ii), together with interest
thereon from the CAM Exchange Date to the date on which such amount shall be
paid to the applicable Administrative Agent, at the rate that would be
applicable at the time to a Revolving Loan that is an ABR Loan accruing interest
at the ABR Rate in a principal amount equal to such amount.  The Administrative
Agents shall establish a separate account or accounts for each Revolving Lender
(each, an “L/C Reserve Account”) for the amounts received with respect to each
such Letter of Credit pursuant to the preceding sentence.  The applicable
Administrative Agent shall deposit in each Revolving Lender’s L/C Reserve
Account such Revolving Lender’s CAM Percentage of the amounts received from the
Revolving Lenders as provided above.  The Administrative Agents shall have sole
dominion and control over each L/C Reserve Account, and the amounts deposited in
each L/C Reserve Account shall be held in such L/C Reserve Account until
withdrawn as provided in paragraph (d), (e), (f) or (g) below.  The applicable
Administrative Agent shall maintain records enabling it to determine the amounts
paid over to it and deposited in the L/C Reserve Accounts in respect of each
Letter of Credit and the amounts on deposit in respect of each Letter of Credit
attributable to each Revolving Lender’s CAM Percentage.  The amounts held in
each Revolving Lender’s L/C Reserve Account shall be held as a reserve against
the LC Obligations due and owing , shall be the property of such Revolving
Lender, shall not constitute Revolving Loans to or give rise to any claim of or
against any Loan Party and shall not give rise to any obligation on the part of
any Borrower to pay interest to such Revolving Lender, it being agreed that the
reimbursement obligations in respect of Letters of Credit shall arise only at
such times as drawings are made thereunder, as provided in Section 2.18.

 

(d)           In the event that after the CAM Exchange Date any drawing shall be
made in respect of a Letter of Credit, the applicable Administrative Agent
shall, at the request of the Issuing Bank in respect of such Letter of Credit,
withdraw from the L/C Reserve Account of each Revolving Lender any amounts, up
to the amount of such Revolving Lender’s CAM Percentage of such drawing,
deposited in respect of such Letter of Credit and remaining on deposit and
deliver such amounts to such Issuing Bank in satisfaction of the reimbursement
obligations of the Revolving Lenders under Section 2.18 (but not of any Borrower
under Section 2.18).  In the event any Revolving Lender shall default on its
obligation to pay over any amount to the Administrative Agents in respect of any
Letter of Credit as provided in this Section 2.22, the Issuing Bank in respect
thereof shall, in the event of a drawing thereunder, have a claim against such
Revolving Lender to the same extent as if such

 

87

--------------------------------------------------------------------------------


 

Revolving Lender had defaulted on its obligations under Section 2.18, but shall
have no claim against any other Revolving Lender in respect of such defaulted
amount, notwithstanding the exchange of interests in the reimbursement
obligations pursuant to Section 2.22(a).  Each other Revolving Lender shall have
a claim against such defaulting Revolving Lender for any damages sustained by it
as a result of such default, including, in the event such Letter of Credit shall
expire undrawn, its CAM Percentage of the defaulted amount.

 

(e)           In the event that after the CAM Exchange Date any Letter of Credit
shall expire undrawn, the applicable Administrative Agent shall withdraw from
the L/C Reserve Account of each Revolving Lender the amount remaining on deposit
therein in respect of such Letter of Credit and distribute such amount to such
Revolving Lender.

 

(f)            With the prior written approval of the US Administrative Agent or
the Canadian Administrative Agent, as applicable, and the Issuing Bank in
respect of such Letter of Credit, any Revolving Lender may withdraw the amount
held in its L/C Reserve Account in respect of the undrawn amount of any Letter
of Credit.  Any Revolving Lender making such a withdrawal shall be
unconditionally obligated, in the event there shall subsequently be a drawing
under such Letter of Credit, to pay over to the applicable Administrative Agent
for the account of such Issuing Bank on demand, its CAM Percentage of such
drawing.

 

(g)           Pending the withdrawal by any Revolving Lender of any amounts from
its L/C Reserve Account as contemplated by the above paragraphs, the applicable
Administrative Agent will, at the direction of such Revolving Lender and subject
to such rules as the applicable Administrative Agent may prescribe for the
avoidance of inconvenience, invest such amounts in Cash Equivalents.  Each
Revolving Lender that has not withdrawn the amounts in its L/C Reserve Account
as provided in Section 2.22(f) above shall have the right, at intervals
reasonably specified by the applicable Administrative Agent to withdraw the
earnings on investments so made by the Administrative Agents with amounts in its
L/C Reserve Account and to retain such earnings for its own account.

 

(h)           Notwithstanding any other provision of this Agreement, if, as a
direct result of the implementation of the CAM Exchange, any Borrower is
required to withhold Taxes from amounts payable to any Agent, any Revolving
Lender or any Participant hereunder, the amounts so payable to such Agent, such
Revolving Lender or such Participant shall be increased to the extent necessary
to yield to such Agent, such Revolving Lender or such Participant (after payment
of all Taxes) interest or any such other amounts payable hereunder at the rates
or in the amounts specified in this Agreement; provided, however, that such
Borrower shall not be required to increase any such amounts payable to such
Revolving Lender or Participant under this Section 2.22 (but, rather, shall be
required to increase any such amounts payable to such Revolving Lender or
Participant to the extent required by Section 2.15) if such Revolving Lender or
Participant was prior to or on the CAM Exchange Date already a Revolving Lender
or Participant with respect to such Borrower.  If a Revolving Lender that is not
incorporated in the United States, in its good faith judgment, is eligible for
an exemption from, or reduced rate of, U.S. federal withholding tax on payments
by the U.S. Borrower under this Agreement, the U.S. Borrowers shall not be
required to increase any such amounts payable to such Revolving Lender if such
Revolving Lender fails to comply with the requirements of Section 2.15(e).

 

SECTION 2.23.                Super Priority Nature of Obligations and Lenders’
Liens.

 

(a)           Chapter 11 Cases.

 

(i)            The priority of Lenders’ Liens on the Collateral of the Debtors
shall be set forth in the Interim Order and the Final Order.

 

88

--------------------------------------------------------------------------------


 

(ii)           All US Obligations shall constitute administrative expenses of
the Debtors in the Chapter 11 Cases, with administrative priority and senior
secured status under Sections 364(c) and 364(d) of the Bankruptcy Code (the “DIP
Superpriority Claim”).  Subject only to (i) the Carve-Out Expenses up to the
Carve-Out Amount (as each such term is defined below) and (ii) the Indenture
Superpriority Claim solely with respect to perfected Indenture Liens in Note
Lien Collateral, such administrative claim shall have priority over any and all
administrative expense claims, unsecured claims and costs and expenses against
the Debtors or their estates in any of the Chapter 11 Cases (or any subsequent
proceeding or case under the Bankruptcy Code), at any time existing or arising,
of any kind or nature whatsoever, including, without limitation, administrative
expenses of the kinds specified in or ordered pursuant to Bankruptcy Code
Sections 105, 326, 328, 330, 331, 365, 503(a), 503(b), 506(c), 507(a),
507(b) (except as set forth in the Order), 546(c), 546(d), 726 (to the extent
permitted by law), 1113, 1114 or any other provision of the Bankruptcy Code or
otherwise and shall at all times be senior to the rights of the Debtors, any
Debtor’s estate and any successor trustee or estate representative in the
Chapter 11 Cases or any subsequent proceeding or case under the Bankruptcy
Code.  The Liens granted to the US Collateral Agent or the US Administrative
Agent on behalf of the Secured Parties on the Collateral, and the priorities
accorded to the Obligations shall have the priority and senior secured status
afforded by Section 364(c) and Section 364(d) of the Bankruptcy Code (all as
more fully set forth in the Interim Order and Final Order) senior to all claims
and interests other than (A) Permitted Prior Liens, (B) the Carve-Out Expenses
up to the Carve-Out Amount, (C) the perfected Indenture Liens on Note Lien
Collateral, (D) the Indenture Adequate Protection Liens on Note Lien Collateral
and (E) to the extent that the Permitted Leasehold Facility has been
consummated, Liens of the lenders under a Permitted Leasehold Facility solely on
Leasehold Priority Collateral, in each case, as set forth in the Interim Order
and the Final Order.  Pursuant to 364(d) of the Bankruptcy Code, the Liens
granted to the US Collateral Agent or the US Administrative Agent shall be
senior to (A) Indenture Liens on DIP Priority Collateral and (B) Indenture
Adequate Protection Liens on DIP Priority Collateral and Liens of the Permitted
Leasehold Facility on any Collateral (other than Leasehold Priority
Collateral).  Notwithstanding the foregoing and subject to the Carve-Out
Expenses up to the Carve-Out Amount, the DIP Superpriority Claim shall be
(A) senior to the Revolver Superpriority Claims of the Prior Agent and the Prior
Lenders with respect to any diminution in value of their interests in all the
Prepetition Collateral; (B) senior to the Indenture Superpriority Claims of the
Senior Note Collateral Agent and the Senior Note Secured Parties with respect to
any diminution in value of their interests in all the DIP Priority Collateral,
each as set forth in the Interim Order and the Final Order.

 

(iii)          As used herein “Carve-Out Expenses” means, upon the occurrence
and during the continuation of a Default or Event of Default, and unless such
Default or Event of Default is otherwise waived by the Administrative Agents and
the Lenders in writing in accordance with this Agreement, the following
expenses:  (a) statutory fees payable to the U.S. Trustee pursuant to 28 U.S.C.
Section 1930(a)(6); and (b) subject to the terms and conditions of the Interim
Order or the Final Order, the allowed and unpaid professional fees and
disbursements incurred by the Debtors and any official Committee for any
professionals retained by final order of the Court (which order has not been
reversed, vacated or stayed unless such stay is no longer effective) by the
Debtors or such Committee under Sections 327 or 1103(a) of the Bankruptcy Code
(the “Case Professionals”) in an aggregate amount not in excess of $5,000,000
(plus all unpaid professional fees and disbursements of such Case Professionals
incurred prior to the occurrence of such Default or Event of Default to the
extent allowed and payable pursuant to an order of the Court (which order has
not been reversed, vacated or stayed unless such stay is no longer effective)
(“Allowed Professional Fees”) under Sections 328, 330 and/or 331 of the
Bankruptcy Code and any interim compensation procedures order, but solely to the
extent such Allowed Professional

 

89

--------------------------------------------------------------------------------


 

Fees were incurred in accordance with the Budget and reflected in the Borrowing
Base Certificate most-recently delivered prior to the occurrence of such Default
or Event of Default.  The Agents and Lenders shall not be responsible for the
direct payment or reimbursement of any fees or disbursements of any Case
Professionals incurred in connection with the Chapter 11 Cases or any successor
cases under any chapter of the Bankruptcy Code.  Nothing in this Agreement or
otherwise shall be construed to obligate the Agents or Lenders, in any way to
pay compensation to or to reimburse expenses of any Case Professional, or to
guarantee that the Debtors have sufficient funds to pay such compensation or
reimbursement.

 

(iv)          For purposes of this clause (a), (x) if, at the time of reference,
a Default or an Event of Default shall not have occurred, the US Borrowers shall
be permitted to pay compensation and reimbursement expenses to the Case
Professionals so long as such amounts are in accordance with the Budget and are
reflected in the most-recent Borrowing Base Certificate delivered to the Agents
by the Debtors, as the same may be due and payable and otherwise allowed and 
payable by order of the U.S. Bankruptcy Court and such amounts shall not reduce
the Carve-Out Amount (as defined below) and (y) if, at the time of reference, a
Default or Event of Default has occurred and is continuing, the amount of the
Carve-Out Expenses for the Case Professionals shall be limited to $5,000,000
plus the lesser of (A) any fees and expenses of Case Professionals that are
listed in the Budget and are actually incurred but are unpaid as of the date of
the occurrence of such Default or Event of Default and are set forth by the
Debtors in the Borrowing Base Certificate most recently delivered to the
Administrative Agents prior to the occurrence of such Default or Event of
Default in respect of all Carve-Out Expenses and (B) the actual amount of all
Carve-Out Expenses of the Case Professionals incurred and allowed, but unpaid,
provided in each case such fees and expenses are ultimately approved by the U.S.
Bankruptcy Court, or such lesser amount as so approved (determined, in this
clause (y) without regard to fees and expenses which may be awarded and paid on
an interim basis or any Pre-Petition retainer paid to any Debtor’s or
Committee’s counsel in connection with the Chapter 11 Cases) (the amounts
referred to in clause (y) herein as the “Carve-Out Amount”), provided, that the
Carve-Out Expenses shall not include any other claims that are or may be senior
to or pari passu with any of the Carve-Out Expenses or any professional fees and
expenses of a Chapter 7 trustee and, provided, further, that Carve-Out Expenses
shall not include any fees or disbursements (A) arising after the conversion of
the Chapter 11 Case to a case under Chapter 7 of the Bankruptcy Code or (B) of
the type prohibited in Section 3.12 hereof.  Cash collateral referenced in the
last sentence of Section 2.04(a) shall not be subject to the Carve-Out Amount.

 

(v)           No portion of the credit facilities hereunder, the Collateral, the
Carve-Out Amount or any “Cash Collateral” (as defined in Section 363(a) of the
Bankruptcy Code) may be used to litigate, object, prosecute an objection to,
contest or challenge in any manner, or in connection with raising any defenses
to, the debt or collateral position of the Agents and the Lenders under this
Agreement and the other Loan Documents or the Prior Agents under the
Pre-Petition Loan Documents, whether by challenging the validity, extent,
amount, perfection, priority or enforceability of the Indebtedness under this
Agreement and the other Loan Documents or the Pre-Petition Loan Documents or the
validity, perfection or priority of any mortgage, claim, security interest or
Lien with respect thereto or any other rights or interests or replacement liens
with respect thereto or any other rights or interests of the Agents and the
Lenders, or by seeking to subordinate or recharacterize this Agreement and the
other Loan Documents or the Pre-Petition Loan Documents or disallow any claim,
mortgage, security interest, Lien, or replacement lien or by asserting any
claims or causes of action, including, without limitation, any actions under
Chapter 5 of the Bankruptcy Code, against the Agents, the Lenders, or any of
their respective affiliates, agents, professionals, officers, directors and
employees.  In addition, no portion of the credit facilities hereunder, the
Collateral, the Carve-Out

 

90

--------------------------------------------------------------------------------


 

Amount or any “Cash Collateral” (as defined in Section 363(a) of the Bankruptcy
Code) shall be used in connection with (i) preventing, hindering or delaying the
Lenders’ or the Agent’s enforcement or realization upon the Collateral once an
Event of Default has occurred and is continuing, (ii) using or seeking to use
cash collateral or selling or otherwise disposing of the Collateral without the
consent of the Agents and the Lenders, (iii) using or seeking to use any
insurance proceeds constituting Collateral without the consent of the Agents and
Lenders; or (iv) incurring Indebtedness other than in accordance with the Budget
and this Agreement without the consent of the Agents and Lenders; provided,
however, that during the five (5) Business Days following the Termination
Declaration Date (i) the US Borrowers may use cash collateral to pay payroll and
other expenses critical to keep the business of the Debtors operating in
accordance with the Budget and (ii) the Borrowers and the Committee shall be
entitled to an emergency hearing before the U.S. Bankruptcy Court for the sole
purpose of contesting whether an Event of Default has occurred and/or is
continuing.  The Carve-Out Amount and such collateral proceeds and loans under
the Agreement may be used for allowed fees and expenses, in an amount not to
exceed $50,000 in the aggregate, incurred solely by a Committee, if appointed,
in investigating the validity, enforceability, perfection or priority of the
Pre-Petition Liens within sixty (60) calendar days following the formation of
the Committee.

 

SECTION 2.24.                Payment of Obligations.  Upon the maturity (whether
by acceleration or otherwise) of any of the Obligations under this Agreement or
any of the other Loan Documents, Lenders shall be entitled to immediate
indefeasible payment in full in cash of such Obligations without further
application to or order of the U.S. Bankruptcy Court.

 

SECTION 2.25.                No Discharge; Survival of Claims.  US Borrowers
agree that (a) the Obligations hereunder shall not be discharged by the entry of
an order confirming a plan of reorganization, compromise or arrangement in any
of the Chapter 11 Cases (notwithstanding the provisions of Section 1141(d)(4) of
the Bankruptcy Code) and (b) the superpriority administrative claim granted to
the US Administrative Agent and Lenders pursuant to the Interim Order and Final
Order and described in Section 2.23(a) and the Liens granted to the US
Administrative Agent pursuant to the Interim Order and Final Order and described
in Section 2.23(a) shall not be affected in any manner by the entry of an order
confirming a plan of reorganization in any Chapter 11 Case.

 

SECTION 2.26.                Release.  Each Loan Party hereby acknowledges
effective upon entry of the Final Order, that no Loan Party nor any of their
respective Subsidiaries has any defense, counterclaim, offset, recoupment,
cross-complaint, claim or demand of any kind or nature whatsoever that can be
asserted to reduce or eliminate all of any part of the Loan Parties’ or their
Subsidiaries’ liability to repay the Administrative Agents or any Lender as
provided in this Agreement or to seek affirmative relief or damages of any kind
or nature from Administrative Agent or any Lender.  Each Loan Party, each in
their own right and with respect to the other Loan Parties, on behalf of their
bankruptcy estates, and on behalf of all their successors, assigns, Subsidiaries
and any Affiliates and any Person acting for and on behalf of, or claiming
through them, (collectively, the “Releasing Parties”), hereby fully, finally and
forever releases and discharges each of the Administrative Agents, Collateral
Agents and Lenders and all of such Administrative Agents’, Collateral Agents’
and Lenders’ past and present officers, directors, servants, agents, attorneys,
assigns, heirs, parents, subsidiaries, and each Person acting for or on behalf
of any of them (collectively, the “Released Parties”) of and from any and all
past, present and future actions, causes of action, demands, suits, claims,
liabilities, Liens, lawsuits, adverse consequences, amounts paid in settlement,
costs, damages, debts, deficiencies, diminution in value, disbursements,
expenses, losses and other obligations of any kind or nature whatsoever, whether
in law, equity or otherwise (including, without limitation, those arising under
Sections 541 through 550 of the Bankruptcy Code and interest or other carrying
costs, penalties, legal, accounting and other professional fees and expenses,
and incidental, consequential and punitive damages payable to third parties),
whether known or unknown, fixed or

 

91

--------------------------------------------------------------------------------


 

contingent, direct, indirect, or derivative, asserted or unasserted, foreseen or
unforeseen, suspected or unsuspected, now existing, heretofore existing or which
may heretofore accrue against any of the Released Parties, whether held in a
personal or representative capacity, and which are based on any act, fact, event
or omission or other matter, cause or thing occurring at or from any time prior
to and including the date hereof in any way, directly or indirectly arising out
of, connected with or relating to this Agreement, the Orders and the
transactions contemplated hereby, and all other agreements, certificates,
instruments and other documents and statements (whether written or oral) related
to any of the foregoing.

 

SECTION 2.27.    Waiver of any Priming Rights.  Upon the Closing Date, and on
behalf of themselves and their estates, and for so long as any Obligations shall
be outstanding, other than as expressly set forth the Interim Order (or the
Final Order, when applicable), each Debtor hereby irrevocably waives any right
(whether pursuant to Sections 364(c) or 364(d) of the Bankruptcy Code or
otherwise) to grant or to confer any Lien of equal or greater priority than the
Liens securing the Obligations.

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants to the Administrative Agents, the
Collateral Agents, the Issuing Bank and each of the Lenders that:

 

SECTION 3.01.                Organization; Powers.  Each Company (a) is duly
organized and validly existing under the laws of the jurisdiction of its
organization, (b) and in respect of the Debtors only, upon the entry of the
Order by the U.S. Bankruptcy Court and further subject to the approval of the US
Bankruptcy Court for transactions outside of the ordinary course of business,
has all requisite power and authority to carry on its business as now conducted
and to own and lease its property and (c) is qualified and in good standing (to
the extent such concept is applicable in the applicable jurisdiction) to do
business in every jurisdiction where such qualification is required, except in
such jurisdictions where the failure to so qualify or be in good standing,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.  There is no existing default under any
Organizational Document of any Company or any event (other than the commencement
of the Chapter 11 Cases in respect of the Debtors) which, with the giving of
notice or passage of time or both, would constitute a default by any party
thereunder.

 

SECTION 3.02.                Authorization; Enforceability.  Upon the entry of
the Interim Order (or the Final Order, when applicable) by the U.S. Bankruptcy
Court, the transactions contemplated by the Loan Documents to be entered into by
each Loan Party are within such Loan Party’s powers and have been duly
authorized by all necessary action on the part of such Loan Party.  Subject to
the entry of the Interim Order (or the Final Order, when applicable) by the U.S.
Bankruptcy Court, this Agreement has been duly executed and delivered by each
Loan Party and constitutes, and each other Loan Document to which any Loan Party
is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to (i) with respect to the
Canadian Loan Parties, applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and (ii) general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

SECTION 3.03.                No Conflicts.  Except as set forth on Schedule 3.03
and upon the entry of the Interim Order (or the Final Order, when applicable) by
the U.S. Bankruptcy Court, the execution, delivery and performance of the Loan
Documents (a) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except (i) such as
have

 

92

--------------------------------------------------------------------------------


 

been obtained or made and are in full force and effect, (ii) filings necessary
to perfect Liens created by the Loan Documents and (iii) consents, approvals,
registrations, filings, permits or actions the failure to obtain or perform
which could not reasonably be expected to result in a Material Adverse Effect,
(b) will not violate the Organizational Documents of any Company, (c) will not
violate any Requirement of Law, except for violations, defaults or the creation
of such rights that could not reasonably be expected to result in a Material
Adverse Effect, (d) will not violate or result in a default or require any
consent or approval under any indenture, agreement or other instrument including
under the Senior Note Documents and under the Permitted Leasehold Facility (if
any) binding upon any Company or its property, or give rise to a right
thereunder to require any payment to be made by any Company, except for
violations, defaults or the creation of such rights that could not reasonably be
expected to result in a Material Adverse Effect, and (e) will not result in the
creation or imposition of any Lien on any property of any Company, except Liens
created by the Loan Documents and Permitted Liens.

 

SECTION 3.04.                Financial Statements; Projections.

 

(a)           Historical Financial Statements.  The Borrowers have heretofore
delivered to the Lenders (i) the consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows of Holdings and its
Subsidiaries (or their predecessors) as of and for the fiscal years ended
December 30, 2006 and December 29, 2007, audited by and accompanied by the
unqualified opinion of KPMG LLP, independent public accountants (the
“Accountants”), in each case, certified by the chief financial officer of US
Borrowers.  Such financial statements and all financial statements delivered
pursuant to Section 5.01(a), Section 5.01(b) and Section 5.01(c) since the
Closing Date have been prepared in accordance with GAAP and present fairly and
accurately the financial condition and results of operations and cash flows of
the Holdings and its Subsidiaries (or their predecessors, where applicable) as
of the dates and for the periods to which they relate, subject in the case of
unaudited statements, to year-end audit adjustments.

 

(b)           No Liabilities.  Except as set forth in the financial statements
referred to in Section 3.04(a) (including the notes thereto), there are no
liabilities of any Company of any kind, whether accrued, contingent, absolute,
determined, determinable or otherwise, which could reasonably be expected to
result in a Material Adverse Effect, and there is no existing condition,
situation or set of circumstances which could reasonably be expected to result
in such a liability, other than liabilities under the Loan Documents and the
Senior Note Documents.

 

(c)           Forecasts.  The forecasts of financial performance of Holdings and
its Subsidiaries furnished to the Lenders have been prepared in good faith by
the Borrowers and based on assumptions believed by the Borrowers to be
reasonable.

 

(d)           Budget.  The Borrowers have furnished to the Administrative Agents
the Budget and such Budget was prepared in good faith based upon assumptions
which the Borrowers believe to be reasonable assumptions and the current Budget
sets forth the Debtor’s good faith estimates of the receipts and disbursements
of the Debtors in connection with the Chapter 11 Cases for the period covered by
the Budget.  Borrowers shall thereafter deliver to the Administrative Agents
updates to the Budget as set forth in Section 5.01.

 

SECTION 3.05.                Properties.

 

(a)           Generally.  Each Company has good title to, or valid leasehold
interests in, all its property material to its business, free and clear of all
Liens except for, Permitted Liens and minor irregularities or deficiencies in
title that, individually or in the aggregate, do not interfere with its ability
to conduct its business as currently conducted or to utilize such property for
its intended

 

93

--------------------------------------------------------------------------------


 

purpose.  The property of the Companies, taken as a whole, (i) is in good
operating order, condition and repair (ordinary wear and tear excepted), except
to the extent that the failure to be in such condition could not reasonably be
expected to result in a Material Adverse Effect and (ii) constitutes all the
property which is required for the business and operations of the Companies as
presently conducted.

 

(b)           Real Property.

 

(i)            Schedules 8(a) and 8(b) to the Perfection Certificate dated the
Closing Date contain a true and complete list of each interest in Real Property
(x) owned by any Company as of the date hereof and describes the type of
interest therein held by such Company and whether such owned Real Property is
leased and if leased whether the underlying Lease contains any option to
purchase all or any portion of such Real Property or any interest therein or
contains any right of first refusal relating to any sale of such Real Property
or any portion thereof or interest therein and (y) leased, subleased or
otherwise occupied or utilized by any Company, as lessee, sublessee, franchisee
or licensee, as of the date hereof and describes the type of interest therein
held by such Company.

 

(ii)           The fair market value (net of existing mortgage debt secured by
each such property) of the Real Property owned by US Borrowers or their US
Subsidiaries located in Colorado Springs, Colorado and Newport News, Virginia
does not exceed $500,000 individually for any such property or $1,000,000 in the
aggregate for all such properties.

 

(c)           No Casualty Event.  No Company has received any written notice of,
nor has any knowledge of, the occurrence or pendency of any Casualty Event
affecting all or any material portion of its property.  No Mortgage encumbers
improved Real Property that is located in an area that has been identified by
the Secretary of Housing and Urban Development as an area having special flood
hazards within the meaning of the National Flood Insurance Act of 1968 unless
flood insurance available under such Act has been obtained in accordance with
Section 5.04 or the applicable Collateral Agent has waived such requirement in
the Mortgage.

 

(d)           Collateral.  Each Company owns or has rights to use all of the
Collateral and all rights with respect to any of the foregoing used in,
necessary for or material to each Company’s business as currently conducted. 
The use by each Company of such Collateral and all such rights with respect to
the foregoing do not infringe on the rights of any person other than such
infringement which could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.  No claim has been made and
remains outstanding that any Company’s use of any Collateral does or may violate
the rights of any third party that could, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

94

--------------------------------------------------------------------------------


 

SECTION 3.06.                Intellectual Property.

 

(a)           Ownership/No Claims.  Each Loan Party owns, or is licensed to use,
all patents, patent applications, trademarks, industrial designs, trade names,
servicemarks, copyrights, technology, trade secrets, proprietary information,
domain names, know-how and processes necessary for the conduct of its business
as currently conducted (the “Intellectual Property”), except for those the
failure to own or license which, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  No claim has
been asserted and is pending by any person challenging or questioning the use of
any such Intellectual Property or the validity or effectiveness of any such
Intellectual Property in any material respect, nor does any Loan Party know of
any valid basis for any such claim.  The use of such Intellectual Property by
each Loan Party does not infringe the rights of any person, except for such
claims and infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

(b)           Registrations.  Except pursuant to licenses and other user
agreements entered into by each Loan Party in the ordinary course of business
that are listed in Schedule 12(a) or 12(b) to the Perfection Certificate, on and
as of the date hereof (i) each Loan Party owns and possesses the right to use,
and has done nothing to authorize or enable any other person to use, any
copyright, patent, industrial designs or trademark (as such terms are defined in
the Security Agreement) listed in Schedule 12(a) or 12(b) to the Perfection
Certificate and (ii) all registrations listed in Schedule 12(a) or 12(b) to the
Perfection Certificate are valid and in full force and effect.

 

(c)           No Violations or Proceedings.  To each Loan Party’s knowledge, on
and as of the date hereof, there is no material violation by others of any right
of such Loan Party with respect to any copyright, patent, industrial designs or
trademark listed in Schedule 12(a) or 12(b) to the Perfection Certificate,
pledged by it under the name of such Loan Party.

 

SECTION 3.07.                Equity Interests and Subsidiaries.

 

(a)           Equity Interests.  Schedules 1(a) and 10(a) to the Perfection
Certificate dated the Closing Date set forth a list of (i) all the Subsidiaries
of Holdings and their jurisdictions of organization as of the Closing Date and
(ii) the number of each class of its Equity Interests authorized, and the number
outstanding, on the Closing Date and the number of shares covered by all
outstanding options, warrants, rights of conversion or purchase and similar
rights at the Closing Date.  All Equity Interests of each Company are duly and
validly issued and are fully paid and non-assessable, and, other than the Equity
Interests of US Borrowers, are owned by LNT Center, directly or indirectly
through Wholly Owned Subsidiaries.  All Equity Interests of LNT are owned
directly by Holdings.  Each Loan Party is the record and beneficial owner of,
and has good and marketable title to, the Equity Interests pledged by it under
the Security Agreement, free of any and all Liens, rights or claims of other
persons, except the security interest created by the Security Agreement, and
there are no outstanding warrants, options or other rights to purchase, or
shareholder, voting trust or similar agreements outstanding with respect to, or
property that is convertible into, or that requires the issuance or sale of, any
such Equity Interests.

 

(b)           No Consent of Third Parties Required.  No consent of any person
including any other general or limited partner, any other member of a limited
liability company, any other shareholder or any other trust beneficiary is
necessary or reasonably desirable (from the perspective of a secured party) in
connection with the creation, perfection or First Priority status of the
security interest of the applicable Collateral Agent in any Equity Interests
pledged to such Collateral Agent for the benefit of the Secured Parties under
the Security Agreements or the exercise by such Collateral Agent of the voting
or other rights provided for in any such Security Agreement or the exercise of
remedies in respect thereof, except to the extent that, with respect only to the
transfer of any Equity Interests in a

 

95

--------------------------------------------------------------------------------


 

Nova Scotia unlimited company pledged to a Collateral Agent, the approval of the
board of directors of the relevant Nova Scotia unlimited company or the pledgor
of its Equity Interests therein may be required under any applicable corporate
and securities laws.

 

(c)           Organizational Chart.  An accurate organizational chart, showing
the ownership structure of Holdings, the Borrowers and each Subsidiary on the
Closing Date is set forth on Schedule 10(a) to the Perfection Certificate dated
the Closing Date.

 

SECTION 3.08.                Litigation; Compliance with Laws.  There are no
actions, suits or proceedings at law or in equity by or before any Governmental
Authority now pending or, to the knowledge of any Company, threatened against or
affecting any Company or any business, property or rights of any Company
(i) that involve any Loan Document or (ii) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.  Except for matters covered by Section 3.18, no Company
or any of its property is in violation of, nor will the continued operation of
its property as currently conducted violate, any Requirements of Law (including
any zoning or building ordinance, code or approval or any building permits) or
any restrictions of record or agreements affecting any Company’s Real Property
or is in default with respect to any Requirement of Law, where such violation or
default, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.09.                Agreements.  No Company is a party to any agreement
or instrument or subject to any corporate or other constitutional restriction
that has resulted or could reasonably be expected to result in a Material
Adverse Effect.  Other than the commencement of the Chapter 11 Cases, no Company
is in default in any manner under any provision of any indenture or other
agreement or instrument evidencing Indebtedness, or any other agreement or
instrument to which it is a party or by which it or any of its property is or
may be bound, where such default could reasonably be expected to result in a
Material Adverse Effect, and no condition exists which, with the giving of
notice or the lapse of time or both, would constitute such a default.  Schedule
3.09 accurately and completely lists all material agreements (other than leases
of Real Property set forth on Schedule 8(a) or 8(b) to the Perfection
Certificate dated the Closing Date) to which any Company is a party which are in
effect on the date hereof in connection with the operation of the business
conducted thereby and Borrower has delivered to the Administrative Agents
complete and correct copies of all such material agreements, including any
amendments, supplements or modifications with respect thereto, and all such
agreements are in full force and effect.

 

SECTION 3.10.                Federal Reserve Regulations.  No Company is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock.  No part of the
proceeds of any Loan or any Letter of Credit will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
regulations of the Board, including Regulation T, U or X.  The pledge of the
Securities Collateral pursuant to the Security Agreements does not violate such
regulations.

 

SECTION 3.11.                Investment Company Act.  No Company is an
“investment company” or a company “controlled” by an “investment company,” as
defined in, or subject to regulation under, the Investment Company Act of 1940,
as amended.

 

96

--------------------------------------------------------------------------------


 

SECTION 3.12.                Use of Proceeds.

 

(a)           The Debtors.  The Debtors will use the proceeds of their
respective Loans and any Letters of Credit issued hereunder (a) which are
incurred on the Closing Date (net of any amounts used on the Closing Date to pay
Fees) to repay in full the Prior Lender Obligations (including the Canadian
Prior Lender Obligations), and (b) thereafter, (x) for working capital and
general corporate purposes consistent with the Budget, including for the payment
of certain fees and expenses of professionals retained by the Debtors, subject
to the Carve-Out Amount, but excluding in any event the making of any Dividends
or other distributions not specifically permitted in Section 6.08 and (y) to pay
the costs and expenses related to the administration of the Chapter 11 Cases and
for payment of certain other Pre-Petition expenses as contemplated in the Budget
and as approved by the U.S. Bankruptcy Court and consented to by the US
Administrative Agent.  The Debtors may also use Letters of Credit issued
hereunder to support obligations to pooled groups of vendors pursuant to Letter
of Credit documentation acceptable to the applicable Issuing Bank.  The Debtors
shall not be permitted to use the proceeds of the Loans or any Letter of Credit:
(i) for the payment of interest and principal with respect to subordinated debt
or any other Pre-Petition Indebtedness of the Borrowers or any other Loan Party
(except, as contemplated in the Budget and as approved by the U.S. Bankruptcy
Court and the US Administrative Agent, for: (1) Pre-Petition employee wages,
benefits and related employee taxes as of the Petition Date; (2) Pre-Petition
sales, use and real property taxes; (3) Pre-Petition amounts due in respect of
insurance financings; (4) amounts approved in accordance with other “first day
orders” reasonably satisfactory to the US Administrative Agent; and (5) cure
amounts reasonably acceptable to the US Administrative Agent under leases and
executory contracts assumed with the approval of the U.S. Bankruptcy Court),
(ii) to finance in any way any adversary action, suit, arbitration, proceeding,
application, motion or other litigation of any type relating to or in connection
with the Pre-Petition Credit Agreement of any of the loan documents or
instruments entered in connection therewith, including without limitation, any
challenges to the Prior Lender Obligations under the Pre-Petition Credit
Agreement, or the validity, perfection, priority or enforceability of any Lien
securing such claims or any payment made thereunder, (iii) to finance in any way
any action, suit, arbitration, proceeding, application, motion or other
litigation of any type adverse to the interests of the Administrative Agents and
the Lenders or their rights and remedies under this Agreement, the other Loan
Documents, the Interim Order or the Final Order; provided, however, that during
the five (5) Business Days following the Termination Declaration Date (y) the US
Borrowers may use cash collateral to pay payroll and other expenses critical to
keep the business of the Debtors operating in accordance with the Budget and
(z) the Borrowers and any Committee shall be entitled to an emergency hearing
before the U.S. Bankruptcy Court for the sole purpose of contesting whether an
Event of Default has occurred and/or is continuing, (iv) to make any payment in
settlement of any Pre-Petition claim, action or proceeding, before any court,
arbitrator or other governmental body without the prior written consent of the
US Administrative Agent (not to be unreasonably withheld or delayed) and (v) to
pay any fees or similar amounts to any person who has proposed or may propose to
purchase interests in any Borrower or any other Loan Party (including so-called
“Topping Fees”, “Exit Fees” and similar amounts) without the prior written
consent of the US Administrative Agent and the Required Lenders.  Schedule 3.12
contains a description of Borrowers’ sources and uses of funds as of the Closing
Date, including Loans and LC Obligations to be made or incurred on that date, as
a funds flow memorandum detailing how funds from each source are to be
transferred to particular uses.

 

(b)           The Canadian Borrower.  The Canadian Borrower will use the
proceeds of its respective Revolving Loans, Swingline Loans and Letters of
Credit (a) which are incurred on the Closing Date (net of any amounts used on
the Closing Date to pay Fees), to repay in full the Canadian Prior Lender
Obligations and (b) for working capital and general corporate purposes on and
after the Closing Date.

 

97

--------------------------------------------------------------------------------


 

SECTION 3.13.                Taxes.  Each Company has (a) timely filed or caused
to be timely filed all federal Tax Returns and all material state, provincial,
territorial, local and foreign Tax Returns or materials required to have been
filed by it and all such Tax Returns are true and correct in all material
respects and (b) duly and timely paid, collected or remitted or caused to be
duly and timely paid, collected or remitted all Taxes (whether or not shown on
any Tax Return) due and payable, collectible or remittable by it and all
assessments received by it, except Taxes (i) that are being contested in good
faith by appropriate proceedings and for which such Company has set aside on its
books adequate reserves in accordance with GAAP and (ii) which could not,
individually or in the aggregate, have a Material Adverse Effect.  Each Company
has made adequate provision in accordance with GAAP for all material Taxes not
yet due and payable.  Each Company is unaware of any proposed or pending tax
assessments, deficiencies or audits that could be reasonably expected to,
individually or in the aggregate, result in a Material Adverse Effect.  No
Company has ever been a party to any understanding or arrangement constituting a
“tax shelter” within the meaning of Section 6111(c), Section 6111(d) or
Section 6662(d)(2)(C)(iii) of the Code, or has ever “participated” in a
“reportable transaction” within the meaning of Treasury Regulation
Section 1.6011-4, except as, in each case, could not be reasonably expected to,
individually or in the aggregate, result in a Material Adverse Effect in respect
of Taxes.

 

SECTION 3.14.                No Material Misstatements.  No information, report,
financial statement, certificate, Borrowing Request, LC Request, exhibit or
schedule furnished by or on behalf of any Company to the Administrative Agents
or any Lender in connection with the negotiation of any Loan Document or
included therein or delivered pursuant thereto, taken as a whole, contained or
contains any material misstatement of fact or omitted or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were or are made, not misleading as of the date
such information is dated or certified; provided that to the extent any such
information, report, financial statement, exhibit or schedule was based upon or
constitutes a forecast or projection, each Company represents only that it acted
in good faith and utilized reasonable assumptions and due care in the
preparation of such information, report, financial statement, exhibit or
schedule.

 

SECTION 3.15.                Labor Matters.  As of the Closing Date, there are
no strikes, lockouts or slowdowns against any Company pending or, to the
knowledge of any Company, threatened.  The hours worked by and payments made to
employees of any Company have not been in violation of the Fair Labor Standards
Act of 1938, as amended, or any other applicable federal, state, provincial,
territorial, local or foreign law dealing with such matters in any manner which
could reasonably be expected to result in a Material Adverse Effect.  All
payments due from any Company, or for which any claim may be made against any
Company, on account of wages and employee health and welfare insurance and other
benefits, have been paid or accrued as a liability on the books of such Company
except where the failure to do so could not reasonably be expected to result in
a Material Adverse Effect.  Each Loan Party has withheld all employee
withholdings and has made all employer contributions to be withheld and made by
it pursuant to applicable law on account of any employee benefit plans,
employment insurance and employee income taxes except where such failure to do
so could not reasonably be expected to result in a Material Adverse Effect.  The
Transactions contemplated herein do not and will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any Company is bound.

 

SECTION 3.16.                Solvency.  With respect solely to the Canadian Loan
Parties, as of the Closing Date and after giving effect to the transactions
contemplated by the Loan Documents and after giving effect to the application of
the proceeds of each Loan, (a) the fair value of the assets of each Canadian
Loan Party (individually and on a consolidated basis with its Subsidiaries) will
exceed its debts and liabilities, subordinated, contingent or otherwise; (b) the
present fair saleable value of the property of each Canadian Loan Party
(individually and on a consolidated basis with its Canadian Subsidiaries) will
be greater than the amount that will be required to pay the probable liability
of its debts and other

 

98

--------------------------------------------------------------------------------


 

liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) each Canadian Loan Party
(individually and on a consolidated basis with its Canadian Subsidiaries) will
be able to pay its debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; (d) each Canadian
Loan Party (individually and on a consolidated basis with its Canadian
Subsidiaries) will not have unreasonably small capital with which to conduct its
business in which it is engaged as such business is now conducted and is
proposed to be conducted following the Closing Date and (e) each Canadian Loan
Party is not “insolvent” as such term is defined under any bankruptcy,
insolvency or similar laws of any jurisdiction..

 

SECTION 3.17.                Employee Benefit Plans.  Each Company and its ERISA
Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder, except where such failure could not reasonably be
expected to result in a Material Adverse Effect.  No ERISA Event has occurred or
is reasonably expected to occur that, when taken together with all other such
ERISA Events, could reasonably be expected to result in a Material Adverse
Effect of any Company or any of its ERISA Affiliates or the imposition of a Lien
on any of the property of any Company.  The present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Accounting Standards No. 87) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
by more than $1,000,000 the fair market value of the property of all such
underfunded Plans.  Using actuarial assumptions and computation methods
consistent with subpart I of subtitle E of Title IV of ERISA, the aggregate
liabilities of each Company to all Multiemployer Plans in the event of a
complete withdrawal therefrom, as of the close of the most recent fiscal year of
each such Multiemployer Plan, could not reasonably be expected to result in a
Material Adverse Effect.

 

To the extent applicable, each Foreign Plan has been maintained in substantial
compliance with its terms and with the requirements of any and all applicable
Requirements of Law and has been maintained, where required, in good standing
with applicable regulatory authorities except where failure to do so could not
reasonably be expected to result in a Material Adverse Effect.  No Company has
incurred any obligation in connection with the termination of or withdrawal from
any Foreign Plan except where such obligation could not reasonably be expected
to result in a Material Adverse Effect.  The present value of the accrued
benefit liabilities (whether or not vested) under each Foreign Plan which is
funded, determined as of the end of the most recently ended fiscal year of the
respective Company on the basis of actuarial assumptions, each of which is
reasonable, did not exceed by $1,000,000 the current value of the property of
such Foreign Plan, and for each Foreign Plan which is not funded, the
obligations of such Foreign Plan are properly accrued except where such failure
to accrue could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 3.18.                Environmental Matters.

 

(a)           Except as, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect:

 

(i)            The Companies and their businesses, operations and Real Property
are in compliance with, and the Companies have no liability under, any
applicable Environmental Law; and under the currently effective business plan of
the Companies, no expenditures or operational adjustments will be required in
order to comply with applicable Environmental Laws during the next five years;

 

(ii)           The Companies have obtained all Environmental Permits required
for the conduct of their businesses and operations, and the ownership, operation
and use of their property, under Environmental Law, all such Environmental
Permits are valid and in good standing and, under the currently effective
business plan of the Companies, no expenditures or

 

99

--------------------------------------------------------------------------------


 

operational adjustments will be required in order to renew or modify such
Environmental Permits during the next five years;

 

(iii)          There has been no Release or threatened Release of Hazardous
Material on, at, under or from any Real Property or facility presently or
formerly owned, leased or operated by the Companies or their predecessors in
interest that could reasonably be expected to result in liability by the
Companies under any applicable Environmental Law;

 

(iv)          There is no Environmental Claim pending or, to the knowledge of
the Companies, threatened against the Companies, or relating to the Real
Property currently or formerly owned, leased or operated by the Companies or
their predecessors in interest or relating to the operations of the Companies,
and there are no actions, activities, circumstances, conditions, events or
incidents that could reasonably be expected to form the basis of such an
Environmental Claim; and

 

(v)           No person with an indemnity or contribution obligation to the
Companies relating to compliance with or liability under Environmental Law is in
default with respect to such obligation.

 

(b)           (i) No Company is obligated to perform any action or otherwise
incur any expense under Environmental Law pursuant to any order, decree,
judgment or agreement by which it is bound or has assumed by contract, agreement
or operation of law, and no Company is conducting or financing any Response
pursuant to any Environmental Law with respect to any Real Property or any other
location;

 

(i)            No Real Property or facility owned, operated or leased by the
Companies and, to the knowledge of the Companies, no Real Property or facility
formerly owned, operated or leased by the Companies or any of their predecessors
in interest is (i) listed or proposed for listing on the National Priorities
List promulgated pursuant to CERCLA or (ii) listed on the Comprehensive
Environmental Response, Compensation and Liability Information System
promulgated pursuant to CERCLA or (iii) included on any similar list maintained
by any Governmental Authority including any such list relating to petroleum;

 

(ii)           No Lien has been recorded or, to the knowledge of any Company,
threatened under any Environmental Law with respect to any Real Property or
other assets of the Companies;

 

(iii)          The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
remediation or cleanup pursuant to any Governmental Real Property Disclosure
Requirements or any other applicable Environmental Law; and

 

(iv)          The Companies have made available to the Lenders all material
records and files in the possession, custody or control of, or otherwise
reasonably available to, the Companies concerning compliance with or liability
under Environmental Law, including those concerning the actual or suspected
existence of Hazardous Material at Real Property or facilities currently or
formerly owned, operated, leased or used by the Companies.

 

SECTION 3.19.                Insurance.  Schedule 3.19 sets forth a true,
complete and correct description of all insurance maintained by each Company as
of the Closing Date.  All insurance

 

100

--------------------------------------------------------------------------------


 

maintained by the Companies is in full force and effect, all premiums have been
duly paid, no Company has received notice of violation or cancellation thereof,
the Premises, and the use, occupancy and operation thereof, comply in all
material respects with all Insurance Requirements, and there exists no default
under any Insurance Requirement, except for minor defaults that, taken as a
whole, do not adversely affect the coverage provided by such insurance.  Each
Company has insurance in such amounts and covering such risks and liabilities as
are customary for companies of a similar size engaged in similar businesses in
similar locations.

 

SECTION 3.20.                Security Documents.

 

(a)           Security Agreements.  The execution and delivery of the Security
Documents by the Loan Parties on the Closing Date, together with the Order and
with the actions taken on or prior to the date hereof (including (i) the filing
of financing statements and other filings in appropriate form in the offices
specified on Schedule 7 to the initial Perfection Certificate, (ii) the filing
of the Security Agreements or a short form thereof in the United States Patent
and Trademark Office, the United States Copyright Office or the Canadian
Intellectual Property Office, as applicable, and (iii) the delivery to the
applicable Collateral Agent of the Security Agreement Collateral with respect to
which a security interest may be perfected only by possession or control (all of
which Collateral has been so delivered to the extent possession or control by
such Collateral Agent is required by the applicable Security Document) was and
continues to be effective to create in favor of the Collateral Agents for the
benefit of the Secured Parties, a legal, valid and enforceable security interest
in and Lien on the Security Agreement Collateral, subject to no Liens other than
Permitted Liens, and all filings and other actions necessary or desirable to
perfect and maintain the perfection and First Priority status of such Liens have
been duly made or taken and remain in full force and effect, other than (i) the
periodic filing of UCC continuation statements and PPSA renewal financing change
statements in respect of UCC and PPSA financing statements filed by or on behalf
of the Collateral Agent and (ii) such Security Agreement Collateral subject to
or referenced in the US Security Agreement or Canadian Security Agreements in
which a security interest cannot be perfected (x) under the UCC or PPSA as in
effect at the relevant time in the relevant jurisdiction or (y) by other filings
in appropriate form filed in the offices specified on Schedule 7 to the initial
Perfection Certificate.

 

(b)           [Intentionally Omitted.]

 

(c)           [Intentionally Omitted.]

 

(d)           Mortgages.  Each Mortgage, together with the Order, is effective
to create, in favor of the applicable Collateral Agent, for its benefit and the
benefit of the Secured Parties, legal, valid and enforceable First Priority
Liens on, and security interests in, all of the Loan Parties’ right, title and
interest in and to the Mortgaged Properties thereunder and the proceeds thereof,
subject only to Permitted Liens or other Liens reasonably acceptable to the
Senior Note Collateral Agent, and when the Mortgages are filed in the offices
specified on Schedule 8(a) to the Perfection Certificate dated the Closing Date
(or, in the case of any Mortgage executed and delivered after the date thereof
in accordance with the provisions of Section 5.11 and Section 5.12, unless a
Loan Party has disclosed in writing any issues related to perfection thereof or
the security interest therein to the applicable Collateral Agent when such
Mortgage is filed in the offices specified in the local counsel opinion
delivered with respect thereto in accordance with the provisions of Section 5.11
and Section 5.12), the Mortgages shall constitute fully perfected First Priority
Liens on, and security interests in, all right, title and interest of the Loan
Parties in the Mortgaged Properties and the proceeds thereof, in each case prior
and superior in right to any other person, other than Liens permitted by such
Mortgage.

 

101

--------------------------------------------------------------------------------


 

(e)           Valid Liens.  Each Security Document, unless a Loan Party has
disclosed in writing any issues related to the legality, enforceability,
validity or security interest therein, delivered pursuant to Section 5.11 and
Section 5.12 will, upon execution and delivery thereof, , together with the
entry of the Order, be effective to create in favor of the applicable Collateral
Agent, for the benefit of the applicable Secured Parties, legal, valid and
enforceable Liens on, and security interests in, all of the Loan Parties’ right,
title and interest in and to the Collateral thereunder, and when all appropriate
filings or recordings are made in the appropriate offices as may be required
under applicable law, such Security Document will constitute fully perfected
First Priority Liens on, and security interests in, all right, title and
interest of the Loan Parties in such Collateral, in each case subject to no
Liens other than the applicable Permitted Liens.

 

SECTION 3.21.                [Intentionally Omitted].

 

SECTION 3.22.                Anti-Terrorism Law.  No Loan Party and, to the
knowledge of the Loan Parties, none of its Affiliates is in violation of any
Requirement of Law relating to terrorism or money laundering (“Anti-Terrorism
Laws”), including Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 (the “Executive Order”), and the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, Public Law
107-56.

 

No Loan Party and to the knowledge of the Loan Parties, no Affiliate or broker
or other agent of any Loan Party acting or benefiting in any capacity in
connection with the Loans is any of the following:

 

(i)            a person that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order;

 

(ii)           a person owned or controlled by, or acting for or on behalf of,
any person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

 

(iii)          a person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(iv)          a person that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or

 

(v)           a person that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control (“OFAC”) at its official website or
any replacement website or other replacement official publication of such list.

 

No Loan Party and, to the knowledge of the Loan Parties, no broker or other
agent of any Loan Party acting in any capacity in connection with the Loans
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any person described in
paragraph (b) above, (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order, or (iii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.

 

SECTION 3.23.                Material Adverse Effect.  Other than with respect
to the Chapter 11 Cases, since the Petition Date, there has been no event or
circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

 

102

--------------------------------------------------------------------------------


 

SECTION 3.24.            Executive Offices; Location of Material Inventory. 
Schedule 3.24 sets forth as of the Closing Date all locations in the United
States and Canada where the aggregate value of Inventory owned by the Loan
Parties exceeds $250,000.  As of the Closing Date, the location in Canada of
each chief executive office, principal place of business and domicile (within
the meaning of the Civil Code of Quebec), as applicable, of each Canadian Loan
Party is as set out in Schedule 3.24.

 

SECTION 3.25.            Accuracy of Borrowing Base.  At the time any Borrowing
Base Certificate is delivered pursuant to this Agreement, (i) each Account and
each item of Inventory included in the calculation of the Borrowing Base
satisfies all of the criteria stated herein to be an Eligible Account and an
item of Eligible Inventory, respectively, and (ii) each Account and each item of
Inventory included in the calculation of the Canadian Borrowing Base satisfies
all of the criteria stated herein to be an Eligible Canadian Account and an item
of Eligible Canadian Inventory, respectively.

 

SECTION 3.26.            [Intentionally Omitted.]

 

SECTION 3.27.            Common Enterprise.  The successful operation and
condition of each of the Loan Parties is dependent on the continued successful
performance of the functions of the group of the Loan Parties as a whole and the
successful operation of each of the Loan Parties affects the successful
performance and operation of each other Loan Party.  Each Loan Party expects to
derive benefit (and its board of directors or other governing body has
determined that it may reasonably be expected to derive benefit), directly or
indirectly, from (i) successful operations of each of the other Loan Parties,
and (ii) the credit extended by the Lenders to the Borrowers hereunder, both in
their separate capacities and as members of the group of companies.  Each Loan
Party has determined that execution, delivery, and performance of this Agreement
and any other Loan Documents to be executed by such Loan Party is within its
purpose, will be of direct and indirect benefit to such Loan Party, and is in
its best interest.

 

SECTION 3.28.            No Defaults.  No event or circumstance has occurred or
exists as of the date of this Agreement that constitutes a Default or Event of
Default.

 

SECTION 3.29.            Reorganization Matters.

 

(a)           The Chapter 11 Cases were commenced on the Petition Date in
accordance with applicable law and proper notice was given for (x) the motion
seeking approval of the Loan Documents and the Interim Order and Final Order,
(y) the hearing for the approval of the Interim Order and (z) the hearing for
the approval of the Final Order.  The Debtors shall give, on a timely basis as
specified in the Interim Order or the Final Order, as applicable, all notices
required to be given to all parties specified in the Interim Order or Final
Order, as applicable.

 

(b)           After the entry of the Interim Order, and pursuant to and to the
extent permitted in the Interim Order and the Final Order, the Obligations will
constitute allowed administrative expense claims in the Chapter 11 Cases having
priority over any and all administrative expense claims, unsecured claims, costs
and expenses against the Debtors or their estates in any of the Chapter 11 Cases
(or any subsequent proceeding or case under the Bankruptcy Code), at any time
existing or arising, of any kind or nature whatsoever, including, without
limitation, administrative expenses of the kinds specified in or ordered
pursuant to Bankruptcy Code Sections 105, 326, 328, 330, 331, 365, 503(a),
503(b), 506(c), 507(a), 507(b), 546(c), 546(d), 726 (to the extent permitted by
law), 1113, 1114 or any other provision of the Bankruptcy Code or otherwise and
shall at all times be senior to the rights of the Debtors, any Debtor’s estate
and any successor trustee or estate representative in the Chapter 11 Cases or
any subsequent proceeding or case under the Bankruptcy Code, subject, as to
priority only to (i) the Carve-Out Expenses up to the Carve-Out Amount and
(ii) the Indenture Superpriority Claim solely with respect to perfected
Indenture Liens in Note Lien Collateral.

 

103

--------------------------------------------------------------------------------


 

(c)           After the entry of the Interim Order and pursuant to and to the
extent provided in the Interim Order and the Final Order, the Obligations will
be secured by a valid and perfected First Priority Lien on all of the
Collateral.

 

(d)           The Interim Order (with respect to the period prior to entry of
the Final Order) or the Final Order (with respect to the period on and after
entry of the Final Order), as the case may be, is in full force and effect has
not been reversed, stayed or (without the consent of the Administrative Agents)
modified or amended.

 

(e)           Notwithstanding the provisions of Section 362 of the Bankruptcy
Code, and subject to the entry and the applicable provisions of the Interim
Order or Final Order, as the case may be, upon the maturity (whether by
acceleration or otherwise) of any of the Obligations, the Agents and Lenders
shall be entitled to immediate payment of such Obligations and to enforce the
remedies provided for hereunder or under applicable law, without further
application to or order by the U.S. Bankruptcy Court; provided, however, that
during the five (5) Business Days following the Termination Declaration Date
(i) the US Borrowers may use cash collateral to pay payroll and other expenses
critical to keep the business of the Debtors operating in accordance with the
Budget and (ii) the Borrowers and any Committee shall be entitled to an
emergency hearing before the U.S. Bankruptcy Court for the sole purpose of
contesting whether an Event of Default has occurred and/or is continuing.

 

ARTICLE IV.

 

CONDITIONS TO CREDIT EXTENSIONS AND CONVERSION TO EXIT FACILITIES

 

SECTION 4.01.            Conditions to Effectiveness of this Agreement.  This
Agreement shall become effective and the obligations of each Lender hereunder to
undertake and continue the Commitments shall be subject to the prior or
concurrent satisfaction (except to the extent that such conditions are permitted
to be satisfied on a post-closing basis pursuant to Section 5.14 herein, in each
case, upon mutual agreement of the Borrowers and the Administrative Agents) of
each of the conditions precedent set forth in this Section 4.01.

 

(a)           Loan Documents.  All legal matters incident to this Agreement, the
Credit Extensions hereunder and the other Loan Documents shall be satisfactory
to the Lenders, to the Issuing Bank, the Collateral Agents and to the
Administrative Agents and there shall have been delivered to the Administrative
Agents an executed counterpart of each of the Loan Documents and the Perfection
Certificate.  All schedules, exhibits, annexes and other attachments to each of
the Agreement and the other Loan Documents will be in form and substance
mutually agreeable to the Borrowers and the Administrative Agents.

 

(b)           Corporate Documents.  The Administrative Agents shall have
received:

 

(i)            a certificate of the secretary or assistant secretary of each
Loan Party dated the Closing Date, certifying (A) that attached thereto is a
true and complete copy of each Organizational Document of such Loan Party
certified (to the extent applicable) as of a recent date by the Secretary of
State of the state of its organization, (B) that attached thereto is a true and
complete copy of resolutions duly adopted by the Board of Directors of such Loan
Party authorizing the execution, delivery and performance of the Loan Documents
to which such person is a party and, in the case of the Borrowers, the
borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect and (C) as to the
incumbency and specimen signature of each officer executing any Loan Document or
any other document delivered in connection herewith on behalf of such Loan Party
(together with

 

104

--------------------------------------------------------------------------------


 

a certificate of another officer as to the incumbency and specimen signature of
the secretary or assistant secretary executing the certificate in this clause
(i));

 

(ii)           a certificate as to the good standing of each Loan Party (in
so-called “long-form” if available) as of a recent date, from such Secretary of
State (or other applicable Governmental Authority); and

 

(iii)          such other documents as the Lenders, the Issuing Bank or the
Administrative Agents may reasonably request.

 

(c)           Officers’ Certificate.  The Administrative Agents shall have
received a certificate, dated the Closing Date and signed by the chief executive
officer(s) and the chief financial officer(s) of the Borrowers, confirming
compliance with the conditions precedent set forth in this Section 4.01 and
Section 4.02(b), (c), (d), (e), (g) and (h).

 

(d)           Financial Statements; Projections.  The Lenders shall have
received the financial statements described in Section 3.04 and an updated
version of the forecasts of the Borrowing Base (on a monthly basis through
December 2008), Excess Availability (on a monthly basis through December 2008)
and the financial performance of Holdings, the Borrowers, and their respective
Subsidiaries.

 

(e)           Budget.  The Agents and Lenders shall have received and approved
the Budget.

 

(f)            Indebtedness and Minority Interests.  No Company shall have
outstanding any Indebtedness or preferred stock other than (i) the Loans and
Credit Extensions hereunder, (ii) the Senior Notes, (iii) the Indebtedness
listed on Schedule 6.01(b) and (iv) Indebtedness owed to any Borrower or any
Guarantor.

 

(g)           Opinions of Counsel.  The Administrative Agents shall have
received, on behalf of themselves, the other Agents, the Arranger, the Lenders
and the Issuing Bank, a favorable written opinion of (i) Morgan, Lewis & Bockius
LLP, special counsel for the Loan Parties, and Blake, Cassels & Graydon LLP,
Canadian special counsel for the Canadian Loan Parties, (ii) each local and
foreign counsel listed on Schedule 4.01(g), in each case (A) dated the Closing
Date, (B) addressed to the Agents, the Issuing Bank and the Lenders and
(C) covering the matters set forth in Exhibit N and such other matters relating
to the Loan Documents as the Administrative Agents shall reasonably request.

 

(h)           [Intentionally Omitted].

 

(i)            Requirements of Law.  The Lenders shall be satisfied that
Holdings, its Subsidiaries and the Refinancing shall be in full compliance with
all material Requirements of Law, including Regulations T, U and X of the Board,
and shall have received satisfactory evidence of such compliance reasonably
requested by them.

 

(j)            Consents.  The Lenders shall be satisfied that all requisite
Governmental Authorities, including in connection with the filing of the Chapter
11 Cases, and third parties shall have approved or consented to the transactions
contemplated hereby, except for such consents or approvals the absence of which
could not reasonably be expected to have a Material Adverse Effect, and there
shall be no governmental or judicial action, actual or threatened, that has or
would have, singly or in the aggregate, a reasonable likelihood of restraining,
preventing or imposing burdensome conditions on the transactions contemplated
hereby.

 

105

--------------------------------------------------------------------------------


 

(k)           Litigation.  There shall be no litigation, public or private, or
administrative proceedings, governmental investigation or other legal or
regulatory developments, actual or threatened, that, singly or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect, or could
materially and adversely affect the ability of Holdings, the Borrowers and their
respective Subsidiaries to fully and timely perform their respective obligations
under the Loan Documents, or the ability of the parties to consummate the
financings or transactions contemplated hereby.

 

(l)            No Material Adverse Effect.  A certificate of a Responsible
Officer of each of the Loan Parties certifying that there shall have been
(i) since the Petition Date other than those resulting from the commencement of
the Chapter 11 Cases, no event, circumstance or occurrence which could
reasonably be expected to have Material Adverse Effect, individually or in the
aggregate, on the business, prospects, operations, property, assets, or
condition, financial or otherwise, of the Borrowers and the Guarantors taken as
a whole, or the Collateral taken as a whole, (ii) since the Petition Date no
material increase in the liabilities, liquidated or contingent, of the Borrowers
and the Guarantors taken as a whole, or material decrease in the assets of the
Borrowers and the Guarantors taken as a whole and (iii) other than those
resulting from the commencement of the Chapter 11 Cases, since the Petition Date
no adverse change in the ability of the Administrative Agents and the Lenders to
enforce the Loan Documents and the Obligations of the Borrowers hereunder.

 

(m)          Sources and Uses.  The sources and uses of the Loans shall be as
set forth in Section 3.12 and Schedule 3.12 hereto.

 

(n)           Fees.  The Arranger, Administrative Agents and Collateral Agents
shall have received all Fees, interest and other amounts due and payable on or
prior to the Closing Date, including, to the extent invoiced, reimbursement or
payment of all reasonable out-of-pocket expenses (including the reasonable legal
fees and expenses of Bingham McCutchen LLP, special counsel to the applicable
Administrative Agents and the applicable Collateral Agents, and the reasonable
fees and expenses of any local counsel, foreign counsel, appraisers, consultants
and other advisors) required to be reimbursed or paid by the Borrowers hereunder
or under any other Loan Document.

 

(o)           Security Documents.  The Agents shall have received the Security
Documents (including, without limitation, documentation in respect of all
Collateral consisting of Real Estate such as Mortgages and related Real Estate
documents and deliverables) in effect on and after the Closing Date and evidence
that all other actions that Agents may deem necessary or desirable in order to
perfect and protect, and continue the perfection and protection of, the First
Priority Liens and security interests created under the Security Documents have
been taken.

 

(p)           Insurance.  The Administrative Agents shall have confirmed receipt
by Collateral Agents of copies of, or certificates as to coverage under, the
insurance policies and endorsements required by Section 5.04 and the applicable
provisions of the Security Documents, each of which shall be in form and
substance satisfactory to the Administrative Agents and Collateral Agents.

 

(q)           USA Patriot Act.  The Lenders shall have received, sufficiently in
advance of the Closing Date, all documentation and other information required by
bank regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation, the United
States PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) including, without limitation, the information described in
Section 11.13.

 

(r)            Initial Borrowing Base Certificate.  The Collateral Agents and
the Administrative Agents shall have received a Borrowing Base Certificate dated
as of the Closing Date.

 

106

--------------------------------------------------------------------------------


 

(s)           Excess Availability.  As of the Closing Date, Excess Availability
shall not be less than $75,000,000 or such lesser amount as the Administrative
Agents, after consultation with the Lenders, may approve.

 

(t)            Outstanding Letters of Credit.  All outstanding letters of credit
issued by Prior Lenders shall either (i) be terminated, (ii) be cash
collateralized or (iii) be supported by back to back Letters of Credit issued
hereunder or (iv) become Letters of Credit hereunder as Existing Issuing Bank
Letters of Credit, in each case, as provided for in the Pre-Petition Credit
Agreement;

 

(u)           Repayment of Pre-Petition Credit Agreement.  The Agents shall have
received a fully executed copy of a pay-off letter reasonably satisfactory to
Agents confirming that all outstanding Prior Lender Obligations (except for
Contingent Obligations (as defined in the Pre-Petition Credit Agreement) which
by their terms survive the termination of the Pre-Petition Credit Agreement)
consisting of, but not limited to, principal and interest, will be repaid in
full from the proceeds of the Loans.

 

(v)           Solvency.  The Agents shall have received a certificate, in form
and substance reasonably satisfactory to each of them, from a Financial Officer
of the Canadian Borrower as to the solvency of the Canadian Loan Parties.

 

(w)          Indenture Compliance Certificate.  The US Administrative Agent
shall have received a certificate, dated as of the Closing Date and in form and
substance reasonably satisfactory to the US Administrative Agent, from a
Financial Officer of the Companies certifying that the Companies are in
compliance with Sections 4.09 and 4.12 of the Indenture (after giving effect to
this Agreement, the other Loan Documents and the transactions contemplated
thereby and after giving effect to any Permitted Leasehold Facility and any
other Indebtedness included in the compliance calculation under Sections
4.09(b)(1) and (14) of the Senior Note Agreement).

 

(x)            Bankruptcy Matters.

 

(i)            The U.S. Bankruptcy Court shall have entered the Interim Order,
by no later than May 2, 2008, in form and substance satisfactory to Lenders,
among other things, (A) approving the transactions contemplated hereby,
(B) granting a first priority perfected security interest in the Collateral
subject only to (i) the Carve-Out Expenses up to the Carve-Out Amount, (ii) the
Indenture Liens on Note Lien Collateral, (iii) the Indenture Adequate Protection
Liens on Note Lien Collateral and (iv) Leasehold Priority Collateral Liens;
(w) granting the Liens referenced in clause (iv) above, as well as the junior
Indenture Adequate Protection on the DIP Priority Collateral; (C) authorizing
the Credit Extensions hereunder in an amount not less than an amount otherwise
sufficient to pay in full the obligations outstanding under the Pre-Petition
Loan Documents; (D) modifying the automatic stay to permit the creation and
perfection of Lenders’ Liens and automatically vacating the automatic stay to
permit enforcement of Lenders’ default-related rights and remedies under this
Agreement, the other Loan Documents and applicable law; (E) containing a good
faith finding under Section 364(e) of the Bankruptcy Code and setting a time
limit consistent with Del. Bankr. L.R. 4001-2(a)(i)(B) for challenges to the
Prior Lender Obligations and such Interim Order shall not have been reversed,
stayed, or (without the consent of the Administrative Agents) modified or
amended.  The Interim Order shall also include provisions, in form and substance
satisfactory to the Administrative Agents, (V) granting permission for the use
of cash and other collateral of the holders of the obligations under the
Pre-Petition Credit Agreement, (W) providing adequate protection as provided
above, (X) with respect to collateral securing the obligations under the
Pre-Petition Credit Agreement, granting waivers in respect of the “equities of
the case” cutoff under Section 552(b) of the Bankruptcy

 

107

--------------------------------------------------------------------------------


 

Code, (Y) preventing Section 551 of the Bankruptcy Code from applying to
preserve for the benefit of any Debtor’s estate any avoided security interest or
Lien senior to a security interest or Lien securing the Obligations hereunder or
the obligations under the Pre-Petition Credit Agreement and (Z) subject to the
entry of the Final Order, including waivers of any charge to the collateral
securing the Obligations hereunder or the obligations under the Pre-Petition
Credit Agreement under Section 506(c) of the Bankruptcy Code;

 

(ii)           US Borrowers shall have established or shall maintain the cash
management services described in Section 9.02 pursuant to the Cash Management
Order;

 

(iii)          The Interim Order, Cash Management Order and such other orders as
may be necessary for the implementation of the Transactions or reasonably
requested by the Administrative Agents shall have been approved and entered by
the U.S. Bankruptcy Court and shall be in form and substance satisfactory to the
Administrative Agents.

 

(iv)          The Administrative Agent shall have received drafts of the first
day pleadings in form and substance reasonably satisfactory to the US
Administrative Agent not later than a  reasonable time in advance of the
Petition Date for US Administrative Agent’s counsel to review and analyze the
same;

 

(v)           The “first day orders” described on Schedule 4.01(x)(v), in form
and substance reasonably satisfactory to the US Administrative Agent, shall have
been approved and entered in the Chapter 11 Cases, with such “first day orders
to (A) provide for the continuation of the Debtors’ Pre-Petition cash management
system (or other cash management system satisfactory to the US Administrative
Agent) and deposit and disbursement accounts and (B) providing for a guarantee
of all of the Canadian Obligations.

 

SECTION 4.02.    Conditions to All Credit Extensions.  The obligation of each
Lender and each Issuing Bank to make any Credit Extension (including on the
Closing Date) shall be subject to, and to the satisfaction of, each of the
conditions precedent set forth below.

 

(a)           Notice.  The applicable Administrative Agent shall have received a
Borrowing Request as required by Section 2.03 (or such notice shall have been
deemed given in accordance with Section 2.03) if Loans are being requested or,
in the case of the issuance, amendment, extension or renewal of a Letter of
Credit, the Issuing Bank and the applicable Administrative Agent shall have
received an LC Request as required by Section 2.18(b) or, in the case of the
Borrowing of a Swingline Loan, the applicable Swingline Lender and the
applicable Administrative Agent shall have received a Borrowing Request as
required by Section 2.17(b).

 

(b)           Requested Credit Extension.  The Credit Extension requested shall
not cause the aggregate outstanding amount of the Loans and or LC Exposure to
exceed the amount then authorized by the Interim Order or the Final Order, as
the case may be.

 

(c)           No Default.  The Borrowers and each other Loan Party shall be in
compliance in all material respects with all the terms and provisions set forth
herein and in each other Loan Document on its part to be observed or performed,
and, at the time of and immediately after giving effect to such Credit Extension
and the application of the proceeds thereof, no Default shall have occurred and
be continuing on such date.

 

(d)           Representations and Warranties.  Each of the representations and
warranties made by any Loan Party set forth in Article III hereof or in any
other Loan Document shall be true and correct

 

108

--------------------------------------------------------------------------------


 

in all material respects (except that any representation and warranty that is
qualified as to “materiality” or “Material Adverse Effect” shall be true and
correct in all respects) on and as of the date of such Credit Extension with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date.

 

(e)           Compliance with Borrowing Base.  After giving pro forma effect to
the proposed Credit Extension and as evidenced by a Borrowing Base Certificate
delivered concurrently with the Borrowing Request, (i) the outstanding Revolving
Exposure shall not exceed the result of the Borrowing Base minus the U.S.
Minimum Availability Requirement plus (without duplication) the Canadian
Borrowing Base minus the Canadian Minimum Availability Requirement, in each case
as then in effect, (ii) the sum of all Lenders’ US Revolving Exposures shall not
exceed the result of (A) the Borrowing Base minus (B) the U.S. Minimum
Availability Requirement, in each case as then in effect, (iii) the sum of all
Lenders’ Canadian Exposures shall not exceed the result of (A) the Canadian
Borrowing Base minus (B) the Canadian Minimum Availability Requirement, in each
case as then in effect and (iv) the sum of all Lenders’ Revolving Exposures
shall not exceed the Revolving Commitments.

 

(f)            Compliance with Senior Note Agreement.  The US Administrative
Agent shall have received an Indenture Compliance Certificate required to be
delivered pursuant to Section 5.01(i).

 

(g)           No Legal Bar.  No order, judgment or decree of any Governmental
Authority shall purport to restrain any Lender from making any Loans to be made
by it.  No injunction or other restraining order shall have been issued, shall
be pending or noticed with respect to any action, suit or proceeding seeking to
enjoin or otherwise prevent the consummation of, or to recover any damages or
obtain relief as a result of, the transactions contemplated by this Agreement or
the making of Loans hereunder.

 

(h)           Entry of Interim Order or Final Order.  The Interim Order or the
Final Order, as the case may be, shall be in full force and effect, and no order
amending or modifying (without the consent of the Administrative Agents) or
reversing, staying or vacating such order shall have been entered, and, if the
Interim Order or the Final Order, as applicable, is the subject of a pending
appeal in any respect, neither the making of any Credit Extension nor the
performance by any Borrower or any of the Guarantors of any of their respective
obligations hereunder or under the Loan Documents or under any other instrument
or agreement referred to herein shall be the subject of a presently effective
stay pending appeal.

 

(i)            Fees.  The Borrowers shall have paid the balance of all Fees and
expenses then due and payable as referenced herein.

 

Each of the delivery of a Borrowing Request or an LC Request and the acceptance
by the Borrowers of the proceeds of such Credit Extension shall constitute a
representation and warranty by the Borrowers and each other Loan Party that on
the date of such Credit Extension (both immediately before and after giving
effect to such Credit Extension and the application of the proceeds thereof) the
conditions contained in Section 4.02(b) – (e) have been satisfied.  The
Borrowers shall provide such information as the Administrative Agents and
Collateral Agents may reasonably request to confirm that the conditions in
Section 4.02(b) – (e) have been satisfied.

 

SECTION 4.03.    Exit Facilities Option.  The Lenders hereby grant the Debtors
the option (the “Exit Facilities Option”) to cause the Facilities to be
converted to Exit Facilities upon the effective date of a Plan of Reorganization
for the Debtors satisfactory to the Administrative Agents and the lenders under
the Exit Facilities in all respects, such option subject to terms and conditions
acceptable to the

 

109

--------------------------------------------------------------------------------


 

Agent and the lenders under the Exit Facilities including, without limitation
the conditions of Section 4.04 of this Agreement.

 

SECTION 4.04.    Conditions to Exit Facilities Option.  On and after the Exit
Facilities Conversion Date, the obligations of each Lender to continue to make
or hold Loans (or of any Issuing Bank to issue any Letter of Credit on and after
the Exit Facilities Conversion Date) and to extend the maturity thereof beyond
the first anniversary of the Closing Date, as respectively set forth in the
definitions of “Revolving Maturity Date” are subject to the satisfaction, or
waiver in accordance with Section 11.02, of the following conditions on or
before the Exit Facilities Conversion Date:

 

(a)           The Exit Facilities Conversion Date shall occur not later than the
first anniversary of the Closing Date.

 

(b)           All legal matters and documents incident to the Exit Facility, the
credit extensions thereunder and the credit agreement and the other loan
documents relating to the Exit Facility shall be satisfactory to the Lenders,
the Issuing Bank, the Collateral Agents and the Administrative Agents hereunder
and thereunder and there shall have been delivered to the Administrative Agents
an executed counterpart of each of such documents.  All schedules, exhibits,
annexes and other attachments to the credit agreement in respect of the Exit
Facility and the other Loan Documents (as defined under the documentation of the
Exit Facility) will be in form and substance mutually agreeable to the Borrowers
and the Administrative Agents hereunder and thereunder.

 

(c)           In order to create in favor of Collateral Agents, for the benefit
of the Secured Parties, a valid, perfected First Priority security interest in
the personal property Collateral, Collateral Agent shall have received:

 

(i)            the Security Documents of the type and kind described and
delivered or to have been delivered under the Pre-Petition Credit Agreement
(including, without limitation, documentation in respect of all Collateral
consisting of Real Estate such as Mortgages and related Real Estate documents
and deliverables) in effect on and after the Exit Facilities Conversion Date and
evidence that all other actions that Agents may deem necessary or desirable in
order to perfect and protect, and continue the perfection and protection of, the
First Priority Liens and security interests created under the Security Documents
have been taken;

 

(ii)           opinions of counsel (which counsel shall be reasonably
satisfactory to Collateral Agents) with respect to the creation and perfection
of the security interests in favor of Collateral Agents in such collateral and
such other matters governed by the laws of each jurisdiction in which any Loan
Party or any collateral is located as Collateral Agents may reasonably request,
in each case substantially similar to those delivered on the Closing Date with
such changes as the Collateral Agents or Administrative Agents may reasonably
require; and

 

(iii)          evidence that each Loan Party shall have taken or caused to be
taken any other action, executed and delivered or caused to be executed and
delivered any other agreement, document and instrument (including without
limitation, (i) a Landlord Access Agreement executed by the landlord of any
leasehold Property and by the applicable Loan Party and (ii) any intercompany
notes evidencing Indebtedness permitted to be incurred pursuant to
Section 6.01(e)) and made or caused to be made any other filing and recording
(other than as set forth herein) reasonably required by Collateral Agents.

 

(d)           Collateral Agents shall have received a certificate from
Borrowers’ insurance broker or other evidence reasonably satisfactory to it that
all insurance required to be maintained pursuant to

 

110

--------------------------------------------------------------------------------


 

Section 5.04 is in full force and effect, together with endorsements naming the
Collateral Agents, for the benefit of Secured Parties, as additional insured and
loss payee thereunder to the extent required under Section 5.04.

 

(e)           All partnership, corporate and other proceedings taken or to be
taken in connection with the transactions contemplated hereby and all documents
incidental thereto not previously found acceptable by Administrative Agents and
its counsel shall be reasonably satisfactory in form and substance to
Administrative Agents and such counsel, and Administrative Agent and such
counsel shall have received all such counterpart originals or certified copies
of such documents as Administrative Agents may reasonably request.

 

(f)            The Borrower shall have paid to the Administrative Agents, for
the account of the Administrative Agents and the Lenders, as applicable, all
properly documented fees and expenses (including reasonable fees and expenses of
counsel payable hereunder) due and payable on or before the Exit Facilities
Conversion Date (including all such fees referred to in Section 2.05 and the any
commitment letter executed in respect of the Exit Facility).

 

(g)           (A) The U.S. Bankruptcy Court shall have entered an order in form
and substance satisfactory to the US Administrative Agent and the Required
Lenders confirming a Plan of Reorganization; (B) the Plan of Reorganization
(including the sponsors thereof) and all documents filed in connection therewith
shall be in form and substance satisfactory to each of the Administrative
Agents, including with respect to the settlement or discharge of all claims and
other debts and liabilities, and shall not have been modified, altered, amended
or otherwise changed or supplemented without the prior written consent of the US
Administrative Agent and the Required Lenders; and (C) all conditions precedent
to the effectiveness of the Plan of Reorganization (other than the extension of
credit under the Exit Facilities) shall have been satisfied (or waived in
accordance with the Plan of Reorganization) and the effective date (as defined
in the Plan of Reorganization) shall have occurred and such Plan of
Reorganization shall be in full force and effect.

 

(h)           The Administrative Agents shall have received a pro forma
consolidated balance sheet and any other applicable financial statements of
Holdings and its Subsidiaries prepared on a fresh-start accounting basis as of
the last date prior to the Exit Facilities Conversion Date for which financial
statements are available, together with a certification of a Financial Officer
of Holdings certifying that such balance sheet and other financial statements
accurately present the financial position of Holdings and its Subsidiaries, in
accordance with GAAP, as of such date.

 

(i)            Lenders and their respective counsel shall have received executed
copies of the favorable written opinions (substantially similar to those
delivered on the Closing Date with such changes as the Administrative Agents may
reasonably require) of Morgan, Lewis & Bockius LLP, counsel for the Loan
Parties, dated as of the Exit Facilities Conversion Date (and each Loan Party
hereby instructs such counsel to deliver such opinions to Agents and Lenders).

 

(j)            Each entity proposed to be a Loan Party subsequent to the Exit
Facilities Conversion Date shall have obtained all Governmental Authorizations
and all consents of other Persons, in each case that are necessary in connection
with the transactions contemplated by the Loan Documents and each of the
foregoing shall be in full force and effect and in form and substance reasonably
satisfactory to Administrative Agents.  No change in law or regulation shall be
applicable in the reasonable judgment of the Administrative Agents that would
restrain, prevent or otherwise impose materially adverse conditions on the
transactions contemplated by the Loan Documents or the financing thereof.  All
applicable waiting periods shall have expired without any action being taken or
threatened by any competent authority that would restrain, prevent or otherwise
impose materially adverse conditions on

 

111

--------------------------------------------------------------------------------


 

the transactions contemplated by the Loan Documents or the financing thereof and
no action, request for stay, petition for review or rehearing, reconsideration,
or appeal with respect to any of the foregoing shall be pending, and the time
for any applicable agency to take action to set aside its consent on its own
motion shall have expired.

 

(k)           The Borrowers shall have given and the Lenders shall have received
not less than ten Business Days’ prior written irrevocable notice of the
exercise of the Exit Facilities Option.

 

(l)            The Lenders shall have received a Solvency Certificate in the
form of Exhibit O from the chief financial officer of Holdings, on a pro forma
basis after giving effect to the confirmation of the Plan of Reorganization, the
consummation of the transactions contemplated thereby and the occurrence of the
Exit Facilities Conversion Date.

 

(m)          As of the Exit Facilities Conversion Date, the representations and
warranties contained herein and in the other Loan Documents shall be true and
correct in all material respects on and as of the Exit Facilities Conversion
Date to the same extent as though made on and as of such date, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date.

 

(n)           As of the Exit Facilities Conversion Date, no event shall have
occurred and be continuing or would result from the exercise by the Borrowers of
the Exit Facilities Option that would constitute an Event of Default or a
Default.

 

(o)           Such other terms, conditions and documentation as the
Administrative Agents may require or reasonably request, in each case, in form
and substance reasonably satisfactory to the Administrative Agents.

 

ARTICLE V.

 

AFFIRMATIVE COVENANTS

 

Each Loan Party warrants, covenants and agrees with each Administrative Agent,
Collateral Agent and Lender that so long as this Agreement shall remain in
effect and until the Commitments have been terminated and the principal of and
interest on each Loan, all Fees and all other expenses or amounts payable under
any Loan Document shall have been paid in full and all Letters of Credit have
been canceled or have expired or been fully cash collateralized and all amounts
drawn thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, each Loan Party will, and will cause each of its
Subsidiaries to:

 

SECTION 5.01.            Financial Statements, Reports, etc.  Furnish to the
Administrative Agents and each Lender:

 

(a)           Annual Reports.  As soon as available and in any event, within 90
days after the end of each fiscal year, beginning with the fiscal year ending
December 31, 2007, (i) the consolidated balance sheet of Holdings as of the end
of each such fiscal year and related consolidated statements of income, cash
flows and stockholders’ equity for such fiscal year in comparative form with
such financial statements as of the end of, and for, the preceding fiscal year,
and, in each case, notes thereto (including a note with a consolidating balance
sheet and statements of income and cash flows separating out the results of
Holdings, the Borrowers, each Borrowing Base Guarantor and the aggregate results
of all Subsidiaries), all prepared in accordance with Regulation S-X and
accompanied

 

112

--------------------------------------------------------------------------------


 

by an opinion of KPMG LLP or other independent public accountants of recognized
national standing satisfactory to the Administrative Agents (which opinion shall
not be qualified as to scope or contain any going concern or other
qualification), stating that such financial statements fairly present, in all
material respects, the consolidated financial condition, results of operations,
cash flows of Holdings as of the dates and for the periods specified in
accordance with GAAP, (ii) a management report in a form reasonably satisfactory
to the Administrative Agents setting forth (A) statement of income items of
Holdings for such fiscal year, showing variance, by dollar amount and
percentage, from amounts for the previous fiscal year and budgeted amounts and
(B) key operational information and statistics for such fiscal year consistent
with internal and industry-wide reporting standards, including same-store sales,
and (iii) a narrative report and management’s discussion and analysis, in a form
reasonably satisfactory to the Administrative Agents, of the financial condition
and results of operations of Holdings for such fiscal year, as compared to
amounts for the previous fiscal year and budgeted amounts (it being understood
that the information required by clause (i) may be furnished in the form of a
Form 10-K);

 

(b)           Quarterly Reports.  As soon as available and in any event within
45 days after the end of each of the first three fiscal quarters of each fiscal
year, beginning with the first fiscal quarter ending after the date hereof,
(i)(A) the consolidated balance sheet of Holdings as of the end of each of the
first three fiscal quarters and related consolidated statements of income and
cash flows for each such fiscal quarter and for the then elapsed portion of the
fiscal year and (B) the consolidated balance sheet of Holdings as of the end of
each of the first three fiscal quarters of each fiscal year, beginning with the
first fiscal quarter ending after the date hereof, and related consolidated
statements of income and cash flows for such fiscal quarter and for the then
elapsed portion of the fiscal year, in comparative form with the consolidated
statements of income and cash flows for the comparable periods in the previous
fiscal year, and notes, in each case, thereto (including a note with a
consolidating balance sheet and statements of income and cash flows separating
out Holdings, the Borrowers and the Subsidiaries), all prepared in accordance
with Regulation S-X under the Securities Act and accompanied by a certificate of
a Financial Officer stating that such financial statements fairly present, in
all material respects, the consolidated financial condition, results of
operations and cash flows of Holdings as of the date and for the periods
specified in accordance with GAAP consistently applied, and on a basis
consistent with audited financial statements referred to in clause (a) of this
Section, subject to normal year-end audit adjustments, (ii) a management report
in a form reasonably satisfactory to the Administrative Agents setting forth
(A) statement of income items of Holdings for such fiscal quarter and for the
then elapsed portion of the fiscal year, showing variance, by dollar amount and
percentage, from amounts for the comparable periods in the previous fiscal year
and budgeted amounts and (B) key operational information and statistics for such
fiscal quarter and for the then elapsed portion of the fiscal year consistent
with internal and industry-wide reporting standards, including same-store sales
and (iii) management’s discussion and analysis, in a form reasonably
satisfactory to the Administrative Agents, of the financial condition and
results of operations for such fiscal quarter and the then elapsed portion of
the fiscal year, as compared to the comparable periods in the previous fiscal
year and budgeted amounts (it being understood that the information required by
clause (i) may be furnished in the form of a Form 10-Q);

 

(c)           Monthly Reports. Within 30 days after the end of each of the first
two months of each fiscal quarter (i) the unaudited consolidated balance sheet
of Holdings and its Subsidiaries as of the end of such two months and the
related consolidated statements of income and cash flows of Holdings and its
Subsidiaries for such month and for the then elapsed portion of the fiscal year,
in comparative form with the consolidated statements of income and cash flows
for the comparable periods in the previous fiscal year, and (ii) same store
sales information and statistics for such month and for the then elapsed portion
of the fiscal year consistent with internal and industry-wide reporting
standards, each in form and substance reasonably satisfactory to the
Administrative Agent;

 

113

--------------------------------------------------------------------------------


 

(d)           Financial Officer’s Certificate.  (i) Concurrently with any
delivery of financial statements under
Section 5.01(a) or (b), a Compliance Certificate certifying that no Default has
occurred or, if such a Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto; and (ii) concurrently with any delivery of financial statements under
Section 5.01(a) above, beginning with the fiscal year ending December 31, 2007,
a report of the accounting firm opining on or certifying such financial
statements stating that in the course of its regular audit of the financial
statements of Holdings and its Subsidiaries, which audit was conducted in
accordance with generally accepted auditing standards, such accounting firm
obtained no knowledge that any Default insofar as it relates to financial or
accounting matters has occurred or, if in the opinion of such accounting firm
such a Default has occurred, specifying the nature and extent thereof;

 

(e)           Financial Officer’s Certificate Regarding Collateral. 
Concurrently with any delivery of financial statements under Section 5.01(a), a
certificate of a Financial Officer setting forth the information required
pursuant to the Perfection Certificate Supplement or confirming that there has
been no change in such information since the date of the Perfection Certificate
or latest Perfection Certificate Supplement;

 

(f)            Public Reports.  Promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by any Company with the Securities and Exchange Commission, the
Ontario Securities Commission or any Governmental Authority succeeding to any or
all of the functions of any said Commission, or with any national or other
securities exchange or securities commission, or distributed to holders of its
Indebtedness pursuant to the terms of the documentation governing such
Indebtedness (or any trustee, agent or other representative therefor), as the
case may be;

 

(g)           Management Letters.  Promptly after the receipt thereof by any
Company, a copy of any “management letter” received by any such person from its
certified public accountants and the management’s responses thereto;

 

(h)           Budget.

 

(i)            The use of Credit Extensions by the Borrowers under this
Agreement and the other Loan Documents shall be limited in accordance with the
Budget.  The Budget shall depict, on a weekly basis, cash revenues, receipts,
expenses and disbursements and other information for the first 13 week period
from the Closing Date in the initial Budget delivered by the Debtors and the
Canadian Loan Parties to the Administrative Agents and the Lenders on the
Closing Date and such Budget shall be approved by, and in form and substance
satisfactory to, the Administrative Agents, the Required Lenders and their
financial advisors in their sole discretion.  The Budget shall be updated,
modified or supplemented (with the consent and/or at the request of the US
Administrative Agent or the Required Lenders) from time to time, but in any
event not less than on a monthly basis (with the delivery to the Administrative
Agents on or before the 10th day of each calendar month), and each such updated,
modified or supplemented Budget shall be approved by, and in form and substance
satisfactory to, the Administrative Agents, the Required Lenders and their
financial advisors in their sole discretion and no such updated, modified or
supplemented Budget shall be effective until so approved.  Each Budget delivered
to the Administrative Agents shall be accompanied by such supporting
documentation as reasonably requested by the Administrative Agents and/or the
Required Lenders.  Each Budget shall be prepared in good faith based upon
assumptions which the Loan Parties believe to be reasonable and satisfactory to
the Administrative Agents, the Required Lenders and their financial advisors.

 

114

--------------------------------------------------------------------------------


 

(ii)           The Borrowers shall deliver to the Administrative Agents on or
before 2:00 p.m. on Tuesday of each week (unless such day is not a Business Day,
in which event the next succeeding Business Day) a compliance certificate, in
form and substance satisfactory to the US Administrative Agent, signed by a
Financial Officer certifying that (x) the Borrowers are in compliance with the
covenants contained in Section 6.21 and (y) no Default or Event of Default has
occurred or, if such a Default or Event of Default has occurred, specifying the
nature and extent thereof and any corrective action taken or proposed to be
taken with respect thereto, together with (A) comparison for the Prior Week of
the Actual Inventory Amount, Actual Receipts Amount, Actual Sale Receipts and
Actual Disbursement Amount for such Prior Week to the Budgeted Inventory Amount,
Budgeted Receipts Amount, Budgeted Sales Receipts,  and Budgeted Disbursement
Amount for such Prior Week, respectively, (B) a cumulative comparison for the
Cumulative Four Week Period of the Actual Inventory Amount, Actual Receipts
Amount, Actual Sale Receipts and Actual Disbursement Amount for such Cumulative
Four Week Period to the Budgeted Inventory Amount, Budgeted Receipts Amount,
Budgeted Sales Receipts,  and Budgeted Disbursement Amount for such Cumulative
Four Week Period, respectively, and (C) a cumulative comparison for the
Cumulative Period of the Actual Inventory Amount, Actual Receipts Amount, Actual
Sale Receipts and Actual Disbursement Amount for such Cumulative Period to the
Budgeted Inventory Amount, Budgeted Receipts Amount, Budgeted Sales Receipts, 
and Budgeted Disbursement Amount for such Cumulative Period, respectively, each
of which shall be prepared by the Borrower Representative as of the last day of
the Prior Week, the Cumulative Four Week Period or the Cumulative Period, as
applicable, and shall be in form and substance satisfactory to the Agents.  The
Borrowers shall also deliver to the Administrative Agents on a weekly basis, a
Budget reconciliation report.

 

(i)            Indenture Compliance Certificate.  On a monthly basis (with the
delivery to the US Administrative Agent on or before the 10th day of each
calendar month), the Borrowers shall cause to be delivered to the US
Administrative Agent a certificate from a Financial Officer of the Companies
(the “Indenture Compliance Certificate”), dated as of such date and in form and
substance reasonably satisfactory to the US Administrative Agent, certifying
that the Companies are in compliance with Sections 4.09 and 4.12 of the
Indenture (after giving effect to any Permitted Leasehold Facility and any other
Indebtedness included in the compliance calculation under Sections
4.09(b)(1) and (14) of the Senior Note Agreement).

 

(j)            Organization.  Concurrently with any delivery of financial
statements under Section 5.01(a), an accurate organizational chart as required
by Section 3.07(c), or confirmation that there are no changes to Schedule 10(a)
to the Perfection Certificate;

 

(k)           Organizational Documents.  Promptly provide copies of any
Organizational Documents that have been amended or modified in accordance with
the terms hereof and deliver a copy of any notice of default given or received
by any Company under any Organizational Document within 15 days after such
Company gives or receives such notice;

 

(l)            Other Information.  Promptly, from time to time, such other
information regarding the operations, business affairs and financial condition
of any Company, or compliance with the terms of any Loan Document or matters
regarding the Collateral (beyond the requirements contained in Section 9.04) as
the Administrative Agents or any Lender may reasonably request;

 

(m)          Bankruptcy Matters.  Promptly, copies of all monthly reports,
projections or other information in respect of each Debtor’s or any of their
Domestic Subsidiaries’ business or financial condition or prospects as well as
all pleadings, motions, applications and judicial information filed by or on
behalf of the Debtors with the U.S. Bankruptcy Court or provided by or to the
U.S. Trustee (or

 

115

--------------------------------------------------------------------------------


 

any monitor or interim receiver, if any, appointed in any Chapter 11 Case) or
the Committee, promptly after such document is filed with the U.S. Bankruptcy
Court, or provided by or to the U.S. Trustee (or any monitor or interim
receiver, if any, appointed in any Chapter 11 Case) or the Committee; and

 

(n)           Communications with Accountants and other Financial Advisors. 
Each Loan Party executing this Agreement authorizes (a) the Agents and (b) so
long as an Event of Default has occurred and is continuing, each Lender, to
communicate directly with its independent certified public accountants,
financial advisors, investment bankers and consultants, including Conway, Del
Genio, Gries & Co. LLC and Asset Disposition Advisors, LLC, and authorizes and
shall instruct those accountants, financial advisors, investment bankers and
consultants to communicate to agent and each lender information relating to any
credit party with respect to the business, results of operations and financial
condition of any Loan Party.

 

SECTION 5.02.            Litigation and Other Notices.  Furnish to the
Administrative Agents and each Lender written notice of the following promptly
(and, in any event, within three Business Days of the occurrence thereof):

 

(a)           any Default, specifying the nature and extent thereof and the
corrective action (if any) taken or proposed to be taken with respect thereto
and including the delivery of any notice (i) to the Senior Note Collateral
Agent, of any “defaults” or “events of default” under the Senior Note Documents
and (ii) of any “defaults” or “events of default” under the Permitted Leasehold
Facility;

 

(b)           the filing or commencement of, or any threat or notice of
intention of any person to file or commence, any action, suit, litigation or
proceeding, whether at law or in equity by or before any Governmental Authority,
(i) against any Company or any Affiliate thereof that could reasonably be
expected to result in a Material Adverse Effect or (ii) with respect to any Loan
Document;

 

(c)           any development that has resulted in, or could reasonably be
expected to result in a Material Adverse Effect;

 

(d)           the occurrence of a Casualty Event; and

 

(e)           (i) the incurrence of any material Lien (other than Permitted
Liens) on, or claim asserted against any of the Collateral or (ii) the
occurrence of any other event which could materially affect the value of the
Collateral.

 

SECTION 5.03.            Existence; Businesses and Properties.  Except as
occasioned by the Chapter 11 Cases:

 

(a)           do or cause to be done all things necessary to preserve, renew and
maintain in full force and effect its legal existence, except as otherwise
expressly permitted under Section 6.05 or Section 6.06 or, in the case of any
Subsidiary, where the failure to perform such obligations, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

(b)           do or cause to be done all things necessary to obtain, preserve,
renew, extend and keep in full force and effect the rights, licenses, permits,
privileges, franchises, authorizations, patents, copyrights, trademarks and
trade names material to the conduct of its business except where such failure
could reasonably be expected to result in a Material Adverse Effect; maintain
and operate such business in substantially the manner in which it is presently
conducted and operated; comply with all applicable Requirements of Law
(including any and all zoning, building, Environmental Law,

 

116

--------------------------------------------------------------------------------


 

ordinance, code or approval or any building permits or any restrictions of
record or agreements affecting the Real Property) and decrees and orders of any
Governmental Authority, whether now in effect or hereafter enacted, except where
the failure to comply, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect; pay and perform its obligations
under all Leases, Loan Documents, the Senior Note Documents and the Permitted
Leasehold Facility; and at all times maintain, preserve and protect all property
material to the conduct of such business and keep such property in good repair,
working order and condition (other than wear and tear occurring in the ordinary
course of business) and from time to time make, or cause to be made, all needful
and proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith may be
properly conducted at all times; provided that nothing in this
Section 5.03(b) shall prevent (i) sales of property, consolidations or mergers
or amalgamations by or involving any Company in accordance with Section 6.05 or
Section 6.06; (ii) the withdrawal by any Company of its qualification as a
foreign corporation in any jurisdiction where such withdrawal, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect; or (iii) the abandonment by any Company of any rights,
franchises, licenses, trademarks, trade names, copyrights or patents that such
person reasonably determines are not useful to its business or no longer
commercially desirable.

 

SECTION 5.04.            Insurance.

 

(a)           Generally.  Keep its insurable property adequately insured at all
times by financially sound and reputable insurers; maintain such other
insurance, to such extent and against such risks as is customary with companies
in the same or similar businesses operating in the same or similar locations,
including insurance with respect to Mortgaged Properties and other properties
material to the business of the Companies against such casualties and
contingencies and of such types and in such amounts with such deductibles as is
customary in the case of similar businesses operating in the same or similar
locations, including (i) physical hazard insurance on an “all risk” basis,
(ii) commercial general liability against claims for bodily injury, death or
property damage covering any and all insurable claims, (iii) explosion insurance
in respect of any boilers, machinery or similar apparatus constituting
Collateral, (iv) business interruption insurance, (v) worker’s compensation
insurance and such other insurance as may be required by any Requirement of Law
and (vi) such other insurance against risks as the Administrative Agents and the
Collateral Agents may from time to time reasonably require (such policies to be
in such form and amounts and having such coverage as may be reasonably
satisfactory to the applicable Administrative Agent and applicable Collateral
Agent); provided that with respect to physical hazard insurance, neither
Collateral Agent nor the applicable Company shall agree to the adjustment of any
claim for more than $5.0 million thereunder without the consent of the other
(such consent not to be unreasonably withheld or delayed); provided, further,
that no consent of any Company shall be required during an Event of Default.

 

(b)           Requirements of Insurance.  All such insurance shall (i) provide
that no cancellation, material reduction in amount or material reduction in
coverage thereof shall be effective until at least 30 days after receipt by the
applicable Collateral Agent of written notice thereof, (ii) with respect to the
Collateral, name the applicable Collateral Agents as mortgagee (in the case of
property insurance) or additional insured on behalf of the applicable Secured
Parties (in the case of liability insurance) or loss payee (in the case of
property insurance), as applicable, (iii) if reasonably requested by such
Collateral Agents, include a breach of warranty clause and (iv) be reasonably
satisfactory in all other respects to such Collateral Agents.

 

(c)           Notice to Agents.  Notify the Administrative Agents and the
Collateral Agents immediately whenever any separate insurance concurrent in form
or contributing in the event of loss with that required to be maintained under
this Section 5.04 is taken out by any Company; and promptly

 

117

--------------------------------------------------------------------------------


 

deliver to the Administrative Agents and the Collateral Agents a duplicate
original copy of such policy or policies.

 

(d)           Flood Insurance.  With respect to each Mortgaged Property, obtain
flood insurance in such total amount as the Administrative Agents or the
Required Lenders may from time to time reasonably require, if at any time the
area in which any improvements located on any Mortgaged Property is designated a
“flood hazard area” in any Flood Insurance Rate Map published by the Federal
Emergency Management Agency (or any successor agency), and otherwise comply with
the National Flood Insurance Program as set forth in the Flood Disaster
Protection Act of 1973, as amended from time to time.

 

(e)           Broker’s Report.  Deliver to the Administrative Agents and the
Collateral Agents and the Lenders a report of a reputable insurance broker with
respect to such insurance and such supplemental reports with respect thereto as
the Administrative Agents or the Collateral Agents may from time to time
reasonably request.

 

(f)            Mortgaged Properties.  Each Loan Party shall otherwise comply in
all material respects with all Insurance Requirements in respect of the
Premises; provided, however, that each Loan Party may, at its own expense and
after written notice to the Administrative Agents and the Collateral Agents,
(i) contest the applicability or enforceability of any such Insurance
Requirements by appropriate legal proceedings, or (ii) cause the Insurance
Policy containing any such Insurance Requirement to be replaced by a new policy
complying with the provisions of this Section 5.04.

 

SECTION 5.05.            Obligations and Taxes.

 

(a)           Payment of Obligations.  Pay its Indebtedness and other
obligations promptly and in accordance with their terms and pay and discharge
promptly when due all Taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become delinquent or in default, as well as all lawful
claims for labor, services, materials and supplies or otherwise that, if unpaid,
might give rise to a Lien other than a Permitted Lien upon such properties or
any part thereof; provided that no Debtors shall be required to make such
payment and/or discharge with respect to any such Tax, assessment, charge, levy
or claim to the extent such nonpayment is permitted in the Bankruptcy Code;
provided further that such payment and discharge shall not be required with
respect to any such Tax, assessment, charge, levy or claim so long as (x)(i) the
validity or amount thereof shall be contested in good faith by appropriate
proceedings timely instituted and diligently conducted and the applicable
Company shall have set aside on its books adequate reserves or other appropriate
provisions with respect thereto in accordance with GAAP, (ii) such contest
operates to suspend collection of the contested obligation, Tax, assessment or
charge and enforcement of a Lien other than a Permitted Lien and (iii) in the
case of Collateral, the applicable Company shall have otherwise complied with
the Contested Collateral Lien Conditions and (y) the failure to pay could not
reasonably be expected to result in a Material Adverse Effect.

 

(b)           Filing of Returns.  Timely and correctly file all material Tax
Returns required to be filed by it.  Withhold, collect and remit all Taxes that
it is required to collect, withhold or remit.

 

(c)           Tax Shelter Reporting.  Each Borrower does not intend to treat the
Loans as being a “reportable transaction” within the meaning of Treasury
Regulation Section 1.6011-4.  In the event any Borrower determines to take any
action inconsistent with such intention, such Borrower will promptly notify the
Administrative Agents thereof.

 

118

--------------------------------------------------------------------------------


 

SECTION 5.06.            Employee Benefits.  (a) Comply in all material respects
with the applicable provisions of ERISA and the Code except where such
non-compliance could not reasonably be expected to result in a Material Adverse
Effect and (b) furnish to the Administrative Agents (x) as soon as possible
after, and in any event within 5 Business Days after any Responsible Officer of
any Company knows or has reason to know that, any ERISA Event has occurred that,
alone or together with any other ERISA Event could reasonably be expected to
result in liability of the Companies or any of their ERISA Affiliates in an
aggregate amount that could reasonably be expected to result in a Material
Adverse Effect or the imposition of a Lien, a statement of a Financial Officer
of the Borrowers setting forth details as to such ERISA Event and the action, if
any, that the Companies propose to take with respect thereto, and (y) upon
request by the Administrative Agents, copies of (i) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by any Company with
the Internal Revenue Service with respect to each Plan; (ii) the most recent
actuarial valuation report for each Plan; (iii) all notices received by any
Company from a Multiemployer Plan sponsor or any governmental agency concerning
an ERISA Event; and (iv) such other documents or governmental reports or filings
relating to any Plan as the Administrative Agents shall reasonably request.

 

SECTION 5.07.            Maintaining Records; Access to Properties and
Inspections; Annual Meetings.

 

(a)           Keep proper books of record and account in which full, true and
correct entries in conformity with GAAP and all Requirements of Law are made of
all dealings and transactions in relation to its business and activities,
including, without limitation, proper records of intercompany transaction and
the Borrowing Base Guarantor Intercompany Loan Amounts with full, true and
correct entries reflecting all payments received and paid (including, without
limitation, funds received by or for the account of Borrower from deposit
accounts of the other Companies).  Each Company will permit any representatives
designated by the Administrative Agents or any Lender (including, without
limitation, any of their officers, employees, consultants, financial advisors,
agents and other designees) to visit and inspect the financial records and the
property of such Company at reasonable times during regular business hours and
as often as reasonably requested and to make extracts from and copies of such
financial records, and permit any representatives designated by the
Administrative Agents or any Lender (including, without limitation, any of their
officers, employees, consultants, financial advisors, agents and other
designees) to discuss the affairs, finances, accounts and condition of any
Company with the officers and employees thereof and advisors therefor (including
independent accountants).

 

(b)           Within 150 days after the end of each fiscal year of the
Companies, at the request of the Administrative Agents or Required Lenders, hold
a meeting (at a mutually agreeable location, venue and time or, at the option of
the Administrative Agents, by conference call, the costs of such venue or call
to be paid by the Borrowers) with all Lenders who choose to attend such meeting,
at which meeting shall be reviewed the financial results of the previous fiscal
year and the financial condition of the Companies and the budgets presented for
the current fiscal year of the Companies.

 

SECTION 5.08.            Use of Proceeds.  Use the proceeds of the Loans only
for the purposes set forth in Section 3.12 and request the issuance of Letters
of Credit only for the purposes set forth in the definition of Commercial Letter
of Credit or Standby Letter of Credit, as the case may be.

 

SECTION 5.09.            Compliance with Environmental Laws; Environmental
Reports.

 

(a)           Comply, and cause all lessees and other persons occupying Real
Property of any Company to comply, in all material respects with all
Environmental Laws and Environmental Permits applicable to its operations and
Real Property; obtain and renew all material Environmental Permits applicable to
its operations and Real Property; and conduct all Responses required by, and in

 

119

--------------------------------------------------------------------------------


 

accordance with, Environmental Laws; provided that no Company shall be required
to undertake any Response to the extent that its obligation to do so is being
contested in good faith and by proper proceedings and appropriate reserves are
being maintained with respect to such circumstances in accordance with GAAP.

 

(b)           If a Default caused by reason of a breach of Section 3.18 or
Section 5.09(a) shall have occurred and be continuing for more than 20 days
without the Companies commencing activities reasonably likely to cure such
Default in accordance with Environmental Laws, at the written request of the
Administrative Agents or the Required Lenders through the Administrative Agents,
provide to the Lenders within 45 days after such request, at the expense of the
Borrowers, an environmental assessment report regarding the matters which are
the subject of such Default, including, where appropriate in the reasonable
judgment of the Administrative Agents, soil and/or groundwater sampling,
prepared by an environmental consulting firm and, in the form and substance,
reasonably acceptable to the Administrative Agents and indicating the presence
or absence of Hazardous Materials and the estimated cost of any compliance or
Response to address them.

 

SECTION 5.10.            [Intentionally Deleted].

 

SECTION 5.11.            Additional Collateral; Additional Guarantors.

 

(a)           Subject to the terms of the Order and this Section 5.11, with
respect to any property acquired after the Closing Date by any Loan Party that
is intended to be subject to the Lien created by any of the Security Documents
(as specified in this Section 5.11) or the Orders, promptly (and in any event
within 60 days after the acquisition thereof) (i) execute and deliver to the
applicable Administrative Agent and the applicable Collateral Agents such
amendments or supplements to the relevant Security Documents or such other
documents as such Administrative Agent or such Collateral Agents shall deem
reasonably necessary or advisable to grant to such Collateral Agents, for their
benefit and for the benefit of the Secured Parties, a Lien on such property
subject to no Liens other than Permitted Liens, and (ii) take all actions
necessary to cause such Lien to be duly perfected to the extent required by such
Security Document in accordance with all applicable Requirements of Law,
including the filing of financing statements in such jurisdictions as may be
reasonably requested by such Administrative Agent.  The Borrowers shall
otherwise take such actions and execute and/or deliver to the applicable
Collateral Agents such documents as the applicable Administrative Agent or such
Collateral Agents shall require to confirm the validity, perfection and priority
of the Lien of the Security Documents against such after-acquired properties.

 

(b)           Subject to the terms of the Orders, with respect to any person
that is or becomes a Subsidiary after the Closing Date, promptly (and in any
event within 30 days after such person becomes a Subsidiary) (i) pledge and
deliver to the applicable Collateral Agent the certificates, if any,
representing all of the Equity Interests of such Subsidiary, provided that with
respect to any Foreign Subsidiary no more than 65% of the Equity Interests of
any first-tier Foreign Subsidiary of US Borrowers or any US Subsidiary (and no
stock of any other Foreign Subsidiary) shall be so pledged and delivered as
security for the Obligations, together with undated stock powers or other
appropriate instruments of transfer executed and delivered in blank by a duly
authorized officer of the holder(s) of such Equity Interests, (ii)(A) deliver to
the US Collateral Agent as security for the Obligations all intercompany notes
owing from such Subsidiary to any Loan Party that is a US Borrower or US
Subsidiary and (B) deliver to the Canadian Collateral Agent as security for the
Canadian Obligations all intercompany notes owing from such Subsidiary to any
Loan Party that is a Canadian Borrower or Foreign Subsidiary, in each case,
together with instruments of transfer executed and delivered in blank by a duly
authorized officer of such Loan Party and  (iii) (A) if such new Subsidiary is a
US Subsidiary, cause such new US Subsidiary to execute and deliver a Joinder
Agreement or such

 

120

--------------------------------------------------------------------------------


 

comparable documentation to become a Subsidiary Guarantor and a joinder
agreement to the applicable Security Agreement, substantially in the form
annexed thereto, (B) if such new Subsidiary is a Foreign Subsidiary, cause such
new Foreign Subsidiary to execute and deliver a pledge agreement, security
agreement and guarantee substantially in the form of the applicable Canadian
Pledge Agreement, Canadian Security Agreement and Canadian Guaranty and
(C) cause to take all actions necessary or advisable in the opinion of the
applicable Administrative Agent or the applicable Collateral Agent to cause the
Lien created by the applicable Security Agreement to be duly perfected to the
extent required by such agreement in accordance with all applicable Requirements
of Law, including the filing of financing statements in such jurisdictions as
may be reasonably requested by the applicable Administrative Agent or the
applicable Collateral Agent.

 

(c)           Subject to the terms of the Orders, promptly grant to the
applicable Collateral Agents, within 60 days of the acquisition thereof, a
security interest in and Mortgage on each Real Property owned in fee by such
Loan Party that is a US Borrower or US Subsidiary, as is acquired by such Loan
Party after the Closing Date and that, together with any improvements thereon,
individually has a fair market value of at least $5,000,000, in each case, as
additional security for the Secured Obligations (unless the subject property is
already mortgaged to a third party to the extent permitted by Section 6.02). 
Subject to the terms of the Intercreditor Agreements, such Mortgages shall be
granted pursuant to documentation reasonably satisfactory in form and substance
to the applicable Administrative Agents and the applicable Collateral Agents and
shall constitute valid and enforceable perfected First Priority Liens subject
only to Permitted Liens or other Liens reasonably acceptable to the such
Collateral Agent.  Subject to the terms of the Intercreditor Agreements, the
Mortgages or instruments related thereto shall be duly recorded or filed in such
manner and in such places as are required by law to establish, perfect, preserve
and protect the First Priority Liens in favor of the applicable Collateral
Agents required to be granted pursuant to the Mortgages and all taxes, fees and
other charges payable in connection therewith shall be paid in full.  Such Loan
Party shall otherwise take such actions and execute and/or deliver to the
applicable Collateral Agents such documents as the applicable Administrative
Agent or such Collateral Agent shall reasonably require to confirm the validity,
perfection and priority of the Lien of any existing Mortgage or new Mortgage
against such after-acquired Real Property (including, if requested by the
applicable Administrative Agent, a Title Policy, a Survey and local counsel
opinion (in form and substance reasonably satisfactory to such Administrative
Agent and such Collateral Agent) in respect of such Mortgage).

 

(d)           The Borrowers may designate any Subsidiary acquired or formed
after the Closing Date as a Non-Guarantor Subsidiary by written notice to the
applicable Administrative Agent; provided, however, that if at any time any
Non-Guarantor Subsidiary or group of Non-Guarantor Subsidiaries in the aggregate
(other than any Foreign Subsidiary not otherwise subject to Section 5.11(b)) has
assets with either a book value or fair market value in excess of $1.0 million,
then the Borrowers shall, and shall cause one or more of such Subsidiaries to,
comply with Section 5.11(b) within the time frames set forth therein so that no
Non-Guarantor Subsidiary or group of Non-Guarantor Subsidiaries in the aggregate
holds property having either a book value or fair market value in excess of $1.0
million.

 

SECTION 5.12.            Security Interests; Further Assurances.  Subject to the
terms of the Intercreditor Agreements, promptly, upon the reasonable request of
any Administrative Agent, Collateral Agent or Lender, at the applicable
Borrower’s expense, execute, acknowledge and deliver, or cause the execution,
acknowledgment and delivery of, and thereafter register, file or record, or
cause to be registered, filed or recorded, in an appropriate governmental
office, any document or instrument supplemental to or confirmatory of the
Security Documents or otherwise deemed by such Administrative Agent or such
Collateral Agent reasonably necessary or desirable for the continued validity,
perfection and priority of the Liens on the Collateral covered thereby subject
to no other Liens except as permitted

 

121

--------------------------------------------------------------------------------


by the applicable Security Document or this Agreement, or obtain any consents or
waivers as may be reasonably necessary or appropriate in connection therewith. 
Deliver or cause to be delivered to the applicable Administrative Agent and the
applicable Collateral Agents from time to time such other documentation,
consents, authorizations, approvals and orders in form and substance reasonably
satisfactory to such Administrative Agent and such Collateral Agents as such
Administrative Agent and such Collateral Agents shall reasonably deem necessary
to perfect or maintain the Liens on the Collateral pursuant to the Security
Documents.  Upon the exercise by any Administrative Agent, Collateral Agent or
Lender of any power, right, privilege or remedy pursuant to any Loan Document
which requires any consent, approval, registration, qualification or
authorization of any Governmental Authority execute and deliver all
applications, certifications, instruments and other documents and papers that
such Administrative Agent, Collateral Agent or Lender may require.  If any
Administrative Agent, any Collateral Agent or the Required Lenders determine
that they are required by a Requirement of Law to have appraisals prepared in
respect of the Real Property of any Loan Party constituting Collateral, the
Borrowers shall provide to the applicable Administrative Agent appraisals that
satisfy the applicable requirements of the Real Estate Appraisal Reform
Amendments of FIRREA, as applicable, and are otherwise in form and substance
satisfactory to such Administrative Agent and the applicable Collateral Agent.

 

SECTION 5.13.            Information Regarding Collateral.

 

(a)           Not effect any change (i) in any Loan Party’s legal name or in any
trade name used to identify it in the conduct of its business or in the
ownership of its properties, (ii) in the location of any Loan Party’s chief
executive office, its principal place of business, any office in which it
maintains books or records relating to Collateral owned by it, domicile (within
the meaning of the Quebec Civil Code) or any office or facility (other than any
Store) at which Collateral owned by it with a value of more than $250,000 is
located (including the establishment of any such new office or facility),
(iii) in any Loan Party’s identity or organizational structure, (iv) in any Loan
Party’s Federal Taxpayer Identification Number or organizational identification
number, if any, or (v) in any Loan Party’s jurisdiction of organization (in each
case, including by merging or amalgamating with or into any other entity,
reorganizing, dissolving, liquidating, reorganizing or organizing in any other
jurisdiction), until (A) it shall have given the applicable Collateral Agents
and the applicable Administrative Agent not less than 30 days’ prior written
notice (in the form of an Officers’ Certificate), or such lesser notice period
agreed to by such Collateral Agents, of its intention so to do, clearly
describing such change and providing such other information in connection
therewith as such Collateral Agents or such Administrative Agent may reasonably
request and (B) it shall have taken all action reasonably satisfactory to such
Collateral Agents to maintain the perfection and priority of the security
interest of such Collateral Agents for the benefit of the Secured Parties in the
Collateral, if applicable.  Each Loan Party agrees to promptly provide the
applicable Collateral Agents with certified Organizational Documents reflecting
any of the changes described in the preceding sentence.  Each Loan Party also
agrees to promptly notify the applicable Collateral Agents of any change in the
location of any office in which it maintains books or records relating to
Collateral owned by it or any office or facility at which Collateral is located
(including the establishment of any such new office or facility), other than
changes in location to a Mortgaged Property or a leased property subject to a
Landlord Access Agreement.

 

(b)           Concurrently with the delivery of financial statements pursuant to
Section 5.01(a), deliver to the applicable Administrative Agents and applicable
Collateral Agents a Perfection Certificate Supplement and a certificate of a
Financial Officer and the chief legal officer(s) of the Borrowers certifying
that all UCC financing statements (including fixture filings, as applicable),
PPSA financing statements or financing change statements or other appropriate
filings, recordings or registrations, including all refilings, rerecordings and
reregistrations, containing a description of the

 

122

--------------------------------------------------------------------------------


 

Collateral have been filed of record in each governmental, municipal or other
appropriate office in each jurisdiction necessary to protect and perfect the
security interests and Liens under the Security Documents for a period of not
less than 18 months after the date of such certificate (except as noted therein
with respect to any continuation statements to be filed within such period).

 

SECTION 5.14.            Post Closing Matters.  Execute and deliver the
documents and complete the tasks set forth on Schedule 5.14, in each case,
(i) upon mutual agreement of the Borrowers and the Administrative Agents in
respect of such documents and tasks to be listed on such schedule and
(ii) within the time limits specified on such schedule.  The Administrative
Agents may, in their sole and Permitted Discretion, (i) waive the requirement
for the delivery of any of the documents set forth on such schedule or any
actions to be taken by the Borrowers or any Loan Parties as set forth on such
schedule and (ii) waive or extend the time deadlines set forth on such schedule.

 

SECTION 5.15.            Affirmative Covenants with Respect to Leases.  With
respect to each Lease, the respective Loan Party shall perform all the
obligations imposed upon the landlord under such Lease and enforce all of the
tenant’s obligations thereunder, except where the failure to so perform or
enforce could not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.16.            Interest Rate Agreements.  Within one hundred eighty
(180) days after the Closing Date, US Borrowers shall enter into, and shall
maintain, Hedging Agreements providing for interest rate protection for an
amount equal to fifty percent (50%) of the outstanding principal due on the
Senior Notes at any time on terms and conditions reasonably satisfactory to US
Administrative Agent.

 

SECTION 5.17.            Restructure Advisors; Permitted Store Closings.  The
Debtors shall continue to retain Conway, Del Genio, Gries & Co. LLC as
restructuring advisors or retain such other advisor reasonably acceptable to the
Agents and on terms and conditions reasonably satisfactory to the Agents until
the Debtors have substantially consummated a Plan of Reorganization.  The
Debtors shall retain and continue to retain Asset Disposition Advisors, LLC (or
another advisor reasonably acceptable to the Agents) to assist with the
evaluation of the liquidation of stores slated for closure and previously
disclosed to the Agents and Lenders in writing pursuant to terms and conditions
acceptable to the US Administrative Agent and the Required Lenders (the
“Permitted Store Closings”).

 

ARTICLE VI.

NEGATIVE COVENANTS

 

Each Loan Party warrants, covenants and agrees with each Administrative Agent,
each Collateral Agent and each Lender that, so long as this Agreement shall
remain in effect and until the Commitments have been terminated and the
principal of and interest on each Loan, all Fees and all other expenses or
amounts payable under any Loan Document have been paid in full and all Letters
of Credit have been canceled or have expired or been fully cash collateralized
and all amounts drawn thereunder have been reimbursed in full, unless the
Required Lenders shall otherwise consent in writing, no Loan Party will, nor
will they cause or permit any Subsidiaries to:

 

SECTION 6.01.            Indebtedness.  Incur, create, assume or permit to
exist, directly or indirectly, any Indebtedness, except

 

(a)           Indebtedness incurred under this Agreement and the other Loan
Documents (including the Canadian Obligations);

 

123

--------------------------------------------------------------------------------


 

(b)           (i) Indebtedness outstanding on the Closing Date and listed on
Schedule 6.01(b), including Indebtedness to the Prior Lenders and the Prior
Agent arising under the Pre-Petition Credit Agreement and any other “Loan
Documents” (as defined in the Pre-Petition Credit Agreement), if any,
(ii) refinancings or renewals thereof; provided that (A) any such refinancing
Indebtedness is in an aggregate principal amount not greater than the aggregate
principal amount of the Indebtedness being renewed or refinanced, plus the
amount of any premiums required to be paid thereon, accrued or capitalized
interest and reasonable fees and expenses associated therewith, (B) such
refinancing Indebtedness has a later or equal final maturity and longer or equal
weighted average life than the Indebtedness being renewed or refinanced and
(C) the covenants, events of default, subordination and other provisions thereof
(including any guarantees thereof) shall be, in the aggregate, no less favorable
to the Lenders than those contained in the Indebtedness being renewed or
refinanced and (iii) the Senior Notes and Senior Note Guarantees (including any
notes and guarantees issued in exchange therefor in accordance with the
registration rights document entered into in connection with the issuance of the
Senior Notes and Senior Note Guarantees);

 

(c)           Indebtedness of any Company under Hedging Agreements existing as
of the Closing Date;

 

(d)           Indebtedness permitted by Section 6.04(i);

 

(e)           To the extent recorded in the Companies’ intercompany account
ledgers and to the extent the U.S. Bankruptcy Court has entered an order (which
has not been reversed, vacated or stayed, unless such stay has been vacated)
approving the incurrence of such intercompany Indebtedness, and according
administrative claim status to such intercompany Indebtedness, intercompany
Indebtedness of the Companies outstanding to the extent permitted by
Section 6.04(h);

 

(f)            Indebtedness in respect of Purchase Money Obligations and Capital
Lease Obligations, and refinancings or renewals thereof (other than refinancings
funded with intercompany advances), in an aggregate amount not to exceed $10
million;

 

(g)           Indebtedness in respect of workers’ compensation claims,
self-insurance obligations, performance bonds, surety appeal or similar bonds
and completion guarantees provided by a Company in the ordinary course of its
business;

 

(h)           Contingent Obligations of any Loan Party in respect of
Indebtedness otherwise permitted under this Section 6.01; provided, however,
that notwithstanding the foregoing, and except for the Carve-Out Expenses up to
the Carve-Out Amount, no Contingent Obligations of any Loan Party shall be
permitted to have an administrative expense claim status under the Bankruptcy
Code senior to or pari passu with the superpriority administrative expense
claims of the Administrative Agents and the Lenders as set forth herein and in
the Interim and Final Orders;

 

(i)            Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument inadvertently
(except in the case of daylight overdrafts) drawn against insufficient funds in
the ordinary course of business; provided, however, that such Indebtedness is
extinguished within five Business Days of incurrence;

 

(j)            Indebtedness arising in connection with endorsement of
instruments for deposit in the ordinary course of business;

 

(k)           Indebtedness in respect of the Permitted Leasehold Facility; and

 

124

--------------------------------------------------------------------------------


 

(l)            Indebtedness under the Senior Note Documents;

 

provided, however, that no Indebtedness under clauses (b) through (l) shall be
permitted to have an administrative expense claim status under the Bankruptcy
Code senior to or pari passu with the superpriority administrative expense
claims of the Administrative Agents and the Lender and the Prior Agent and the
Prior Lenders, as set forth herein and in the Interim Order and the Final Order.

 

SECTION 6.02.            Liens.  Create, incur, assume or permit to exist,
directly or indirectly, any Lien on any property now owned or hereafter acquired
by it or on any income or revenues or rights in respect of any thereof, except
the following (collectively, the “Permitted Liens”):

 

(a)           inchoate Liens for taxes, assessments or governmental charges or
levies not yet due and payable or delinquent and Liens for taxes, assessments or
governmental charges or levies, which (i) are being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, which proceedings (or orders entered in connection with
such proceedings) have the effect of preventing the forfeiture or sale of the
property subject to any such Lien, and (ii) in the case of any such charge or
claim which has or may become a Lien against any of the Collateral, such Lien
and the contest thereof shall satisfy the Contested Collateral Lien Conditions;

 

(b)           Liens in respect of property of any Company imposed by
Requirements of Law, and do not secure Indebtedness for borrowed money, such as
carriers’, warehousemen’s, materialmen’s, landlords’, workmen’s, suppliers’,
repairmen’s and mechanics’ Liens and other similar Liens, and (i) which do not
in the aggregate materially detract from the value of the property of the
Companies, taken as a whole, and do not materially impair the use thereof in the
operation of the business of the Companies, taken as a whole, (ii) which, if
they secure obligations that are then due and unpaid, are being contested in
good faith by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP, which proceedings (or orders entered in
connection with such proceedings) have the effect of preventing the forfeiture
or sale of the property subject to any such Lien, and (iii) in the case of any
such Lien which has become a Lien against any of the Collateral, such Lien and
the contest thereof shall satisfy the Contested Collateral Lien Conditions;

 

(c)           any Lien in existence on the Closing Date and set forth on
Schedule 6.02(c) and any Lien granted as a replacement or substitute therefor;
provided that any such replacement or substitute Lien (i) except as permitted by
Section 6.01(b) (ii)(A), does not secure an aggregate amount of Indebtedness, if
any, greater than that secured on the Closing Date and (ii) does not encumber
any property other than the property subject thereto on the Closing Date (any
such Lien, an “Existing Lien”);

 

(d)           easements, rights-of-way, restrictions (including zoning
restrictions), covenants, licenses, encroachments, protrusions and other similar
charges or encumbrances, and minor title deficiencies on or with respect to any
Real Property, in each case whether now or hereafter in existence, not
(i) securing Indebtedness, (ii) individually or in the aggregate materially
impairing the value or marketability of such Real Property or (iii) individually
or in the aggregate materially interfering with the ordinary conduct of the
business of the Companies at such Real Property;

 

(e)           Liens arising out of judgments, attachments or awards not
resulting in a Default and in respect of which such Company shall in good faith
be prosecuting an appeal or proceedings for review in respect of which there
shall be secured a subsisting stay of execution pending such appeal or
proceedings and, in the case of any such Lien which has or may become a Lien
against any of the Collateral, such Lien and the contest thereof shall satisfy
the Contested Collateral Lien Conditions;

 

125

--------------------------------------------------------------------------------


 

(f)            Liens (other than any Lien imposed by ERISA) (x) imposed by
Requirements of Law or deposits made in connection therewith in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance, social security and similar legislation, (y) incurred in the ordinary
course of business to secure the performance of tenders, statutory obligations
(other than excise taxes), surety, stay, customs and appeal bonds, statutory
bonds, bids, leases, government contracts, trade contracts, performance and
return of money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money) or (z) arising by virtue of deposits made in
the ordinary course of business to secure liability for premiums to insurance
carriers; provided that (i) with respect to clauses (x), (y) and (z) of this
paragraph (f), such Liens are for amounts not yet due and payable or delinquent
or, to the extent such amounts are so due and payable, such amounts are being
contested in good faith by appropriate proceedings for which adequate reserves
have been established in accordance with GAAP, which proceedings or orders
entered in connection with such proceedings have the effect of preventing the
forfeiture or sale of the property subject to any such Lien, (ii) to the extent
such Liens are not imposed by Requirements of Law, such Liens shall in no event
encumber any property other than cash and Cash Equivalents, (iii) in the case of
any such Lien against any of the Collateral, such Lien and the contest thereof
shall satisfy the Contested Collateral Lien Conditions and (iv) the aggregate
amount of deposits at any time pursuant to clause (y) and clause (z) of this
paragraph (f) shall not exceed $250,000 in the aggregate;

 

(g)           Leases of the properties of any Company, so long as such Leases
are subordinate in all respects to the Liens granted and evidenced by the
Security Documents and do not, individually or in the aggregate, (i) interfere
in any material respect with the ordinary conduct of the business of any Company
or (ii) materially impair the use (for its intended purposes) or the value of
the property subject thereto;

 

(h)           Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by any
Company in the ordinary course of business in accordance with the past practices
of such Company;

 

(i)            Liens securing Indebtedness incurred pursuant to Section 6.01(f);
provided that any such Liens attach only to the property being financed pursuant
to such Indebtedness and do not encumber any other property of any Company;

 

(j)            bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more
accounts maintained by any Company, in each case granted in the ordinary course
of business in favor of the bank or banks with which such accounts are
maintained, securing amounts owing to such bank with respect to cash management
and operating account arrangements, including those involving pooled accounts
and netting arrangements; provided that, unless such Liens are non-consensual
and arise by operation of law, in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Indebtedness;

 

(k)           Liens on property of a person existing at the time such person is
acquired or merged with or into or consolidated with any Company to the extent
permitted hereunder (and not created in anticipation or contemplation thereof);
provided that such Liens do not extend to property not subject to such Liens at
the time of acquisition (other than improvements thereon) and are no more
favorable to the lienholders than such existing Lien;

 

(l)            Liens granted pursuant to the Security Documents to secure the
Secured Obligations;

 

126

--------------------------------------------------------------------------------


 

(m)          licenses of Intellectual Property granted by any Company in the
ordinary course of business and not interfering in any material respect with the
ordinary conduct of business of the Companies;

 

(n)           the filing of UCC financing statements or PPSA financing
statements or financing change statements solely as a precautionary measure in
connection with operating leases or consignment of goods;

 

(o)           the existence of the “equal and ratable” clause in the Senior Note
Documents (but not any security interests granted pursuant thereto);

 

(p)           Liens securing Indebtedness incurred pursuant to Section 6.01(l);
provided that such Lien are subject to the Note Indenture Intercreditor
Agreement;

 

(q)           Liens securing Indebtedness incurred pursuant to Section 6.01(k);
provided that such Lien is limited solely to (i) a first priority Lien on
Leasehold Priority Collateral and (ii) such other collateral as may be approved
by the US Administrative Agent in its sole discretion, and, in each case, that
such Liens are subject to the Leasehold Intercreditor Agreement;

 

(r)            adequate protection pari passu replacement Liens under and in
accordance with the Interim Order and the Final Order in favor of the Prior
Agent on behalf of itself and the Prior Lenders; and

 

(s)           Liens securing the Prior Lender Obligations;

 

provided, however, that no consensual Liens shall be permitted to exist,
directly or indirectly, on any Securities Collateral, other than Liens granted
pursuant to the Security Documents or the Senior Note Documents.  Furthermore,
notwithstanding anything to the contrary contained herein (including any
provision for, reference to, or acknowledgement of, any Lien or Permitted Lien),
nothing herein and no approval by any Administrative Agent, Collateral Agent or
Lender of any Lien or Permitted Lien (whether such approval is verbal or in
writing) shall be construed as or deemed to constitute a subordination by any
Administrative Agent, Collateral Agent or Lender of any Lien or vary any of the
terms or priorities established by the Intercreditor Agreement or other right or
interest held by or for the benefit of any of them in or to any Collateral of
any of the Loan Parties or any part thereof in favor of any Lien or Permitted
Lien held by or for the benefit of any other person.

 

Notwithstanding the foregoing, Liens permitted by clause (c) above shall at all
times be junior and subordinate to the Liens on (a) with respect to the Debtors,
the DIP Priority Collateral under the Loan Documents and the Order and (b) with
respect to Canadian Loan Parties, the Collateral of the Canadian Loan Parties
under the Loan Documents.  The prohibition provided for in this Section 6.02
specifically includes, without limitation, any effort by any Debtor, any
Committee or any other party in interest in any Chapter 11 Case to prime or
create pari passu to any Liens or interests of the Secured Parties on the DIP
Priority Collateral.

 

SECTION 6.03.            Sale and Leaseback Transactions.  Enter into any Sale
and Leaseback Transaction.

 

SECTION 6.04.            Investment, Loan and Advances.  Directly or indirectly,
lend money or credit (by way of guarantee or otherwise) or make advances to any
person, or purchase or acquire any stock, bonds, notes, debentures or other
obligations or securities of, or any other interest in, or make any capital
contribution to, any other person, or purchase or own a futures contract or
otherwise become liable

 

127

--------------------------------------------------------------------------------


 

for the purchase or sale of currency or other commodities at a future date in
the nature of a futures contract (all of the foregoing, collectively,
“Investments”), except that the following shall be permitted:

 

(a)           Investments outstanding on the Closing Date and identified on
Schedule 6.04(a);

 

(b)           the Companies may (i) acquire and hold accounts receivables owing
to any of them if created or acquired in the ordinary course of business and
payable or dischargeable in accordance with customary terms, (ii) invest in,
acquire and hold cash and Cash Equivalents, (iii) endorse negotiable instruments
held for collection in the ordinary course of business or (iv) make lease,
utility and other similar deposits in the ordinary course of business;

 

(c)           [intentionally omitted];

 

(d)           The Borrowers and the Borrowing Base Guarantors may make loans and
advances (including payroll, travel and entertainment related advances) in the
ordinary course of business to their respective employees (other than any loans
or advances to any director or executive officer (or equivalent thereof) that
would be in violation of Section 402 of the Sarbanes-Oxley Act) so long as the
aggregate principal amount thereof at any time outstanding (determined without
regard to any write-downs or write-offs of such loans and advances) shall not
exceed $1.0 million;

 

(e)           Any Borrower may enter into Hedging Agreements to the extent
existing on the Closing Date;

 

(f)            The Borrowers and the Borrowing Base Guarantors may sell or
transfer amounts and acquire assets to the extent permitted by Section 6.06;

 

(g)           loans and advances to directors, employees and officers of the
Borrowers and the Subsidiaries for bona fide business purposes and to purchase
Equity Interests of Holdings, in aggregate amount not to exceed $1.0 million at
any time outstanding;

 

(h)           Investments (i) by any Debtor in any other Debtor, (ii) by any
Canadian Loan Party in another Canadian Loan Party, (iii) by any Debtor in any
Canadian Loan Party in an amount not to exceed $10,000,000 at any time
outstanding and (iv) by any Canadian Loan Party in any Debtor; provided that any
of the foregoing Investments shall be in the form of a loan or advance and shall
be evidenced by the Intercompany Note and be pledged by such Loan Party as
Collateral pursuant to the Security Documents and the Order; and

 

(i)            Investments in securities of trade creditors or customers in the
ordinary course of business received upon foreclosure or pursuant to any plan of
reorganization or liquidation or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers.

 

An Investment shall be deemed to be outstanding to the extent not returned in
the same form as the original Investment to any Borrower or any Subsidiary
Guarantor.

 

SECTION 6.05.            Mergers and Consolidations.  Wind up, liquidate or
dissolve its affairs or enter into any transaction of merger, amalgamation or
consolidation (or agree to do any of the foregoing at any future time), except
that the following shall be permitted:

 

(a)           Asset Sales in compliance with Section 6.06;

 

128

--------------------------------------------------------------------------------


 

(b)           any Company (other than Canadian Loan Parties) may merge or
consolidate with or into any US Borrower or any US Subsidiary Guarantor (as long
as such US Borrower is the surviving person in the case of any merger,
amalgamation or consolidation involving such Borrower and such US Subsidiary
Guarantor is the surviving Person and remains a Wholly Owned Subsidiary of
Holdings in any other case) and any Company (other than US Loan Parties) may
merge or consolidate with or into the Canadian Borrower or any Canadian
Guarantor (as long as such Canadian Borrower is the surviving Person in the case
of any merger, amalgamation or consolidation involving such Borrower and such
Canadian Guarantor is the surviving Person and remains a Wholly Owned Subsidiary
of Holdings in any other case); provided that the Lien on and security interest
in such property granted or to be granted in favor of the applicable Collateral
Agents under the Security Documents and the Order shall be maintained or created
in accordance with the provisions of Section 5.11 or Section 5.12, as
applicable; and

 

(c)           acquisitions in compliance with Section 6.07.

 

To the extent the Required Lenders waive the provisions of this Section 6.05
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 6.05, such Collateral (unless sold to a Company) shall
be sold, subject to the terms of the Intercreditor Agreement, free and clear of
the Liens created by the Security Documents, and the Agents shall take all
actions they deem appropriate in order to effect the foregoing.

 

SECTION 6.06.            Asset Sales.  Effect any Asset Sale, or agree to effect
any Asset Sale, except that the following shall be permitted:

 

(a)           disposition of used, worn out, obsolete or surplus property by any
Company in the ordinary course of business and the abandonment or other
disposition of Intellectual Property that is, in the reasonable judgment of the
Borrowers, no longer economically practicable to maintain or useful in the
conduct of the business of the Companies taken as a whole;

 

(b)           leases and subleases of real or personal property in the ordinary
course of business and in accordance with the applicable Security Documents;

 

(c)           Permitted Store Closings; and

 

(d)           Investments in compliance with Section 6.04.

 

To the extent the Required Lenders waive the provisions of this Section 6.06
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 6.06, such Collateral (unless sold to a Company) shall
be sold free and clear of the Liens created by the Security Documents, and the
Agents shall take all actions they deem appropriate in order to effect the
foregoing.

 

SECTION 6.07.            Acquisitions.  Purchase or otherwise acquire (in one or
a series of related transactions) any part of the property (whether tangible or
intangible) of any person (or agree to do any of the foregoing at any future
time), except that the following shall be permitted:

 

(a)           Capital Expenditures by the Borrowers and the Subsidiaries in an
amount not greater than that set forth in the Budget;

 

(b)           purchases and other acquisitions of inventory, materials,
equipment and intangible property in the ordinary course of business;

 

129

--------------------------------------------------------------------------------


 

(c)           Investments in compliance with Section 6.04;

 

(d)           leases or subleases of real or personal property in the ordinary
course of business and in accordance with the applicable Security Documents; and

 

(e)           Mergers, amalgamations and consolidations in compliance with
Section 6.05;

 

provided that the Lien on and security interest in such property granted or to
be granted in favor of the applicable Collateral Agents under the Security
Documents shall be maintained or created in accordance with the provisions of
Section 5.11 or Section 5.12, as applicable.

 

SECTION 6.08.            Dividends.  Until all Obligations have been repaid in
full in cash, all Commitments terminated, the termination or cancellation of all
Letters of Credit, authorize, declare or pay, directly or indirectly, any
Dividends with respect to any Company, except that the following shall be
permitted:

 

(a)           Dividends by (i) any Debtor to any US Borrower or any Domestic
Guarantor (other than Holdings), (ii) any Canadian Loan Party to any other
Canadian Loan Party and (iii) any Canadian Loan Party to any US Borrower or any
Domestic Guarantor (other than Holdings);

 

(b)           so long as no Default shall then exist or would arise therefrom,
(A) to the extent actually used by Holdings to pay such taxes, costs and
expenses, payments by any Borrower to or on behalf of Holdings in an amount
sufficient to pay franchise taxes and other fees required to maintain the legal
existence of Holdings and (B) payments by any Borrower to or on behalf of
Holdings in an amount sufficient to pay out-of-pocket legal, accounting and
filing costs and other expenses in the nature of overhead in the ordinary course
of business of Holdings, in the case of clauses (A) and (B) in an aggregate
amount not to exceed $5 million in any fiscal year; and

 

(c)           Permitted Tax Distributions, so long as Holdings uses such
distributions to pay its taxes.

 

SECTION 6.09.            Transactions with Affiliates.  Enter into, directly or
indirectly, any transaction or series of related transactions, whether or not in
the ordinary course of business, with any Affiliate of any Company (other than
between or among one or both Borrowers and one or more Subsidiary Guarantors,
including between the Debtors and the Canadian Loan Parties), other than on
terms and conditions at least as favorable to such Company as would reasonably
be obtained by such Company at that time in a comparable arm’s-length
transaction with a person other than an Affiliate, except that the following
shall be permitted:

 

(a)           Dividends permitted by Section 6.08;

 

(b)           Investments permitted by Section 6.04(h) and Section 6.04(i);

 

(c)           reasonable and customary director, officer and employee
compensation (including bonuses) and other benefits (including retirement,
health, stock option and other benefit plans) and indemnification arrangements,
which in the case of director and executive officer compensation is approved by
the Board of Directors of Borrower; and

 

(d)           transactions with customers, clients, suppliers, joint venture
partners or purchasers or sellers of goods and services, in each case in the
ordinary course of business and otherwise not prohibited by the Loan Documents.

 

130

--------------------------------------------------------------------------------


 

SECTION 6.10.            Cancellation of Indebtedness.  Cancel any claim or debt
owing to it, except for reasonable consideration negotiated on an arm’s length
basis and in the ordinary course of business.

 

SECTION 6.11.            Prepayments of Other Indebtedness; Modifications of
Organizational Documents and Other Documents, etc.  Directly or indirectly:

 

(a)           make (or give any notice in respect thereof) any voluntary or
optional payment or prepayment on or redemption or acquisition for value of, or
any prepayment or redemption as a result of any asset sale, change of control or
similar event of, any Indebtedness outstanding under the Senior Notes or the
Permitted Leasehold Facility without the consent of the Administrative Agents;

 

(b)           amend or modify, or permit the amendment or modification of, any
provision of any Loan Document, Senior Note or the Permitted Leasehold Facility
in any manner that is adverse in any material respect to the interests of the
Lenders;

 

(c)           terminate, amend, modify (including electing to treat any Pledged
Interests (as defined in the Security Agreement) as a “security” under
Section 8-103 of the UCC or under the PPSA) or change any of its Organizational
Documents (including by the filing or modification of any certificate of
designation) or any agreement to which it is a party with respect to its Equity
Interests (including any stockholders’ agreement), or enter into any new
agreement with respect to its Equity Interests, other than any such amendments,
modifications or changes or such new agreements which are not adverse in any
material respect to the interests of the Lenders; provided that Holdings may
issue such Equity Interests, so long as such issuance is not prohibited by
Section 6.13 or any other provision of this Agreement, and may amend its
Organizational Documents to authorize any such Equity Interests; or

 

(d)           change, waive or otherwise modify any existing agency documents or
purchase agreements executed on and after the Petition Date in connection with
the Permitted Store Closings.

 

In addition, notwithstanding anything to the contrary in this Section 6, the
Borrowers shall not make any payment on account of, purchase, defease, redeem,
repay decrease or otherwise acquire or return for value any Pre-Petition
Indebtedness other than, prior to the occurrence and during the continuance of
any Event of Default, payment of the following as contemplated in the Budget:
(1) Pre-Petition employee wages, benefits and related employee taxes as of the
Petition Date; (2) Pre-Petition sales, use and real property taxes;
(3) Pre-Petition amounts due in respect of insurance financings; (4) amounts
approved in accordance with other “first day orders” satisfactory to the US
Administrative Agent; and (5) cure amounts acceptable to the US Administrative
Agent under leases and executory contracts assumed with the approval of the U.S.
Bankruptcy Court.

 

SECTION 6.12.            Limitation on Certain Restrictions on Subsidiaries. 
Directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any Subsidiary to
(a) pay dividends or make any other distributions on its capital stock or any
other interest or participation in its profits owned by the Borrowers or any
Subsidiary, or pay any Indebtedness owed to the Borrowers or a Subsidiary,
(b) make loans or advances to the Borrowers or any Subsidiary or (c) transfer
any of its properties to the Borrowers or any Subsidiary, except for such
encumbrances or restrictions existing under or by reason of (i) applicable
Requirements of Law; (ii) this Agreement and the other Loan Documents; (iii) the
Senior Note Documents, as in effect on the Closing Date; (iv) the Permitted
Leasehold Facility, (v) customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of a Subsidiary;
(vi) customary provisions restricting assignment of any agreement entered into
by a Subsidiary in the ordinary course of business; (vii) any

 

131

--------------------------------------------------------------------------------


 

holder of a Lien permitted by Section 6.02 restricting the transfer of the
property subject thereto; (viii) customary restrictions and conditions contained
in any agreement relating to the sale of any property permitted under
Section 6.06 pending the consummation of such sale; (ix) any agreement in effect
at the time such Subsidiary becomes a Subsidiary of the Borrowers, so long as
such agreement was not entered into in connection with or in contemplation of
such person becoming a Subsidiary of the Borrowers; (x) without affecting the
Loan Parties’ obligations under Section 5.11, customary provisions in
partnership agreements, limited liability company organizational governance
documents, asset sale and stock sale agreements and other similar agreements
entered into in the ordinary course of business that restrict the transfer of
ownership interests in such partnership, limited liability company or similar
person; (xi) restrictions on cash or other deposits or net worth imposed by
suppliers or landlords under contracts entered into in the ordinary course of
business; (xii) [intentionally omitted]; (xiii) in the case of any joint venture
which is not a Loan Party in respect of any matters referred to in clauses
(b) and (c) above, restrictions in such person’s Organizational Documents or
pursuant to any joint venture agreement or stockholders agreements solely to the
extent of the Equity Interests of or property held in the subject joint venture
or other entity; or (xiv) any encumbrances or restrictions imposed by any
amendments or refinancings that are otherwise permitted by the Loan Documents or
the contracts, instruments or obligations referred to in clauses (iii), (iv) or
(ix) above; provided that such amendments or refinancings are no more materially
restrictive with respect to such encumbrances and restrictions than those prior
to such amendment or refinancing.

 

SECTION 6.13.            Limitation on Issuance of Capital Stock.

 

(a)           With respect to Holdings, issue any Equity Interest that is not
Qualified Capital Stock.

 

(b)           With respect to the Borrowers or any Subsidiary, issue any Equity
Interest (including by way of sales of treasury stock) or any options or
warrants to purchase, or securities convertible into, any Equity Interest,
except (i) for stock splits, stock dividends and additional issuances of Equity
Interests which do not decrease the aggregate percentage ownership of the
Borrowers and their Subsidiaries in any class of the Equity Interest of any
other Subsidiary; (ii) Subsidiaries of the Borrowers formed after the Closing
Date in accordance with Section 6.14 may issue Equity Interests to Borrower or
the Subsidiary of the Borrowers which is to own such Equity Interests; and
(iii) the Borrowers may issue common stock that is Qualified Capital Stock to
Holdings.  All Equity Interests issued in accordance with this Section 6.13(b)
shall, to the extent required by Section 5.11 and Section 5.12 or any Security
Agreement, be delivered to the applicable Collateral Agent for pledge pursuant
to the applicable Security Agreement.

 

SECTION 6.14.            Limitation on Creation of Subsidiaries.  Establish,
create or acquire any additional Subsidiaries without the prior written consent
of the Required Lenders.

 

SECTION 6.15.            Business.

 

(a)           With respect to Holdings, engage in any business activities or
have any properties or liabilities, other than (i) its ownership of the Equity
Interests of the Borrowers, (ii) obligations under the Loan Documents and the
Senior Note Documents and any Permitted Leasehold Facility and (iii) activities
and properties incidental to the foregoing clauses (i) and (ii).

 

(b)           With respect to the Borrowers and the Subsidiaries, engage
(directly or indirectly) in any business other than those businesses in which
the Borrowers and its Subsidiaries are engaged on the Closing Date.

 

132

--------------------------------------------------------------------------------


 

SECTION 6.16.            Limitation on Accounting Changes.  Make or permit any
change in accounting policies or reporting practices, without the consent of the
Required Lenders, which consent shall not be unreasonably withheld, except
changes that are required by GAAP.

 

SECTION 6.17.            Fiscal Year.  Change its fiscal year-end more than one
time prior to the Revolving Maturity Date (provided that, Administrative
Borrower shall provide the Administrative Agents with forty-five (45) day’s
advance written notice of such change).

 

SECTION 6.18.            No Further Negative Pledge.  Enter into any agreement,
instrument, deed or lease which prohibits or limits the ability of any Loan
Party to create, incur, assume or suffer to exist any Lien upon any of their
respective properties or revenues, whether now owned or hereafter acquired, or
which requires the grant of any security for an obligation if security is
granted for another obligation, except the following:  (1) this Agreement and
the other Loan Documents (including with respect to the Canadian Obligations);
(2) covenants in documents creating Liens permitted by Section 6.02 prohibiting
further Liens on the properties encumbered thereby; (3) the Senior Note
Documents, as in effect on the Closing Date; (4) the Permitted Leasehold
Facility; (5) any other agreement that does not restrict in any manner (directly
or indirectly) Liens created pursuant to the Loan Documents on any Collateral
securing the Secured Obligations and does not require the direct or indirect
granting of any Lien securing any Indebtedness or other obligation by virtue of
the granting of Liens on or pledge of property of any Loan Party to secure the
Secured Obligations; and (6) any prohibition or limitation that (a) exists
pursuant to applicable Requirements of Law, (b) consists of customary
restrictions and conditions contained in any agreement relating to the sale of
any property permitted under Section 6.06 pending the consummation of such sale,
(c) restricts subletting or assignment of any lease governing a leasehold
interest of the Borrowers or a Subsidiary, (d) exists in any agreement in effect
at the time such Subsidiary becomes a Subsidiary of the Borrowers, so long as
such agreement was not entered into in contemplation of such person becoming a
Subsidiary or (e) is imposed by any amendments or refinancings that are
otherwise permitted by the Loan Documents of the contracts, instruments or
obligations referred to in clauses (3), (4) or (6)(d); provided that such
amendments and refinancings are no more materially restrictive with respect to
such prohibitions and limitations than those prior to such amendment or
refinancing.

 

SECTION 6.19.            Anti-Terrorism Law; Anti-Money Laundering.

 

(a)           Directly or indirectly, (i) knowingly conduct any business or
engage in making or receiving any contribution of funds, goods or services to or
for the benefit of any person described in Section 3.22, (ii) knowingly deal in,
or otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (iii) knowingly engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law (and the
Loan Parties shall deliver to the Lenders any certification or other evidence
requested from time to time by any Lender in its reasonable discretion,
confirming the Loan Parties’ compliance with this Section 6.19).

 

(b)           Cause or permit any of the funds of such Loan Party that are used
to repay the Loans to be derived from any unlawful activity with the result that
the making of the Loans would be in violation of any Requirement of Law.

 

SECTION 6.20.            Embargoed Person.  Cause or permit (a) any of the funds
or properties of the Loan Parties that are used to repay the Loans to constitute
property of, or be beneficially owned directly or indirectly by, any person
subject to sanctions or trade restrictions under United States law (“Embargoed
Person” or “Embargoed Persons”) that is identified on (1) the “List of Specially
Designated Nationals and Blocked Persons” maintained by OFAC and/or on any other
similar list

 

133

--------------------------------------------------------------------------------


 

maintained by OFAC pursuant to any authorizing statute including, but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Order or Requirement of Law promulgated thereunder or that is named as
a “listed person” or “listed entity” or any other similar lists made under any
Anti-Terrorism Laws, with the result that the investment in the Loan Parties
(whether directly or indirectly) is prohibited by a Requirement of Law, or the
Loans made by the Lenders would be in violation of a Requirement of Law, or
(2) the Executive Order, any related enabling legislation or any other similar
Executive Orders or (b) any Embargoed Person to have any direct or indirect
interest, of any nature whatsoever in the Loan Parties, with the result that the
investment in the Loan Parties (whether directly or indirectly) is prohibited by
a Requirement of Law or the Loans are in violation of a Requirement of Law.

 

SECTION 6.21.            Budget Compliance Covenants.  Allow (a) the payment of
any expenses or other disbursements other than those set forth in the Budget;
provided that the Actual Disbursement Amount for any Cumulative Four Week Period
may exceed the Budgeted Disbursement Amount for such Cumulative Four Week Period
by no more than ten percent (10%), (b) Actual Sales Receipts for the Cumulative
Four Week Period to be less than ninety percent (90%) of the Budgeted Sales
Receipts for such Cumulative Four Week Period as set forth in the Budget, or
(c) the Actual Inventory Amount at any time be less than ninety percent (90%) of
the Budgeted Inventory Amount at such time as set forth in the Budget.

 

SECTION 6.22.            Repayment of Indebtedness.  Except as specifically
permitted hereunder and as contemplated by the Order, without the express prior
written consent of Administrative Agents and Required Lenders, make any payment
or transfer with respect to any Prepetition Lien or Pre-Petition Indebtedness
incurred or arising prior to the filing of the Chapter 11 Case that is subject
to the automatic stay provisions of the Bankruptcy Code whether by way of
“adequate protection” under the Bankruptcy Code or otherwise.

 

SECTION 6.23.            Reclamation Claims.  Enter into any agreement to return
any of its Inventory to any of its creditors for application against any
Pre-Petition Indebtedness, Pre-Petition trade payables or other Pre-Petition
claims under Section 546(g) of the Bankruptcy Code or allow any creditor to take
any setoff or recoupment against any of its Pre-Petition Indebtedness,
Pre-Petition trade payables or other Pre-Petition claims based upon any such
return pursuant to Section 553(b)(l) of the Bankruptcy Code or otherwise.

 

SECTION 6.24.            Chapter 11 Claims.  Incur, create, assume, suffer to
exist or permit any other superpriority administrative claim which is pari passu
with or senior to the claims of the Administrative Agents and Lenders against
the Debtors, except as set forth in Section 2.23.

 

SECTION 6.25.            Leases.  Enter into or assume any operating lease for
Equipment or Real Estate other than as contemplated by the Budget.

 

ARTICLE VII.

GUARANTEE

 

SECTION 7.01.            The Guarantee.  The Guarantors (other than the Canadian
Guarantors which have executed and delivered the Canadian Guaranty) and each US
Borrower hereby jointly and severally guarantee, as a primary obligor and not as
a surety to each Secured Party and their respective successors and assigns, the
prompt payment in full when due (whether at stated maturity, by required
prepayment, declaration, demand, by acceleration or otherwise) of the principal
of and interest (including any interest, fees, costs or charges that would
accrue but for the provisions of the Title 11 of the United

 

134

--------------------------------------------------------------------------------


 

States Code after any bankruptcy or insolvency petition under Title 11 of the
United States Code or the provisions of any Insolvency Law) on the Loans made by
the Lenders to, and the Notes held by each Lender of, the Borrowers, and all
other Secured Obligations from time to time owing to the Secured Parties by any
Loan Party under any Loan Document or any Hedging Agreement entered into with a
counterparty that is a Secured Party, in each case strictly in accordance with
the terms thereof (such obligations being herein collectively called the
“Guaranteed Obligations”).  The Guarantors (other than the Canadian Guarantors)
and each US Borrower hereby jointly and severally agree that if the Borrowers or
other Guarantor(s) shall fail to pay in full when due (whether at stated
maturity, by acceleration or otherwise) any of the Guaranteed Obligations, such
Guarantors and each US Borrower will promptly pay the same in cash, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.

 

SECTION 7.02.            Obligations Unconditional.  The obligations of the
Guarantors and each US Borrower under Section 7.01 shall constitute a guaranty
of payment and to the fullest extent permitted by applicable Requirements of
Law, are absolute, irrevocable and unconditional, joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the Guaranteed Obligations of the Borrowers under this Agreement, the Notes,
if any, or any other agreement or instrument referred to herein or therein, or
any substitution, release or exchange of any other guarantee of or security for
any of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety, Guarantor or US Borrower (except for payment in full). 
Without limiting the generality of the foregoing, it is agreed that the
occurrence of any one or more of the following shall not alter or impair the
liability of such Guarantors and each US Borrower hereunder which shall remain
absolute, irrevocable and unconditional under any and all circumstances as
described above:

 

(i)            at any time or from time to time, without notice to the
Guarantors or US Borrowers, the time for any performance of or compliance with
any of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;

 

(ii)           any of the acts mentioned in any of the provisions of this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein shall be done or omitted;

 

(iii)          the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be amended in any
respect, or any right under the Loan Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Guaranteed Obligations or any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with;

 

(iv)          any Lien or security interest granted to, or in favor of, Issuing
Bank or any Lender or Agent as security for any of the Guaranteed Obligations
shall fail to be perfected; or

 

(v)           the release of any other Guarantor or US Borrower pursuant to
Section 7.09 or otherwise.

 

The Guarantors (other than the Canadian Guarantors) and each US Borrower hereby
expressly waive diligence, presentment, demand of payment, protest and all
notices whatsoever, and any requirement that any Secured Party exhaust any
right, power or remedy or proceed against the Borrowers under this Agreement or
the Notes, if any, or any other agreement or instrument referred to herein or

 

135

--------------------------------------------------------------------------------


 

therein, or against any other person under any other guarantee of, or security
for, any of the Guaranteed Obligations.  The Guarantors (other than the Canadian
Guarantors) and each US Borrower waive any and all notice of the creation,
renewal, extension, waiver, termination or accrual of any of the Guaranteed
Obligations and notice of or proof of reliance by any Secured Party upon this
Guarantee or acceptance of this Guarantee, and the Guaranteed Obligations, and
any of them, shall conclusively be deemed to have been created, contracted or
incurred in reliance upon this Guarantee, and all dealings between the Borrowers
and the Secured Parties shall likewise be conclusively presumed to have been had
or consummated in reliance upon this Guarantee.  This Guarantee shall be
construed as a continuing, absolute, irrevocable and unconditional guarantee of
payment without regard to any right of offset with respect to the Guaranteed
Obligations at any time or from time to time held by Secured Parties, and the
obligations and liabilities of the Guarantors hereunder shall not be conditioned
or contingent upon the pursuit by the Secured Parties or any other person at any
time of any right or remedy against the Borrowers or against any other person
which may be or become liable in respect of all or any part of the Guaranteed
Obligations or against any collateral security or guarantee therefor or right of
offset with respect thereto.  This Guarantee shall remain in full force and
effect and be binding in accordance with and to the extent of its terms upon the
Guarantors and the successors and assigns thereof, and shall inure to the
benefit of the Lenders, and their respective successors and assigns,
notwithstanding that from time to time during the term of this Agreement there
may be no Guaranteed Obligations outstanding.

 

SECTION 7.03.            Reinstatement.  The obligations of the Guarantors under
this Article VII shall be automatically reinstated if and to the extent that for
any reason any payment by or on behalf of the Borrowers or other Loan Party in
respect of the Guaranteed Obligations is rescinded or must be otherwise restored
by any holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.  The Guarantors
jointly and severally agree that they will indemnify each Secured Party on
demand for all reasonable costs and expenses (including reasonable fees of
counsel) incurred by such Secured Party in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law,
other than any costs or expenses resulting from the bad faith or willful
misconduct of such Secured Party.

 

SECTION 7.04.            Subrogation; Subordination.  Each Guarantor hereby
agrees that until the indefeasible payment and satisfaction in full in cash of
all Guaranteed Obligations and the expiration and termination of the Commitments
of the Lenders under this Agreement it shall waive any claim and shall not
exercise any right or remedy, direct or indirect, arising by reason of any
performance by it of its guarantee in Section 7.01, whether by subrogation or
otherwise, against the Borrowers or any other Guarantor of any of the Guaranteed
Obligations or any security for any of the Guaranteed Obligations.  Any
Indebtedness of any Loan Party permitted pursuant to Section 6.01(d) shall be
subordinated to such Loan Party’s Secured Obligations in the manner set forth in
the Intercompany Note evidencing such Indebtedness.

 

SECTION 7.05.            Remedies.  Subject to the terms of the Intercreditor
Agreement, the Guarantors jointly and severally agree that, as between the
Guarantors and the Lenders, the obligations of the Borrowers under this
Agreement and the Notes, if any, may be declared to be forthwith due and payable
as provided in Section 8.01 (and shall be deemed to have become automatically
due and payable in the circumstances provided in Section 8.01) for purposes of
Section 7.01, notwithstanding any stay, injunction or other prohibition
preventing such declaration (or such obligations from becoming automatically due
and payable) as against the Borrowers and that, in the event of such declaration
(or such obligations being deemed to have become automatically due and payable),
such obligations (whether or not due and payable by the Borrowers) shall
forthwith become due and payable by the Guarantors for purposes of Section 7.01.

 

136

--------------------------------------------------------------------------------


 

SECTION 7.06.                    Instrument for the Payment of Money.  Each
Guarantor hereby acknowledges that the guarantee in this Article VII constitutes
an instrument for the payment of money, and consents and agrees that any Lender
or Agent, at its sole option, in the event of a dispute by such Guarantor in the
payment of any moneys due hereunder, shall have the right to bring a
motion-action under New York CPLR Section 3213.

 

SECTION 7.07.                    Continuing Guarantee.  The guarantee in this
Article VII is a continuing guarantee of payment, and shall apply to all
Guaranteed Obligations whenever arising.

 

SECTION 7.08.                    General Limitation on Guarantee Obligations. 
In any action or proceeding involving any state corporate limited partnership or
limited liability company law, or any applicable state, provincial, federal or
foreign bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the obligations of any Guarantor under Section 7.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 7.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Loan Party or any other person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

 

SECTION 7.09.                    Release of Guarantors.  If, in compliance with
the terms and provisions of the Loan Documents, all or substantially all of the
Equity Interests or property of any Guarantor are sold or otherwise transferred
(a “Transferred Guarantor”) to a person or persons, none of which is a Borrower
or a Subsidiary, such Transferred Guarantor shall, upon the consummation of such
sale or transfer, be released from its obligations under this Agreement
(including under Section 11.03 hereof) and its obligations to pledge and grant
any Collateral owned by it pursuant to any Security Document and, in the case of
a sale of all or substantially all of the Equity Interests of the Transferred
Guarantor, the pledge of such Equity Interests to the applicable Collateral
Agents pursuant to the Security Agreements shall be released, and the applicable
Collateral Agents shall take such actions as are necessary to effect each
release described in this Section 7.09 in accordance with the relevant
provisions of the Security Documents, including the return of any certificates
or securities in the possession of such Collateral Agents; provided that such
Guarantor is also released from its obligations under the Senior Note Documents,
on the same terms.

 

ARTICLE VIII.



EVENTS OF DEFAULT

 

SECTION 8.01.                    Events of Default.  Notwithstanding the
provisions of Section 362 of the Bankruptcy Code and without notice, application
or motion to, hearing before, or order of the U.S. Bankruptcy Court or any
notice to any Debtor or other Loan Party, and subject to Section 8.02, the
occurrence and continuance of any of the following events shall constitute an
event of default (“Events of Default”):

 

(a)           default shall be made in the payment of any principal of any Loan
or any Reimbursement Obligation when and as the same shall become due and
payable, including any failure to make any payment as required by
Section 2.10(b), whether at the due date thereof or at a date fixed for
prepayment (whether voluntary or mandatory) thereof or by acceleration thereof
or otherwise;

 

(b)           default shall be made in the payment of any interest on any Loan
or any Fee or any other amount (other than an amount referred to in paragraph
(a) above) due under any Loan Document,

 

137

--------------------------------------------------------------------------------


 

when and as the same shall become due and payable, and such default shall
continue unremedied for a period of three (3) Business Days;

 

(c)           any representation or warranty made or deemed made in or in
connection with any Loan Document or the borrowings or issuances of Letters of
Credit hereunder, or any representation, warranty, statement or information
contained in any report, certificate, financial statement or other instrument
furnished in connection with or pursuant to any Loan Document, shall prove to
have been false or misleading in any material respect when so made, deemed made
or furnished;

 

(d)           (x) default shall be made in the due observance or performance by
any Company of any covenant, condition or agreement contained in Section 2.23,
Section 2.24, Section 2.25, Section 2.26, Section 2.27, Section 5.02,
Section 5.03(a), Section 5.08, or in Articles VI or IX or (y) default shall be
made in the due observance or performance by any Company of any covenant,
condition or agreement contained in Section 5.01(h), Section 5.01(i),
Section 5.04 or Section 5.17, and such default shall continue unremedied for a
period of five (5) Business Days;

 

(e)           default shall be made in the due observance or performance by any
Company of any covenant, condition or agreement contained in any Loan Document
(other than those specified in paragraphs (a), (b) or (d) immediately above) and
such default shall continue unremedied or shall not be waived for a period of
ten (10) days after written notice thereof from any Agent or any Lender to the
Borrowers;

 

(f)            except for defaults occasioned by the filing of the Chapter 11
Cases or any Approved Canadian Proceeding and defaults resulting from
obligations with respect to which the Bankruptcy Code (or any Insolvency Law)
prohibits any Loan Party from complying or permits any Loan Party not to comply,
any Company shall (i) fail to pay any principal or interest, regardless of
amount, due in respect of any Indebtedness (other than the Obligations), when
and as the same shall become due and payable beyond any applicable grace period,
or (ii) fail to observe or perform any other term, covenant, condition or
agreement contained in any agreement or instrument evidencing or governing any
such Indebtedness entered into either (x) Pre-Petition and which is affirmed
after the Petition Date or is not subject to the automatic stay provisions of
Section 362 of the Bankruptcy Code or (y) Post-Petition, if the effect of any
failure referred to in this clause (ii) is to cause, or to permit the holder or
holders of such Indebtedness or a trustee or other representative on its or
their behalf (with or without the giving of notice, the lapse of time or both)
to cause, such Indebtedness to become due prior to its stated maturity or become
subject to a mandatory offer purchase by the obligor; provided that it shall not
constitute an Event of Default pursuant to this paragraph (f) unless the
aggregate amount of all such Indebtedness referred to in clauses (i) and
(ii) exceeds $2.5 million at any one time (provided that, in the case of Hedging
Obligations, the amount counted for this purpose shall be the amount payable by
all Companies if such Hedging Obligations were terminated at such time);

 

(g)           other than in respect of the Chapter 11 Cases or an Approved
Canadian Proceeding, an involuntary proceeding shall be commenced (including the
filing of any notice of intention in respect thereof) or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Company or of a substantial part of the property of any Company,
under Title 11 of the U.S. Code, as now constituted or hereafter amended, or any
other Insolvency Law, federal, state, provincial or foreign bankruptcy,
insolvency, receivership or similar law; (ii) the appointment of a receiver,
interim receiver, receiver and manager, liquidator, trustee, custodian,
sequestrator, conservator or similar official for any Company or for a
substantial part of the property of any Company or (iii) the winding-up or
liquidation of any Company; and such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

 

138

--------------------------------------------------------------------------------


 

(h)           other than in respect of the Chapter 11 Cases or any Approved
Canadian Proceeding, any Company shall (i) voluntarily commence any proceeding
or file any petition seeking relief under Title 11 of the United States Code, as
now constituted or hereafter amended, or any other Insolvency Law, federal,
state, provincial or foreign bankruptcy, insolvency, receivership, incorporation
law in any jurisdiction or similar law; (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or the filing
of any petition described in clause (g) above; (iii) apply for or consent to the
appointment of a receiver, interim receiver, receiver and manager, liquidator,
trustee, custodian, sequestrator, conservator or similar official for any
Company or for a substantial part of the property of any Company; (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding; (v) make a general assignment for the benefit of creditors;
(vi) become unable, admit in writing its inability or fail generally to pay its
debts as they become due; (vii) take any action for the purpose of effecting any
of the foregoing; or (viii) wind up or liquidate;

 

(i)            one or more judgments, orders or decrees for the payment of money
in an aggregate amount in excess of $2.5 million or which would operate to
divest the Companies of assets or property with a market or book value in excess
of $2.5 million shall be rendered against any Company or any combination thereof
and the same shall remain undischarged, unvacated or unbonded for a period of 30
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to levy upon properties of
any Company to enforce any such judgment;

 

(j)            one or more ERISA Events or noncompliance with respect to Foreign
Plans shall have occurred that, in the reasonable opinion of the Required
Lenders, when taken together with all other such ERISA Events and noncompliance
with respect to Foreign Plans, could reasonably be expected to result in a
Material Adverse Effect or in the imposition of a Lien on any properties of a
Company;

 

(k)           any security interest and Lien purported to be created by any
Security Document shall cease to be in full force and effect, or shall cease to
give the applicable Collateral Agents for the benefit of the applicable Secured
Parties, the Liens, rights, powers and privileges purported to be created and
granted under such Security Document (including a perfected first priority
security interest in and Lien on all of the Collateral thereunder (except as
otherwise expressly provided in this Agreement or such Security Document)) in
favor of such Collateral Agents, or shall be asserted by the Borrowers or any
other Loan Party not to be a valid, perfected, first priority (except as
otherwise expressly provided in this Agreement or such Security Document)
security interest in or Lien on the Collateral covered thereby;

 

(l)            (x) any Loan Document or any material provisions thereof
(including, without limitation, the provisions of Article 7 hereof with respect
to any Guarantor) shall at any time and for any reason be declared by a court of
competent jurisdiction to be null and void, or a proceeding shall be commenced
by any Loan Party or any other person, or by any Governmental Authority, seeking
to establish the invalidity or unenforceability thereof (exclusive of questions
of interpretation of any provision thereof), or any Loan Party shall repudiate
or deny any portion of its liability or obligation for the Obligations or
(y) any Loan Party or any Governmental Authority, contests in any manner the
validity or enforceability of any provision of any Pre-Petition Loan Document or
any of the Prior Lender Obligations; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Pre-Petition Loan
Document, or purports to revoke, terminate or rescind any provision of any
Pre-Petition Loan Document or any Prior Lender Obligations;

 

(m)          there shall have occurred a Change in Control;

 

(n)           any Company shall be prohibited or otherwise restrained from
conducting the business theretofore conducted by it in any manner that has or
could reasonably be expected to result in a

 

139

--------------------------------------------------------------------------------


 

Material Adverse Effect by virtue of any determination, ruling, decision, decree
or order of any court or Governmental Authority of competent jurisdiction;

 

(o)           any disruption of the material business operations of any Company
or material damage to or loss of material assets of any Company; or

 

(p)           The occurrence of any of the following in any Chapter 11 Case:

 

(i)                                     the bringing by a Debtor of a motion, or
the execution by a Debtor of a written agreement, or the filing by a Debtor of
any plan of reorganization or disclosure statement attendant thereto by a Debtor
in any Chapter 11 Case: (w) to obtain additional financing under
Section 364(c) or (d) of the Bankruptcy Code not otherwise permitted pursuant to
this Agreement; (x) to grant any Lien other than a Permitted Lien upon or
affecting any Collateral; (y) except as provided in the Interim or Final Order,
as the case may be, to use cash collateral of the Secured Parties under
Section 363(c) of the Bankruptcy Code without the prior written consent of the
Administrative Agents and the Required Lenders; or (z) any other action or
actions materially adverse to the Administrative Agents and the Lenders or their
rights and remedies hereunder or their interest in the Collateral;

 

(ii)                                  the failure of the Debtors to file a Plan
of Reorganization and a disclosure statement relating thereto (each in form and
substance satisfactory to the Required Lenders in their sole discretion) with
the U.S. Bankruptcy Court, within 135 calendar days after the Petition Date;

 

(iii)                               (x) the filing of any plan of reorganization
or disclosure statement attendant thereto, or any direct or indirect amendment
to such plan or disclosure statement, by a Debtor to which the Required Lenders
do not consent or otherwise agree to the treatment of their claims thereunder or
(y) the entry of any order terminating any Loan Party’s exclusive rights to file
a plan of reorganization;

 

(iv)                              the entry of an order in any of the Chapter 11
Cases confirming a plan or plans of reorganization that (x) is not acceptable to
the Required Lenders in their sole discretion or (y) does not contain a
provision for termination of the Commitments and repayment in full in cash of
all of the Obligations under this Agreement on or before the effective date of
such plan or plans (unless otherwise consented to by the Required Lenders);

 

(v)                                 the failure of the Debtors to obtain
approval of a disclosure statement (in form and substance satisfactory to the
Required Lenders in their sole discretion) relating to a Plan of Reorganization
from the U.S. Bankruptcy Court within 165 calendar days after the Petition Date;

 

(vi)                              the failure of the Debtors to complete the
solicitation of a Plan of Reorganization and a disclosure statement (in form and
substance satisfactory to the Required Lenders in their sole discretion)
relating thereto within 200 calendar days after the Petition Date;

 

(vii)                           the failure of the Debtors to obtain an order
from the U.S. Bankruptcy Court confirming a Plan of Reorganization (in form and
substance satisfactory to the Required Lenders in their sole discretion) within
210 calendar days after the Petition Date;

 

(viii)                        the entry of an order amending, supplementing,
staying, reversing, vacating or otherwise modifying the Loan Documents or the
Interim Order or the Final Order or any Cash Management Order without the
written consent of the US Agents and all of the Lenders;

 

140

--------------------------------------------------------------------------------


 

(ix)                                the Final Order, with respect to those
matters covered by the Interim Order and permitting the Credit Extensions
hereunder which are not to exceed $700,000,000 in principal amount and otherwise
in form and substance satisfactory to the US Agents, is not entered immediately
following the expiration of the Interim Order or within thirty (30) days after
the entry of the Interim Order by the U.S. Bankruptcy Court;

 

(x)                                   the payment of, or application for
authority to pay, any Pre-Petition claim without the US Agents’ and Required
Lenders’ prior written consent other than (A) payments made in accordance with
the Budget, (B) payments permitted under this Agreement, (C) payments to be made
under customary first day orders (including the Cash Management Order)
acceptable to the US Agents and the Required Lenders, (D) payments permitted
under the Order or (E) payments as may be consented to by the US Agents and the
Required Lenders in writing and approved by the U.S. Bankruptcy Court;

 

(xi)                                subject to entry of the Final Order, the
allowance of any claim or claims under Section 506(c) of the Bankruptcy Code or
otherwise against the Administrative Agents, any Lender or any of the Collateral
or against the Prior Agent, any Prior Lender or any Collateral (as defined in
the Pre-Petition Credit Agreement);

 

(xii)                             the appointment of an interim or permanent
trustee in any Chapter 11 Case or the appointment of a receiver or an examiner
in any Chapter 11 Case with expanded powers to operate or manage the financial
affairs, the business, or reorganization of such Debtor; or the sale without the
Administrative Agents’ and Lenders’ consent, of all or substantially all of such
Debtor’s assets either through a sale under Section 363 of the Bankruptcy Code,
through a confirmed plan of reorganization in the Chapter 11 Cases, or otherwise
that does not provide for payment in full in cash of the Obligations and
termination of Lenders’ commitment to make Loans;

 

(xiii)                          the dismissal of any Chapter 11 Case, or the
conversion of any Chapter 11 Case from one under Chapter 11 to one under Chapter
7 of the Bankruptcy Code or any Loan Party shall file a motion or other pleading
seeking the dismissal of any Chapter 11 Case under Section 1112 of the
Bankruptcy Code or otherwise;

 

(xiv)                         any Debtor shall file a motion seeking, or the
U.S. Bankruptcy Court shall enter an order granting, relief from or modifying
the automatic stay of Section 362 of the Bankruptcy Code (x) to allow any
creditor to execute upon or enforce a Lien on any Collateral of the Debtors in
an aggregate amount value that exceeds $100,000, (y) approving any settlement or
other stipulation not approved by the US Administrative Agent and the Required
Lenders with any secured creditor of any Debtor providing for payments as
adequate protection or otherwise to such secured creditor or (z) with respect to
any Lien of or the granting of any Lien on any Collateral to any state or local
environmental or regulatory agency or authority in an aggregate amount value
that exceeds $100,000;

 

(xv)                            the commencement of a suit or action against
either Administrative Agents or any Lender and, as to any suit or action brought
by any Person other than a Loan Party or a Subsidiary, officer or employee of a
Loan Party, the continuation thereof without dismissal for thirty (30) days
after service thereof on either Administrative Agents or such Lender, that
asserts or seeks by or on behalf of a Debtor, the Environmental Protection
Agency, any state environmental protection or health and safety agency, any
official committee in any Chapter 11 Case or any other party in interest in any
of the Chapter 11 Cases, a claim or any legal or equitable remedy that would
(a) have the effect of subordinating any or all of the Obligations or

 

141

--------------------------------------------------------------------------------


 

Liens of the Agents or any Lender under the Loan Documents to any other claim,
or (b) have a material adverse effect on the rights and remedies of the
Administrative Agents or any Lender under any Loan Document or the
collectability of all or any portion of the Obligations;

 

(xvi)                         the entry of an order in any Chapter 11 Case
avoiding or requiring repayment of any portion of the payments made on account
of the Obligations owing under this Agreement or the other Loan Documents;

 

(xvii)                      the failure of any Debtor to comply with or perform,
in any material respect, any of the terms, conditions, covenants, or other 
obligations under the Budget, the Interim Order, the Final Order or the Cash
Management Order;

 

(xviii)                   the entry of an order in any of the Chapter 11 Cases
granting (A) any other super priority administrative claim other than the pari
passu administrative expense claims of the Prior Lenders or (B) Lien equal or
superior to that granted to the Agents (or any of them), on behalf of the
Secured Parties, other than (x) the Carve-Out Expenses up to the Carve-Out
Amount and (y) the Indenture Superpriority Claim solely with respect to
perfected Indenture Liens in Note Lien Collateral, in each case as set forth in
the Interim Order or the Final Order, as applicable; or

 

(xix)                           the entry of an order or judgment by the U.S.
Bankruptcy Court or any other court in any of the Chapter 11 Cases:
(y) modifying, limiting, subordinating or avoiding the priority of the
Obligations, the obligations created in the Interim Order or Final Order, the
“Obligations” under the Pre-Petition Credit Agreement, or the perfection
priority or validity of the Liens granted hereunder, the Prepetition Liens or
the Revolver Adequate Protection Liens; or (z) imposing, surcharging or
assessing against the Lenders, Prior Lenders, their respective claims, the
Collateral, or the Prepetition Collateral, any costs or expenses, whether
pursuant to section 506(c) of the Bankruptcy Code or otherwise.

 

In every such event, and at any time thereafter during the continuance of such
event, the Administrative Agents may, and at the request of the Required Lenders
shall, (i) terminate forthwith the Commitments; (ii) reduce or restrict the
further use of the Commitments from time to time, (iii) declare the Loans and
Reimbursement Obligations then outstanding to be forthwith due and payable in
whole or in part and/or require that any outstanding Letters of Credit be cash
collateralized, whereupon the principal of the Loans and Reimbursement
Obligations so declared to be due and payable, together with accrued interest
thereon, such cash collateral shall be provided to the applicable Administrative
Agent and any unpaid accrued Fees and all other Obligations of the Borrowers
accrued hereunder and under any other Loan Document, shall become forthwith due
and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by each of the Borrowers and the
Guarantors, anything contained herein or in any other Loan Document to the
contrary notwithstanding; (iv) in any event, with respect to Holdings or any
Borrower described in paragraph (g) or (h) above, the Commitments shall
automatically terminate and the principal of the Loans and Reimbursement
Obligations then outstanding, together with accrued interest thereon and any
unpaid accrued Fees and all other Obligations of the Borrowers accrued hereunder
and under any other Loan Document, shall automatically become due and payable,
and any outstanding Letters of Credit shall be required to be cash
collateralized, in each case, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Loan
Parties, anything contained herein or in any other Loan Document to the contrary
notwithstanding and/or (v) declare a termination, reduction or restriction on
the ability of the Debtors to use cash collateral derived from the proceeds of
Collateral (other than proceeds derived solely from Note Priority Collateral
and, during a Remedies Notice Period (as defined below), proceeds used to pay
employee wage expenses and other expenses critical to keeping the business of
the Debtors operating and such expenses shall be paid in accordance with the
Budget) (any of the events described in clauses (i) 

 

142

--------------------------------------------------------------------------------


 

through (v) above being referred to as a “Termination Declaration”).  Any
Termination Declaration (which may be given by facsimile or other electronic
means) shall be given to the Debtors, the counsel to the Debtors, counsel to the
Committee(s) and the United States Trustee.

 

In every such event, and at any time thereafter during the continuance of such
event, on or after five (5) Business Days following the Termination Declaration
Date (such five (5) Business Day period herein referred to as the “Remedies
Notice Period”), the Administrative Agents may, and at the request of the
Required Lenders shall, notwithstanding the provisions of Section 362 of the
Bankruptcy Code, without application, motion or notice to, hearing before, or
order from, the U.S. Bankruptcy Court, take any or all of the following actions,
at the same or different times:  (i) require that any or all of the Loan Parties
sell or otherwise dispose of any or all of the Collateral on terms and
conditions acceptable to the Agents and Lenders pursuant to Sections 363, 365
and other applicable provisions of the Bankruptcy Code (and, without limiting
the foregoing, direct any Loan Party to assume and assign any lease or executory
contract included in the Collateral to any Agents’ designees in accordance with
and subject to Section 365 of the Bankruptcy Code), (ii) enter onto the premises
of any Loan Party in connection with an orderly liquidation or other disposition
of the Collateral, or (iii) exercise any rights and remedies provided to the
Agents or other Secured Party under the Loan Documents or at law or equity,
including all remedies provided under the Bankruptcy Code; provided, however,
that during the Remedies Notice Period, the US Borrowers and the
Committee(s) shall be entitled to an emergency hearing before the U.S.
Bankruptcy Court for the sole purpose of contesting the occurrence and/or
continuance of an Event of Default.  Unless the U.S. Bankruptcy Court determines
during the Remedies Notice Period that an Event of Default has not occurred
and/or is not continuing, and pursuant to the Interim Order and the Final Order,
the automatic stay of Section 362 of the Bankruptcy Code shall be modified and
vacated to permit the Agents and the otherSecured Parties to exercise their
remedies under this Agreement and the other Loan Documents, without further
notice, application or motion to, hearing before, or order from, the U.S.
Bankruptcy Court.  During the Remedies Notice Period, the Debtors shall not use
cash collateral (other than to pay employee wage expenses and other expenses
critical to keeping the business of the Debtors operating and such expenses
shall be paid in accordance with the Budget).  Upon the occurrence of an Event
of Default and the exercise by Agents or other Secured Parties of their rights
and remedies under this Agreement and the other Loan Documents, each of the Loan
Parties shall assist the Agents and other Secured Parties in effecting a sale or
other disposition of the Collateral upon such terms as are acceptable to the
Agents, which shall include, without limitation, the right to access and
utilize, at no cost and expense the Intellectual Property and Real Property
(including leased Real Property) of the Loan Parties to the extent necessary,
appropriate or reasonably requested in order to sell, lease or otherwise dispose
of any of the Collateral.

 

SECTION 8.02.                    Rescission.  If at any time after termination
of the Commitments or acceleration of the maturity of the Loans, the Borrowers
shall pay all arrears of interest and all payments on account of principal of
the Loans and Reimbursement Obligations owing by it that shall have become due
otherwise than by acceleration (with interest on principal and, to the extent
permitted by law, on overdue interest, at the rates specified herein) and all
Defaults (other than non-payment of principal of and accrued interest on the
Loans due and payable solely by virtue of acceleration) shall be remedied or
waived pursuant Section 11.02, then upon the written consent of the Required
Lenders and written notice to Administrative Borrower, the termination of the
Commitments or the acceleration and their consequences may be rescinded and
annulled; but such action shall not affect any subsequent Default or impair any
right or remedy consequent thereon.  The provisions of the preceding sentence
are intended merely to bind the Lenders and the Issuing Bank to a decision that
may be made at the election of the Required Lenders, and such provisions are not
intended to benefit the Borrowers and do not give the Borrowers the right to
require the Lenders to rescind or annul any acceleration hereunder, even if the
conditions set forth herein are met.

 

143

--------------------------------------------------------------------------------


 

SECTION 8.03.                    Application of Proceeds.  The proceeds received
by the applicable Collateral Agents in respect of any sale of, collection from
or other realization upon all or any part of the Collateral pursuant to the
exercise by such Collateral Agents of their remedies shall be applied, in full
or in part, together with any other sums then held by such Collateral Agents
pursuant to this Agreement, promptly by such Collateral Agents as follows

 

(a)           With regard to proceeds of the Collateral of the Debtors:

 

(i)                                     First, to all Prior Lender Obligations
(other than Canadian Obligations under and as defined in the Pre-Petition Credit
Agreement) as provided and set forth in the Pre-Petition Credit Agreement due
and outstanding, if any (except with respect to proceeds of Collateral
constituting Leasehold Priority Collateral, which, subject to the Leasehold
Intercreditor Agreement, shall be applied pursuant to clauses Second through
Fifth and Seventh through Tenth and Thirteenth below);

 

(ii)                                  Second, to the payment of all reasonable
costs and expenses, fees, commissions and taxes of such sale, collection or
other realization including compensation to such Collateral Agents and their
agents and counsel, and all expenses, liabilities and advances made or incurred
by such Collateral Agents in connection therewith and all amounts for which such
Collateral Agents are entitled to indemnification pursuant to the provisions of
any Loan Document, together with interest on each such amount at the highest
rate then in effect under this Agreement from and after the date such amount is
due, owing or unpaid until paid in full;

 

(iii)                               Third, to the payment of all other
reasonable costs and expenses of such sale, collection or other realization
including compensation to the other Secured Parties and their agents and counsel
and all costs, liabilities and advances made or incurred by the other Secured
Parties in connection therewith, together with interest on each such amount at
the highest rate then in effect under this Agreement from and after the date
such amount is due, owing or unpaid until paid in full;

 

(iv)                              Fourth, without duplication of amounts applied
pursuant to clauses (ii) and (iii) above, to the indefeasible payment in full in
cash, pro rata, of interest and other amounts constituting Obligations (other
than principal, Canadian Obligations, Reimbursement Obligations and obligations
of the type described in clause (d) in the definition of “Obligations”) and any
fees, premiums and scheduled periodic payments due under Hedging Agreements
constituting Secured Obligations and any interest accrued thereon, in each case
equally and ratably in accordance with the respective amounts thereof then due
and owing;

 

(v)                                 Fifth, to the indefeasible payment in full
in cash, pro rata, of principal amount of the Obligations (including
Reimbursement Obligations and the provision of cash collateral for outstanding
Letters of Credit, but excluding Canadian Obligations and obligations of the
type described in clause (d) in the definition of “Obligations”) and any
breakage, termination or other payments under Hedging Agreements constituting
Secured Obligations and any interest accrued thereon and a concurrent permanent
reduction in the Commitments in an amount equal to such payment of principal;

 

(vi)                              Sixth, to all Canadian Prior Lender
Obligations as provided and set forth in the Pre-Petition Credit Agreement due
and outstanding, if any (except with respect to proceeds of Collateral
constituting Leasehold Priority Collateral, which shall be applied pursuant to
clauses Seventh through Thirteenth below);

 

144

--------------------------------------------------------------------------------


 

(vii)                           Seventh, to the indefeasible payment in full in
cash, pro rata, of interest and other amounts constituting Canadian Obligations,
(other than principal, Reimbursement Obligations and obligations of the type
described in clause (d) in the definition of “Obligations”) and any fees,
premiums and scheduled periodic payments due under Hedging Agreements
constituting Secured Obligations and any interest accrued thereon, in each case
equally and ratably in accordance with the respective amounts thereof then due
and owing;

 

(viii)                        Eighth, to the indefeasible payment in full in
cash, pro rata, of principal amount of the Canadian Obligations (including
Reimbursement Obligations and the provision of cash collateral for outstanding
Letters of Credit issued for the account of any Canadian Loan Party, but
excluding obligations of the type described in clause (d) in the definition of
“Obligations”) and any breakage, termination or other payments under Hedging
Agreements constituting Secured Obligations and any interest accrued thereon;

 

(ix)                                Ninth, to the indefeasible payment in full
in cash, pro rata, of all other Obligations (including obligations of the type
described in clause (d) in the definition of “Obligations”) then due and owing
to GE Capital, GE Canada or GE Money;

 

(x)                                   Tenth, to the indefeasible payment in full
in cash, pro rata, of all other Obligations (including obligations of the type
described in clause (d) in the definition of “Obligations”) then due and owing
to any other Person (other than GE Capital, GE Canada or GE Money);

 

(xi)                                Eleventh, to fund the Revolver Indemnity
Account in respect of Revolver Indemnity Obligations constituting Prior Lender
Obligations (other than Canadian Prior Lender Obligations);

 

(xii)                             Twelfth, to fund the Revolver Indemnity
Account in respect of Revolver Indemnity Obligations constituting Canadian Prior
Lender Obligations; and

 

(xiii)                          Thirteenth, the balance, if any, to the person
lawfully entitled thereto (including the applicable Loan Party or its successors
or assigns) or as a court of competent jurisdiction may direct.

 

(b)           With regard to proceeds of the Collateral of the Canadian Loan
Parties:

 

(i)                                     First, to all Canadian Obligations under
and as defined in the Pre-Petition Credit Agreement as provided and set forth in
the Pre-Petition Credit Agreement due and outstanding, if any;

 

(ii)                                  Second, to the payment of all reasonable
costs and expenses, fees, commissions and taxes of such sale, collection or
other realization including compensation to such Collateral Agents and their
agents and counsel, and all expenses, liabilities and advances made or incurred
by such Collateral Agents in connection therewith and all amounts for which such
Collateral Agents are entitled to indemnification pursuant to the provisions of
any Loan Document, together with interest on each such amount at the highest
rate then in effect under this Agreement from and after the date such amount is
due, owing or unpaid until paid in full;

 

(iii)                               Third, to the payment of all other
reasonable costs and expenses of such sale, collection or other realization
including compensation to the other Secured Parties and their agents and counsel
and all costs, liabilities and advances made or incurred by the other Secured

 

145

--------------------------------------------------------------------------------


 

Parties in connection therewith, together with interest on each such amount at
the highest rate then in effect under this Agreement from and after the date
such amount is due, owing or unpaid until paid in full;

 

(iv)                              Fourth, without duplication of amounts applied
pursuant to clauses (ii) and (iii) above, to the indefeasible payment in full in
cash, pro rata, of interest and other amounts constituting Canadian Obligations,
(other than principal, Reimbursement Obligations and obligations of the type
described in clause (d) in the definition of “Obligations”) and any fees,
premiums and scheduled periodic payments due under Hedging Agreements
constituting Secured Obligations and any interest accrued thereon, in each case
equally and ratably in accordance with the respective amounts thereof then due
and owing;

 

(v)                                 Fifth, to the indefeasible payment in full
in cash, pro rata, of principal amount of the Canadian Obligations (including
Reimbursement Obligations and the provision of cash collateral for outstanding
Letters of Credit issued for the account of any Canadian Loan Party, but
excluding obligations of the type described in clause (d) in the definition of
“Obligations”) and any breakage, termination or other payments under Hedging
Agreements constituting Secured Obligations and any interest accrued thereon and
a concurrent permanent reduction in the Commitments in respect of the Canadian
Borrower in an amount equal to such payment of principal;

 

(vi)                              Sixth, to the indefeasible payment in full in
cash, pro rata, of obligations of the Canadian Loan Parties of the type
described in clause (d) in the definition of “Obligations” owing to GE Capital,
GE Canada or GE Money;

 

(vii)                           Seventh, to the indefeasible payment in full in
cash, pro rata, of obligations of the Canadian Loan Parties of the type
described in clause (d) in the definition of “Obligations” owing to any other
Person (other than GE Capital, GE Canada or GE Money);

 

(viii)                        Eighth, to fund the Revolver Indemnity Account in
respect of Revolver Indemnity Obligations constituting Canadian Prior Lender
Obligations; and

 

(ix)                                Ninth, the balance, if any, to the person
lawfully entitled thereto (including the applicable Loan Party or its successors
or assigns) or as a court of competent jurisdiction may direct.

 

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a)(i) through (a)(x) or clauses (b)(i) through (b)(vi) of
this Section 8.03, as applicable, the Loan Parties shall remain liable, jointly
and severally, for any deficiency.  Each Loan Party acknowledges, subject to the
Order, the relative rights, priorities and agreements of the Senior Note Secured
Parties, as set forth in the Intercreditor Agreement and this Agreement,
including as set forth in this Section 8.03.

 

ARTICLE IX.



COLLATERAL ACCOUNT; APPLICATION OF COLLATERAL PROCEEDS

 

Each Loan Party warrants, covenants and agrees with each Lender that so long as
this Agreement shall remain in effect and until the Commitments have been
terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full and all Letters of Credit have been canceled or have expired or been
fully cash

 

146

--------------------------------------------------------------------------------


 

collateralized and all amounts drawn thereunder have been reimbursed in full,
unless Collateral Agents and Administrative Agents or the Required Lenders shall
otherwise consent in writing:

 

SECTION 9.01.                    Collateral Accounts.

 

(a)           The Borrowers and each Borrowing Base Guarantor shall notify the
Collateral Agents promptly of:  (i) any material delay in the performance by the
Borrowers or any Borrowing Base Guarantor of any of their material obligations
to any Account Debtor or the assertion of any material claims, offsets, defenses
or counterclaims by any Account Debtor, or any material disputes with Account
Debtors, or any settlement, adjustment or compromise thereof, (ii) all material
adverse information known to any Loan Party relating to the financial condition
of any Account Debtor and (iii) any event or circumstance which, to any Loan
Party’s knowledge, would result in any Account no longer constituting an
Eligible Account.  The Borrowers and each Borrowing Base Guarantor hereby agree
not to grant to any Account Debtor any credit, discount, allowance or extension,
or to enter into any agreement for any of the foregoing, without the applicable
Collateral Agents consent, except in the ordinary course of business in
accordance with practices and policies previously disclosed in writing to the
Collateral Agents.  So long as no Event of Default exists or has occurred and is
continuing, the Borrowers and each Borrowing Base Guarantor may settle, adjust
or compromise any claim, offset, counterclaim or dispute with any Account
Debtor.  At any time that an Event of Default exists or has occurred and is
continuing, the applicable Collateral Agents shall, at their option, have the
exclusive right to settle, adjust or compromise any claim, offset, counterclaim
or dispute with Account Debtors of any Loan Party or grant any credits,
discounts or allowances.

 

(b)           With respect to each Account:  (i) the amounts shown on any
invoice delivered to Collateral Agents or schedule thereof delivered to
Collateral Agents shall be true and complete in all material respects, (ii) no
payments shall be made thereon except payments immediately delivered to
Collateral Agents pursuant to the terms of this Agreement or any applicable
Security Document (to the extent so required), (iii) there shall be no setoffs,
deductions, contras, defenses, counterclaims or disputes existing or asserted
with respect thereto except as reported to Collateral Agents and promptly
reflected in the reporting of the Borrowing Base, in accordance with the terms
of this Agreement, and (iv) none of the transactions giving rise thereto will
violate any applicable laws or regulations, all documentation relating thereto
will be legally sufficient under such laws and regulations and all such
documentation will be legally enforceable in accordance with its terms.

 

(c)           Collateral Agents shall have the right at any time or times, in
Collateral Agents’ name or in the name of a nominee of a Collateral Agent, to
verify the validity, amount or any other matter relating to any Account or other
Collateral, by mail, telephone, e-mail, facsimile transmission or otherwise.  To
facilitate the exercise of the right described in the immediately preceding
sentence, the Borrowers hereby agrees to provide Collateral Agents upon request
the name and address of each Account Debtor of the Borrowers and Borrowing Base
Guarantors.

 

SECTION 9.02.                    Accounts; Cash Management.

 

After the entry of the Order and the Cash Management Order, as applicable, and
pursuant to and to the extent permitted in the Interim Order, the Final Order or
the Cash Management Order, as applicable, the cash management and treasury
arrangements in existence and as required under the Pre-Petition Credit
Agreement shall continue in effect (unless otherwise consented to by the
Administrative Agents and the Collateral Agents) and the Borrowers and the
Guarantors hereby agree to comply with such arrangements in all respects.  The
Collateral Agents shall, pursuant to the Interim Order, the Final Order or the
Cash Management Order, as applicable, be deemed to be the successor in interest
to the “Collateral Agents” (as such term is defined in the Pre-Petition Credit
Agreement) with respect to any and

 

147

--------------------------------------------------------------------------------


 

all credit card notifications, blocked account or deposit account control
agreements required to have been executed and delivered under the Pre-Petition
Credit Agreement.  In accordance with the cash management and treasury
arrangements under the Pre-Petition Credit Agreement, each Borrower and each
Guarantor shall maintain a cash management system which is acceptable to the
Administrative Agents and the applicable Collateral Agents (the “Cash Management
System”), which shall operate as follows:

 

(a)           All funds held by Borrowers or any other Loan Party (other than
funds being collected pursuant to the provisions stated below) shall be
deposited in one or more bank accounts or securities investment accounts, in
form and substance reasonably satisfactory to applicable Collateral Agents
subject to the terms of the Security Agreement and applicable Control Agreements
or subject to the Order and the Cash Management Order.

 

(b)           After the entry of the Order and Cash Management Order, and
pursuant to and to the extent permitted in the Order and the Cash Management
Order, the cash management and treasury arrangements in existence and as
required under the Pre-Petition Credit Agreement shall continue in effect
(unless otherwise consented to by the Administrative Agents) and the Debtors and
the Canadian Loan Parties hereby agree to comply with such arrangements in all
respects.  The Collateral Agents shall, pursuant to Order and the Cash
Management Order, be deemed to be the successor in interest to the “Collateral
Agents” (as such term is defined in the Pre-Petition Credit Agreement) with
respect to any and all credit card notifications, blocked account or deposit
account control agreements required to have been executed and delivered under
the Pre-Petition Credit Agreement.  No Loan Party shall request that the U.S.
Bankruptcy Court modify or amend the Cash Management Order, as applicable, or
the Cash Management System or the right of the Administrative Agents or the
Collateral Agents under any Control Agreements as successors in interest to the
Prior Agents under and as defined in the Pre-Petition Credit Agreement, in each
case, without the prior written consent of the applicable Collateral Agent.  In
accordance with the cash management and treasury arrangements under the
Pre-Petition Credit Agreement, the Borrowers shall establish and maintain in
such Borrower’s name, at their sole expense, and shall cause each Guarantor to
establish and maintain in such Guarantor’s name, at its sole expense blocked
accounts or lockboxes and related deposit accounts, which, on the Closing Date,
shall consist of accounts and related lockboxes maintained by the financial
institutions as described on Schedule 9.02 hereto (in each case, “Blocked
Accounts”), as the applicable Collateral Agent may specify, with such banks as
are acceptable to the applicable Collateral Agents into which the Borrowers and
Guarantors shall promptly deposit and direct their respective Account Debtors to
directly remit all payments on Accounts and all payments constituting proceeds
of Inventory or other Collateral (other than proceeds of a Casualty Event or an
Asset Sale that do not require a permanent repayment under Loan Documents) in
the identical form in which such payments are made, whether by cash, check or
other manner and shall be identified and segregated from all other funds of the
Loan Parties.  The Borrowers and Guarantors shall deliver, or cause to be
delivered, to the applicable Collateral Agents a Control Agreement duly
authorized, executed and delivered by each bank where a Blocked Account for the
benefit of the Borrowers or any Guarantor is maintained, and by each bank where
any other deposit account is from time to time maintained.  The Borrowers shall
further execute and deliver, and shall cause each Guarantor to execute and
deliver, such agreements and documents as the applicable Collateral Agents may
require in connection with such Blocked Accounts and such Control Agreements. 
Subject to the Cash Management Order providing the US Collateral Agent with a
first priority priming security interest in such deposit accounts consistent
with the provisions of this Section 9.02 and otherwise satisfactory to the
Administrative Agents and the Collateral Agents, the Borrowers and Guarantors
shall not establish any deposit accounts after the Closing Date, unless the
Borrowers or Guarantor (as applicable) have complied in full with the provisions
of Section 9.01 herein with respect to such deposit accounts.  Borrowers agree
that all payments made to such Blocked Accounts or other funds received and
collected by the applicable Collateral Agents or any Lender,

 

148

--------------------------------------------------------------------------------


 

whether in respect of the Accounts, as proceeds of Inventory or other Collateral
or otherwise shall be treated as payments to the applicable Collateral Agents
and Lenders in respect of the Obligations and therefor shall constitute the
property of such Collateral Agents and Lenders to the extent of the then
outstanding Obligations.

 

(c)           With respect to the Blocked Accounts of US Borrowers and such
Guarantors (other than Guarantors organized under the laws of Canada) as the
applicable Collateral Agents shall determine in their sole discretion, the
applicable bank maintaining such Blocked Accounts shall agree to forward daily
all amounts in each Blocked Account to one of the Blocked Accounts designated as
a concentration account in the name of US Borrowers (the “US Concentration
Account”) at the bank that shall be designated as the Concentration Account bank
for US Borrowers (the “US Concentration Account Bank”), which, on the Closing
Date, shall be account #8900338261 maintained by The Bank of New York (or other
financial institution acceptable to the applicable Collateral Agents); provided,
however, that amounts in the Blocked Accounts with numbers 2000028308229,
2000028308245, 2000028308261, 2000028308274, 2000028308258 and 2000028308232
maintained at Wachovia Bank, National Association (the “US Tax Bank”) will be
combined into account #2000028308216 (the “Master Tax Account”) at Wachovia
Bank, National Association.  The US Concentration Account Bank and US Tax Bank
shall agree pursuant to the applicable Control Agreement, to forward daily all
amounts in the US Concentration Account to the account designated as collection
account  (the “US Collection Account”) which shall be under the exclusive
dominion and control of the US Administrative Agent.

 

(d)           With respect to the Blocked Accounts of Canadian Borrower and such
Guarantors organized under the laws of Canada as the applicable Collateral
Agents shall determine in their sole discretion, the applicable bank maintaining
such Blocked Accounts shall agree to forward daily all amounts in each Blocked
Account to one of the Blocked Accounts designated as a concentration accounts in
the name of Canadian Borrower (the “Canadian Concentration Accounts” and
together with the US Concentration Account and Master Tax Account, the
“Concentration Accounts”) at the bank that shall be designated as the
Concentration Account bank for Canadian Borrower (the “Canadian Concentration
Account Bank” and together with the US Concentration Account Bank, the
“Concentration Account Banks”), which, on the Closing Date, shall be account
nos. 1496-666 and 4688-785 maintained by The Bank of Montreal (or other
financial institution acceptable to the applicable Collateral Agents).  The
Canadian Concentration Account Bank shall agree pursuant to the applicable
Control Agreement, to forward daily all amounts in the Canadian Concentration
Account to the account designated as collection account (the “Canadian
Collection Account” and together with the US Collection Account, the “Collection
Accounts”) which shall be under the exclusive dominion and control of the
Canadian Administrative Agent.

 

(e)           With respect to the Blocked Accounts of such Guarantors as the
respective Collateral Agents shall determine in their sole discretion, the
applicable bank maintaining such Blocked Accounts shall agree to forward all
amounts in each Blocked Account to the US Collection Account and/or Canadian
Collection Account, as applicable, and to commence the process of daily sweeps
from such Blocked Account into the applicable Collection Accounts.

 

(f)            Any provision of this Section 9.02 to the contrary
notwithstanding, (A) Loan Parties may maintain payroll accounts and trust
accounts that are not a part of the Cash Management System provided that no Loan
Party shall accumulate or maintain cash in such accounts as of any date of
determination in excess of checks outstanding against such accounts as of that
date and amounts necessary to meet minimum balance requirements and (B) Loan
Parties may maintain local cash accounts that are not a part of the Cash
Management System which individually do not at any time

 

149

--------------------------------------------------------------------------------


 

contain funds in excess of $500,000 and, together with all other such local cash
accounts, do not exceed $5 million.

 

(g)           (i)  The US Administrative Agent shall apply all funds received in
the US Collection Account on a daily basis to the repayment of the Obligations
of the US Borrowers and its US Subsidiaries to either, at its option,
(a) outstanding US Swingline Loans or (b) in accordance with any instructions
received under Section 2.10(g).  Unless the Administrative Agents and Collateral
Agents determine to release such funds to Borrowers in accordance with the
following sentence, the US Administrative Agent or the US Collateral Agent, as
applicable, shall apply all such funds in the US Collection Account on a daily
basis to the repayment of (a) first, to all Prior Lender Obligations (other than
Canadian Obligations under and as defined in the Pre-Petition Credit Agreement)
as provided and set forth in the Pre-Petition Credit Agreement due and
outstanding, if any (except with respect to proceeds of Collateral constituting
Leasehold Priority Collateral, which shall be applied pursuant to clauses
(b) through (g) and (i) through (k) below) (b) second, Fees and reimbursable
expenses of the US Administrative Agent and the US Collateral Agent then due and
payable; (c) third, interest then due and payable on all Loans (other than
Canadian Revolving Loans), (d) fourth, Overadvances (other than such
Overadvances comprised of Canadian Revolving Loans), (e) fifth, the Swingline
Loans, (f) sixth, ABR Revolving Loans (other than Canadian Revolving Loans),
(g) seventh, Eurodollar Revolving Loans (other than Canadian Revolving Loans),
(h) eighth, to all Canadian Prior Lender Obligations as provided and set forth
in the Pre-Petition Loan Documents due and outstanding, if any (except with
respect to proceeds of Collateral constituting Leasehold Priority Collateral,
which shall be applied pursuant to clause (i) through (k) below), (i) ninth, to
the Canadian Obligations in the order and in the manner set forth in
Section 9.02(g)(ii) below, (j) tenth, to payment of all other Obligations then
due (including obligations of the type described in clause (d) in the definition
of “Obligations”) owing to GE Capital, GE Canada or GE Money and (k) eleventh,
payment of all other Obligations then due (including obligations then due and
owing of the type described in clause (d) in the definition of “Obligations”)
owing to any other Person (other than GE Capital, GE Canada or GE Money), in
each case, together with all accrued and unpaid interest thereon (provided,
however, payments on Eurodollar Revolving Loans with respect to which the
application of such payment would result in the payment of the principal prior
to the last day of the relevant Interest Period shall be transferred to the Cash
Collateral Account to be applied to the Eurodollar Revolving Loans (other than
Canadian Revolving Loans) on the last day of the relevant Interest Period of
such Eurodollar Revolving Loan or to the Obligations of the US Borrowers and its
Domestic Subsidiaries as they come due (whether at stated maturity, by
acceleration or otherwise)).  If consented to by the Administrative Agents, the
Collateral Agents and the Required Lenders, such funds in the US Collection
Account or Cash Collateral Account may be released to Borrowers. 
Notwithstanding the above, following a Termination Declaration, the Agents shall
apply all funds received in the US Collection Account in accordance with
Section 8.03.

 

(ii)           The Canadian Administrative Agent shall apply all funds received
in the Canadian Collection Account on a daily basis to the repayment of the
Canadian Obligations to either, at its option, (a) outstanding Canadian
Swingline Loans or (b) in accordance with any instructions received under
Section 2.10(g).  Unless the Administrative Agents and Collateral Agents
determine to release such funds to Borrowers in accordance with the following
sentence, Canadian Administrative Agent shall apply all such funds in the
Canadian Collection Account on a daily basis to the repayment of:  (a) first, to
all Canadian Prior Lender Obligations as provided and set forth in the
Pre-Petition Loan Documents due and outstanding, if any, (b) second, Fees and
reimbursable expenses of the Canadian Administrative Agent and the Canadian
Collateral Agent then due and payable; (c) third, to interest then due and
payable on all Canadian Revolving Loans, (d) fourth, Overadvances comprised of
Canadian Revolving Loans, (e) fifth, the Swingline Loans, (f) sixth pro rata,
Canadian Prime Rate Loans, (g) seventh, Bankers’ Acceptances in accordance with
Section 2.03(xi), (h) eighth, to payment of all other Obligations then due by
any

 

150

--------------------------------------------------------------------------------


 

Canadian Loan Party (including obligations of the type described in clause
(d) in the definition of “Obligations”) owing to GE Capital, GE Canada or GE
Money, and (i) ninth, payment of all other Obligations then due by any Canadian
Loan Party (including obligations of the type described in clause (d) in the
definition of “Obligations”) owing to any other Person (other than GE Capital,
GE Canada or GE Money).  If consented to by the Administrative Agents, the
Collateral Agents and the Required Lenders, such funds in the Canadian
Collection Account or Cash Collateral Account may be released to Borrowers. 
Notwithstanding the above, following a Termination Declaration, the Agents shall
apply all funds received in the Canadian Collection Account in accordance with
Section 8.03.

 

(h)           The Borrowers and their directors, officers, employees, agents and
other Affiliates and Borrowing Base Guarantors (each a “Related Person”) shall
(i) hold in trust for the applicable Administrative Agent, for the benefit of
itself and Lenders, all checks, cash and other items of payment received by such
Borrower or any such Related Person, and (ii) promptly, in any event within two
(2) Business Days, after receipt by such Borrower or any such Related Person,
deposit or cause the same to be deposited, any monies, checks, notes, drafts or
any other payment relating to and/or proceeds of Accounts, Inventory or other
Collateral which come into their possession or under their control in the
applicable Blocked Accounts, or remit the same or cause the same to be remitted,
in kind, to the applicable Collateral Agents.  Each Borrower on behalf of itself
and each Related Person thereof acknowledges and agrees that all cash, checks or
other items of payment constituting proceeds of Collateral are part of the
Collateral.  All proceeds of the sale or other disposition of any Collateral,
shall be deposited directly into the applicable Blocked Accounts.  In no event
shall the same be commingled with Borrowers’ own funds.  US Borrowers agrees to
reimburse US Collateral Agents and Canadian Borrower agrees to reimburse
Canadian Collateral Agent on demand for any amounts owed or paid to any bank at
which a Blocked Account is established or any other bank or person involved in
the transfer of funds to or from the Blocked Accounts arising out of such
Collateral Agents’ payments to or indemnification of such bank or person.

 

(i)            Each Borrower may maintain, in its name, an account (each a
“Disbursement Account” and collectively, the “Disbursement Accounts”) at Bank of
New York Mellon Corporation or another bank reasonably acceptable to the
applicable Agent into which such Agent shall, from time to time, deposit
proceeds of Loans made to such Borrower pursuant to Section 2.02 for use by such
Borrower solely in accordance with the provisions of Section 5.08.

 

SECTION 9.03.                    Inventory.  With respect to the Inventory: 
(a) the Borrowers and Borrowing Base Guarantors shall at all times maintain
records of Inventory reasonably satisfactory to Collateral Agents, keeping
correct and accurate records itemizing and describing the kind, type, quality
and quantity of Inventory, the cost therefor and daily withdrawals therefrom and
additions thereto; (b) any of the Administrative Agents’ and Collateral Agents’
officers, employees or agents shall have the right, at any time or times, in the
name of such Administrative Agent or Collateral Agent, as applicable, any
designee of the Administrative Agents, Collateral Agents or the Borrowers, to
verify the validity, amount or any other matter relating to Accounts or
Inventory by mail, telephone, electronic communication, personal inspection or
otherwise and to conduct field audits of the financial affairs and Collateral of
the Loan Parties, and the Borrowers shall cooperate fully with the
Administrative Agents and Collateral Agents in an effort to facilitate and
promptly conclude any such verification process; (c) the Loan Parties shall
cooperate fully with the Collateral Agents and their agents during all
Collateral field audits and Inventory Appraisals which shall be conducted, in
each case, (i) by persons acceptable to the Collateral Agents (it being
understood that Great American Appraisal & Valuation Services, L.L.C. and the
Durkin Group are deemed acceptable to the Collateral Agents as at the Closing
Date), (ii) at the expense of the Borrowers and (iii) (A) at any time in
Collateral Agent’s discretion or (B) at such additional other times as Borrowers
shall reasonably determine; (d) neither the Borrowers nor any Borrowing Base
Guarantor

 

151

--------------------------------------------------------------------------------


 

shall sell Inventory to any customer on approval, or any other basis which
entitles the customer to return (except for the right of customers for Inventory
which is defective or non-conforming) or may obligate any Loan Party to
repurchase such Inventory; and (e) Borrowers and Borrowing Base Guarantor shall
keep the Inventory in good and marketable condition.

 

SECTION 9.04.                    Borrowing Base-Related Reports.  The Borrowers
shall deliver or cause to be delivered (at the expense of the Borrowers) to the
Collateral Agents and the Administrative Agents the following:

 

(a)           on a daily basis, a Borrowing Base Certificate in form and
substance satisfactory to the Collateral Agents and the Administrative Agents
from the Borrowers accompanied by such supporting detail and documentation as
shall be requested by the applicable Collateral Agent in its reasonable credit
judgment, including, without limitation, (y) calculations of Inventory itemizing
separately, In-Transit Inventory, Inventory located at stores to be closed
pursuant to Permitted Store Closings and Inventory located at continuing stores,
together with back-up information for in-transit Inventory categories and (z) an
Inventory and Accounts roll forward, and in each case, in form and substance
satisfactory to the US Administrative Agent.  Each Borrowing Base Certificate
shall reflect all information through the end of the appropriate period for
Borrowers and each Borrowing Base Guarantor;

 

(b)           upon request by the Collateral Agents, (i) and in no event less
frequently than a weekly basis, (A) a weekly trial balance showing Accounts
(including a summary of both Pre-Petition and Post-Petition accounts payable)
outstanding aged from statement date as follows:  1 to 30 days, 31 to 60 days,
61 to 90 days and 91 days or more, accompanied by a comparison to the prior
month’s trial balance, (B) an accounts payable and accrual report and (C) such
supporting detail and documentation as shall be requested by the Collateral
Agents in their reasonable credit judgment and (ii) and no less frequently than
each month (and in no event later than ten (10) Business Days from the end of
the previous month), a summary of Inventory by location accompanied by such
supporting detail (including, without limitation, SKU-level detail) and
documentation (including, without limitation, a supporting Inventory report) as
shall be requested by the Collateral Agents in their reasonable credit judgment
and with detail sufficient to permit the preparation of an updated Inventory
Appraisal (in each case, together with a copy of all or any part of such
delivery requested by any Lender in writing after the Closing Date);

 

(c)           on the date any Borrowing Base Certificate is delivered pursuant
to Section 9.04(a) or at such more frequent intervals as the Collateral Agents
may request from time to time (together with a copy of all or any part of such
delivery requested by any Lender in writing after the Closing Date), (i) a copy
of the ledger registering the Borrowing Base Guarantor Intercompany Loan Amount
as of the date of the Borrowing Base Certificate and (ii) a collateral report
with respect to the Loan Parties, including all additions and reductions (cash
and non-cash) with respect to intercompany loan accounts of the Borrowers and
Borrowing Base Guarantors, accompanied by such supporting detail and
documentation as shall be requested by the Collateral Agents in their reasonable
credit judgment;

 

(d)           at the time of delivery of each of the financial statements
delivered pursuant to Section 5.01(a) and (b), a reconciliation of the Accounts
trial balance and quarter-end Inventory reports of the Borrowers and Borrowing
Base Guarantors to the general ledger of such Loan Party, in each case,
accompanied by such supporting detail and documentation as shall be requested by
the Collateral Agents in their reasonable credit judgment;

 

152

--------------------------------------------------------------------------------


 

(e)           a list of any applications for the registration of any patent,
trademark or copyright with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency which any Loan
Party has filed in the prior fiscal quarter; and

 

(f)            such other reports, statements and reconciliations with respect
to the Borrowing Base, Canadian Borrowing Base or Collateral of any or all Loan
Parties as the Collateral Agents shall from time to time request in its
reasonable credit judgment.

 

The delivery of each certificate and report or any other information delivered
pursuant to this Section 9.04 shall constitute a representation and warranty by
the Borrowers that the statements and information contained therein are true and
correct in all material respects on and as of such date.

 

ARTICLE X.



THE ADMINISTRATIVE AGENTS AND THE COLLATERAL AGENTS

 

SECTION 10.01.      Appointment and Authority.  Each of the Lenders and the
Issuing Bank hereby irrevocably appoints GE Capital, to act on its behalf as the
US Administrative Agent and as US Collateral Agent hereunder and under the other
Loan Documents and authorizes such Agent to take such actions on its behalf and
to exercise such powers as are delegated to such Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  Each of the Lenders and the Issuing Bank hereby irrevocably appoints
GE Canada, to act on its behalf as a Canadian Collateral Agent hereunder and
under the other Loan Documents and authorizes such Agent to take such actions on
its behalf and to exercise such powers as are delegated to such Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  Without limiting the generality of the foregoing, each
Lender hereby authorizes each of GE Capital and GE Canada to consent, on behalf
of each Lender, to an Interim Order substantially in the form attached as
Exhibit J hereto and a Final Order to be negotiated between the Debtors, the
Administrative Agents and the Committee.  Each of the Lenders and the Issuing
Bank hereby irrevocably appoints The Bank of New York, to act on its behalf as
the Senior Note Collateral Agent hereunder and under the other Loan Documents
and authorizes such Agent to take such actions on its behalf and to exercise
such powers as are delegated to such Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of the Administrative
Agents, the Collateral Agents, the Lenders and the Issuing Bank, and neither
Borrowers nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.

 

SECTION 10.02.      Rights as a Lender.  Each person serving as an Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include each person serving as an Agent
hereunder in its individual capacity.  Such person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrowers or any Subsidiary or other Affiliate thereof as if such person were
not an Agent hereunder and without any duty to account therefor to the Lenders.

 

SECTION 10.03.      Exculpatory Provisions.

 

(a)           No Agent shall have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, no Agent:

 

153

--------------------------------------------------------------------------------


 

(i)            shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(ii)           shall have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent shall not be required to take
any action that, in its judgment or the judgment of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable
Requirements of Law; and

 

(iii)          shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of its Affiliates
that is communicated to or obtained by the person serving as such Agent or any
of its Affiliates in any capacity.

 

(b)           No Agent shall be liable for any action taken or not taken by it
(x) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as such Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Section 11.02) or (y) in the absence of its own gross negligence or
willful misconduct.  No Agent shall be deemed to have knowledge of any Default
unless and until notice describing such Default is given to such Agent by the
Borrowers, a Lender or the Issuing Bank.

 

(c)           No Agent shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent.  Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to the Administrative Agents or the Collateral Agents is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law.  Instead, such term us used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.

 

(d)           Canadian Administrative Agent represents and warrants to the
Canadian Borrower that on the Closing Date and throughout the term of this
Agreement it is not a “non-resident” within the meaning of the ITA.

 

SECTION 10.04.      Reliance by Agent.  Each Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper person.  Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Bank, the Administrative Agents and the
Collateral Agents may presume that such condition is

 

154

--------------------------------------------------------------------------------


 

satisfactory to such Lender or the Issuing Bank unless such Administrative Agent
or such Collateral Agent shall have received notice to the contrary from such
Lender or the Issuing Bank prior to the making of such Loan or the issuance of
such Letter of Credit.  Each Agent may consult with legal counsel (who may be
counsel for the Borrowers), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

SECTION 10.05.      Delegation of Duties.  Each Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by such Agent.  Each
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties.  The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

 

SECTION 10.06.      Resignation of Agent.  Each Agent may at any time give
notice of its resignation to the Lenders, the Issuing Bank and the Borrowers. 
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with the Borrowers, to appoint a successor, which
shall be a bank with an office in the United States or in the case of a
successor to the Canadian Administrative Agent, a person which  (i) (A) is not a
“non-resident” within the meaning of the ITA, or (B) is an “Authorized Foreign
Bank” within the meaning of the Bank Act for purposes of the ITA and which
becomes a party hereunder in the ordinary course of its trade and business that
is its “Canadian banking business” for purposes of the ITA and (ii) which has
provided a representation and warranty substantially in the form of that
contained in Section 10.03(d), or an Affiliate of any such bank with an office
in the United States.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may
on behalf of the Lenders and the Issuing Bank, appoint a successor Agent meeting
the qualifications set forth above provided that if the Agent shall notify
Borrower and the Lenders that no qualifying person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by such Agent on behalf of the
Lenders or the Issuing Bank under any of the Loan Documents, the retiring Agent
shall continue to hold such collateral security as nominee until such time as a
successor Collateral Agent is appointed) and (2) all payments, communications
and determinations provided to be made by, to or through an Agent shall instead
be made by or to each Lender and the Issuing Bank directly, until such time as
the Required Lenders appoint a successor Agent as provided for above in this
paragraph.  Upon the acceptance of a successor’s appointment as Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this paragraph).  The fees payable by the Borrowers to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrowers and such successor.  After the retiring
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article X and Section 11.03 shall continue in effect for the benefit of
such retiring Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Agent was acting as Agent.

 

SECTION 10.07.      Non-Reliance on Agent and Other Lenders.  Each Lender and
the Issuing Bank acknowledges that it has, independently and without reliance
upon any Agent or any other Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement.  Each Lender and the Issuing Bank also acknowledges that it

 

155

--------------------------------------------------------------------------------


 

will, independently and without reliance upon any Agent or any other Lender and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

SECTION 10.08.      No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers , Syndication Agent or
Documentation Agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as an Administrative Agent, a
Collateral Agent, a Lender or the Issuing Bank hereunder.

 

SECTION 10.09.      Indemnification.  The Lenders severally agree to indemnify
each Agent in its capacity as such (to the extent not reimbursed by the
Borrowers or the Guarantors and without limiting the obligation of the Borrowers
or the Guarantors to do so), ratably according to their respective outstanding
Loans and Commitments in effect on the date on which indemnification is sought
under this Section 10.09 (or, if indemnification is sought after the date upon
which all Commitments shall have terminated and the Loans shall have been paid
in full, ratably in accordance with such outstanding Loans and Commitments as in
effect immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided, that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct.  The agreements in this Section 10.09 shall survive the
payment of the Loans and all other amounts payable hereunder.

 

SECTION 10.10.      Overadvances.  The Administrative Agents shall not, without
the prior consent of Lenders, make (and shall prohibit the Issuing Banks and
Swingline Lenders, as applicable, from making) any Revolving Loans or provide
any Letters of Credit to the Borrowers on behalf of Lenders intentionally and
with actual knowledge that such Revolving Loans, Swingline Loans, or Letters of
Credit would either (i) cause the aggregate amount of the Revolving Exposure to
exceed the Borrowing Base or (ii) be made when one or more of the other
conditions precedent to the making of Loans hereunder cannot be satisfied
except, that, Administrative Agents may make (or cause to be made) such
additional Revolving Loans or Swingline Loans or provide such additional Letters
of Credit on behalf of Lenders (each an “Overadvance” and collectively, the
“Overadvances”), intentionally and with actual knowledge that such Loans or
Letters of Credit will be made without the satisfaction of the foregoing
conditions precedent, if the Administrative Agents deem it necessary or
advisable in their discretion to do so, provided, that: (a) the total principal
amount of the Overadvances to the Borrowers which Administrative Agents may make
or provide (or cause to be made or provided) after obtaining such actual
knowledge that the conditions precedent have not been satisfied, shall not
exceed the amount equal to $30 million outstanding at any time and shall not
cause the Revolving Exposure to exceed the Revolving Commitments of all of the
Lenders or the Revolving Exposure of a Lender to exceed such Lender’s Revolving
Commitment, (b) without the consent of all Lenders, (i) no Overadvance shall be
outstanding for more than sixty (60) days and (ii) after all Overadvances have
been repaid, Administrative Agents shall not make any additional Overadvance
unless sixty (60) days or more have elapsed since the last date on which any
Overadvance was outstanding and (c) Administrative Agents shall be entitled to
recover such funds, on demand from the Borrowers together with interest thereon
for each day from the date such payment was due until the date such amount is
paid to such Administrative Agent at the interest rate

 

156

--------------------------------------------------------------------------------


 

provided for in Section 2.06(e).  Each Lender shall be obligated to pay such
Administrative Agent the amount of its Pro Rata Percentage of any such
Overadvance provided, that such Administrative Agent is acting in accordance
with the terms of this Section 10.10 and provided further, if a CAM Exchange
shall have occurred, then the Pro Rata Percentage of any such Overadvance shall
be calculated by reference to the CAM Percentage.  Notwithstanding anything to
the contrary herein, (i) the US Borrowers shall under all circumstances remain
jointly and severally liable for all Overadvances of either of them and any
other Credit Extensions made in excess of the Borrowing Base or the Canadian
Borrowing Base, as applicable, or other limitations imposed by the Loan
Documents (but subject to the Order), and all such Overadvances and other Credit
Extensions shall constitute part of the Obligations and (ii) the Canadian
Borrower shall under all circumstances remain liable for all Overadvances and
any other Credit Extensions made in excess of the Canadian Borrowing Base or
other limitations imposed by the Loan Documents or any order under any Approved
Canadian Proceeding, and all such Overadvances and other Credit Extensions shall
constitute part of the Canadian Obligations.

 

SECTION 10.11.      Concerning the Collateral and the Related Loan Documents. 
Each Lender and Issuing Bank authorizes and directs Agents to enter into this
Agreement and the other Loan Documents.  Further, each Lender and Issuing Bank
hereby authorizes and directs the Agents to enter into any modifications,
confirmations, reaffirmations, acknowledgements or other amendments to the
Security Documents and the other Loan Documents as such Agent deems necessary or
desirable in order to perfect and protect, and to continue the perfection,
priority and protection of, the Liens and security interests created under the
Security Documents and/or other Loan Documents.  Each Lender agrees that any
action taken by Agents or Required Lenders in accordance with the terms of this
Agreement or the other Loan Documents and the exercise by Agents or Required
Lenders of their respective powers set forth therein or herein, together with
such other powers that are reasonably incidental thereto, shall be binding upon
all of the Lenders.

 

SECTION 10.12.      Field Audit, Examination Reports and Other Reports.  By
signing this Agreement, each Lender:

 

(a)           is deemed to have requested that Agents furnish such Lender,
promptly after it becomes available, a copy of each field audit or examination
report and report with respect to the Borrowing Base prepared or received by
Agents (each field audit or examination report and report with respect to the
Borrowing Base being referred to herein as a “Report” and collectively,
“Reports”), appraisals with respect to the Collateral and financial statements
with respect to Borrowers and its Subsidiaries received by Agents;

 

(b)           expressly agrees and acknowledges that Agents (i) does not make
any representation or warranty as to the accuracy of any Report, appraisal or
financial statement or (ii) shall not be liable for any information contained in
any Report, appraisal or financial statement;

 

(c)           expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Agents or any other party performing
any audit or examination will inspect only specific information regarding
Borrowers and Guarantors and will rely significantly upon Borrowers’ and
Guarantors’ books and records, as well as on representations of Borrowers’ and
Guarantors’ personnel; and

 

(d)           agrees to keep all Reports confidential and strictly for its
internal use in accordance with the terms of Section 11.12, and not to
distribute or use any Report in any other manner.

 

157

--------------------------------------------------------------------------------


 

ARTICLE XI.



MISCELLANEOUS

 

SECTION 11.01.      Notices.

 

(a)           Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:

 

(i)            if to any Loan Party, to US Borrowers at:

 

6 Brighton Road
Clifton, New Jersey 07012
Attention:  Frank Rowan
Telephone: (973) 614-2009
Email:  FRowan@lnt.com

 

with a copy to:

 

Morgan, Lewis & Bockius LLP
101 Park Avenue
New York, NY  10178
Attention:  Howard Beltzer, Richard Petretti
Facsimile No.:  (212) 309-6001

 

(ii)           if to General Electric Capital Corporation, as US Administrative
Agent, US Collateral Agent and US Swingline Lender, to it at:

 

General Electric Capital Corporation

401 Merritt Seven

Norwalk, Connecticut  06851

Attention: Linens ‘N Things Account Manager

Facsimile No: (203) 956-4002

 

with a copy to each of the other Agents
as set forth herein and, except with respect to
communications under Sections 5.01 and 9.04, to:

 

Bingham McCutchen LLP

150 Federal Street

Boston, Massachusetts  02110

Attention: Robert A.J. Barry

Facsimile No:  (617) 951-8736

 

(iii)          if to GE Canada Finance Holding Company, as Canadian
Administrative Agent, Canadian Collateral Agent and Canadian Swingline Lender,
to it at:

 

GE Canada Finance Holding Company

123 Front Street

 

158

--------------------------------------------------------------------------------


 

Suite 1400

Toronto, Ontario

M5J 2M2

Attention: Linens ‘N Things, Inc., Account Manager

Facsimile No.: (416) 202-6226

 

with a copy to each of the other Agents
as set forth herein and, except with respect to
communications under Sections 5.01 and 9.04, to:

 

Bingham McCutchen LLP

150 Federal Street

Boston, Massachusetts  02110

Attention: Robert A.J. Barry

Facsimile No:  (617) 951-8736

 

(iv)          if to Wells Fargo Retail Finance, LLC and Affiliates, as Issuing
Bank, to it at:

 

Wells Fargo Retail Finance, LLC

One Boston Place

18th Floor

Boston, MA  02108

Attention: Danielle Baldinelli

Facsimile No: 617-523-4027

 

with a copy to the other Agents as set

forth herein

 

(v)           if to Bank of America, N.A., as Issuing Bank, to it at:

 

Bank of America, N.A.

MA5-100-09-09

100 Federal Street

Boston, MA 02110

Attention:  Account Specialist

Telecopier No.:  617-434-4339

 

(vi)          if to GE Capital, as Issuing Bank, to it at:

 

401 Merritt Seven

Norwalk, Connecticut  06851

Attention: Linens ‘N Things Account Manager

Facsimile No: (203) 956-4002

 

(vii)         if to a Lender, to it at its address (or telecopier number) set
forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered

 

159

--------------------------------------------------------------------------------


 

through electronic communications to the extent provided in paragraph (b) below,
shall be effective as provided in said paragraph (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders and the Issuing Bank hereunder may (subject to Section 11.01(d)) be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agents; provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Article II if such Lender or the
Issuing Bank, as applicable, has notified the Administrative Agents that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agents, the Collateral Agents or the Borrowers may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it (including as
set forth in Section 11.01(d)); provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the applicable Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)           Change of Address, Etc.  Any party hereto may change its address
or telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

 

(d)           Posting.  Each Loan Party hereby agrees that it will provide to
the Administrative Agents all information, documents and other materials that it
is obligated to furnish to the Administrative Agents pursuant to this Agreement
and any other Loan Document, including all notices, requests, financial
statements, financial and other reports, certificates and other information
materials, but excluding any such communication that (i) relates to a request
for a new, or a conversion of an existing, Borrowing or other extension of
credit (including any election of an interest rate or interest period relating
thereto), (ii) relates to the payment of any principal or other amount due under
this Agreement prior to the scheduled date therefor, (iii) provides notice of
any Default under this Agreement or (iv) is required to be delivered to satisfy
any condition precedent to the effectiveness of this Agreement and/or any
borrowing or other extension of credit hereunder (all such non-excluded
communications, collectively, the “Communications”), by transmitting the
Communications in an electronic/soft medium in a format reasonably acceptable to
the US Administrative Agent at such e-mail address(es) provided to the Borrowers
from time to time or in such other form, including hard copy delivery thereof,
as the Administrative Agents shall require.  In addition, each Loan Party agrees
to continue to provide the Communications to the Administrative Agents in the
manner specified in this Agreement or any other Loan Document or in such other
form, including hard copy delivery thereof, as the Administrative Agents shall
require.  Nothing in this Section 11.01(d) shall prejudice the right of the
Agents, any Lender or any Loan Party to give any notice or other communication
pursuant to this Agreement or any other Loan Document in any other manner
specified in this Agreement or any other Loan Document or as any such Agent
shall require.

 

To the extent consented to by any Administrative Agent in writing from time to
time, the applicable Administrative Agent agrees that receipt of the
Communications by such Administrative Agent

 

160

--------------------------------------------------------------------------------


 

at its e-mail address(es) set forth above shall constitute effective delivery of
the Communications to such Administrative Agent for purposes of the Loan
Documents; provided that the Borrowers shall also deliver to such Administrative
Agent an executed original of each Compliance Certificate required to be
delivered hereunder.

 

Each Loan Party further agrees that the Administrative Agents may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”).  The Platform is provided “as is” and “as available.”  The Agents
do not warrant the accuracy or completeness of the Communications, or the
adequacy of the Platform and expressly disclaim liability for errors or
omissions in the communications.  No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by any Agent in connection
with the Communications or the Platform.  In no event shall the Administrative
Agents or any of its Related Parties have any liability to the Loan Parties, any
Lender or any other person for damages of any kind, including direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of any Loan Party’s or any
Administrative Agent’s transmission of communications through the Internet,
except to the extent the liability of such person is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from such person’s gross negligence or willful misconduct.

 

SECTION 11.02.      Waivers; Amendment.

 

(a)           Generally.  No failure or delay by any Agent, the Issuing Bank or
any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
each Agent, the Issuing Bank and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have.  No waiver of any provision of any Loan Document or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by this Section 11.02, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given.  Without limiting the generality of the foregoing,
the making of a Loan or issuance of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether any Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.  No
notice or demand on the Borrowers in any case shall entitle the Borrowers to any
other or further notice or demand in similar or other circumstances.

 

(b)           Required Consents.  Subject to the terms of the Intercreditor
Agreements and to Section 11.02(c) and (d) neither this Agreement nor any other
Loan Document nor any provision hereof or thereof may be waived, amended,
supplemented or modified except, in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the Borrowers and the
Required Lenders or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agents,
the Collateral Agents (in the case of any Security Document) and the Loan Party
or Loan Parties that are party thereto, in each case with the written consent of
the Required Lenders; provided that no such agreement shall be effective if the
effect thereof would:

 

(i)            increase the Commitment of any Lender without the written consent
of such Lender (it being understood that no amendment, modification,
termination, waiver or consent

 

161

--------------------------------------------------------------------------------


 

with respect to any condition precedent, covenant or Default shall constitute an
increase in the Commitment of any Lender);

 

(ii)                                  reduce the principal amount or premium of
any Loan or LC Disbursement or reduce the rate of interest thereon (other than
interest pursuant to Section 2.06(d)), or reduce any Fees payable hereunder, or
change the form or currency of payment of any Obligation, without the written
consent of each Lender directly affected thereby (it being understood that any
amendment or modification to the financial definitions in this Agreement shall
not constitute a reduction in the rate of interest for purposes of this clause
(ii));

 

(iii)                               (A) change the scheduled final maturity of
any Loan, (B) postpone the date for payment of any Reimbursement Obligation or
any interest or fees payable hereunder, (C) change the amount of, waive or
excuse any such payment (other than waiver of any increase in the interest rate
pursuant to Section 2.06(e)), or (D) postpone the scheduled date of expiration
of any Commitment or any Letter of Credit beyond the Revolving Maturity Date, in
any case, without the written consent of each Lender directly affected thereby;

 

(iv)                              increase the maximum duration of Interest
Periods hereunder, without the written consent of each Lender directly affected
thereby;

 

(v)                                 permit the assignment or delegation by the
Borrowers of any of their rights or obligations under any Loan Document, without
the written consent of each Lender;

 

(vi)                              release Holdings or all or substantially all
of the Subsidiary Guarantors from their Guarantee (except as expressly provided
in Article VII), or limit their liability in respect of such Guarantee, without
the written consent of each Lender;

 

(vii)                           except as provided for in the Intercreditor
Agreements, release all or a substantial portion of the Collateral from the
Liens of the Security Documents or alter the relative priorities of the Secured
Obligations entitled to the Liens of the Security Documents, in each case
without the written consent of each Lender (it being understood that additional
Classes of Loans consented to by the Required Lenders may be equally and ratably
secured by the Collateral with the then existing Secured Obligations under the
Security Documents);

 

(viii)                        change Section 2.14(b), (c) or (d) in a manner
that would alter the pro rata sharing of payments or setoffs required thereby or
any other provision in a manner that would alter the pro rata allocation among
the Lenders of Loan disbursements, including the requirements of
Section 2.02(a), Section 2.17(d) and Section 2.18(d), without the written
consent of each Lender directly affected thereby;

 

(ix)                                change any provision of this
Section 11.02(b), (c), or (d), without the written consent of each Lender
directly affected thereby (except for additional restrictions on amendments or
waivers for the benefit of Lenders of additional Classes of Loans consented to
by the Required Lenders);

 

(x)                                   change the percentage set forth in the
definition of “Required Lenders,” “Supermajority Lenders” or any other provision
of any Loan Document (including this Section) specifying the number or
percentage of Lenders (or Lenders of any Class) required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender (or each Lender of such
Class, as the case may be), other than to increase such percentage or number or
to give any additional Lender or

 

162

--------------------------------------------------------------------------------


 

group of Lenders such right to waive, amend or modify or make any such
determination or grant any such consent;

 

(xi)                                change the application of payments as among
or between Classes under Section 2.10(f), Section 8.03 or
Section 9.02(g) without the written consent of the Lenders of each Class that is
being allocated a lesser prepayment as a result thereof (it being understood
that the Required Lenders may waive, in whole or in part, any prepayment under
Section 2.10(f) so long as the application, as between Classes, of any portion
of such prepayment that is still required to be made is not changed and, if
additional Classes of Revolving Loans under this Agreement consented to by the
Required Lenders are made, such new Revolving Loans may be included on a pro
rata basis in the various prepayments required pursuant to Section 2.10(f));

 

(xii)                             [Intentionally Deleted];

 

(xiii)                          change or waive any provision of Article X as
the same applies to any Agent, or any other provision of this Agreement as the
same applies to the rights or obligations of any Agent, in each case without the
written consent of such Agent;

 

(xiv)                         change or waive any obligation of the Lenders
relating to the issuance of or purchase of participations in Letters of Credit,
without the written consent of the applicable Administrative Agent and the
Issuing Bank; or

 

(xv)                            change or waive any provision hereof relating to
Swingline Loans (including the definition of “US Swingline Commitment” or
“Canadian Swingline Commitment”), without the written consent of the applicable
Swingline Lender;

 

(xvi)                         amend or modify the definition of (a) “U.S.
Minimum Availability Requirement” or (b) “Canadian Minimum Availability
Requirement” or the usage of either such term in any of Sections 2.01(a),
2.01(b), 2.01(c), 2.10(b)(5), 2.10(b)(9), 2.17, 2.18(b) or 4.02(d), without the
written consent of each Lender;

 

provided, further, that

 

(1)           any waiver, amendment or modification prior to the completion of
the syndication of the Commitments and Loans (as determined by the Arranger) may
not be effected without the written consent of the Arranger; and

 

(2)           any waiver, amendment or modification of the Intercreditor
Agreement (and any related definitions) may be effected by an agreement or
agreements in writing entered into among the Collateral Agents, the US
Administrative Agent, the Required Lenders and the Senior Note Collateral Agent
(without the consent of any Loan Party, so long as such amendment, waiver or
modification does not impose any additional duties or obligations on the Loan
Parties or alter or impair any right of any Loan Party under the Loan
Documents).

 

(c)           Collateral.  Without the consent of any other person, the
applicable Loan Party or Parties and the Administrative Agents and/or the
Collateral Agents may (in its or their respective sole discretion, or shall, to
the extent required by any Loan Document) enter into any amendment or waiver of
any Loan Document, or enter into any new agreement or instrument, to effect the
granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the Secured Parties, or as required by local law to give

 

163

--------------------------------------------------------------------------------


 

effect to, or protect any security interest for the benefit of the Secured
Parties, in any property or so that the security interests therein comply with
applicable Requirements of Law.

 

(d)           Dissenting Lenders.  If, in connection with any proposed change,
waiver, discharge or termination of the provisions of this Agreement as
contemplated by Section 11.02(b), the consent of the Required Lenders or
Supermajority Lenders, as applicable, is obtained but the consent of one or more
of such other Lenders whose consent is required is not obtained, then the
Borrowers shall have the right to replace all, but not less than all, of such
non-consenting Lender or Lenders (so long as all non-consenting Lenders are so
replaced) with one or more persons pursuant to Section 2.16 so long as at the
time of such replacement each such new Lender consents to the proposed change,
waiver, discharge or termination.

 

SECTION 11.03.      Expenses; Indemnity; Damage Waiver.

 

(a)           Costs and Expenses.  The Borrowers and Guarantors shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agents,
the Collateral Agents and their respective Affiliates (including the reasonable
fees, charges and disbursements of counsel for the Administrative Agents and/or
the Collateral Agents and all other legal, accounting, collateral examination,
monitoring and appraisal fees, financial advisory fees, fees and expenses of
other consultants and indemnification and reimbursement fees and expenses) in
connection with the syndication of the credit facilities provided for herein
(including the obtaining and maintaining of CUSIP numbers for the Loans), the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents, the Interim Order and the Final Order,
including any Inventory Appraisal, or in connection with any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), including in
connection with post-closing searches to confirm that security filings and
recordations have been properly made, (ii) all reasonable out-of-pocket expenses
incurred by the Issuing Banks in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder, (iii) all reasonable out-of-pocket expenses incurred by the
Administrative Agents, the Collateral Agents, any Lender or the Issuing Banks
(including the reasonable fees, charges and disbursements of any counsel for the
Administrative Agents, the Collateral Agents, any Lender or the Issuing Banks
and all other legal, accounting, collateral examination, monitoring and
appraisal fees, financial advisory fees, fees and expenses of other consultants
and indemnification and reimbursement fees and expenses), in connection with the
enforcement or protection or attempted enforcement or protection of its rights
(A) in connection with this Agreement, the other Loan Documents, including,
without limitation, (x) its rights under this Section 11.03, and any efforts to
(y) monitor the Loans or any of the other Obligations, and (z) evaluate, observe
or assess any of the Loan Parties or their respective affairs or (B) related to
the Pre-Petition Loan Documents, (C) in preserving and protecting, or attempting
to preserve or protect its interests in the Collateral, including, without
limitation, efforts to verify, protect, evaluate, assess, appraise, collect,
sell, liquidate or otherwise dispose of any of the Collateral, or (D) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, (iv) all documentary
and similar taxes and charges in respect of the Loan Documents, (v) all
reasonable out-of-pocket expenses incurred by the Agents in connection with the
obtaining of approval of the Loan Documents by the U.S. Bankruptcy Court and
(vi) all reasonable out-of-pocket expenses incurred by the Agents in connection
with the preparation and review of pleadings, documents and reports related to
any Chapter 11 Case and any subsequent case under Chapter 7 of the Bankruptcy
Code, attendance at meetings, court hearings or conferences related to any
Chapter 11 Case and any subsequent case under Chapter 7 of the Bankruptcy Code,
and general monitoring of any Chapter 11 Case and any subsequent case under
Chapter 7 of the Bankruptcy Code.

 

164

--------------------------------------------------------------------------------


 

(b)           Indemnification by Borrower.  Each of the Borrowers and Guarantors
shall indemnify the Administrative Agents (and any sub-agent thereof), the
Collateral Agents (and any sub-agent thereof), each Lender and the Issuing Bank,
and each Related Party of any of the foregoing persons (each such person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee) incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrowers or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or Release or threatened Release
of Hazardous Materials on, at, under or from any property owned, leased or
operated by any Company at any time, or any Environmental Claim related in any
way to any Company, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrowers or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrowers or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrowers or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction. 
Each of the Borrowers and Guarantors agree to further indemnify each of the
Indemnitees in relation to such Indemnitees’ exercise of its discretionary
rights under this Agreement.  In any litigation relating to any of the
foregoing, or the preparation therefor, the Indemnitees shall be entitled to
select one counsel for all such Indemnitees and, in addition to the foregoing
indemnities, the Debtors jointly and severally agree to promptly pay all
reasonable fees and expenses of such counsel; provided that, in the event of a
conflict of interest between or among Indemnitees, the similarly-situated
Indemnitees shall each be entitled to select one counsel for all such
similarly-situated Indemnitees and Debtors jointly and severally agree to
promptly pay all reasonable fees and expenses of each such counsel.

 

(c)           Reimbursement by Lenders.  To the extent that any Borrowers or
Guarantors for any reason fails to indefeasibly pay any amount required under
paragraph (a) or (b) of this Section 11.03 to be paid by it to the
Administrative Agents (or any sub-agent thereof), the Collateral Agents, the
Issuing Bank, the Swingline Lenders or any Related Party of any of the
foregoing, each applicable Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the Collateral Agents (or any sub-agent thereof),
the Issuing Bank, the Swingline Lenders or such Related Party, as the case may
be, such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), the Collateral Agents
(or any sub-agent thereof), the Swingline Lenders or the Issuing Bank in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent), the Collateral Agents (or
any sub-agent thereof), the Swingline Lenders or Issuing Bank in connection with
such capacity.  The obligations of the Lenders under this paragraph (c) are
subject to the provisions of Section 2.14.  For purposes hereof, a Lender’s “pro
rata share” shall be determined based upon its share of the sum of the total
Revolving Exposure and unused Commitments at the time.

 

165

--------------------------------------------------------------------------------


 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable Requirements of Law, no Loan Party shall assert, and
each Loan Party hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof.  No Indemnitee
referred to in paragraph (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

 

(e)           Payments.  All amounts due under this Section shall be payable not
later than three (3) Business Days after demand therefor.

 

SECTION 11.04.     Successors and Assigns.

 

(a)           Successors and Assigns Generally.  Subject to Section 11.21, The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrowers may not assign or otherwise transfer any of their
rights or obligations hereunder without the prior written consent of the
Administrative Agent, the Collateral Agents, the Issuing Bank, the Swingline
Lenders and each Lender and no Lender may assign or otherwise transfer any of
its rights or obligations hereunder except (i) to an Eligible Assignee in
accordance with the provisions of paragraph (b) of this Section 11.04, (ii) by
way of participation in accordance with the provisions of paragraph (d) of this
Section 11.04 or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of paragraph (f) of this Section (and any other
attempted assignment or transfer by Borrower or any Lender shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
paragraph (d) of this Section and, to the extent expressly contemplated hereby,
the other Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that

 

(i)            except in the case of any assignment made in connection with the
syndication of the Commitment and Loans by GE Capital or an assignment of the
entire remaining amount of the assigning Lender’s Commitment and the Loans at
the time owing to it or in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund with respect to a Lender, the aggregate amount
of the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $5.0 million, in the case of any assignment in respect of Revolving
Loans and/or Revolving Commitments, unless the applicable Administrative Agent
and, so long as no Default has occurred and is continuing, the Borrowers
otherwise consent (each such consent not to be unreasonably withheld or
delayed);

 

166

--------------------------------------------------------------------------------


 

(ii)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan or the Commitment assigned, except that
this clause (ii) shall not permit any Lender to assign all or a portion of its
rights and obligations among separate tranches or to separate Lenders on a
non-pro rata basis;

 

(iii)          after the Effective Date (as defined in the related Assignment
and Assumption), the assigning Lender shall hold the same percentage of Canadian
Revolving Loans as compared to Revolving Loans as such Lender held prior to the
such Effective Date;

 

(iv)          the parties to each assignment shall execute and deliver to the
applicable Administrative Agent an Assignment and Assumption, together with the
Assigning Lender’s original Note (if any) and a processing and recordation fee
of $3,500, and the Eligible Assignee, if it shall not be a Lender, shall deliver
to the applicable Administrative Agent an Administrative Questionnaire; and

 

(v)           in the case of an assignment of rights and obligations hereunder
by a Canadian Lender, such Lender shall use its commercially reasonable efforts
to assign such rights and obligations to an Eligible Assignee which qualifies as
an Eligible Canadian Lender.

 

Subject to acceptance and recording thereof by the applicable Administrative
Agent pursuant to paragraph (c) of this Section 11.04, from and after the
effective date specified in each Assignment and Assumption, the Eligible
Assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender, including a Canadian Revolving Lender, as applicable,
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 2.12, Section 2.13, Section 2.15 and
Section 11.03 with respect to facts and circumstances occurring prior to the
effective date of such assignment.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section 11.04.

 

(c)           Register.  The applicable Administrative Agent, acting solely for
this purpose as an agent of the Borrowers, shall maintain at one of its offices,
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agents,
the Issuing Bank and the Lenders may treat each person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary.  The Register shall
be available for inspection by the Borrowers, the Issuing Bank, the Collateral
Agents, the Swingline Lenders and any Lender (with respect to its own interest
only), at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrowers, the Administrative Agents, the Issuing Bank or
the Swingline Lenders sell participations to any person (other than a natural
person or the Borrowers or any of the Borrowers’ Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations

 

167

--------------------------------------------------------------------------------


 

under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agents and the Lenders and Issuing
Bank shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any  provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clause
(i), (ii) or (iii) of the first proviso to Section 11.02(b) that affects such
Participant.  Subject to paragraph (e) of this Section, the Borrowers agree that
each Participant shall be entitled to the benefits of Section 2.12, Section 2.13
and Section 2.15 (subject to the requirements of those Sections) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.14 as
though it were a Lender.

 

(e)           Limitations on Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 2.12, Section 2.13 and
Section 2.15 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrowers’ prior written
consent.

 

(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.  In
the case of any Lender that is a fund that invests in bank loans, such Lender
may, without the consent of the Borrowers or the Administrative Agents,
collaterally assign or pledge all or any portion of its rights under this
Agreement, including the Loans and Notes or any other instrument evidencing its
rights as a Lender under this Agreement, to any holder of, trustee for, or any
other representative of holders of, obligations owed or securities issued, by
such fund, as security for such obligations or securities.

 

SECTION 11.05.     Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Agents, the
Issuing Bank or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated.  The
provisions of Section 2.12, Section 2.14, Section 2.15 and Article X shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the payment of
the Reimbursement Obligations, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof.

 

168

--------------------------------------------------------------------------------


 

SECTION 11.06.     Counterparts; Integration; Effectiveness; Electronic
Execution.

 

(a)           Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  In the event of any conflict between the terms of this Agreement and
any other Loan Document, and subject to the immediately following sentence, the
terms of this Agreement shall govern (unless such terms of such other Loan
Documents are necessary to comply with applicable Requirements of Law, in which
case such terms shall govern to the extent necessary to comply therewith). 
Notwithstanding the foregoing, if any provision in this Agreement or any other
Loan Document conflicts with any provision in the Interim Order or the Final
Order, the provision in the Interim Order or Final Order shall govern and
control.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopier shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

(b)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Requirement of Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

SECTION 11.07.     Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 11.08.     Right of Setoff.  Subject to the last paragraph of
Section 8.01, if an Event of Default shall have occurred and be continuing, each
Lender, the Issuing Bank, and each of their respective Affiliates is hereby
authorized (notwithstanding the provisions of Section 362 of the Bankruptcy
Code, without any application, motion or notice to, hearing before, or order
from, the U.S. Bankruptcy Court) at any time and from time to time, to the
fullest extent permitted by applicable Requirements of Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the Issuing Bank or any such
Affiliate to or for the credit or the account of the Borrowers or any other Loan
Party against any and all of the obligations of the Borrowers or such Loan Party
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or the Issuing Bank, irrespective of whether or not such Lender or
the Issuing Bank shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrowers or such Loan Party
may be contingent or unmatured or are owed to a branch or office of such Lender
or the Issuing Bank different from the branch or office holding such deposit or
obligated on such indebtedness.  The rights of each Lender, the Issuing Bank and
their respective Affiliates under this

 

169

--------------------------------------------------------------------------------


 

Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the Issuing Bank or their respective Affiliates may
have.  Each Lender and the Issuing Bank agrees to notify the Borrowers and the
Administrative Agents promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

SECTION 11.09.     Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)           Governing Law.  This Agreement shall be construed in accordance
with and governed by the law of the State of New York and any applicable laws of
the United States of America (including the Bankruptcy Code), without regard to
conflicts of law principles that would require the application of the laws of
another jurisdiction.

 

(b)           Submission to Jurisdiction.

 

(i)            Each Debtor hereby consents and agrees that the U.S. Bankruptcy
Court shall have the exclusive jurisdiction to hear and determine any claims or
disputes between the Debtors, the Administrative Agents and Lenders pertaining
to this Agreement or any of the other Loan Documents or to any matter arising
out of or relating to this Agreement or any of the other Loan Documents;
provided that that Administrative Agents, Lenders and the Debtors acknowledge
that any appeals from the U.S. Bankruptcy Court may have to be heard by a court
other than the U.S. Bankruptcy Court; provided, further, that nothing in this
Agreement shall be deemed or operate to preclude the Administrative Agents from
bringing suit or taking other legal action in any other jurisdiction to realize
on the Collateral or any other security for the Obligations, or to enforce a
judgment or other court order in favor of either Administrative Agent.  Each
Debtor expressly submits and consents in advance to such jurisdiction in any
action or suit commenced in any such court, and each Debtor hereby waives any
objections that such Debtor may have based upon lack of personal jurisdiction,
improper venue or forum non conveniens.

 

(ii)           Each other Loan Party hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof and any court of competent jurisdiction in
Ontario, Canada, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State court, each Ontario court or, to the fullest extent permitted by
applicable law, in such Federal court.  Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agents, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.

 

(c)           Waiver of Venue.  Each Loan Party hereby irrevocably and
unconditionally waives, to the fullest extent permitted by applicable
Requirements of Law, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in
Section 11.09(b).  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable Requirements of Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

170

--------------------------------------------------------------------------------


 

(d)           Service of Process.  Each party hereto irrevocably consents to
service of process in any action or proceeding arising out of or relating to any
Loan Document, in the manner provided for notices (other than telecopier) in
Section 11.01.  Nothing in this Agreement or any other Loan Document will affect
the right of any party hereto to serve process in any other manner permitted by
applicable Requirements of Law.

 

SECTION 11.10.     WAIVER OF JURY TRIAL.  EACH LOAN PARTY, THE AGENTS AND THE
LENDERS HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE REQUIREMENTS
OF LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 11.11.     Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 11.12.     Treatment of Certain Information; Confidentiality.  Each of
the Administrative Agents, the Lenders and the Issuing Bank agrees to maintain
the confidentiality of the Information (as defined below) for a period of two
(2) years following the receipt thereof, except that Information may be
disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Requirements of Law or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section 11.10, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, (ii) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to the Borrowers and their obligations
or (iii) any rating agency for the purpose of obtaining a credit rating
applicable to any Lender, (g) with the consent of the Borrowers or (h) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to the Administrative Agents,
any Lender, the Issuing Bank or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrowers.  For purposes of
this Section, “Information” means all information received from the Borrowers or
any of their Subsidiaries relating to the Borrowers or any of their Subsidiaries
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Bank on a
nonconfidential basis prior to disclosure by Borrower or any of its
Subsidiaries; provided that, in the case of information received from Borrower
or any of its Subsidiaries after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such person has
exercised the same degree of

 

171

--------------------------------------------------------------------------------


 

care to maintain the confidentiality of such Information as such person would
accord to its own confidential information.

 

SECTION 11.13.     USA PATRIOT Act Notice.  Each Lender that is subject to the
Act (as hereinafter defined) and the Administrative Agents (for itself and not
on behalf of any Lender) hereby notifies the Borrowers that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name,
address and tax identification number of the Borrowers and other information
regarding the Borrowers that will allow such Lender or the Administrative Agent,
as applicable, to identify the Borrowers in accordance with the Act.  This
notice is given in accordance with the requirements of the Act and is effective
as to the Lenders and the Administrative Agents.

 

SECTION 11.14.     Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable Requirements of Law (collectively, the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable Requirements of Law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

 

SECTION 11.15.     Lender Addendum.  Each Lender party to this Agreement on the
date hereof, shall do so by delivering to the applicable Administrative Agent a
Lender Addendum duly executed by such Lender, the Borrowers and the such
Administrative Agent.

 

SECTION 11.16.     Obligations Absolute.  To the fullest extent permitted by
applicable Requirements of Law, all obligations of the Loan Parties hereunder
shall be absolute and unconditional irrespective of:

 

(a)           any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of any Loan Party;

 

(b)           any lack of validity or enforceability of any Loan Document or any
other agreement or instrument relating thereto against any Loan Party;

 

(c)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from any Loan Document or any other agreement
or instrument relating thereto;

 

(d)           any exchange, release or non-perfection of any other Collateral,
or any release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;

 

(e)           any exercise or non-exercise, or any waiver of any right, remedy,
power or privilege under or in respect hereof or any Loan Document; or

 

172

--------------------------------------------------------------------------------


 

(f)            any other circumstances which might otherwise constitute a
defense available to, or a discharge of, the Loan Parties.

 

SECTION 11.17.     Dollar Equivalent Calculations.  For purposes of this
Agreement, the Dollar Equivalent of each Loan that is an Approved Currency
Revolving Loan and the Dollar Equivalent of the stated amount of each Letter of
Credit that is an Approved Currency Letter of Credit shall be calculated on the
date when any such Loan is made, such Letter of Credit is issued, on the first
Business Day of each month and at such other times as designated by the
applicable Administrative Agent.  Such Dollar Equivalent shall remain in effect
until the same is recalculated by such Administrative Agent as provided above
and notice of such recalculation is received by the Borrowers, it being
understood that until such notice of such recalculation is received, the Dollar
Equivalent shall be that Dollar Equivalent as last reported to the Borrowers by
such Administrative Agent.  Such Administrative Agent shall promptly notify the
Borrowers and the Lenders of each such determination of the Dollar Equivalent.

 

SECTION 11.18.     Judgment Currency.

 

(a)           The Borrowers’ obligation hereunder and under the other Loan
Documents to make payments in the applicable Approved Currency (pursuant to such
obligation, the “Obligation Currency”) shall not be discharged or satisfied by
any tender or recovery pursuant to any judgment expressed in or converted into
any currency other than the Obligation Currency, except to the extent that such
tender or recovery results in the effective receipt by the applicable
Administrative Agent or the respective Lender of the full amount of the
Obligation Currency expressed to be payable to such Administrative Agent or such
Lender under this Agreement or the other Loan Documents.  If, for the purpose of
obtaining or enforcing judgment against the Borrowers in any court or in any
jurisdiction, it becomes necessary to convert into or from any currency other
than the Obligation Currency (such other currency being hereinafter referred to
as the “Judgment Currency”) an amount due in the Obligation Currency, the
conversion shall be made at the Dollar Equivalent, and in the case of other
currencies, the rate of exchange (as quoted by such Administrative Agent or if
such Administrative Agent does not quote a rate of exchange on such currency, by
a known dealer in such currency designated by such Administrative Agent)
determined, in each case, as of the Business Day immediately preceding the day
on which the judgment is given (such Business Day being hereinafter referred to
as the “Judgment Currency Conversion Date”).

 

(b)           If there is a change in the rate of exchange prevailing between
the Judgment Currency Conversion Date and the date of actual payment of the
amount due, the Borrowers covenant and agree to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount) as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date.

 

(c)           For purposes of determining the Dollar Equivalent or any other
rate of exchange for this Section 11.18, such amounts shall include any premium
and costs payable in connection with the purchase of the Obligation Currency.

 

SECTION 11.19.     Special Provisions Relating to Currencies Other Than Dollars.

 

(a)           All funds to be made available to the applicable Administrative
Agent pursuant to this Agreement in Canadian dollars shall be made available to
such Administrative Agent in immediately available, freely transferable, cleared
funds to such account with such bank in such principal financial center in
Canada as such Administrative Agent shall from time to time nominate for this
purpose.

 

173

--------------------------------------------------------------------------------


 

(b)           In relation to the payment of any amount denominated in Canadian
dollars, no Administrative Agent shall be liable to the Borrowers or any of the
Lenders for any delay, or the consequences of any delay, in the crediting to any
account of any amount required by this Agreement to be paid by such
Administrative Agent if such Administrative Agent shall have taken all relevant
and necessary steps to achieve, on the date required by this Agreement, the
payment of such amount in immediately available, freely transferable, cleared
funds (in Canadian dollars) to the account with the bank in the principal
financial center in Canada which the Borrowers or, as the case may be, any
Lender shall have specified for such purpose.  In this Section 11.19(b), “all
relevant steps” means all such steps as may be prescribed from time to time by
the regulations or operating procedures of such clearing or settlement system as
such Administrative Agent may from time to time determine for the purpose of
clearing or settling payments of Canadian dollars.  Furthermore, and without
limiting the foregoing, such Administrative Agent shall not be liable to the
Borrowers or any of the Lenders with respect to the foregoing matters in the
absence of its gross negligence or willful misconduct (as determined by a court
of competent jurisdiction in a final and non-appealable decision or pursuant to
a binding arbitration award or as otherwise agreed in writing by the affected
parties).

 

SECTION 11.20.     Intercreditor Agreements.  Notwithstanding anything herein to
the contrary, each Lender acknowledges that the Lien and security interest
granted to the Collateral Agents pursuant to the Security Documents and the
exercise of any right or remedy by such Collateral Agents thereunder are subject
to the provisions of the Intercreditor Agreement.  In the event of any conflict
between the terms of the Intercreditor Agreement and the Security Documents, the
terms of the Intercreditor Agreement shall govern and control.

 

SECTION 11.21.     Parties Including Trustees; U.S. Bankruptcy Court
Proceedings.  This Agreement, the other Loan Documents, and all Liens and other
rights and privileges created hereby or pursuant hereto or to any other Loan
Document shall be binding upon each Loan Party, the estate of each Debtor, and
any trustee, other estate representative or any successor in interest of any
Debtor in any Chapter 11 Case or any subsequent case commenced under Chapter 7
of the Bankruptcy Code, and shall not be subject to Section 365 of the
Bankruptcy Code.  This Agreement and the other Loan Documents shall be binding
upon, and inure to the benefit of, the successors of the Agents and Lenders and
their respective assigns, transferees and endorsees.  To the extent provided in
the Order, the Liens created by this Agreement and the other Loan Documents
shall be and remain valid and perfected in the event of the substantive
consolidation or conversion of any Chapter 11 Case or any other bankruptcy case
of any Debtor to a case under Chapter 7 of the Bankruptcy Code or in the event
of dismissal of any Chapter 11 Case or the release of any Collateral from the
jurisdiction of the U.S. Bankruptcy Court for any reason, without the necessity
that the Administrative Agents file financing statements or otherwise perfect
its Liens under applicable law.  No Loan Party may assign, transfer, hypothecate
or otherwise convey its rights, benefits, obligations or duties hereunder or
under any of the other Loan Documents without the prior express written consent
of the Agents and Lenders.  Any such purported assignment, transfer,
hypothecation or other conveyance by any Loan Party without the prior express
written consent of the Agents and Lenders shall be void.  The terms and
provisions of this Agreement are for the purpose of defining the relative rights
and obligations of each Loan Party, the Agents and Lenders with respect to the
transactions contemplated hereby and no Person shall be a third party
beneficiary of any of the terms and provisions of this Agreement or any of the
other Loan Documents.

 

SECTION 11.22.     Pre-Petition Loan Documents.  Borrowers hereby agree that, in
respect of the Debtors, (i) this Agreement is separate and distinct from the
Pre-Petition Credit Agreement and (ii) to the extent any “Obligations” (as such
term is defined in the Pre-Petition Credit Agreement) of the Debtors remain
outstanding under the Pre-Petition Credit Agreement, the Pre-Petition Credit
Agreement is in full force and effect.  Borrowers further agree that by entering
into this Agreement, Lenders do not

 

174

--------------------------------------------------------------------------------


 

waive any Default or Event of Default of the Debtors under the Pre-Petition Loan
Documents or any of their liens, claims, priorities, rights and remedies
thereunder.

 

[Signature Pages Follow]

 

175

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

US BORROWERS:

 

LINENS ‘N THINGS, INC.

 

 

 

 

 

By:

  /s/ FRANCIS M. ROWAN

 

Name: Francis M. Rowan

 

Title: Chief Financial Officer

 

 

 

 

 

LINENS ‘N THINGS CENTER, INC.

 

 

 

 

 

By:

  /s/ FRANCIS M. ROWAN

 

Name: Francis M. Rowan

 

Title: Chief Financial Officer

 

 

 

 

 

CANADIAN BORROWER:

 

LINENS ‘N THINGS CANADA CORP.

 

 

 

 

 

By:

  /s/ FRANCIS M. ROWAN

 

Name: Francis M. Rowan

 

Title: Chief Financial Officer

 

 

 

 

 

HOLDINGS:

 

LINENS HOLDING CO.

 

 

 

 

 

By:

  /s/ FRANCIS M. ROWAN

 

Name: Francis M. Rowan

 

Title: Chief Financial Officer

 

 

 

 

 

SUBSIDIARY GUARANTORS:

 

 

 

 

 

BLOOMINGTON MN., L.T., INC.

 

 

 

By:

  /s/ FRANCIS M. ROWAN

 

Name: Francis M. Rowan

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

LNT, INC.

 

 

 

 

 

By:

  /s/ FRANCIS M. ROWAN

 

Name: Francis M. Rowan

 

Title: Chief Financial Officer

 

 

 

 

 

LNT SERVICES, INC.

 

 

 

 

 

By:

  /s/ FRANCIS M. ROWAN

 

Name: Francis M. Rowan

 

Title: Chief Financial Officer

 

 

 

 

 

LNT WEST, INC.

 

 

 

 

 

By:

  /s/ FRANCIS M. ROWAN

 

Name: Francis M. Rowan

 

Title: Chief Financial Officer

 

 

 

 

 

VENDOR FINANCE, LLC

 

 

 

 

 

By:

  /s/ FRANCIS M. ROWAN

 

Name: Francis M. Rowan

 

Title: Chief Financial Officer

 

 

 

 

 

LNT LEASING II, LLC

 

 

 

 

 

By:

  /s/ FRANCIS M. ROWAN

 

Name: Francis M. Rowan

 

Title: Chief Financial Officer

 

 

 

 

 

LNT VIRGINIA LLC

 

 

 

 

 

By:

  /s/ FRANCIS M. ROWAN

 

Name: Francis M. Rowan

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

LNT MERCHANDISING COMPANY LLC

 

 

 

 

 

By:

  /s/ FRANCIS M. ROWAN

 

Name: Francis M. Rowan

 

Title: Chief Financial Officer

 

 

 

 

 

LNT LEASING III, LLC

 

 

 

 

 

By:

  /s/ FRANCIS M. ROWAN

 

Name: Francis M. Rowan

 

Title: Chief Financial Officer

 

 

 

 

 

CITADEL LNT, LLC

 

 

 

 

 

By:

  /s/ FRANCIS M. ROWAN

 

Name: Francis M. Rowan

 

Title: Chief Financial Officer

 

 

 

 

 

LINENS ‘N THINGS INVESTMENT CANADA II
COMPANY

 

 

 

 

 

By:

  /s/ FRANCIS M. ROWAN

 

Name: Francis M. Rowan

 

Title: Chief Financial Officer

 

 

 

 

 

LINENS ‘N THINGS INVESTMENT CANADA I
COMPANY

 

 

 

 

 

By:

  /s/ FRANCIS M. ROWAN

 

Name: Francis M. Rowan

 

Title: Chief Financial Officer

 

 

 

 

 

LINENS ‘N THINGS CANADA LIMITED
PARTNERSHIP

 

 

 

 

 

By: Linens ‘N Things Investment Canada II Company,
its general partner

 

 

 

 

 

By:

  /s/ FRANCIS M. ROWAN

 

Name: Francis M. Rowan

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

as US Collateral Agent, US Administrative Agent, US
Swingline Lender and Lender

 

 

 

 

 

By:

  /s/ MARK J. FORTI

 

Name: Mark J. Forti

 

Title: Duly Authorized Signatory

 

 

 

 

 

GE CANADA FINANCE HOLDING COMPANY

 

as Canadian Collateral Agent, Canadian Administrative
Agent, Canadian Swingline Lender and Lender

 

 

 

 

 

By:

  /s/ COLIN WOODYARD

 

Name: Colin Woodyard

 

Its: Duly Authorized Signatory

 

--------------------------------------------------------------------------------